Exhibit 10.1

 

 

Beacon Power Corporation has requested that portions of this document be
accorded confidential treatment pursuant to Rule 24b-2 promulgated under the
Securities Exchange Act of 1934, as amended.

 

 

COMMON AGREEMENT

 

dated as of August 6, 2010

 

among

 

STEPHENTOWN REGULATION SERVICES LLC, as Borrower

 

U.S. DEPARTMENT OF ENERGY, as Credit Party,

 

U.S. DEPARTMENT OF ENERGY, as Loan Servicer,

 

and

 

MIDLAND LOAN SERVICES, INC.,

as Administrative Agent in its capacity as the Collateral Agent

 

 

BEACON POWER PROJECT

 

STEPHENTOWN, NEW YORK

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS; RULES OF INTERPRETATION

2

 

 

1.1.

Definitions

2

1.2.

Rules of Interpretation

2

1.3.

Conflict with DOE Credit Facility Documents

2

 

 

ARTICLE 2 FUNDING

2

 

 

2.1.

Financial Plan; Advance and Equity Advance Schedule

2

2.2.

Availability of Advances

3

2.3.

Mechanics for Requesting Advances and Equity Advances

4

2.4.

Mechanics for Funding Advances and Equity Advances

5

2.5.

Advance Requirements under the DOE Credit Facility

7

2.6.

No Approval of Work

7

 

 

 

ARTICLE 3 PAYMENTS; PREPAYMENTS

8

 

 

3.1.

Place and Manner of Payments

8

3.2.

Interest Provisions Relating to All Advances

10

3.3.

Change of Circumstances

10

3.4.

Prepayments

11

3.5.

Reserved

13

3.6.

Payment of DOE Credit Facility Fees

13

3.7.

Evidence of Debt

13

 

 

 

ARTICLE 4 CONDITIONS PRECEDENT TO ADVANCES

14

 

4.1.

Initial Conditions Precedent to Financial Closing Date

14

4.2.

Conditions Precedent to Advances

27

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES

34

 

 

5.1.

Organization

34

5.2.

Authorization; No Conflict

35

5.3.

Legality, Validity and Enforceability

35

5.4.

Capitalization

35

5.5.

Investments; Subsidiaries

36

5.6.

Title

36

5.7.

Leases

36

5.8.

Security Interests

36

5.9.

Liens

37

5.10.

Permits; Other Required Consents

37

5.11.

Litigation, Labor Disputes

37

5.12.

Tax

38

5.13.

Business, Indebtedness, Contracts, Etc.

38

5.14.

Transactions with Affiliates

38

5.15.

Compliance with Governmental Rules

38

5.16.

Environmental Laws

39

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.17.

Investment Company Act

39

5.18.

Regulation of Parties

39

5.19.

Corrupt Practices Laws

40

5.20.

ERISA

40

5.21.

Insurance

41

5.22.

Intellectual Property

41

5.23.

No Defaults

41

5.24.

No Judgment Liens

41

5.25.

Sufficiency of Project Documents

42

5.26.

Financial Statements

43

5.27.

Project Milestone Schedule and Project Budget; Operating Forecasts and Base Case
Projections

43

5.28.

Sufficient Funds

44

5.29.

Fees and Enforcement

44

5.30.

Immunity

44

5.31.

No Other Powers-of-Attorney, Etc.

44

5.32.

No Additional Fees

44

5.33.

OFAC and USA PATRIOT Act

44

5.34.

U.S. Government Requirements

45

5.35.

Insolvency Proceedings

46

5.36.

Use of Proceeds

46

5.37.

No Material Adverse Effect

46

5.38.

Certain Program Requirements

46

5.39.

Davis-Bacon Act

47

5.40.

Buy American Provisions

47

5.41.

Recovery Act Reporting

47

5.42.

Full Disclosure

47

5.43.

Force Majeure

48

 

 

 

ARTICLE 6 AFFIRMATIVE COVENANTS

48

 

 

6.1.

Information Covenants

48

6.2.

Books, Records and Inspections; Accounting and Auditing Matters

56

6.3.

Maintenance of Property and Insurance

57

6.4.

Maintenance of Existence; Conduct of Business

57

6.5.

Compliance with Governmental Rules; Environmental Laws; Governmental Approvals

58

6.6.

Compliance with Debarment Regulations

58

6.7.

Tax, Duties, Proper Legal Form

58

6.8.

Approved Project Changes

59

6.9.

Operating Forecasts

59

6.10.

Diligent Construction and Installation of Project and Operations

59

6.11.

Ineligible and Overrun Project Costs

60

6.12.

Cost Overruns and Contingencies

60

6.13.

Use of Proceeds; Repayment of Indebtedness

60

6.14.

Performance of Obligations

60

6.15.

Project Documents

60

6.16.

Cash Deposits

60

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.17.

Debt Service Reserve

61

6.18.

Safety Audit

61

6.19.

Replacement of Certain Project Participants

61

6.20.

Security Interest in Newly Acquired Property; Additional Project Documents

61

6.21.

Title; Rights to Land

62

6.22.

Independent Consultants

62

6.23.

Additional Documents; Filings and Recordings

62

6.24.

Intercompany Project Documents

63

6.25.

Event of Loss

64

6.26.

Application of Loss Proceeds

65

6.27.

Acceptance and Startup Testing

66

6.28.

Technology

66

6.29.

Compliance With Certain U.S. Government Requirements

66

6.30.

Davis-Bacon Act

67

6.31.

ERISA Covenants

68

6.32.

[Reserved.]

69

6.33.

Financial Covenants

69

6.34.

Access to Project Site

70

6.35.

Key Employees

70

6.36.

Central Contractor Registration

71

 

 

 

ARTICLE 7 NEGATIVE COVENANTS

71

 

 

 

7.1.

Indebtedness

71

7.2.

Liens

72

7.3.

[Reserved.]

72

7.4.

Loans, Advances and Investments

72

7.5.

Capital Expenditures

72

7.6.

Subsidiaries; Partnerships

72

7.7.

Ordinary Course of Conduct; No Other Business

73

7.8.

Merger, Bankruptcy, Dissolution or Transfer of Assets

73

7.9.

Organizational Documents of Borrower and Holdings; Fiscal Year; Legal Form;
Capital Structure

73

7.10.

Restricted Payments

73

7.11.

Redemption or Issuance of Stock; Changes to Capital Structure

74

7.12.

Other Transactions

74

7.13.

Accounts

74

7.14.

Disbursement of Funds

74

7.15.

Commissions

75

7.16.

Amendment of and Notices Under Transaction Documents

75

7.17.

Other Agreements

75

7.18.

Hedging Agreements

76

7.19.

Compromise or Settlement of Disputes

76

7.20.

Abandonment of Project

76

7.21.

Improper Use

76

7.22.

Assignment

76

7.23.

Margin Regulations

77

7.24.

Environmental Laws

77

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

7.25.

ERISA

77

7.26.

Investment Company Act

77

7.27.

Public Utility Holding Company Act

77

7.28.

Powers of Attorney

77

7.29.

Debarment Regulations

77

7.30.

Corrupt Practices and Foreign Asset Control Regulations

78

7.31.

OFAC and USA PATRIOT Act

78

7.32.

U.S. Government Requirements

79

7.33.

Federal Indebtedness

79

 

 

 

ARTICLE 8 EVENTS OF DEFAULT; REMEDIES

80

 

 

 

8.1.

Events of Default

80

8.2.

Remedies for Events of Default

85

8.3.

Automatic Acceleration

87

8.4.

Event of Default Notice

87

8.5.

Remedies Instructions

87

8.6.

Appointment of a Receiver

88

8.7.

DOE

88

 

 

 

ARTICLE 9 AGENTS AND ADVISORS

89

 

 

9.1.

Appointment of Agents

89

9.2.

Duties and Responsibilities

90

9.3.

Rights and Obligations

91

9.4.

No Responsibility for Certain Conduct

93

9.5.

Defaults

94

9.6.

No Liability

94

9.7.

Fees and Expenses of Agents

95

9.8.

Resignation and Removal

96

9.9.

Successor Agents

96

9.10.

Due Authorization, Execution and Delivery

97

9.11.

Appointment of Independent Consultants

97

9.12.

Actions

98

9.13.

Delegation of Duties

98

9.14.

Certain Rights of the Agents

98

9.15.

Authority of the Agents

99

9.16.

Force Majeure

99

9.17.

Agents and Independent Consultants Not Prohibited Persons

99

9.18.

Survival

99

 

 

 

ARTICLE 10 REGARDING THE COLLATERAL AGENT

99

 

 

 

10.1.

Administration of the Collateral

99

10.2.

Own Funds

100

10.3.

Waiver of Setoff by Collateral Agent

100

10.4.

Patriot Act

100

10.5.

Survival

100

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE 11 REPRESENTATIONS AND WARRANTIES OF THE AGENTS

100

 

 

11.1.

Organization, Power and Status

101

11.2.

Power and Authority

101

11.3.

No Consents

101

11.4.

Proceedings

101

11.5.

No Agents’ Liens

101

 

 

 

ARTICLE 12 REIMBURSEMENT AGREEMENT

101

 

 

 

12.1.

Reimbursement Obligation

101

12.2.

Payments and Computations

102

12.3.

Obligations Absolute

102

12.4.

Security

104

12.5.

DOE Rights

104

12.6.

Further Assurances

105

 

 

 

ARTICLE 13 MISCELLANEOUS

105

 

 

13.1.

Addresses

105

13.2.

Further Assurances

105

13.3.

Delay and Waiver

106

13.4.

Right of Set-Off

106

13.5.

Amendment or Waiver

106

13.6.

Entire Agreement

107

13.7.

Governing Law

107

13.8.

Severability

107

13.9.

Calculations

107

13.10.

Limitation on Liability

107

13.11.

Waiver of Jury Trial

108

13.12.

Consent to Jurisdiction

108

13.13.

Successors and Assigns

109

13.14.

Participations

109

13.15.

Reinstatement

109

13.16.

No Partnership; Etc.

109

13.17.

Payment of Costs and Expenses

110

13.18.

Counterparts

112

 

v

--------------------------------------------------------------------------------


 

Exhibits

 

 

 

 

A

Definitions

 

A1

Financial Plan

 

A2

Definition of Physical Completion and Project Completion

 

A3

Definition of DOE Requirements

 

A4

Davis-Bacon Provisions for Davis-Bacon Act Covered Contracts

 

A5

Disclosure Letter

 

B

Rules of Interpretation

 

C1

Form of Borrower Certificate (Initial Closing)

 

C2

Form of Borrower Certificate (Periodic Closing)

 

D1

Form of Lender’s Engineer Certificate (Initial Closing)

 

D2

Form of Lender’s Engineer Certificate (Periodic Closing)

 

E1

Form of Sponsor’s Certificate (Initial Closing)

 

E2

[Intentionally Omitted]

 

E3

Form of Certificate of Holdings (Initial Closing)

 

F1

Form of Insurance Consultant Certificate (Initial Closing)

 

F2

Form of Insurance Consultant Certificate (Periodic Closing)

 

G

Form of Collateral Agent Certificate (Initial Closing)

 

H

Form of Major Project Participant Certificate (Initial Closing)

 

I

Form of Financial Officer Certificate (Initial Closing)

 

J

[Intentionally Omitted]

 

K

[Intentionally Omitted]

 

L

[Intentionally Omitted]

 

M

Form of Master Advance Notice

 

N

Form of Drawstop Notice

 

O

Form of Quarterly Reporting Certificate

 

P

Form of Physical Completion Certificate

 

Q

Form of Project Completion Certificate

 

 

 

 

Schedules

 

 

 

 

2.1(b)

Advance Schedule

 

6.3(b)

Insurance Requirements

 

6.30(d)

Davis-Bacon Act Wage Determination

 

13.1

Notice Addresses

 

 

vi

--------------------------------------------------------------------------------


 

COMMON AGREEMENT

 

This COMMON AGREEMENT (the “Common Agreement”), dated as of August 6, 2010, is
by and among (i) STEPHENTOWN REGULATION SERVICES LLC, a limited liability
company organized and existing under the laws of Delaware, as Borrower, (ii) the
U.S. DEPARTMENT OF ENERGY, acting by and through the Secretary of Energy, for
itself as a Credit Party and as guarantor of the Advances made under the DOE
Credit Facility Documents (in such capacity, “DOE”), (iii) the U.S. DEPARTMENT
OF ENERGY, acting through its Loan Guarantee Program Office, as the Loan
Servicer (in such capacity, the “Loan Servicer”), and (iv) MIDLAND LOAN
SERVICES, INC., a corporation organized and existing under the laws of Delaware,
as the Administrative Agent in its capacity as the Collateral Agent.

 

RECITALS

 

WHEREAS, the Borrower intends to develop, design, construct, own and operate a
flywheel-based frequency regulation plant designed to enhance grid stabilization
and optimization, to be located in Stephentown, New York (the “Project”).

 

WHEREAS, the Equity Interests of the Borrower are currently held by Holdings, as
sole Equity Owner of the Borrower, and the Equity Interests of Holdings are
currently held by the Sponsor as the sole Equity Owner of Holdings.

 

WHEREAS, the Borrower, in furtherance of its obligations with respect to the
Project has requested that:

 

(i)                                     FFB make the Advances pursuant to the
DOE Credit Facility Documents in the aggregate principal amount not exceeding
$43,137,019, and

 

(ii)                                  DOE guarantee the repayment of the
DOE-Guaranteed Loan pursuant to the DOE Guarantee.

 

WHEREAS, the execution of this Common Agreement, which provides for, inter alia
(i) certain common representations, warranties and covenants of the Borrower,
(ii) certain uniform conditions of disbursement for the Advances, and
(iii) certain common events of default, is a condition precedent to the
obligations of the Credit Parties under the DOE Credit Facility Documents.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing, the Credit Parties entering
into the DOE Credit Facility Documents, and other good and valid consideration,
the receipt and adequacy of which are hereby expressly acknowledged, the parties
hereby agree as follows:

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

ARTICLE 1
DEFINITIONS; RULES OF INTERPRETATION

 

1.1.                            Definitions.

 

Except as otherwise expressly provided herein, capitalized terms used in this
Common Agreement and its exhibits and schedules shall have the meanings given in
Exhibit A hereto.

 

1.2.                            Rules of Interpretation.

 

Except as otherwise expressly provided herein, the rules of interpretation set
forth in Exhibit B hereto shall apply to this Common Agreement.

 

1.3.                            Conflict with DOE Credit Facility Documents.

 

Except as otherwise expressly provided hereunder, in the case of any conflict
between the terms of this Common Agreement and the terms of any DOE Credit
Facility Document to which Borrower is a party, the terms of such DOE Credit
Facility Document, as between the Borrower and the Credit Parties party thereto,
shall control.

 

ARTICLE 2
FUNDING

 

2.1.                            Financial Plan; Advance and Equity Advance
Schedule.

 

(a)                                  The proposed sources and uses of financing
with respect to the Project are set forth on the Financial Plan.  This Article 2
does not represent any undertaking of any of the Credit Parties to make any
Advances to the Borrower.

 

(b)                                 Attached hereto as Schedule 2.1(b) is an
initial Advance Schedule, which represents the Borrower’s best estimate in all
material respects as of the Common Agreement Date, based on all facts and
circumstances existing and Known to the Borrower, of the timing and amount of
proposed Advances and Equity Advances for the Project set forth on a monthly
basis.  The Advance Schedule shall be amended from time to time as set forth in
Section 4.2.2.  All Base Equity shall be provided by Borrower on or prior to the
Financial Closing Date.

 

(c)                                  Eligible Base Project Costs shall be funded
as follows:

 

(i)                                     Until satisfaction (or waiver in
writing) as determined by each Relevant Credit Party in its sole discretion (or
reasonable discretion, if expressly so provided herein) of each of the Advance
Conditions Precedent for the initial Advance, one hundred percent (100%) of
Eligible Base Project Costs shall be funded with the proceeds of Equity
Advances.

 

(ii)                                  After satisfaction (or waiver in writing)
as determined by each Relevant Credit Party in its sole discretion (or
reasonable discretion, if expressly so provided herein) of each of the Advance
Conditions Precedent for the initial Advance, one hundred percent (100%) of
Eligible Base Project Costs shall be funded with the proceeds of Advances, until
such time as

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

2

--------------------------------------------------------------------------------


 

sixty-two and one-half percent (62.5%) of the aggregate of all Eligible Base
Project Costs that have been funded, directly with the proceeds of Advances and
Equity Advances or indirectly by means of contributions of assets by Sponsor or
Holdings to Borrower (collectively, the “Funded Eligible Base Project Costs”)
shall have been funded with proceeds of Advances.

 

(iii)                               After sixty-two and one-half percent (62.5%)
of the aggregate of all Funded Eligible Base Project Costs shall have been
funded with proceeds of Advances, (A) sixty-two and one-half percent (62.5%) of
each request for funding under a Master Advance Notice shall be funded with the
proceeds of an Advance and (B) thirty-seven and one-half percent (37.5%) of each
request for funding under a Master Advance Notice shall be funded with the
proceeds of an Equity Advance.

 

(d)                                 Notwithstanding anything contained in this
Agreement to the contrary:  (i) no Advances may be used to fund any portion of
the Debt Service Reserve Requirement prior to the Physical Completion Date; and
(ii) the aggregate amount of all Advances prior to the Physical Completion Date
shall not exceed the maximum principal amount of the DOE Credit Facility minus
one hundred ten percent (110%) of the Debt Service Reserve Requirement.

 

2.2.                            Availability of Advances.

 

2.2.1                        Availability.

 

Subject to the satisfaction (or waiver by the Relevant Credit Party in writing)
of each applicable condition precedent set forth in Article 4 and in the DOE
Credit Facility, Advances under the DOE Credit Facility shall be made during the
applicable Availability Period; provided, however, that, notwithstanding
anything to the contrary contained in the FFB Promissory Note, no Advances under
the DOE Credit Facility will be made to pay interest on the DOE Credit Facility
after December 15, 2011.

 

2.2.2                        Loan Commitment Reductions and Cancellations.

 

The Borrower may, on not less than fifteen (15) days prior written notice to the
Loan Servicer and upon the satisfaction of any consent requirement or other
applicable provisions of each DOE Credit Facility Document, permanently reduce
the unutilized portions of the DOE Credit Facility Commitment, in whole or in
part, but only if:

 

(a)                                  each partial reduction is in an amount
permitted under the DOE Credit Facility Documents;

 

(b)                                 the Loan Servicer, in consultation with the
Lender’s Engineer, is satisfied that such cancellation or reduction will not
result in the Borrower having insufficient funds to complete the construction or
development of the Project; and

 

(c)                                  upon such cancellation or reduction, the
Borrower pays all fees, Periodic Expenses, and other amounts then due with
respect to such cancellation or reduction under the DOE Credit Facility
Documents.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

3

--------------------------------------------------------------------------------


 

Once reduced or canceled, the DOE Credit Facility Commitment may not be
reinstated.

 

2.3.                            Mechanics for Requesting Advances and Equity
Advances.

 

2.3.1                        Master Advance Notice.

 

(a)                                  The Borrower may request an Advance under
the DOE Credit Facility and/or an Equity Advance by delivering to the Credit
Parties and the Lender’s Engineer, not less than eleven (11) Business Days prior
to the Requested Advance Date, an appropriately completed Master Advance Notice
with respect to such Advance and/or Equity Advance.  The Borrower may request an
Advance and/or an Equity Advance no more frequently than once per calendar
month.

 

(b)                                 Each Master Advance Notice shall specify:

 

(i)                                     the amount of the Advance requested
under the DOE Credit Facility, if any, which shall be in the minimum amount and
increments required by the DOE Credit Facility Documents and the amount of the
Equity Advance requested, if any;

 

(ii)                                  the Requested Advance Date, if the Master
Advance Notice includes a request for an Advance, or the requested date for the
Equity Advance, if the Master Advance Notice does not include a request for an
Advance, which, in each case, shall be any Business Day;

 

(iii)                               pursuant to Section 2.4.2, the amount of
Base Equity and Overrun Equity to be disbursed from the Base Equity Account and
the Overrun Equity Account on the Requested Advance Date, if the Master Advance
Notice includes a request for an Advance, or the requested date for the Equity
Advance, if the Master Advance Notice does not include a request for an Advance;

 

(iv)                              the aggregate amount, on a prospective basis
after giving effect to the requested Advance, if any, and the requested Equity
Advance, if any, of (A) all Advances outstanding under the DOE Credit Facility,
(B) the amount of the Approved Pre-Closing Equity Credit, and (C) all Base
Equity and Overrun Equity (if any) disbursed from the Base Equity Account and
the Overrun Equity Account or in cash;

 

(v)                                 the Project Costs being financed using the
proceeds of the requested Advance, and/or Equity Advance, which shall be only
Eligible Base Project Costs;

 

(vi)                              [Reserved];

 

(vii)                           that (A) the representations and warranties of
the Borrower contained in the Loan Documents to which the Borrower is a party
are true, correct and complete in all material respects on and as of the
Requested Advance Date, if the Master Advance Notice includes a request for an
Advance, or the requested date for the Equity Advance, if the Master Advance
Notice does not include a requested for an Advance (other than to the extent
such

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

4

--------------------------------------------------------------------------------


 

representations and warranties relate solely to an earlier date), (B) no Event
of Default or Potential Default has occurred and is continuing, and (C) such
other matters as are required to be certified by the Borrower pursuant to
Section 4.2; and

 

(viii)                        Such other information as may be required in the
form of Master Advance Notice.

 

(c)                                  The Borrower shall include as attachments
to each Master Advance Notice, and shall deliver the same to the Loan Servicer:

 

(i)                                     a draft of the FFB Advance Request with
respect to any requested Advance, together with any information necessary for
FFB and the Loan Servicer to process such request; and

 

(ii)                                  all other certificates and documentation
required in respect of such Advance under the DOE Credit Facility Documents and
the related Loan Documents.

 

2.4.                            Mechanics for Funding Advances and Equity
Advances.

 

2.4.1                        DOE-Guaranteed Loan Funding.

 

(a)                                  Satisfaction of Conditions Precedent.

 

(i)                                     Promptly after receipt of a Master
Advance Notice, the Loan Servicer shall review such Master Advance Notice and
the attachments thereto to determine whether all certificates and documentation
required under Section 2.3 have been delivered to it.  At such time as the Loan
Servicer has determined that it has received all such required certificates and
documentation, it shall promptly so notify the other Credit Parties and the
Borrower;

 

(ii)                                  No later than six (6) Business Days prior
to the Requested Advance Date, the Borrower shall deliver to the Loan Servicer a
completed FFB Advance Request with respect to the requested Advance, including
all wire transfer information for the designated payees of the proceeds of such
Advance, together with any other information required on such FFB Advance
Request; and

 

(iii)                               As soon as the Loan Servicer determines that
(A) all conditions precedent set forth in Article 4 in respect of the requested
Advance have been satisfied (or waived), (B) the required Equity Contributions
have been made in accordance with Section 2.4.2, and (C) the FFB Advance Request
and all other certificates and documentation required under the DOE Credit
Facility in respect of the requested Advance have been provided and are
satisfactory (or that such requirement has been waived), then DOE shall sign the
FFB Advance Request Approval Notice attached to the FFB Advance Request and
forward both to the FFB, with a copy to the Borrower, the Administrative Agent
in its capacity as the Collateral Agent and the Lender’s Engineer, it being
agreed that if the Loan Servicer makes such determination at least six
(6) Business Days prior to the Requested Advance Date, then DOE shall use
reasonable

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

5

--------------------------------------------------------------------------------


 

commercial efforts to sign and forward such FFB Advance Request Approval Notice
at least five (5) Business Days prior to the Requested Advance Date.

 

(b)                                 FFB Funding.  For any requested Advance for
which a FFB Advance Request Approval Notice has been issued pursuant to this
Section 2.4.1 and for which no Drawstop Notice has been issued pursuant to
Section 2.4.3, in accordance with the terms of the FFB Note Purchase Agreement,
FFB has agreed to fund such Advance on the Requested Advance Date in accordance
with the DOE Credit Facility Documents.  Such funds shall be applied as
specified in the applicable FFB Advance Request; provided, however, that if any
Drawstop Notice has been issued and is in effect on the Requested Advance Date
with respect to any funds received by the Administrative Agent in its capacity
as the Collateral Agent, such funds shall be applied pursuant to
Section 2.4.3(c).

 

2.4.2                        Equity Contributions.

 

(a)                                  Confirmation.  As of the date that is eight
(8) Business Days prior to the requested date for the Equity Advance, to the
extent that the Administrative Agent in its capacity as the Collateral Agent has
determined that the amount on deposit in the Base Equity Account and the Overrun
Equity Account are not sufficient to satisfy the requirements of Section 2.1(c),
the Administrative Agent in its capacity as the Collateral Agent shall so notify
the Borrower, the Sponsor and the Credit Parties.  If as of the date six
(6) Business Days prior to the requested date for the Equity Advance there
continues to be a shortfall in the amounts on deposit in the Base Equity Account
and the Overrun Equity Account and the Borrower has not provided evidence
satisfactory to the Loan Servicer it its sole discretion that such shortfall
will be cured prior to the requested date for the Equity Advance, the
Administrative Agent in its capacity as the Collateral Agent shall send a
Drawstop Notice to the Borrower and the other Credit Parties.

 

(b)                                 Disbursements:  On the requested date for
the Equity Advance, provided that the Collateral Agent has not received a
Drawstop Notice, the Collateral Agent shall cause Equity Contributions to be
disbursed (i) from the Base Equity Account and, (ii) if the amount on deposit in
the Base Equity Account shall be insufficient, after application of all monies
on deposit in the Base Equity Account for such purpose, from the Overrun Equity
Account, in the amounts required pursuant to Section 2.1(c).

 

(c)                                  Reserve Letter of Credit.  In lieu of
maintaining the required amounts in the Base Equity Account, the Sponsor may
substitute a Reserve Letter of Credit.

 

(d)                                 Physical Completion.  Upon Physical
Completion, at the request of the Borrower, provided that no Potential Default
or Event of Default then exists, any remaining balance in the Base Equity
Account and the Overrun Equity Account not otherwise used to fund Total Project
Costs may be disbursed to the Borrower for distribution to the Equity Owners of
the Borrower, without regard to the limitations set forth in Section 7.10 hereof
(except for Section 7.10(a)(ii) hereof).

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

6

--------------------------------------------------------------------------------


 

2.4.3                        Drawstop Notices.

 

(a)                                  Issuance.  At any time after the issuance
of a Master Advance Notice up to the date that is one Business Day prior to the
Requested Advance Date, if the Master Advance Notice includes a request for an
Advance, or the requested date for the Equity Advance, if the Master Advance
Notice does not include a request for an Advance, whether or not DOE has issued
an FFB Advance Request Approval Notice, any Relevant Credit Party may, from time
to time, issue a notice substantially in the form attached hereto as Exhibit N
(a “Drawstop Notice”) to the Borrower and the other Credit Parties, if such
Relevant Credit Party determines that:

 

(i)                                     the conditions in Article 4 with respect
to such Advance or Equity Advance are not met, or having been met, are no longer
met; or

 

(ii)                                  the conditions precedent to such Advance
contained in the DOE Credit Facility are not met, or having been met, are no
longer met.

 

(b)                                 Consequences.  If a Drawstop Notice is
issued, FFB shall not be obligated to make the requested Advance, if applicable;
and the Collateral Agent shall not be obligated to make the requested Equity
Advance, if applicable.

 

(c)                                  Funds Advanced.  If any Drawstop Notice has
been issued, funds delivered to the Administrative Agent in its capacity as the
Collateral Agent pursuant to Section 2.4.1(b) shall not be applied and shall be
returned promptly to the respective Credit Parties.

 

(d)                                 Costs.  The Borrower shall pay all costs in
respect of any Advance failed to be made under this Section 2.4.3.

 

2.4.4                        No Liability.

 

Without limiting the generality of Section 9.6, no Credit Party shall have any
liability to the Borrower or any Affiliate thereof or to any other Credit Party
solely arising from the issuance of or failure to issue any FFB Advance Request
Approval Notice, Drawstop Notice, or any other notice contemplated by this
Section 2.4.

 

2.5.                            Advance Requirements under the DOE Credit
Facility.

 

Notwithstanding anything to the contrary contained in this Article 2, the
Borrower also shall comply with all separate disbursement requirements set forth
herein and in the DOE Credit Facility Documents.  Unless otherwise specified in
the DOE Credit Facility Documents, all determinations to be made with respect to
the DOE Credit Facility shall be made by DOE.

 

2.6.                            No Approval of Work.

 

The making of any Advance or Equity Advance under the Loan Documents shall not
be deemed an approval or acceptance by any Credit Party of any work, labor,
supplies, materials or equipment furnished or supplied with respect to the
Project.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 3
PAYMENTS; PREPAYMENTS

 

3.1.                            Place and Manner of Payments.

 

3.1.1                        Generally.

 

All payments due under the DOE Credit Facility shall be made by the Borrower
pursuant to the terms of the DOE Credit Facility Documents and as specified
herein.

 

3.1.2                        Net of Tax, Etc.

 

(a)                                  Tax.  Any and all payments to any Secured
Party or FFB by the Borrower hereunder or under any other Loan Document shall be
made free and clear of, and without deduction for, any and all taxes, levies,
imposts, deductions, charges or withholdings imposed by any central bank or
other Governmental Authority, and all liabilities with respect thereto,
excluding (i) taxes imposed on or measured by the net income (however
denominated) of such Secured Party or FFB by any jurisdiction or any political
subdivision or taxing authority thereof or therein solely as a result of a
present or former connection between such Secured Party or FFB and such
jurisdiction or political subdivision (other than any connection arising as a
result of the transactions contemplated by the Loan Documents), and (ii) any
withholding taxes or other tax based on gross income imposed by the United
States of America that are not attributable to any Change of Law or the
interpretation or administration of any Governmental Rule by any Governmental
Authority (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Covered Taxes”). 
If the Borrower shall be required by law to withhold or deduct any Covered Taxes
from or in respect of any sum payable hereunder or under any other Loan Document
to any Secured Party or FFB, (A) the sum payable shall be increased as may be
necessary so that after making all such required deductions (including
deductions applicable to additional sums payable under this Section 3.1.2), such
Secured Party or FFB receives an amount equal to the sum it would have received
had no such deductions been made, (B) the Borrower shall make such deductions
and (C) Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with all Governmental Rules.  If the
Borrower shall make any payment with respect to Covered Taxes under this
Section 3.1.2(a) to or for the benefit of any Secured Party or FFB and if such
Secured Party or FFB shall claim any credit or deduction for such Covered Taxes
against any other taxes payable by such Secured Party or FFB then such Secured
Party or FFB shall pay to the Borrower an amount equal to the amount the Secured
Party determines in its reasonable discretion is the amount by which such other
taxes are actually reduced; provided that the aggregate amount payable by such
Secured Party or FFB pursuant to this sentence shall not exceed the aggregate
amount previously paid by the Borrower with respect to such Covered Taxes.

 

(b)                                 Indemnity.  The Borrower shall indemnify
each Secured Party for the full amount of Covered Taxes (including any Covered
Taxes imposed by any jurisdiction on amounts payable under this Section 3.1.2
paid by any Secured Party), whether or not such Covered Taxes were correctly or
legally asserted.  Each Secured Party shall give notice to the Borrower of the
assertion of any claim against such Secured Party relating to such Secured
Party’s Covered

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

8

--------------------------------------------------------------------------------


 

Taxes as promptly as is practicable after being notified of such assertion;
provided that any failure to notify the Borrower promptly of such assertion
shall not relieve the Borrower of its obligation under this Section 3.1.2,
except, with respect to any such notice given by a Secured Party more than
ninety (90) days after such Secured Party has notice or knowledge of such claim,
to the extent that the Borrower is actually prejudiced by such failure. 
Payments by the Borrower pursuant to this indemnification shall be made within
ten (10) days after the date such Secured Party makes written demand therefor
(submitted through the Loan Servicer), which demand shall be accompanied by a
certificate describing in reasonable detail the basis thereof.  Each Secured
Party agrees to repay to the Borrower any refund (including that portion of any
interest that was included as part of such refund with respect to Covered Taxes
paid by the Borrower pursuant to this Section 3.1.2), received by such Secured
Party for Covered Taxes that were paid by the Borrower pursuant to this
Section 3.1.2, and to provide reasonable assistance to the Borrower (and at the
expense of the Borrower) to contest any such Covered Taxes that such Secured
Party or the Borrower reasonably believes not to have been properly assessed.

 

(c)                                  Notice.  Within ten (10) days after the
date of any payment of Covered Taxes by the Borrower, the Borrower shall furnish
to the Loan Servicer and each affected Secured Party the original or a certified
copy of a receipt evidencing such payment, or if the relevant tax authority has
not provided the Borrower with such a receipt, shall furnish such other evidence
of such payment as may be available to the Borrower (in which case the Borrower
shall promptly request a receipt from the relevant tax authority, and so furnish
the original or a certified copy thereof promptly on receipt thereof).  The
Borrower shall compensate each Secured Party for all reasonable losses and
expenses sustained by such Secured Party as a result of any failure by the
Borrower to so furnish such copy of such receipt.

 

(d)                                 Survival of Obligations.  The obligations of
the Borrower under this Section 3.1.2 shall survive the termination of this
Common Agreement and the repayment of the Secured Obligations.

 

(e)                                  Documentation.  Any foreign Secured Party
that is entitled to an exemption from or reduction of withholding tax under the
law of the jurisdiction in which the Borrower is resident for tax purposes, or
any treaty to which such jurisdiction is a party, with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower, at the
time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding.  In addition, any Secured Party, if requested by
the Borrower, shall deliver such other documentation prescribed by applicable
law or reasonably requested by the Borrower as will enable the Borrower to
determine whether or not such Secured Party is subject to backup withholding or
information reporting requirements.  Each Secured Party shall promptly
(i) notify the Borrower of any change in circumstances that would modify or
render invalid any such claimed exemption or reduction and (ii) take such steps
as shall not be disadvantageous to it, in the sole judgment of such Secured
Party, and as may be reasonably necessary (including the re-designation of its
lending office) to avoid any requirement of applicable laws of any such
jurisdiction that the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

9

--------------------------------------------------------------------------------


 

Borrower make any deduction or withholding for taxes from amounts payable to
such Secured Party.

 

3.2.                            Interest Provisions Relating to All Advances.

 

3.2.1                        Interest Account and Interest Computations.

 

In accordance with Section 609.10(e)(1) of the Applicable Loan Guarantee
Requirements, interest shall accrue on the unpaid principal amount of each
Advance from the date such Advance is disbursed to the Borrower pursuant to the
DOE Credit Facility Documents, to the date such Advance is paid in full, at a
rate per annum relating thereto as specified in the DOE Credit Facility
Documents.  The Borrower hereby authorizes each Credit Party to record in an
account or accounts maintained by such Credit Party on its books (A) the
interest rates applicable to all Advances, (B) the interest periods for each
Advance outstanding, (C) the date and amount of each principal and interest
payment on each Advance outstanding, and (D) such other information as such
Credit Party may determine is necessary for the computation of interest payable
by the Borrower hereunder.  The Borrower agrees that all computations of
interest by a Credit Party pursuant to this Section 3.2.1 shall, absent manifest
error, constitute prima facie evidence of the amount thereof, and shall be
conclusive absent manifest error.  All computations of interest shall be made as
set forth in the relevant DOE Credit Facility Documents.

 

3.2.2                        Interest Payment Dates.

 

Subject to the terms of the DOE Credit Facility, the Borrower shall pay accrued
interest on the outstanding principal amount of each Advance on each Quarterly
Payment Date, on prepayment (on the principal amount prepaid), and at maturity
(whether by acceleration or otherwise).

 

3.3.                            Change of Circumstances.

 

3.3.1                        Alternate Office; Minimization of Costs.

 

Upon any FFB Loan Transfer or receipt by the Borrower or any Credit Party of
notice of FFB’s intention to make any FFB Loan Transfer in accordance with the
FFB Note Purchase Agreement, the Borrower, DOE, the Loan Servicer and the
Administrative Agent shall cooperate with the transferee of the DOE-Guaranteed
Loans to amend this Common Agreement and any other Loan Documents to incorporate
customary provisions for a commercial loan transaction of this type reasonably
satisfactory to such transferee lender with respect to such transferee lender
designating an alternative lending office with respect to its DOE-Guaranteed
Loan to mitigate costs or to avoid any circumstances that might make it unlawful
or impossible for such transferee lender to maintain a DOE-Guaranteed Loan.

 

3.3.2                        Illegality.

 

Upon any FFB Loan Transfer or receipt by the Borrower or any Credit Party of
notice of FFB’s intention to make any FFB Loan Transfer in accordance with the
FFB Note Purchase

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

10

--------------------------------------------------------------------------------


 

Agreement, the Borrower and DOE shall cooperate with the transferee of the FFB
Loan to amend this Common Agreement and any other Loan Documents to incorporate
customary provisions for a commercial loan transaction of this type reasonably
satisfactory to such transferee with respect to any Change of Law that makes it
unlawful or impossible for any lender to make or maintain any FFB Loans.

 

3.3.3                        Modifications upon Transfer.

 

Upon any FFB Loan Transfer or receipt by the Borrower or any Credit Party of
notice of FFB’s intention to make any FFB Loan Transfer in accordance with the
FFB Note Purchase Agreement, the Borrower, DOE, the Loan Servicer and the
Administrative Agent shall cooperate with the transferee of the FFB Loans to
amend this Common Agreement and any other Loan Documents to incorporate
customary provisions reasonably satisfactory to such transferee with respect to
any Change of Law that subjects such transferee lender to any tax, duty or other
charge with respect to any FFB Loans.

 

3.4.                            Prepayments.

 

3.4.1                        Terms of all Prepayments.

 

(a)                                  With respect to any prepayment of any
Advance of the DOE-Guaranteed Loans, whether such prepayment is voluntary or
mandatory, including a prepayment upon acceleration, the Borrower shall comply
with all applicable terms and provisions of the FFB Note Purchase Agreement.

 

(b)                                 All prepayments of the DOE Credit Facility
shall be applied in accordance with the DOE Credit Facility Documents.

 

(c)                                  The Borrower may not reborrow the principal
amount of any DOE-Guaranteed Loan that is prepaid.

 

3.4.2                        Voluntary Prepayments.

 

(a)                                  Without the consent of the Loan Servicer,
the Borrower may not prepay the DOE-Guaranteed Loans in part prior to the end of
the Availability Period.  Any prepayment in whole or in part with the consent of
the Loan Servicer prior to the end of the Availability Period shall be subject
to any applicable prepayment premiums, charges or other amounts as may be
required by the DOE Credit Facility Documents.

 

(b)                                 After the end of the Availability Period,
the Borrower may prepay all or a portion of the principal amount of any Advance
of the DOE-Guaranteed Loans upon prior written notice submitted by the Borrower
to the Credit Parties not later than the fifth Business Day prior to the
Intended Prepayment Date, and satisfaction of the following conditions:

 

(i)                                     compliance with any restrictions
contained in the DOE Credit Facility Documents, including (A) with respect to
the DOE Credit Facility, any “No-Call Period”

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

11

--------------------------------------------------------------------------------


 

specified in the FFB Note Purchase Agreement, and (B) satisfaction of any
minimum amount requirement of the DOE Credit Facility Documents; and

 

(ii)                                  payment of all accrued and unpaid interest
on such principal amount, and any other fees and Periodic Expenses then payable,
including any prepayment premiums, or other amounts as may be required under the
DOE Credit Facility Documents.

 

3.4.3                        Mandatory Prepayments.

 

(a)                                  The Borrower shall be required to make
mandatory prepayments of the DOE-Guaranteed Loans upon the occurrence of any of
the following and in amounts set forth in this Section 3.4.3, minus such amounts
as may be required to be deposited (i) in the Debt Service Reserve Account such
that the amount on deposit in the Debt Service Reserve Account equals the Debt
Service Reserve Requirement and (ii) in the Maintenance Reserve Account such
that the amount on deposit in the Maintenance Reserve Account equals the MRA
Required Amount:

 

(i)                                     the receipt by the Borrower of delay
damages in excess of the amounts needed, as determined by the Loan Servicer in
consultation with the Lender’s Engineer (as appropriate) to pay financing and
operating costs payable resulting from the delay;

 

(ii)                                  the receipt by the Borrower of Loss
Proceeds in an amount that exceeds the amount of such Loss Proceeds used or to
be used to repair or restore the Project Facility;

 

(iii)                               the payment of any amounts to the Borrower
in respect of the termination or repudiation of any Project Document or in
respect of any damages paid to the Borrower as a result of a breach of any such
Project Document (in the case of damages in excess of the amount applied in
remedying the relevant breach), in each case, after deduction of all costs and
expenses (including reasonable attorneys’ fees) incurred in collecting such
amounts;

 

(iv)                              sales of any assets no longer used or useful
in the operation of the Project Facility in excess of [*****] in a single
transaction or a series of related transactions, in an amount equal to the
proceeds of such sales, after deduction of all costs and expenses (including
reasonable attorneys’ fees) incurred in connection with such sales, unless
applied or to be applied to the acquisition of replacement assets; and

 

(v)                                 to the extent any Restricted Payments or any
other payments are made from the Distribution Suspense Account in accordance
with Section A.14 of Appendix A to this Agreement, then the Borrower shall, at
the same time that such payments are made, apply an amount equal to [*****] of
the amount of such payment to the prepayment of the DOE-Guaranteed Loan (the
“Prepayment Amount”), with such Prepayment Amount allocated to the prepayment of
principal in the maximum possible amount when taken together with any associated
make-whole premiums or discounts (it being understood that (x) if there is an
associated premium, the principal amount prepaid would be less than the
Prepayment Amount, and (y) if there is an associated discount, the principal
amount prepaid would be greater than the Prepayment Amount).

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

12

--------------------------------------------------------------------------------


 

(b)           Any mandatory prepayments of the DOE-Guaranteed Loans shall be
made no later than on the next Payment Date in accordance with the DOE Credit
Facility Documents, shall be applied, and shall be subject to the terms and
conditions, as set forth in the DOE Credit Facility Documents.

 

3.5.                            Reserved.

 

3.6.                            Payment of DOE Credit Facility Fees.

 

(a)           Borrower shall pay (i) to DOE on the Financial Closing Date, the
balance of the DOE Credit Facility Fee in an amount equal to 0.8% of the maximum
principal amount of the DOE Credit Facility, and (ii) to FFB, the fees payable
to FFB from time to time in accordance with the requirements of the DOE Credit
Facility Documents.

 

(b)           Borrower shall pay to DOE, for its own account, the DOE
Maintenance Fee each year in advance, commencing on the Financial Closing Date.

 

(c)           Borrower shall pay a [*****], if any, in the amount and at the
time reasonably determined by DOE.

 

(d)           All DOE Credit Facility Fees shall be paid on the dates due, in
immediately available funds in Dollars, to DOE.  Once paid, the DOE Credit
Facility Fees shall not be refundable under any circumstances.

 

3.7.                            Evidence of Debt.

 

(a)           Each of the Credit Parties shall maintain or cause to be
maintained, in accordance with its usual practice, internal records evidencing
the amounts from time to time lent by and owing to it under the DOE Credit
Facility Documents and each of the payments from time to time made in respect
thereof.

 

(b)           The Loan Servicer shall maintain, in accordance with its usual
practice, internal records evidencing the amounts from time to time (i) advanced
by FFB under the FFB Note Purchase Agreement, and (ii) paid by DOE with respect
to the DOE Guarantee and, in each case, each of the payments made from time to
time in respect thereof.

 

(c)           Except as otherwise provided in any Loan Document, the entries
made in the internal records maintained by or on behalf of each of the Credit
Parties, respectively, pursuant to clauses (a) and (b), above shall, absent
manifest error, constitute prima facie evidence of the existence and amount of
Secured Obligations of the Borrower as therein recorded, and shall be conclusive
absent manifest error.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 4
CONDITIONS PRECEDENT TO ADVANCES

 

4.1.                            Initial Conditions Precedent to Financial
Closing Date.

 

The establishment of the Financial Closing Date is subject to the prior
satisfaction (or waiver in writing), as determined by (x) in all cases, DOE and
(y) with respect to any documents or instruments addressed to FFB or to which
FFB is party, FFB (each a “Relevant Credit Party”) in its sole discretion, of
each of the following conditions precedent set forth in this Section 4.1 (the
“Initial Conditions Precedent”).  Solely for purposes of establishing the
Financial Closing Date, all of the Initial Conditions Precedent shall be deemed
satisfied or waived on the date of execution and delivery by all parties hereto
of this Common Agreement.

 

4.1.1                        Loan Documents.

 

The Loan Servicer shall have received fully executed originals in sufficient
counterparts for each Credit Party of each of the following documents, each of
which shall be in form and substance satisfactory to each Relevant Credit Party:

 

(a)           Common Agreement.  This Common Agreement;

 

(b)           Building Loan Agreement.  The Building Loan Agreement;

 

(c)           DOE Credit Facility Documents.  Each of the following documents
and all other contracts and documents required in connection with the DOE Credit
Facility (the “DOE Credit Facility Documents”):

 

(i)            the FFB Note Purchase Agreement;

 

(ii)           the FFB Promissory Note;

 

(iii)          the DOE Guarantee; and

 

(iv)          the Administrative Agent Fee Letter and Agreement;

 

(d)           Sponsor Loan Documents.  Each of the following documents from the
Sponsor and all other contracts and documents required in connection with the
Equity Contributions (the “Sponsor Loan Documents”):

 

(i)            the Completion Guaranty;

 

(ii)           the Corporate Guaranty;

 

(iii)          the Sponsor Technology License Agreement;

 

(iv)          the Sponsor Technology Escrow Agreement; and

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

14

--------------------------------------------------------------------------------


 

(v)           all other documents, certificates and instruments required to be
delivered in connection with any of the foregoing documents.

 

(e)           Security Documents.  Each of the following documents and all other
contracts and documents entered into prior to, on, or after the Financial
Closing Date that provide any Lien, charge or security interest to the Secured
Parties (or any of them) to secure the Secured Obligations (the “Security
Documents”):

 

(i)            Asset Pledge Documents.  Each of the following documents and all
other contracts and documents that provide any Lien, charge or security interest
to the Secured Parties (or any of them) on the assets of the Borrower to secure
the Secured Obligations (the “Asset Pledge Documents”):

 

(A)          the Mortgage;

 

(B)           the Security Agreement;

 

(C)           the Account Control Agreements;

 

(D)          the Collateral Assignment;

 

(E)           to the extent not included in the Mortgage or Security Agreement,
agreements pledging all other personal property and real property interests of
the Borrower, including all governmental approvals, licenses and permits for the
Project, all Project Accounts, all insurance policies maintained by the Borrower
or otherwise related to the Project, all agreements, leasehold or other property
interests relating to the Project, and all related fixtures, easements,
rights-of-way and licenses, all intellectual property rights of the Borrower,
and general intangibles and goodwill; and

 

(F)           all other agreements and instruments, if any, necessary to create
a first-priority perfected security interest under applicable law in the
Collateral, subject to Permitted Liens.

 

(ii)           Equity Pledge Agreement.  The Equity Pledge Agreement, pursuant
to which the Equity Owners of the Borrower will pledge to the Administrative
Agent in its capacity as the Collateral Agent for the benefit of the Secured
Parties all of their respective right, title and interest in the Pledged Equity
Interests; and

 

(iii)          Consent and Agreement.  The Consent and Agreement among the
Sponsor, the Borrower and the Collateral Agent whereby the Sponsor consents to
the assignment to the Collateral Agent of the Borrower’s interest in the
Intercompany Project Documents pursuant to the terms of the Collateral
Assignment (the “Direct Agreement”).

 

(f)            Environmental Indemnity Agreement.  The Environmental Indemnity
Agreement made by the Borrower in favor of the Administrative Agent in its
capacity as the Collateral Agent and the Indemnified Parties (as defined
therein).

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

15

--------------------------------------------------------------------------------


 

4.1.2                        Project Documents.

 

The Loan Servicer shall have received a copy of a fully executed original of
each of the following documents, each of which shall be in form and substance
satisfactory to each Relevant Credit Party, and certified by the Borrower that
(x) such copy is a true, correct and complete copy of such document (including
all schedules, exhibits, attachments, supplements and amendments thereto and any
related protocols or side letters), (y) such document has been duly executed and
delivered by the parties thereto and is in full force and effect (i) against the
Borrower and (ii) against each other party thereto except, in the case of this
clause (ii), for instances that would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, and (z) to the
Borrower’s Actual Knowledge, no party to such document is, or but for the
passage of time or giving of notice or both will be, in breach of any obligation
thereunder:

 

(a)           Land Documents.  The deed conveying title to the Project Site to
the Borrower and easements, licenses, and covenants, conditions and restrictions
in connection with the Project Site, and any and all other documents affecting
an interest in or right to use the Project Site (the “Land Documents”).

 

(b)           Project Documents.  Each of the following documents and all other
contracts required for construction, procurement, installation and improvement
of land, buildings, equipment and manufacturing facilities for the Project,
including related material subcontracts:

 

(i)            the EPC Agreement;

 

(ii)           the Engineering and Architectural Services Agreement; and

 

(iii)          the Permitting and Engineering Management Agreement.

 

(c)           Operating Documents.  Each of the following documents and all
other contracts required for the operation and maintenance of the Project (the
“Operating Documents”):

 

(i)            the NYISO Membership Agreement;

 

(ii)           the O&M Agreement;

 

(iii)          the Technology License Agreement;

 

(iv)          the Technology Escrow Agreement;

 

(v)           the Administrative Services Agreement; and

 

(vi)          the Flywheel Repair Agreement.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

16

--------------------------------------------------------------------------------


 

4.1.3                        Advance Schedule.

 

At least fifteen (15) days prior to the Financial Closing Date (or such shorter
period as may be satisfactory to the Loan Servicer), the Loan Servicer shall
have received, in form and substance satisfactory to each Relevant Credit Party
in consultation with the Lender’s Engineer, a copy of the Advance Schedule,
certified by the Borrower and the Sponsor, and certified by the Lender’s
Engineer as being consistent with the Financial Plan and the Project Budget and
consistent with the achievement of Physical Completion within the time period
specified in the Project Milestone Schedule as provided in a Lender’s Engineer
Certificate, which shall be the Borrower’s reasonable estimate in all material
respects, based on all facts and circumstances existing and Known to the
Borrower and the Sponsor, of the timing and amount of proposed Advances and
Equity Contributions for the Project (showing the total Advances expected in
each calendar month).

 

4.1.4                        Financial Plan; Base Case Projections; Project
Milestone Schedule and Project Budget.

 

The Lender’s Engineer and the Loan Servicer shall have received at least ten
(10) days prior to the Financial Closing Date (or such shorter period as may be
satisfactory to the Loan Servicer) the following items (unless, with respect to
any of the following items, DOE shall have notified the Borrower that such item
or items must only be received by the Lender’s Engineer and not by the Loan
Servicer), each in form and substance satisfactory to each Relevant Credit Party
in consultation with the Lender’s Engineer, and certified by the Borrower and
the Sponsor, and certified by the Lender’s Engineer as provided in a Lender’s
Engineer Certificate, which shall be the Borrower’s reasonable estimate of the
information contained therein:

 

(i)            the Financial Plan (Exhibit A1), together with evidence that the
DOE Credit Facility Commitment, when combined with other funds committed to the
Project, including the Base Equity, will be available and sufficient to carry
out the Project;

 

(ii)           the Base Case Projections, including a computer file containing
the Base Case Projections and the underlying models and assumptions and
explanations thereto;

 

(iii)          the Project Milestone Schedule;

 

(iv)          the Project Budget; and

 

(v)           a detailed description, with supporting documents as have been
reasonably requested not less than three (3) Business Days prior to the
Financial Closing Date, of Development Costs incurred to date and a Development
Costs Statement summarizing those costs that the Borrower seeks credit as
Approved Pre-Closing Equity Credit to be applied toward Base Equity and that are
to be reviewed by the Lender’s Engineer.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

17

--------------------------------------------------------------------------------


 

4.1.5                        Financial Statements.

 

At least fifteen (15) Business Days prior to the Financial Closing Date (or such
shorter period as may be satisfactory to the Loan Servicer), the Loan Servicer
shall have received, in form and substance satisfactory to each Relevant Credit
Party, the most recent audited (except in the case of the Borrower) and
unaudited Financial Statements, together with a Financial Officer Certificate,
from each of the Borrower and the Sponsor.

 

4.1.6                        Update of Conditional Commitment.

 

Either (i) the Loan Servicer shall have determined that there are not any
material changes to the terms and conditions of the term sheet, or (ii) at least
thirty (30) days prior to the Financial Closing Date, the Loan Servicer shall
have received, in form and substance satisfactory to DOE, a written summary of
such material changes.

 

4.1.7                        Update of Credit Rating.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, a credit rating of the Borrower from the Rating
Agency dated no later than thirty (30) days prior to the Financial Closing Date,
based on the updated commitment of DOE reflected in the DOE Credit Facility
Documents and assuming that the Project does not benefit from the DOE Guarantee.

 

4.1.8                        Coverage Ratios.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, a certificate setting forth calculations, consistent
with the Base Case Projections delivered pursuant to Section 4.1.4 indicating
that throughout the term of the DOE Credit Facility a minimum annual Debt
Service Coverage Ratio of 1.30 to 1 for the period after the Project Completion
Date is expected to be achieved.

 

4.1.9                        Pre-Closing Equity; No Unapproved Charges for
Budgeted Overrun Contingencies.

 

The Loan Servicer shall have received the following items, each in form and
substance satisfactory to each Relevant Credit Party in consultation with the
Lender’s Engineer:

 

(i)            the Development Costs Statement, certified by the Lender’s
Engineer;

 

(ii)           certification from the Borrower and the Lender’s Engineer that
the amounts reflected in the Approved Pre-Closing Equity Credit (A) are in an
amount not greater than $18,882,211, and (B) have been applied in accordance
with the Project Budget only for Eligible Base Project Costs, and that no
amounts in the Project Budget have been applied to Ineligible Base Project
Costs; and

 

(iii)          certification from the Borrower and the Lender’s Engineer that no
changes have been made to the line item for Overrun Contingencies in the Project
Budget.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

18

--------------------------------------------------------------------------------


 

4.1.10                  Debt Repayment.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, evidence of repayment of any existing Indebtedness
of the Borrower, other than Indebtedness permitted hereunder and release of
associated Liens encumbering any Collateral, other than Permitted Liens.

 

4.1.11                  [Reserved.]

 

4.1.12                  Consents and Approvals.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, (i) certification from the Borrower, together with
such other evidence as any Relevant Credit Party may request, that all
Governmental Approvals and other Required Consents listed on Schedule 5.10
(except those identified on Schedule 5.10 as to be obtained at a later date),
each in form and substance satisfactory to each Relevant Credit Party, have been
duly obtained and are not subject to any waiting period or appeal, and (ii) a
copy of each such Governmental Approval or other Required Consent, certified by
the Borrower as being true and complete as of the date of such certification.

 

4.1.13                  Project Plans.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, updated Project Plans, certified by Lender’s
Engineer as being satisfactory and sufficient for the construction of the
Improvements on the Project Site.

 

4.1.14                  Lender’s Engineer Report.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, the Lender’s Engineer Report addressing (a) an
analysis of the Project Plans, (b) an analysis of the roles and capabilities of
all Major Project Participants and (c) such other matters as any Relevant Credit
Party may reasonably request.

 

4.1.15                  Consultants’ and Advisors’ Certificates.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, the following certificates, each dated the Financial
Closing Date:

 

(i)            Lender’s Engineer Certificate.  A Lender’s Engineer Certificate
regarding the matters required to be certified by it as set forth in this
Section 4.1 and such other matters specified in the form attached as Exhibit D1;

 

(ii)           Insurance Advisor and Insurance Consultant Certificates.  An
Insurance Advisor Certificate in a form acceptable to the Loan Servicer and an
Insurance Consultant Certificate regarding the matters specified in
Section 4.1.27 and in the form attached as Exhibit F1; and

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

19

--------------------------------------------------------------------------------


 

(iii)          Plans and Budgets; Accountant Letter.  Each of (i) a
certification from the Lender’s Engineer as to the Financial Plan and the
Project Budget, (ii) a certification from the Borrower’s Accountant relating to
the tax assumptions in the Base Case Projections, and (iii) a certification from
the Lender’s Engineer as to its independent review of the technical inputs to
the Base Case Projections.

 

4.1.16                  Fee Arrangements for Independent Consultants.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, evidence that the Periodic Expenses of any
Independent Consultants incurred and invoiced prior to the Financial Closing
Date (other than Periodic Expenses not then due) have been paid in full.

 

4.1.17                  Project Document Price.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party in consultation with the Lender’s Engineer,
certification from the Borrower and the Lender’s Engineer that the price set
forth in each Project Document has not been increased from the price as of the
Common Agreement Date.

 

4.1.18                  Payment and Performance Bonds.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, payment and performance bonds covering all
construction work to be performed under the EPC Agreement after the Financial
Closing Date and naming the Borrower and the Collateral Agent as co-obligees.

 

4.1.19                  Performance Targets.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party in consultation with the Lender’s Engineer, a copy of
the Project Facility Performance Targets, together with a certification from the
Borrower and the Lender’s Engineer that such Project Facility Performance
Targets are achievable.

 

4.1.20                  Market Studies.

 

The Loan Servicer shall have received a report from National Economic Research
Advisors Incorporated in form and substance satisfactory to each Relevant Credit
Party.

 

4.1.21                  Security Interests.

 

(a)           Security Interests.  The Loan Servicer shall have received, in
form and substance satisfactory to each Relevant Credit Party, evidence that all
security interests in the Collateral Security intended to be created by the
Security Documents in effect on the Financial Closing Date have been or will be
created and, where appropriate, been registered or otherwise perfected to create
a first priority perfected security interest and Lien, subject only to Permitted
Liens, over the Collateral Security in favor of the Administrative Agent in its
capacity as the Collateral

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

20

--------------------------------------------------------------------------------


 

Agent.  Each such Lien (i) to the extent it arises or attaches under the Uniform
Commercial Code of any jurisdiction in the United States, shall be valid and
enforceable and shall constitute a first priority perfected security interest
(subject to Permitted Liens), and (ii) in all other cases, shall be enforceable
against the Borrower, any subsequent lienor (including a judgment lienor), any
junior lienor, or any transferee for or not for value, in bulk, by operation of
law, for the benefit of creditors, or otherwise.

 

(b)           Filings.  The Loan Servicer shall have received, in form and
substance satisfactory to each Relevant Credit Party, evidence satisfactory to
it that (i) each of the Security Documents has been or will be duly filed and
registered or recorded in every jurisdiction in which such filing and
registration or recording is necessary to make valid and effective the Liens
intended to be created thereby and the rights of the Secured Parties thereunder,
(ii) all fees and duties in connection with such registration (x) have been paid
in full, (y) are to be paid with the proceeds of the requested Advance, or
(z) are to be paid by other satisfactory arrangements.

 

(c)           Collateral Agent Certificate.  The Loan Servicer shall have
received, in form and substance satisfactory to each Relevant Credit Party, a
Collateral Agent Certificate as to all matters as are required to be certified
by the Administrative Agent in its capacity as the Collateral Agent pursuant to
this Section 4.1.

 

4.1.22                  Authority and Incumbency of Major Project Participants.

 

The Loan Servicer shall have received, all in form and substance satisfactory to
each Relevant Credit Party, certified copies of standard corporate, limited
liability company, partnership, or trust formation documents for each of the
Major Project Participants, including certified copies of organizational
documents, good standing certificates, incumbency certificates and resolutions,
and any other such documents as any Relevant Credit Party may have reasonably
requested, with respect to approval of (i) such Major Project Participant’s
participation in the Project, (ii) to the extent applicable, the financing
therefor and the granting of Liens, and (iii) the execution, delivery and
performance by such Major Project Participant of the Transaction Documents
(including a Direct Agreement) to which it is party.

 

4.1.23                  Borrower Certificate; Sponsor Certificate.

 

The Loan Servicer shall have received (i) a Borrower Certificate regarding the
matters required to be certified by it as set forth in this Section 4.1 and such
other certifications as are required to be made to the Credit Parties by the
Borrower as of the Financial Closing Date under the DOE Credit Facility
Documents, and (ii) a Sponsor Certificate regarding the matters required to be
certified by it as set forth in this Section 4.1 and such other certifications
as are required to made to the Credit Parties by the Sponsor as of the Financial
Closing Date under the DOE Credit Facility Documents, and (iii) a Holdings
Certificate regarding the matters required to be certified by it as set forth in
this Section 4.1 and such other certifications as are required to made to the
Credit Parties by Holdings as of the Financial Closing Date under the DOE Credit
Facility Documents.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

21

--------------------------------------------------------------------------------


 

4.1.24                  Major Project Participant Certificates.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, a Major Project Participant Certificate from each
Major Project Participant regarding familiarity with and enforceability of
documents, absence of defaults, validity of representations and warranties and
other customary provisions.

 

4.1.25                  Legal Opinions.

 

The Loan Servicer and the Administrative Agent in its capacity as the Collateral
Agent shall have received legal opinions from Edwards Angell Palmer & Dodge LLP
or other legal counsel acceptable to each Relevant Credit Party, dated the
Financial Closing Date and in form and substance satisfactory to each Relevant
Credit Party, with respect to the laws of the jurisdictions governing the
Transaction Documents to which each of the Borrower, Holdings, the Sponsor, and
any Sponsor Affiliate is a party and the laws of the jurisdictions of
organization of the Borrower, Holdings, the Sponsor, and any Sponsor Affiliate
and such legal opinions shall include, but may not be limited to the following:
(i) due authorization, execution, delivery and enforceability of Transaction
Documents to which the Borrower, Holdings, the Sponsor, and any Sponsor
Affiliate is a party, (ii) perfection of security interests, (iii) other than
with respect to permits and approvals that are not necessary to be obtained
until a later date, receipt of all governmental permits and approvals necessary
to (1) construct and operate the Project, (2) enter into financing arrangements
with respect to the Project, and (3) enter into the applicable Transaction
Documents, and that such permits and approvals are in full force and effect and
all applicable appeal periods have expired, (iv) that none of the Credit Parties
will be regulated as an electric corporation or public utility under the United
States or New York law solely as a result of entering into Transaction
Documents, and (v) absence of conflicts with law, agreements or organizational
documents.

 

4.1.26                  Taxes; Costs and Expenses.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, certification from the Borrower, and such other
evidence as any Relevant Credit Party may request, that all required taxes, all
Periodic Expenses, and all recordation and other costs, fees and Periodic
Expenses invoiced and due in connection with the execution, delivery, filing,
registration, or performance of the Transaction Documents or the perfection of
the security interests in the Collateral Security have been paid in full.

 

4.1.27                  Evidence of Insurance.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, certification from the Borrower and the Insurance
Consultant certificates from insurers, and such other evidence as any Relevant
Credit Party may request (i) that insurance coverage for the Project satisfies
the requirements for Required Insurance as set forth on Schedule 6.3(b),
(ii) that such insurance coverage is reasonable for the Project, and (iii) that
the applicable insurance policies are in full force and effect.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

22

--------------------------------------------------------------------------------


 

4.1.28                  Project Accounts.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, certification from the Administrative Agent in its
capacity as the Collateral Agent that each of the Project Accounts shall have
been established in accordance with the provisions of Appendix A hereof.

 

4.1.29                  Accounting Systems.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party in consultation with the Lender’s Engineer, a report
certified by a Financial Officer of the Borrower describing the Borrower’s
accounting systems, controls, and management information systems and reasonably
demonstrating that they are satisfactory for purposes of providing information
necessary for financial reporting in accordance with GAAP.

 

4.1.30                  Lobbying Certification.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, evidence that the Borrower has provided a Standard
Form-LLL “Disclosure Form to Report Lobbying” as required.

 

4.1.31                  Land Acquisition; Title to Project Site.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, (i) evidence of the Borrower’s ownership of
unencumbered fee title (subject only to Permitted Liens), under the relevant
laws of the State of New York of the Project Site as are necessary for the
development of the Project, (ii) the ALTA Survey with respect to the Project
Site, and (iii) one or more ALTA loan policies (or similar policy form) issued
by the Title Company, with such coinsurers or reinsurers as may be reasonably
acceptable to DOE, in the aggregate amount of not less than $9,000,000 insuring
as of the Financial Closing Date that (y) the Building Loan Mortgage creates a
first and prior Lien on the Project Site subject only to Permitted Liens and
(z) the Project Loan Mortgage creates a second Lien on the Project Site subject
only to Permitted Liens and the Building Loan Mortgage.

 

4.1.32                  Intellectual Property.

 

The Loan Servicer shall have received, in form and substances satisfactory to
each Relevant Credit Party, evidence that the Borrower and the Sponsor own all
intellectual property rights necessary for the operation of the Project.

 

4.1.33                  Appraisals.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, an updated listing and description of assets
associated, or to be associated, with the Project and any other asset that will
serve as Collateral, including appropriate data as to the value of the assets
and the useful life of any physical assets, including

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

23

--------------------------------------------------------------------------------


 

with respect to real property assets listed, delivery of an appraisal that is
consistent with the “Uniform Standards of Professional Appraisal Practice,”
promulgated by the Appraisal Standards Board of the Appraisal Foundation, and
performed by Capstone Appraisal Group, Inc.

 

4.1.34                  Environmental.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, (i)  a Phase I environmental site assessment of the
Project Site and reliance letter in connection therewith, (ii) an updated Phase
I environmental site assessment of the Project Site, (iii) a limited Phase II
environmental site assessment of the Project Site, (iv) a Finding of No
Significant Impact with respect to the Project Site, and (v) evidence of
satisfaction of any additional environmental requirements (including required
mitigations) in accordance with applicable Environmental Laws.

 

4.1.35                  Earthquake Risk Report.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party in consultation with the Lender’s Engineer, (i) an
earthquake risk report prepared by an independent geologist satisfactory to each
Relevant Credit Party and approved by the Lender’s Engineer setting forth an
acceptable assessment of the earthquake risk for the Project Site and any other
property where the Project Facility will be located and recommendations for
mitigation of earthquake risk, and (ii) certification from the Borrower and the
Lender’s Engineer, together with such other evidence as any Relevant Credit
Party may request, that any recommendations for mitigation of earthquake risk
have been adequately addressed in the Project Plans.

 

4.1.36                  Utility Services.

 

Except for the receipt of a fully executed original of the Interconnection
Agreement in accordance with Section 4.2.1 hereof, the Loan Servicer shall have
received, in form and substance satisfactory to each Relevant Credit Party in
consultation with the Lender’s Engineer, certification from the Borrower and the
Lender’s Engineer, together with such other evidence as any Relevant Credit
Party may request, that (i) arrangements reflected in the Project Milestone
Schedule and the Project Budget have been made under the Project Documents or
are otherwise available to the extent required in Section 5.25 for the provision
of all services, materials and utilities necessary for the construction,
startup, commissioning and shakedown of the Project, and (ii) arrangements
reflected in the Base Case Projections have been made or can be made under the
Operating Documents or are otherwise available to the extent required in
Section 5.25 for the provision of all services, materials and utilities
necessary for the operation and maintenance of the Project as contemplated by
the Principal Project Documents.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

24

--------------------------------------------------------------------------------


 

4.1.37                  [Reserved.]

 

4.1.38                  Conditions Precedent in Transaction Documents.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, certification from the Borrower, together with such
other evidence as any Relevant Credit Party may request, that all conditions
precedent required to be satisfied by any Major Project Participant under any
Transaction Document as of the Financial Closing Date have been satisfied.

 

4.1.39                  DOE Requirements.

 

All DOE Requirements required to have been satisfied as of the Financial Closing
Date shall have been satisfied, including the payment of all applicable DOE
fees.

 

4.1.40                  Confirmation of Non-Disclosure and Assignment of
Inventions Agreements.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, certification from the Borrower and the Sponsor,
together with such other evidence as any Relevant Credit Party may request, of
the existence of valid and binding non-disclosure and assignment of invention
agreements with all employees of the Borrower.

 

4.1.41                  Funding of Base Equity Amount; Equity Commitments.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, evidence in form and substance satisfactory to it
that an amount equal to (x) the Base Equity Commitment, less (y) the Approved
Pre-Closing Equity Credit has been deposited in the Equity Funding Account.

 

4.1.42                  Due Diligence Review.

 

The Loan Servicer shall have received from each Relevant Credit Party
confirmation that it has completed its due diligence review of the Project and
all other matters related thereto and that the results thereof are satisfactory
to such Relevant Credit Party.

 

4.1.43                  Review and Payment of Credit Subsidy.

 

The Loan Servicer shall have received confirmation, in form and substance
satisfactory to each Relevant Credit Party, that (i) OMB has reviewed and
approved DOE’s calculation of the Credit Subsidy Cost for the DOE Guarantee as
of the Financial Closing Date, and (ii) DOE has received payment in full of the
Credit Subsidy Cost in accordance with the Program Requirements.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

25

--------------------------------------------------------------------------------


 

4.1.44                  No Judgment Liens.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, confirmation that that the Borrower does not have a
judgment Lien against any of its property for a debt owed to the United States
of America or any other creditor.

 

4.1.45                  Recovery Act Requirements.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, a Borrower Certificate stating that the Borrower is
in compliance with and has taken all necessary steps to be able to timely comply
in all material respects with (A) its reporting obligations under
Section 6.29(a) with respect to the Recovery Act and (B) the requirements set
forth in Section 6.30 and Exhibit A4.

 

4.1.46                  Application Supplement.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, the Application Supplement.

 

4.1.47                  Commencement of Construction.

 

Commencement of Construction shall have occurred on or before the Financial
Closing Date (such date, the “Commencement of Construction Date”).  The Borrower
shall deliver to DOE a Borrower Certificate dated as of the Financial Closing
Date that Commencement of Construction in respect of the Project has occurred on
or before the Commencement of Construction Date, and, if requested by DOE,
Lender’s Engineer shall provide confirmation to DOE that Commencement of
Construction has occurred on or before the Commencement of Construction Date.

 

4.1.48                  Material Adverse Effect.

 

(a)           The Loan Servicer shall have received, in form and substance
satisfactory to each Relevant Credit Party, certification from the Borrower,
together with such other evidence as it may request, that since June 29, 2009 no
event has occurred with respect to the Project or any Major Project Participant
that would reasonably be expected to have a Material Adverse Effect.  With
respect to financial matters related to the Sponsor, such certification may be
based upon the most recent annual Financial Statements of Sponsor.

 

(b)           Since June 29, 2009, no event has occurred that would reasonably
be expected to have a Material Adverse Effect.

 

4.1.49                  Central Contractor Registration.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, evidence that the Borrower has registered in the
United States federal government Central Contractor Registration (“CCR”)
database.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

26

--------------------------------------------------------------------------------


 

4.1.50                  Patriot Act.

 

The Loan Servicer shall have received at least ten (10) Business Days prior to
the Financial Closing Date, all documentation and other information from the
Borrower, Holdings and Sponsor required by regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

4.1.51                  Fees and Expenses.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, confirmation that all DOE Credit Facility Fees and
Periodic Expense then due, including, without limitation, (i) the balance of the
DOE Credit Facility Fee in an amount equal to 0.8% of the maximum principal
amount of the DOE Credit Facility and (ii) the initial DOE Maintenance Fee in
the amount of $25,000, have been paid in full, subject to § 609.10(c) of the
Applicable Loan Guarantee Requirements.

 

4.1.52                  No Litigation.

 

There shall be no pending or threatened (in writing) action, suit, or
proceeding, or investigation by a Governmental Authority, of any kind, including
any action or proceeding of or before any Governmental Authority, that
(i) relates to the Project or to any transactions contemplated by any of the
Transaction Documents or (ii) to which the Borrower, the Sponsor or, to the
Borrower’s Actual Knowledge, any other Major Project Participant is a party,
that, in each case, either singly or in the aggregate, has, or could reasonably
be expected to have, a Material Adverse Effect.  The Loan Servicer shall have
received, in form and substance satisfactory to the Loan Servicer, all such
information as it shall have reasonably requested in respect of any pending or
threatened action, suit, or proceeding, or investigation by a Governmental
Authority, of any kind, including any action or proceeding of or before any
Governmental Authority, that (i) relates to the Project or to any transactions
contemplated by any of the Transaction Documents or (ii) to which the Borrower,
the Sponsor or any other Major Project Participant is a party.

 

4.2.                            Conditions Precedent to Advances.

 

(a)           The obligation of FFB to make, and DOE to guarantee, each Advance
(including the Initial Advance) under the DOE Credit Facility is subject to the
prior satisfaction (or waiver in writing) as determined by each Relevant Credit
Party in its sole discretion of each of the conditions precedent set forth in
this Section 4.2 (the “Advance Conditions Precedent”) as of the date of
submission of the applicable Master Advance Notice (the “Advance Notice Date”)
and to their continued satisfaction on the Requested Advance Date for such
Advance.

 

(b)           The Borrower may obtain one or more Equity Advances on or before
October 15, 2010 upon the satisfaction (or waiver in writing) as determined by
each Relevant Credit Party in its sole discretion of each of the Advance
Conditions Precedent (except for the Advance Condition Precedent set forth in
Section 4.2.1 hereof) as the Advance Notice Date and as of the Requested Advance
Date for such Equity Advance.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

27

--------------------------------------------------------------------------------


 

4.2.1                        Project Documents.

 

As conditions to the Initial Advance, the Loan Servicer shall have received, no
later than October 15, 2010, each of the following: (a) a copy of a
fully-executed original of each of the following documents, each of which shall
be in form and substance satisfactory to the Loan Servicer, (b) a certification
by the Borrower that (i) such copy is a true, correct and complete copy of such
document (including all schedules, exhibits, attachments, supplements and
amendments thereto and any related protocols or side letters), (ii) such
document has been duly executed and delivered by the parties thereto and is in
full force and effect, and (iii) to the Borrower’s Actual Knowledge, no party to
such document is, or but for the passage of time or giving of notice thereunder,
or both, would be in breach of any obligation thereunder and (c) such other
supporting documents and/or opinions as may be required by the Loan Servicer in
connection therewith:

 

(a)           the Interconnection Agreement;

 

(b)           [*****];

 

(c)           [*****];

 

(d)           [*****].

 

Such other supporting documents may include, without limitation (i) evidence
satisfactory to the Loan Servicer that the Collateral Agent has a perfected
security interest in all of the Borrower’s right, title and interest in and to
the Interconnection Agreement and the [*****] and (ii) an opinion of counsel in
form and substance satisfactory to the Loan Servicer as to such perfection and
the due authorization, execution, delivery and enforceability against the
Sponsor or the Borrower, as applicable, of the Interconnection Agreement, the
[*****].

 

4.2.2                        Approval of Updated Advance Schedule.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party in consultation with the Lender’s Engineer:

 

(i)            certification from the Borrower and the Lender’s Engineer that
the updated Advance Schedule provided by the Borrower, including the estimates
set forth therein, of the timing and amount of Advances required in connection
with the construction and financing of the Project is consistent with the
Project Budget, consistent with the achievement of Physical Completion within
the time period specified in the Project Milestone Schedule and consistent with
the limitation set forth in Section 2.1(c) hereof; and

 

(ii)           certification from the Borrower that the proceeds of all Advances
to be made with respect to the updated Advance Schedule will be needed for
Eligible Project Costs that have been incurred or by the Requested Advance Date
will be incurred, together with a description in reasonable detail of such
Eligible Project Costs.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

28

--------------------------------------------------------------------------------


 

4.2.3                        Project Progress Report.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party in consultation with the Lender’s Engineer:

 

(a)           the most recent Project Progress Report, certified by the Borrower
and the Lender’s Engineer as being accurate and complete in all material
respects based upon the Borrower’s good faith estimates of the information
contained therein with respect to the following:

 

(i)            Construction and installation of the Project are proceeding in
accordance with the Project Milestone Schedule and the Project Budget, or if
such construction and installation are not proceeding in accordance with the
Project Milestone Schedule and the Project Budget, then the Project Progress
Report shall describe any variances and state that the variances would not
reasonably be expected to have a Material Adverse Effect;

 

(ii)           Construction and installation of the Project are expected to be
completed on or before the Anticipated Physical Completion Date;

 

(iii)          certification by the Borrower and the Lender’s Engineer that
Total Funding Available is sufficient to pay all remaining Total Project Costs
(including Interest During Construction, DOE Credit Facility Fees, Periodic
Expenses, and identified Cost Overruns); and

 

(iv)          evidence that as of the date of such Project Progress Report
(A) each Construction Contractor and the Operator shall have irrevocably waived
and released all Liens, statutory or otherwise, that any of them may have or
acquire on the Collateral Security with respect to work completed prior to the
last submission for payment, except for Liens in favor of any Person in an
aggregate amount for such Person [*****]; and (B) all unpaid balances that are
due or unsettled claims with any Construction Contractor, if any, have been
adequately paid and that those being contested or negotiated in good faith are
provisioned to the reasonable satisfaction of the Loan Servicer; and

 

(b)           certification from the Borrower and the Lender’s Engineer that as
of the date of submission of the applicable Master Advance Notice:

 

(i)            there is no reason Known to Borrower to believe that anything is
incorrect or misleading in any material respect in the most recent Project
Progress Report; and

 

(ii)           nothing has occurred since the date of the most recent Project
Progress Report or the date of the Lender’s Engineer’s most recent site visit,
whichever is later, that could reasonably be expected to prevent construction
and installation of the Project within the Project Milestone Schedule and the
Project Budget.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

29

--------------------------------------------------------------------------------


 

4.2.4                        Fees and Expenses.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, confirmation that all DOE Credit Facility Fees and
Periodic Expenses then due (x) have been paid in full, (y) solely with respect
to Periodic Expenses then due, are to be paid with the proceeds of the requested
Advance, or (z) are to be paid by other satisfactory arrangements, subject, in
each case, to §609.10(c) of the Applicable Loan Guarantee Requirements.

 

4.2.5                        Consents and Approvals.

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer, (i) certification from the Borrower, together with such other
evidence as the Loan Servicer may reasonably request prior to the Requested
Advance Date or as may be required under the Transaction Documents, that all
consents and approvals of third Persons as may be required in connection with
the proposed Advances and all Governmental Approvals required as of the Advance
Notice Date have been duly obtained and are in full force and effect and are not
under appeal or subject to other proceedings or unsatisfied conditions that
could reasonably be expected to result in a material modification or
cancellation thereof, and (ii) copies of all material Governmental Approvals not
previously delivered, certified by the Borrower as being true and complete in
all material respects.

 

4.2.6                        Insurance.

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer, (i) certification from the Borrower and the Insurance Consultant
that all Required Insurance is in place, in good standing and in full force and
all premiums due and payable thereon as of such date (x) have been paid in full,
(y) are to be paid with the proceeds of the requested Advance, or (z) are to be
paid by other satisfactory arrangements, and (ii) certificates or policies with
respect to any additional renewal or substitute insurance obtained by the
Borrower since the previous Advance Notice Date, designating (or evidencing the
designation of) the Administrative Agent in its capacity as the Collateral Agent
as loss payee, where appropriate, certified by the Borrower and the Insurance
Consultant as being true and complete.

 

4.2.7                        Proceedings and Other Documents.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, (i) certification from the Borrower that all
corporate and similar proceedings concluded since the last Advance Notice Date
are in proper form and substance, (ii) original counterparts or copies certified
by the Borrower of all Additional Project Documents entered into since the last
Advance Notice Date, and (iii) such other evidence as any Credit Party may
reasonably request prior to the Requested Advance Date in order to evidence the
consummation of the transactions contemplated thereby and compliance with the
Advance Conditions Precedent.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

30

--------------------------------------------------------------------------------


 

4.2.8                        Representations and Warranties; No Default.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, certification from the Borrower, and such other
evidence that it may reasonably request, that the representations and warranties
in the Loan Documents (other than those that speak only as to an earlier date)
are true and correct in all material respects and no Event of Default or
Potential Default has occurred and is continuing.

 

4.2.9                        No Change in Circumstances.

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer in consultation with the Lender’s Engineer, certification from the
Borrower and the Lender’s Engineer that no changes to the technical requirements
of the existing Governmental Approvals has occurred, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

4.2.10                  Performance Metrics.

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer in consultation with the Lender’s Engineer, a certification from
the Borrower and the Lender’s Engineer that the Borrower has achieved the
Project Facility Performance Targets applicable to such Advance Notice Date.

 

4.2.11                  Closing Certificates.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party:

 

(i)            Borrower Certificate.  A Borrower Certificate regarding the
matters required to be certified by it as set forth in this Section 4.2 in the
form attached hereto as Exhibit C2;

 

(ii)           Lender’s Engineer Certificate.  A Lender’s Engineer Certificate
regarding the matters required to be certified by it as set forth in this
Section 4.2 in the form attached hereto as Exhibit D2; and

 

(iii)          Insurance Consultant Certificate.  An Insurance Consultant
Certificate regarding the matters required to be certified by it as set forth in
this Section 4.2 in the form attached hereto as Exhibit F2.

 

4.2.12                  Project Budget.

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer, certification from the Borrower and the Lender’s Engineer that
(i) there have been no changes to the Project Budget since the previous Advance
Notice Date, except for Approved Project Changes, (ii) the aggregate amount
expended for each type of Project Cost does not exceed the aggregate amount
budgeted for such cost in the Project Budget, including budgeted

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

31

--------------------------------------------------------------------------------


 

Overrun Contingencies, except for Approved Project Changes and (iii) the sum of
(A) the unadvanced proceeds of the DOE Credit Facility and (B) the amount on
deposit in the Base Equity Account and Overrun Equity Account is sufficient to
pay all remaining Total Project Costs.

 

4.2.13                  Payment and Performance Bonds.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, payment and performance bonds covering all
construction work to be performed under the EPC Agreement after the Financial
Closing Date and naming the Borrower and the Collateral Agent as co-obligees.

 

4.2.14                  No Violation of Law.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, certification from the Borrower, together with such
other evidence as it may request, that the Advance will not result in a
violation of any law, any Transaction Document, any governmental approval, or
any other agreement or consent to which the Borrower is a party or any judgment
or approval to which it is subject.

 

4.2.15                  Material Adverse Effect.

 

(a)           The Loan Servicer shall have received, in form and substance
satisfactory to each Relevant Credit Party, certification from the Borrower,
together with such other evidence as it may request, that since June 29, 2009 no
event has occurred with respect to the Project or any Major Project Participant
that would reasonably be expected to have a Material Adverse Effect.  With
respect to financial matters relating to the Sponsor, such certification may be
based upon the most recent annual Financial Statement of Sponsor.

 

(b)           Since June 29, 2009 no event has occurred that would reasonably be
expected to have a Material Adverse Effect.

 

4.2.16                  No Litigation.

 

There shall be no pending or threatened (in writing) action, suit, or
proceeding, or investigation by a Governmental Authority, of any kind, including
any action or proceeding of or before any Governmental Authority, that
(i) relates to the Project or to any transactions contemplated by any of the
Transaction Documents or (ii) to which the Borrower, the Sponsor or, to the
Borrower’s Actual Knowledge, any other Major Project Participant is a party,
that, in each case, either singly or in the aggregate, has, or could reasonably
be expected to have, a Material Adverse Effect.  The Loan Servicer shall have
received, in form and substance satisfactory to the Loan Servicer, all such
information as it shall have reasonably requested in respect of any pending or
threatened action, suit, or proceeding, or investigation by a Governmental
Authority, of any kind, including any action or proceeding of or before any
Governmental Authority, that (i) relates to the Project or to any transactions
contemplated by any

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

32

--------------------------------------------------------------------------------


 

of the Transaction Documents or (ii) to which the Borrower, the Sponsor or any
other Major Project Participant is a party.

 

4.2.17                  No Change in Law

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer, certification from the Borrower, together with such other
evidence as it may request, that, since the Common Agreement Date, no change in
law or any other event has occurred that would reasonably be expected to have a
Material Adverse Effect.

 

4.2.18                  Compliance with Covenants.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, certification from the Borrower, together with such
other evidence as it may request, that the Borrower is in compliance with its
obligations under the Loan Documents, including all affirmative covenants and
negative covenants, and has furnished all information requested under the Loan
Documents.

 

4.2.19                  Title Continuation.

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer, a title continuation dated no earlier than one day prior to the
Requested Advance Date showing no Liens against the Project, except for
Permitted Liens and such other Liens as are satisfactory to DOE in its sole
discretion.

 

4.2.20                  Governmental Requirements.

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer, copies of all material Governmental Approvals not previously
delivered and required for construction or operation of the Project and such
other Governmental Approvals as DOE may reasonably request prior to the
Requested Advance Date or as may be required under any of the Transaction
Documents.

 

4.2.21                  Prior Disbursements.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, evidence that the proceeds of all prior Advances
have been applied as set forth in the Project Budget or as otherwise approved by
DOE.

 

4.2.22                  Additional Documents.

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer, such other documents, certifications or consents relating to the
Project or the matters contemplated by the Transaction Documents as DOE may
reasonably request prior to the Requested Advance Date.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

33

--------------------------------------------------------------------------------


 

4.2.23                  Advance Request; Approved Advance Schedule.

 

The Loan Servicer shall have received, in form and substance satisfactory to
each Relevant Credit Party, a Master Advance Notice, together with all
certificates and documentation required under Section 2.3.

 

4.2.24                  Issuance of FFB Advance Request Approval Notice.

 

FFB shall have received, in accordance with the DOE Credit Facility Documents,
the FFB Advance Request signed by the Borrower, together with the FFB Advance
Request Approval Notice signed by DOE; provided that this requirement shall not
apply to Equity Advances.

 

4.2.25                  Absence of Drawstop Notice.

 

The Loan Servicer shall not have received a Drawstop Notice with respect to such
Advance.

 

4.2.26                  Additional Recovery Act Requirements.

 

The Loan Servicer shall have received, in form and substance satisfactory to the
Loan Servicer, a Borrower Certificate stating, after due inquiry as of a date
not earlier than fifteen (15) Business Days prior to the relevant Advance Date,
that the Borrower has timely complied in all material respects with (A) its
reporting obligations under Section 6.29(a) with respect to the Recovery Act,
and (B) the requirements set forth in Section 6.30 and Exhibit A4 with respect
to the Davis-Bacon Act.

 

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

 

The Borrower makes all of the following representations and warranties to and in
favor of each Credit Party as of (i) the Financial Closing Date, (ii) each
Advance Notice Date, (iii) each Advance Date and (iv) the Project Completion
Date, except as such representations and warranties relate to an earlier date,
and all of these representations and warranties shall survive the Financial
Closing Date.

 

5.1.                            Organization.

 

The Borrower (a) is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, (b) is duly
qualified to do business and in good standing in the State of New York and in
each other jurisdiction where the failure so to qualify would reasonably be
expected to have a Material Adverse Effect, and (c) has all requisite power and
authority to (i) own or hold under lease and operate the property it purports to
own or hold under lease, (ii) carry on its business as now being conducted and
as now proposed to be conducted in respect of the Project, except for
Governmental Approvals that are not necessary to be obtained until a later date,
(iii) incur Indebtedness and create Liens on its properties, and (iv) 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

34

--------------------------------------------------------------------------------


 

execute, deliver, perform and observe the terms and conditions of each of the
Transaction Documents to which it is a party.

 

5.2.                            Authorization; No Conflict.

 

The Borrower has duly authorized, executed and delivered the Loan Documents and
the other Transaction Documents to which it is a party, and neither its
execution and delivery thereof nor its consummation of the transactions
contemplated thereby nor its compliance with the terms thereof (a) does or will
contravene its Organizational Documents or any other Governmental Rules,
(b) does or will contravene or result in any breach or constitute any violation
of any Governmental Judgment, (c) does or will contravene or result in any
breach or constitute any default under, or result in or require the creation of
any Lien upon any of its revenues, properties or assets under any agreement or
instrument to which it is a party or by which it or any of its revenues,
properties or assets may be bound, except for Permitted Liens, or (d) does or
will require the consent or approval of any Person other than the Required
Consents and any other consents or approvals that have been obtained, and are in
full force and effect, or are not necessary to be obtained until a later date.

 

5.3.                            Legality, Validity and Enforceability.

 

(a)           Each Transaction Document to which the Borrower is a party is a
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms, subject to Bankruptcy Laws and general
principles of equity regardless of whether enforcement is considered in a
proceeding at law or in equity.

 

(b)           To Borrower’s Actual Knowledge, each Transaction Document is the
legal, valid and binding obligation of any other party thereto (other than the
Sponsor and Holdings), enforceable against such party in accordance with its
terms, subject to Bankruptcy Laws and general principles of equity regardless of
whether enforcement is considered in a proceeding at law or in equity.

 

(c)           Each Transaction Document to which the Sponsor or Holdings is a
party is the legal, valid and binding obligation of the Sponsor or Holdings, as
applicable, enforceable against such party in accordance with its terms, subject
to Bankruptcy Laws and general principles of equity regardless of whether
enforcement is considered in a proceeding at law or in equity.

 

5.4.                            Capitalization.

 

All of the Equity Interests of the Borrower are owned by Holdings.  As of the
Common Agreement Date, all of the Equity Interests of Holdings are owned by the
Sponsor.  There are no outstanding options or rights for conversion into or
acquisition, purchase or transfer of Equity Interests of the Borrower or any
agreements or arrangements for the issuance by the Borrower of additional Equity
Interests.  The Borrower does not have outstanding (a) any securities
convertible into or exchangeable for its Equity Interests or (b) any rights to
subscribe for or to purchase, or any option for the purchase of, or any
agreement, arrangement or understanding providing for the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

35

--------------------------------------------------------------------------------


 

issuance (contingent or otherwise) of, or any call, loan commitment or claims of
any character relating to, its Equity Interests.

 

5.5.                            Investments; Subsidiaries.

 

The Borrower has not made any Investments other than Permitted Investments.  The
Borrower has no Subsidiaries and does not beneficially own the whole or any part
of the Equity Interests of any other Person.

 

5.6.                            Title.

 

The Borrower owns and has, or will have, valid legal and beneficial title to, or
a valid leasehold interest in, the Project Site, the personal property and other
assets and revenues of the Borrower on which it grants Liens pursuant to the
Security Documents, in each case free and clear of any Lien of any kind except
for the lien created by the Security Documents and Permitted Liens.

 

5.7.                            Leases.

 

Any Leases material to the Project in existence on the date of this
representation and under which the Borrower is lessee are valid and subsisting,
the Borrower is not in default in any material respect under any of such Leases,
and the Borrower enjoys peaceful and undisturbed possession of the property
subject to such Leases and the right to continue to enjoy such possession during
the time when such property is necessary for the Project.

 

5.8.                            Security Interests.

 

Pursuant to the Security Documents, as of the date of each Advance the
Administrative Agent in its capacity as the Collateral Agent (for the benefit of
the Credit Parties) has a perfected first priority Lien in the Collateral
Security, subject only to the Permitted Liens.  Such security interest in the
Collateral Security will, as of the Financial Closing Date and with respect to
any subsequently acquired property (absent a Change of Law), when so
subsequently acquired, be superior and prior to the rights of all third Persons
now existing or hereafter arising whether by way of mortgage, Lien, security
interests, encumbrance, assignment or otherwise, except for any such rights of
third Persons permitted pursuant to this Common Agreement or the Security
Documents.  As of the Financial Closing Date, all documents and instruments,
including the Building Loan Agreement, the Mortgage and Financing Statements,
have been recorded or filed for record in such manner and in such places as are
required, and all other action as is necessary shall have been taken to
establish and perfect the Administrative Agent in its capacity as the Collateral
Agent’s Lien in and to the Collateral Security (for the benefit of the Secured
Parties) to the extent contemplated by the Security Documents.  All taxes and
filing fees and Periodic Expenses that are due and payable in connection with
the execution, delivery and filing or recordation of the Building Loan
Agreement, the Mortgage and the Financing Statements, or the execution, issuance
and delivery of the FFB Promissory Note, or the mortgaging of the mortgaged
property under the Mortgage, have been paid or satisfactory arrangements have
been made with the relevant Credit Parties to satisfy such obligations.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

36

--------------------------------------------------------------------------------


 

5.9.                            Liens.

 

Except for Permitted Liens, the Borrower has not created, and is not under any
obligation to create, any Lien upon any of its revenues, properties or assets. 
There are no Liens on the Pledged Equity Interests, except for Permitted Liens.

 

5.10.                     Permits; Other Required Consents.

 

Except as disclosed in writing by the Borrower from time to time, Schedule 5.10
to the Disclosure Letter sets forth all consents and approvals, including all
Governmental Approvals, that are required to have been obtained or to be
obtained by the Borrower in connection with the Transaction Documents and the
Project either (x) as of the Common Agreement Date, or (y) to the Borrower’s
Knowledge, at a later stage in the development of the Project (the “Required
Consents”).  The Borrower has filed applications for or obtained such Required
Consents required as of the date of representation and such Required Consents
then required to have been obtained are in full force and effect and are not
then under appeal or subject to other proceedings or unsatisfied conditions that
would reasonably be expected to result in a material modification or
cancellation as of such date, and Borrower has provided the Loan Servicer with
copies of all such Required Consents.  The Borrower is in compliance with all
such Required Consents, the non-compliance with which would reasonably be
expected to have a Material Adverse Effect, including all Federal, state, and
local regulatory requirements.

 

5.11.                     Litigation, Labor Disputes.

 

(a)           Except as set forth on Schedule 5.11 to the Disclosure Letter (or
otherwise disclosed in writing to the Loan Servicer pursuant to
Section 6.1(h)(ii) following the Financial Closing Date), there is no pending or
threatened (in writing) action, suit, or proceeding, or investigation by a
Governmental Authority, of any kind, including any action or proceeding of or
before any Governmental Authority, that (i) relates to the Project or to any
transactions contemplated by any of the Transaction Documents or (ii) to which
the Borrower, the Sponsor or, to the Borrower’s Knowledge, any other Major
Project Participant is a party.  No such pending or threatened action, suit or
proceeding, either singly or in the aggregate, has, or could reasonably be
expected to have, a Material Adverse Effect.

 

(b)           The Borrower has not failed to observe in any material respect any
order of any court, arbitrator, administrative agency or other Governmental
Authority that has, or could reasonably be expected to have, a Material Adverse
Effect.  There is no injunction, writ, or preliminary restraining order of any
nature issued by an arbitrator, court or other Governmental Authority having
jurisdiction over the Borrower or the Project directing that any of the
transactions provided for in any of the Transaction Documents not be consummated
as herein or therein provided.

 

(c)           There are no strikes, slowdowns or work stoppages by the employees
of any of the Borrower or, to the Borrower’s Knowledge, any Major Project
Participant on-going, or, to the Knowledge of the Borrower, currently threatened
in writing, that would reasonably be expected to cause a Material Adverse
Effect.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

37

--------------------------------------------------------------------------------


 

5.12.                     Tax

 

(a)           The Borrower has filed all material tax returns required by
Governmental Rules to be filed by it and has paid (i) all income taxes payable
by it that have become due pursuant to such tax returns and (ii) all other
material taxes and assessments payable by it that have become due (other than
those taxes that it is contesting in good faith and by appropriate proceedings,
for which reserves have been established to the extent required by GAAP).  The
Borrower has paid or has provided reserves adequate in the reasonable judgment
of the Borrower’s management and consistent with GAAP for the payment of all
income or other material taxes imposed on it by the applicable governmental
authority for all prior Fiscal Years and accrued for the current Fiscal Year to
the date hereof, which reserves shall be in an amount at least equal to the full
assessed amount of such tax.  The Borrower shall not be liable for, absent a
Change of Law, any material tax liability in connection with the Project or the
other transactions contemplated by the Transaction Documents that is not
specifically reflected in the Base Case Projections as in effect on the
Financial Closing Date and in the Project Budget or as reflected in the
assumptions in the then applicable Operating Forecast, as the case may be.

 

(b)           Except for those items set forth on Schedule 5.12 to the
Disclosure Letter as at the Financial Closing Date, no withholding tax are
payable by the Borrower to any Governmental Authority in connection with any
amounts payable by the Borrower under or in respect of the Loan Documents.

 

(c)           In accordance with Section 609.10(d)(21) of the Applicable Loan
Guarantee Requirements, the Borrower has no delinquent federal debt, including
tax liabilities, unless the delinquency has been resolved with the appropriate
Governmental Authority in accordance with the standards of the Debt Collection
Improvement Act.

 

5.13.                     Business, Indebtedness, Contracts, Etc.

 

The Borrower has not conducted any business other than the business contemplated
by the Transaction Documents and other business related to the Project, has no
outstanding Indebtedness other than the Indebtedness permitted under the Loan
Documents and has no other liabilities other than those permitted under the Loan
Documents, and is not a party to or bound by any contract other than those
contracts permitted under the Loan Documents.

 

5.14.                     Transactions with Affiliates.

 

Except as set forth on Schedule 5.14 to the Disclosure Letter or as permitted by
Section 7.12, the Borrower is not a party to any contracts or agreements with,
and does not have any other loan commitments to, whether or not in the ordinary
course of business, any Affiliate.  The Borrower is not a party to any agreement
requiring the payment of development fees.

 

5.15.                     Compliance with Governmental Rules.

 

In accordance with Section 609.10(d)(20) of the Applicable Loan Guarantee
Requirements, the Borrower is in compliance with, and has conducted its
business, operations,

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

38

--------------------------------------------------------------------------------


 

assets, equipment, property, leaseholds, and other facilities in compliance with
all Environmental Laws and in compliance with all other Governmental Rules the
noncompliance with which could reasonably be expected to have a Material Adverse
Effect and no notices of violation of any Governmental Rule have been issued,
entered or received by the Borrower that have not been cured with no remaining
liability to the Borrower, other than those that have been disclosed to the
extent required by the terms of the Loan Documents.  Neither the Borrower, nor,
to the Knowledge of Borrower, Holdings or the Sponsor is in default with respect
to any Governmental Judgment which default would be reasonably expected to have
a Material Adverse Effect.

 

5.16.                     Environmental Laws.

 

(a)           The Borrower (x) has been issued all Governmental Approvals
relating to, and (y) has received no complaint, order, directive, claim,
citation or notice by any Governmental Authority (that has not been disclosed to
the extent required by the Loan Documents) relating to its then-existing
obligations with respect to:  (A) air emissions, (B) discharges to surface water
or ground water, (C) noise emissions, (D) solid or liquid waste disposal,
(E) the use, generation, storage, transportation or disposal of toxic or
Hazardous Substances or wastes, or (F) other environmental, health or safety
matters.

 

(b)           Except as set forth on Schedule 5.16 to the Disclosure Letter,
neither the Borrower nor, to the Borrower’s Knowledge, any third party, has
used, released, discharged, generated, manufactured, produced, stored, or
disposed of in, on, under or about the Project Facility or transported thereto
or therefrom, any Hazardous Substances that could reasonably be expected to have
a Material Adverse Effect or material harm to environmental, health or safety
matters as reasonably determined by DOE.

 

(c)           There is not and has not been any condition, circumstance, action,
activity or event with respect to the Project, the Borrower or, to the
Borrower’s Knowledge, the Project Site that could reasonably form the basis of
any violation of any Environmental Law or that could reasonably be expected to
have a Material Adverse Effect or material harm to environmental, health or
safety matters as reasonably determined by DOE.

 

5.17.                     Investment Company Act.

 

The Borrower is not required to register as an “investment company” and it is
not “controlled” by a company required to register as an “investment company”
under the Investment Company Act.

 

5.18.                     Regulation of Parties.

 

The Borrower is not subject to the Public Utility Holding Company Act.  None of
the Credit Parties shall by reason if its ownership or operation of the Project
upon the exercise of remedies under the Security Documents be subject to the
Public Utility Holding Company Act.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

39

--------------------------------------------------------------------------------


 

5.19.                     Corrupt Practices Laws.

 

(a)           The Borrower, Holdings, the Sponsor, and their respective
officers, directors, employees and agents have complied with all applicable
Corrupt Practices Laws in obtaining any consents, licenses, approvals,
authorizations, rights, or privileges with respect to the Project; (b) the
Borrower, its officers directors, employees and agents are otherwise conducting
the Project and the Borrower’s business in compliance with all applicable
Corrupt Practices Laws; and (c) the internal management and accounting practices
and controls of the Borrower, Holdings and the Sponsor are adequate to ensure
compliance with all Corrupt Practices Laws.

 

5.20.                     ERISA.

 

(a)           The Borrower and its ERISA Affiliates have operated the Employee
Benefit Plans in compliance with their terms and with all applicable provisions
and requirements of the Internal Revenue Code, ERISA, and other applicable
Federal or state laws and have performed all their respective obligations under
each Pension Plan, except such noncompliance as could not reasonably be expected
to have a Material Adverse Effect.  As of the date hereof, there are no Pension
Plans or Multiemployer Plans.

 

(b)           No ERISA Event has occurred or is reasonably expected to occur.

 

(c)           Except to the extent required under Section 4980B of the Internal
Revenue Code or comparable state law, no Employee Benefit Plan provides health
or welfare benefits (through the purchase of insurance or otherwise) for any
retired or former employee of the Borrower or any of its ERISA Affiliates.

 

(d)           The execution and delivery of this Common Agreement and the
consummation of the transactions contemplated hereunder will not involve any
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which taxes could be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Internal Revenue Code.

 

(e)           All liabilities under each Pension Plan are (i) funded to at least
the minimum level required by applicable law or, if higher, to the level
required by the terms governing the Pension Plans (ii) insured with a reputable
insurance company, (iii) provided for or recognized in the Financial Statements
most recently delivered to the Loan Servicer pursuant to Section 6.1 or
(iv) estimated in the formal notes to the Financial Statements most recently
delivered to the Loan Servicer pursuant to Section 6.1.

 

(f)            There are no circumstances which may give rise to a liability in
relation to any Pension Plan which is not funded, insured, provided for,
recognized or estimated in the manner described in subsection (f) above.

 

(g)           (i) The Borrower is not and will not be a “plan” within the
meaning of Section 4975(e) of the Internal Revenue Code; (ii) the assets of the
Borrower do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§ 2510.3-101; (iii) the Borrower is not and will not be a

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

40

--------------------------------------------------------------------------------


 

“governmental plan” within the meaning of Section 3(32) of ERISA;
(iv) transactions by or with the Borrower are not and will not be subject to
state statutes applicable to the Borrower regulating investments of fiduciaries
with respect to governmental plans; and (v) the Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by the Credit Parties of any of their respective
rights under this Common Agreement) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA or
Section 4975 of the Internal Revenue Code.  The Borrower further agrees to
deliver to Credit Parties such certifications or other evidence of compliance
with the provisions of this Section 5.20(g) as the Credit Parties may from time
to time request.

 

5.21.                     Insurance.

 

All Required Insurance to be obtained and maintained for the Project pursuant to
Section 6.3 is in full force and effect.

 

5.22.                     Intellectual Property.

 

(a)           The Borrower owns or holds a valid and enforceable license or
right to use the Technology and Intellectual Property Rights necessary to do the
following in a commercially reasonable manner and as contemplated in connection
with the Project:  (i) construct, operate, use and maintain the Project
Facility; and (ii) exercise its rights and perform its obligations under the
Operating Documents in connection with the Project, except, in each case, where
the failure to own or hold a valid and enforceable license or right to use such
Technology and Intellectual Property Rights could not reasonably be expected to
result in a Material Adverse Effect.

 

(b)           To the Borrower’s Knowledge, the Technology and Intellectual
Property Rights licensed to Borrower under the Technology License Agreement and
the use thereof by Borrower does not infringe upon or misappropriate the
Intellectual Property Rights or other rights of any other Person and no actions
by the Borrower and no product, process, method, substance, part or other
material presently contemplated to be sold or employed by the Borrower infringe
upon or misappropriate the Intellectual Property Rights of any other Person,
except, in each case, where such infringement or misappropriation of such
Intellectual Property Rights or such other rights could not reasonably be
expected to result in a Material Adverse Effect.

 

5.23.                     No Defaults.

 

No Event of Default or Potential Default has occurred and is continuing.

 

5.24.                     No Judgment Liens.

 

The Borrower does not have a judgment lien against any of its property for a
debt owed to the United States of America or any other creditor and does not
have an outstanding debt (other than a debt under the Internal Revenue Code)
owed to the United States of America or any agency thereof that is in delinquent
status, as the term “delinquent status” is defined in 31 C.F.R.§ 285.13(d).

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

41

--------------------------------------------------------------------------------


 

5.25.                     Sufficiency of Project Documents.

 

(a)           All easements, leasehold and other property interests, and all
utility and other services, means of transportation, facilities, other materials
and other rights that are necessary for the construction, completion and
operation of the Project in accordance with Governmental Rules and the
Transaction Documents (including without limitation gas, electrical, water and
sewage services and facilities) have been procured under the Project Documents
or otherwise, or are commercially available to the Project at the Project Site
on terms consistent with the Project Budget and the Base Case Projections, and,
to the extent appropriate, arrangements have been made on terms consistent with
the Project Budget and the Base Case Projections for such easements, interests,
services, means of transportation, facilities, materials and rights.

 

(b)           The Borrower has provided the Loan Servicer with a true, complete
and correct copy of each of the Project Documents in existence as of the
Financial Closing Date (including all exhibits, schedules, protocols and side
letters referred to therein or delivered pursuant thereto, if any, and all
amendments, modifications, additions, waivers thereto or thereof), and each such
Project Document in existence as of the Financial Closing Date (other than the
subcontracts under the Principal Project Documents) is specifically named and
listed in Section 4.1.2.  None of the Project Documents has been amended or
modified, except in accordance with this Common Agreement.  Prior to the
execution of each such Project Document entered into on or prior to the date
this representation is made, Borrower believed, after having made a reasonable
investigation with respect thereto, that each party to each such Project
Document to which the Borrower is a party would be able to carry out its
obligations in accordance therewith and nothing has come to the attention of
Borrower to cause it to believe that any such party will not be able to carry
out its obligations in accordance therewith except as has been disclosed to the
extent required under the Loan Documents.

 

(c)           Each Project Document in existence as of the Financial Closing
Date is in full force and effect (i) against the Borrower and (ii) against each
other party thereto except, in the case of this clause (ii), for instances that
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.

 

(d)           All representations and warranties made by each of Holdings,
Sponsor and Operator in each of the Project Documents to which it is a party are
true and correct in all material respects.  To Borrower’s Actual Knowledge, all
representations and warranties made by each party (other than Borrower,
Holdings, Sponsor and Operator) to each of the Project Documents in each of the
Project Documents to which it is a party are true and correct in all material
respects, except to the extent that the inaccuracy of any such representation or
warranty could not reasonably be expected to have a Material Adverse Effect

 

(e)           Each of Borrower, Holdings, Sponsor and Operator has complied with
all of its respective covenants and obligations under the Project Documents to
which it is a party; and, to the Knowledge of Borrower, each of the other
parties to the Project Documents has complied with all of its respective
covenants and obligations under the Project Documents to which it is a party,
except where such non-compliance by any such other party could not reasonably be
expected to have a Material Adverse Effect.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

42

--------------------------------------------------------------------------------


 

(f)            Borrower believes that it is technically feasible for the Project
to be operated so as to fulfill in all material respects the design
specifications and requirements contained in the DOE Guarantee application or
otherwise provided by Borrower or Sponsor to DOE and the Lender’s Engineer.

 

5.26.                     Financial Statements.

 

Each of the Financial Statements of the Borrower, Holdings and the Sponsor
delivered to the Credit Parties has been prepared in accordance with GAAP and
presents fairly in all material respects the financial condition of Borrower,
Holdings or the Sponsor as of the respective dates of the balance sheets
included therein and the results of operations of Borrower, Holdings or Sponsor
for the respective periods covered by the statements of income included
therein.  In the case of the Borrower, except as reflected in such Financial
Statements, there are no liabilities or obligations of any nature whatsoever for
the period to which such Financial Statements relate (other than under the
Transaction Documents) that are required to be disclosed in accordance with
GAAP.

 

5.27.                     Project Milestone Schedule and Project Budget;
Operating Forecasts and Base Case Projections.

 

(a)           The Project Milestone Schedule, the Project Budget, the Operating
Forecast and the Base Case Projections, as amended or supplemented by Approved
Project Changes, (i) are complete and based on reasonable assumptions, (ii) are
consistent in all material respects with the provisions of the Project
Documents, (iii) have been prepared in good faith and with due care, and
(iv) fairly represent the Borrower’s expectation as to the matters covered
thereby as of the date of the representation.

 

(b)           The Project Milestone Schedule, as amended or supplemented by
Approved Project Changes, accurately specifies in summary form the work that the
Sponsor (pursuant to the EPC Agreement) and the Project Construction Contractor
propose to complete on or before the deadlines specified therein.

 

(c)           The Project Budget, as amended or supplemented by Approved Project
Changes, represents the Borrower’s good faith estimate of all costs and expenses
anticipated by the Borrower to be incurred to construct the Project in the
manner contemplated by the Transaction Documents.

 

(d)           Borrower’s good faith estimate and belief as of the Common
Agreement Date is that (i) Physical Completion will occur no later than the
Anticipated Physical Completion Date, (ii) Total Project Costs will not exceed
Base Project Costs except to the extent that the Loan Servicer has been notified
to the contrary in accordance with the Loan Documents, and (iii) each of Total
Project Costs, Base Project Costs, Eligible Base Project Costs and Ineligible
Base Project Costs will not exceed the respective amounts therefor set forth in
the Financial Plan.  Nothing has occurred to cause Borrower to believe that the
Project Milestone Schedule and Base Case Projections, as amended or supplemented
by Approved Project Changes, are unreasonable in any material respect.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

43

--------------------------------------------------------------------------------


 

5.28.                     Sufficient Funds

 

In accordance with Section 609.10(d)(8) of the Applicable Loan Guarantee
Requirements, as of the Financial Closing Date, the Total Funding Available to
the Borrower will be sufficient to carry out the Project, including adequate
contingency funds for identified cost overruns.

 

5.29.                     Fees and Enforcement.

 

Other than amounts that have been paid in full or are not due and payable or
with respect to which arrangements satisfactory to each Relevant Credit Party
have been made, no fees or taxes including documentary, stamp, transaction,
registration, or similar taxes are required to be paid to ensure the legality,
validity, enforceability, priority or admissibility in evidence in applicable
jurisdictions of any Transaction Documents.

 

5.30.                     Immunity.

 

In any proceedings in connection with any Transaction Document to which the
Borrower is a party, the Borrower has not been and will not be entitled to claim
for itself or any of its assets immunity from suit, execution, attachment or
other legal processes.

 

5.31.                     No Other Powers-of-Attorney, Etc.

 

The Borrower has not executed and delivered any powers of attorney or similar
documents, except (i) to its directors and employees in the ordinary course of
business, and (ii) in connection with Permitted Liens.

 

5.32.                     No Additional Fees.

 

Other than as contemplated in the Base Case Projections and the Project Budget,
the Borrower has not paid nor become obligated to pay any fee or commission to
any broker, finder or intermediary for or on account of arranging the financing
of the transactions contemplated by the Transaction Documents.

 

5.33.                     OFAC and USA PATRIOT Act.

 

(a)           None of the Borrower, Holdings, the Sponsor or any of their
respective Affiliates is a Prohibited Person, and the Borrower, Holdings, the
Sponsor and all such Affiliates are in compliance with all applicable published
orders, rules and regulations of OFAC.

 

(b)           None of the Borrower, Holdings, the Sponsor, nor any of their
directors, officers, or Affiliates: (x) is subject to United States or
multilateral economic or trade sanctions in which the United States
participates; (y) is owned or controlled by, or act on behalf of, any
governments, corporations, entities or individuals that are subject to United
States or multilateral economic or trade sanctions in which the United States
participates; or (z) is a Prohibited Person or is otherwise named, identified or
described on any blocked persons list, designated nationals list, denied persons
list, entity list, debarred party list, unverified list, sanctions list or other
list of

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

44

--------------------------------------------------------------------------------


 

individuals or entities with whom United States persons may not conduct
business, including but not limited to lists published or maintained by OFAC,
lists published or maintained by the U.S. Department of Commerce, and lists
published or maintained by the U.S. Department of State; and none of the
Borrower, Holdings or the Sponsor has sold ten percent (10%) or more of its
capital stock (whether in one transaction or a series of transactions) in a
negotiated sale to any Person that, at the time of such sale, was described in
any of clauses (x), (y), or (z) of this Section 5.33(b).

 

(c)           None of the Collateral is traded or used, directly or indirectly
by a Prohibited Person or by a Person organized in a Prohibited Jurisdiction. 
Neither the making of any Advances nor the use by the Borrower, Holdings or the
Sponsor of the proceeds thereof will violate any OFAC regulations, or any
anti-boycott laws and regulations.

 

(d)           The Borrower, Holdings, and the Sponsor have established an
anti-money laundering compliance program if and as required by the USA PATRIOT
Act.

 

(e)           For purposes of this Section 5.33, “Affiliate” means, with respect
to any Person, any other Person which, directly or indirectly, controls, is
controlled by, or is under common control with, such Person.  Solely for
purposes of this definition of “Affiliate,” “control” (together with correlative
meanings of “controlled by” and “under common control with”) means possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

5.34.                     U.S. Government Requirements.

 

(a)           Suspension and Debarment.  No event has occurred and no condition
exists that is likely to result in the debarment or suspension of the Borrower,
Holdings, Sponsor or any of their respective Affiliates from contracting with
the United States Government or any agency or instrumentality thereof, and none
of the Borrower, Holdings, Sponsor or any of their respective Affiliates is now
or ever has been subject to any such debarment or suspension.  As of the Common
Agreement Date none of the Borrower, Holdings, Sponsor or any of their
respective Affiliates or any Principal Persons of any of the foregoing are
(i) debarred, suspended, proposed for debarment with a final determination still
pending, declared ineligible or voluntarily excluded (as such terms are defined
in any of the Debarment Regulations) from participating in procurement or
nonprocurement transactions with any United States federal government department
or agency pursuant to any of the Debarment Regulations, or (ii) indicted,
convicted or had a Governmental Judgment rendered against the Borrower,
Holdings, Sponsor or any of their respective Affiliates for any of the offenses
listed in any of the Debarment Regulations, and no event has occurred and no
condition exists that is likely to result in the debarment or suspension of the
Borrower, Holdings, Sponsor or any of their respective Affiliates from
contracting with the United States Government or any agency or instrumentality
thereof; and none of the Borrower, Holdings or the Sponsor has sold ten percent
(10) or more of its capital stock (whether in one transaction or a series of
transactions) in a negotiated sale to any Person that, at the time of such sale,
was described in any of clauses (i) or (ii) of this Section 5.34(a).

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

45

--------------------------------------------------------------------------------


 

(b)           Lobbying.  In accordance with 31 U.S.C. §1352, no proceeds of the
Advances have been or will be expended by the Borrower, Holdings or the Sponsor
to pay any Person for influencing or attempting to influence an officer or
employee of any agency, a member of Congress, an officer or employee of
Congress, or an employee of a member of Congress.

 

(c)           Affiliate.  For purposes of this Section 5.34, “Affiliate” means,
with respect to any Person, any other Person which, directly or including,
controls, is controlled by, or is under common control with, such Person. 
Solely for purposes of this definition of “Affiliate,” “control” (together with
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

5.35.                     Insolvency Proceedings.

 

The Borrower is not the subject of any pending, or to the Borrower’s Actual
Knowledge, threatened, Insolvency Proceedings.

 

5.36.                     Use of Proceeds.

 

The Borrower has used and shall continue to use the proceeds of all Advances in
accordance with the terms and conditions of all applicable Loan Documents.

 

5.37.                     No Material Adverse Effect.

 

Since the Financial Closing Date, no Material Adverse Effect has occurred and is
continuing nor is there any fact or circumstance that could reasonably be
expected to result in a Material Adverse Effect.

 

5.38.                     Certain Program Requirements.

 

(a)           Eligibility.  In accordance with Section 609.10(d)(1) of the
Applicable Loan Guarantee Requirements, the Project qualifies as an “Eligible
Project” under Title XVII and is not a research, development, or demonstration
project or a project that employs Commercial Technologies (as defined in the
Applicable Loan Guarantee Requirements) in service in the United States.

 

(b)           U.S. Nexus.  In accordance with Section 609.10(d)(2) of the
Applicable Loan Guarantee Requirements, the Project will be constructed and
operated in the United States, the employment of the new or significantly
improved technology in the Project has the potential to be replicated in other
commercial projects in the United States, and this technology is or is likely to
be available in the United States for further commercial application.

 

(c)           Useful Life.  In accordance with Section 609.10(d)(6) of the
Applicable Loan Guarantee Requirements, the Maturity Date occurs prior to the
earlier of (i) 30 years after the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

46

--------------------------------------------------------------------------------


 

Financial Closing Date or (ii) the end of 90 percent of the projected useful
life of the Project’s major physical assets, as calculated in accordance with
GAAP.

 

(d)           No Tax-Exempt Indebtedness.  In accordance with
Section 609.10(d)(7) of the Applicable Loan Guarantee Requirements, the DOE
Credit Facility does not finance, either directly or indirectly, tax-exempt
indebtedness obligations, consistent with the requirements of Section 149(b) of
the Internal Revenue Code.

 

5.39.                     Davis-Bacon Act.

 

The Borrower has taken all steps necessary to comply with, and in all material
respects is in compliance with, Section 6.30 and Exhibit A4 relating to the
Davis-Bacon Act.

 

5.40.                     Buy American Provisions.

 

The Project does not involve the construction, alteration, maintenance, or
repair of a “public building” or “public work” within the meaning of the Buy
American Provisions.

 

5.41.                     Recovery Act Reporting.

 

The Borrower has taken all necessary steps to be in compliance as of the
Financial Closing Date with its reporting obligations under Section 6.29(a) with
respect to the Recovery Act.

 

5.42.                     Full Disclosure.

 

(a)           The statements and information contained in any Borrower
Certificate or DOE Credit Facility Document, taken together with all documents,
reports or other written information pertaining to the Project, including the
Application and the Application Supplement, together with all updates of such
information from time to time, that have been furnished by or on behalf of the
Borrower to any Credit Party or any Independent Consultant, are, taken as a
whole, true and correct in all material respects and do not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not materially misleading in light of the
circumstances in which they were made.

 

(b)           Other than the Transaction Documents, there are in existence no
documents or agreements to which Sponsor, Holdings or Borrower is a party that
have not been described to the Credit Parties that are material in the context
of the Transaction Documents or that have the effect of varying any of the
Transaction Documents or the Project.

 

(c)           Each of the Project Milestone Schedule, the Project Budget, the
Operating Forecast, Operating Plan and the Base Case Projections, as amended and
supplemented by Approved Project Changes, has been prepared in good faith based
on assumptions believed to be reasonable by the Borrower at the time of their
preparation or update.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

47

--------------------------------------------------------------------------------


 

5.43.                     Force Majeure

 

No Event of Force Majeure has occurred and is continuing with respect to the
Borrower or the Project.

 

ARTICLE 6
AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that until the date all Secured Obligations
(other than inchoate indemnity obligations) are paid in full and the DOE Credit
Facility Commitment has terminated, unless the Loan Servicer waives compliance
in writing:

 

6.1.                            Information Covenants.

 

At its own expense the Borrower shall furnish or cause to be furnished to the
Loan Servicer, in each case (y) in unalterable electronic format with a
reproduction of the signatures where required and (z) upon request by the Loan
Servicer, in soft electronic format, the following items, including the
certificates and information identified in Exhibit O:

 

(a)           Monthly Project Progress Reports.

 

(i)            Within [*****] Business Days after the end of each month prior to
the Physical Completion Date, the Borrower shall deliver to the Lender’s
Engineer a Project Progress Report; and

 

(ii)           The Borrower acknowledges that not later than [*****] days after
the end of each month prior to the Physical Completion Date, the Lender’s
Engineer will deliver to the Loan Servicer a separate report on construction
progress;

 

(b)           Quarterly Financial Statements and Reports.  As part of the
Quarterly Reporting Package, not later than forty-five (45) days after the end
of each fiscal quarter (excluding the fourth fiscal quarter) of each Fiscal
Year, commencing with the first fiscal quarter ending on or after the Financial
Closing Date:

 

(i)            unaudited Financial Statements of the Borrower as at the end of
such quarterly period;

 

(ii)           a certificate of a Financial Officer of the Borrower with respect
to such quarter, setting forth (A) a statement of all material financial
transactions (other than any transactions contemplated under the Transaction
Documents), and a report of all transactions involving the Borrower, on the one
hand, and on the other hand Holdings and the Sponsor or any Affiliate of
Holdings or the Sponsor (other than any such transaction under the Intercompany
Project Documents); (B) for each such quarter that includes all or a portion of
the Construction Period, calculations showing the amount of Equity Contributions
and the amount of Advances applied to pay Project Costs; and (C) for each such
quarter that includes all or a portion of the Operating Period, calculations
showing compliance with the requirements of Section 6.33 and

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

48

--------------------------------------------------------------------------------


 

certification of such compliance, or if such certification cannot be made, an
explanation therefor and what corrective action the Borrower has taken or
proposes to take with respect thereto;

 

(c)           Annual Financial Statements and Reports.  As soon as available,
but in any event not later than ninety (90) days after the end of each Fiscal
Year, commencing with the first Fiscal Year ending on or after the Financial
Closing Date:

 

(i)            Financial Statements of the Borrower as at the end of such Fiscal
Year, audited by the Borrower’s Accountant and accompanied by any management
letter delivered by the Borrower’s Accountant;

 

(ii)           a discussion and analysis by the management of the Borrower of
the Borrower’s business and operations at the end of such Fiscal Year with
respect to the matters set forth in clause (b)(ii) above;

 

(iii)          a report certified by the Borrower addressing the extent to which
the Project Facility Performance Targets have been achieved; and

 

(iv)          a report from the Borrower’s Accountant, including (A) for each
such Fiscal Year, certifying that it has no knowledge that an Event of Default
or Potential Default has occurred and is continuing or if, any Event of Default
or Potential Default has occurred and is continuing, a statement as to the
nature and period of existence thereof; (B) for each such Fiscal Year that
includes all or a portion of the Construction Period, the aggregate amount of
Equity Contributions and the aggregate amount of Advances applied to pay Project
Costs; and (C) for each such Fiscal Year that includes all or a portion of the
Operating Period, a comparison between such annual Financial Statements and the
projections for such Fiscal Year contained in the Operating Forecast, and a
certification that it has no knowledge that the Borrower was not, and is not, in
compliance with Section 6.33 or, if such non-compliance has occurred a statement
as to the nature thereof;

 

(d)           Certification by Financial Officer.  Each time Financial
Statements of the Borrower are delivered pursuant to Sections 6.1(e)(i) (as part
of the Quarterly Reporting Package), or 6.1(c)(i) such Financial Statements
shall be certified by a Financial Officer of the Borrower as having been
prepared in accordance with GAAP on a consistent basis and as fairly presenting
in all material respects the financial condition of the Borrower as of the date
thereof and the results of operations of the Borrower for the periods
presented.  Such certification shall also include a certification that the
Person has made or caused to be made a review of the transactions and financial
condition of the Borrower during the relevant fiscal period and (i) that other
than as set out in such Financial Statements, there are no liabilities or
obligations of the Borrower that are required to be presented in such Financial
Statements in accordance with GAAP, and (ii) that no Event of Default or
Potential Default exists, or if such certification cannot be made, the nature
and period of existence of such Event of Default or Potential Default and what
corrective action the Borrower has taken or proposes to take with respect
thereto;

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

49

--------------------------------------------------------------------------------


 

(e)           Quarterly Reporting Package.  Within forty-five (45) days after
the end of each fiscal quarter (excluding the fourth fiscal quarter) of each
Fiscal Year (as part of the Quarterly Reporting Package), each certified by an
Authorized Official of the Borrower:

 

(i)            for each such quarter that includes all or a portion of the
Construction Period, the most recent monthly Project Progress Reports delivered
by the Borrower to the Lender’s Engineer pursuant to Section 6.1(a)(i) hereof;

 

(ii)           for each such quarter that includes all or a portion of the
Operating Period, a summary operating report, which shall include a detailed
assessment of the Project’s performance in comparison with the Operating
Forecast and Operating Plan then in effect for such period, including basic data
relating to the operation of the Project, pricing information, unusual
maintenance activity, material casualty losses, material disputes between the
Borrower and any Person, and material non-compliance with any Governmental
Approvals; and

 

(iii)          all other items indicated in this Section 6.1 as being part of
the Quarterly Reporting Package, together with a completed Quarterly Reporting
Certificate;

 

(f)            Financial Statements of Sponsor.  At any time during which the
Sponsor is not subject to the periodic reporting requirements of the Securities
Exchange Act of 1934, as amended, promptly after the same become available, and
with respect to the Sponsor in accordance with the time periods applicable to
the Borrower set forth in Sections 6.1(b) (as part of the Quarterly Reporting
Package) and 6.1(c), unaudited quarterly and audited annual Financial Statements
of the Sponsor prepared by Sponsor’s Accountant in accordance with GAAP
certified by a Financial Officer of the Sponsor as having been prepared in
accordance with GAAP on a consistent basis and as fairly presenting in all
material respects the financial condition of the Sponsor as of the date thereof
and the results of operations and cash flows of the Sponsor for the periods
presented.

 

(g)           Management Letters.  Promptly after the Borrower’s receipt
thereof, a copy of any management letter and all other material communications
received by the Borrower from the Borrower’s Accountant in relation to its
financial, accounting and other systems, management or accounts or the Project;

 

(h)           Reporting Obligations.  Promptly, but in any event within [*****]
Business Days, after any Authorized Official of the Borrower or the Operator
obtains actual knowledge thereof, notice of:

 

(i)            any event that constitutes an Event of Default or Potential
Default, specifying the nature thereof, together with a Borrower Certificate
indicating any steps the Borrower has taken or proposes to take to remedy the
same;

 

(ii)           any action, litigation, claim, arbitration, dispute or
governmental proceeding pending or threatened in writing (A) against the
Borrower or any of its property, (B) with respect to the Project or any
Transaction Document or any transaction contemplated

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

50

--------------------------------------------------------------------------------


 

thereby, or (C) against any other Project Participant; and any material
development in any of the foregoing;

 

(iii)          any proceeding or legislation by any Governmental Authority
specifically affecting (A) the Project, the Borrower, any of its property or its
equity capital or (B) a Project Participant that, in each case, could reasonably
be expected to have a Material Adverse Effect, including any developments with
respect to any of the foregoing that would reasonably be expected to have a
Material Adverse Effect;

 

(iv)          any change in the Authorized Officials of the Borrower, including
certified specimen signatures of any new Person so appointed and satisfactory
evidence of the authority of such Person, or any change in the Borrower’s
Accountant and the reason therefor;

 

(v)           any actual or proposed termination, rescission, discharge
(otherwise than by performance), amendment, supplement, modification, waiver or
indulgence or breach in any material respect of any Transaction Document,
Governmental Approval or other Required Consent that is not otherwise permitted
pursuant to the terms of the Transaction Documents;

 

(vi)          any material notice or correspondence received or initiated by the
Borrower from or to any Governmental Authority relating to the Project or any
Transaction Document or any notice or correspondence received or initiated by
the Borrower from or to any Governmental Authority relating to any Governmental
Approval, but excluding notices or correspondence received or initiated in the
ordinary course of business or otherwise previously delivered pursuant to any
Transaction Document;

 

(vii)         any Lien (other than a Permitted Lien) being granted or
established or becoming enforceable over any of the Borrower’s assets;

 

(viii)        any proposed material change in the nature or scope of the Project
or the business or operations of the Borrower;

 

(ix)           any casualty damage or loss to the Project in excess of [*****];

 

(x)            any notice of a delinquent payment owed by the Borrower to, or to
the Borrower by (A) any Major Project Participant (other than the Project
Construction Contractor) if such payment is more than [*****], or (B) any other
party under the Project Documents if such payment is more than [*****], in
either case, if the amount of any such delinquent payment is in excess of
[*****], in each case together with a copy of all correspondence received or
sent by the Borrower with respect to such delinquent payment;

 

(xi)           any material correspondence from any Construction Contractor, the
Administrator, or the Operator relating to, (A) any material delay in the
completion of the Project, or (B) any event that could reasonably be expected to
interrupt the operation of the Project for more than [*****];

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

51

--------------------------------------------------------------------------------


 

(xii)          any one or more events, conditions or circumstances (including
government action) that exist or have occurred or in the judgment of the
Borrower are expected as imminent that could reasonably be expected to have a
Material Adverse Effect;

 

(xiii)         any non-compliance of a Reserve Letter of Credit with the
criteria established with respect thereto and any event, condition or
circumstance that represents or could reasonably be expected to lead to
non-compliance by a bank providing a Reserve Letter of Credit with the required
criteria with respect thereto or the renewal thereof;

 

(xiv)        any Event of Force Majeure affecting, or that either the Borrower
or any other Major Project Participant claims would affect, the performance by
such Person of any material obligation under any Transaction Document, together
with copies of all notices, calculations, data and other correspondence between
such Major Project Participant and the Borrower in respect of any such event,
circumstance or condition;

 

(xv)         any material dispute between (a) the Borrower and any Major Project
Participant, or (b) among the Borrower, any Major Project Participant and any
Governmental Authority, in each case relating to the Project;

 

(xvi)        upon request by any Credit Party, copies of any data relating to
the performance of tests under any Project Document;

 

(xvii)       any event that could reasonably be expected to cause a reduction in
the Operating Revenues of the Borrower for any Fiscal Year by [*****] of the
amount estimated therefor in the Operating Forecast;

 

(xviii)      any proposed cancellation or adverse change in any Required
Insurance maintained by the Borrower or by any other Person for the benefit of
the Borrower with respect to the Project, and after Borrower obtains actual
knowledge of any occurrence that has or could reasonably be expected to result
in any premium increase in [*****] over Borrower’s insurance costs, taken as a
whole, or any cancellation or non-renewal of, any policy of Required Insurance
or any Required Insurance coverage required to be maintained hereby or by any
other Transaction Document, notice (including a summary description) of such
event, and [*****] [*****] after the Borrower obtains actual knowledge thereof,
a report describing such event and the potential insurance-related impact
thereof;

 

(xix)         notice and a copy of any other material report filed or required
to be filed by any Major Project Participant with any Governmental Authority
relating to the Project;

 

(xx)          (a) an ERISA Event, (b) the adoption of any new Pension Plan by
the Borrower or any ERISA Affiliate, (iii) the adoption of any amendment to a
Pension Plan, if such amendment will result in a material increase in benefits
or unfunded benefit liabilities (as defined in Section 4001(a)(18) of ERISA)
(c) the commencement of contributions by the Borrower or any ERISA Affiliate to
any Plan that is subject to Title IV of ERISA or Section 412 of the Internal
Revenue Code, or (d) the receipt by the Borrower or any ERISA Affiliate of a
notice from a Multiemployer Plan sponsor concerning an ERISA Event; and

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

52

--------------------------------------------------------------------------------


 

(xxi)         any material notice or correspondence received or initiated by the
Borrower with respect to any of the Principal Project Documents.

 

(i)            Governmental and Environmental Indemnity Claims and Reports.  As
soon as available, but in any event:

 

(i)            within [*****] after any such report is submitted, a copy of any
report required to be filed by the Borrower (or on behalf of the Borrower) with
any Governmental Authority other than in the ordinary course of business;

 

(ii)           within [*****] after the Borrower obtains Actual Knowledge of any
accident related to the Project having a material and adverse impact on the
environment or on human health (including any accident resulting in the loss of
life), notice thereof, and [*****] a report describing such accident, the impact
of such accident and the remedial efforts required and (as and when taken)
implemented with respect thereto;

 

(iii)          within [*****] after the close of each Fiscal Year, a report,
satisfactory to the Loan Servicer in its reasonable discretion, summarizing any
violations of Environmental Laws in connection with the Project over the
preceding year, with sufficient information to allow the Credit Parties
(including DOE) to monitor the Project’s performance with respect to the
environment and its compliance with Environmental Laws and including a narrative
summary of (A) the results of environmental monitoring or sampling activity,
(B) any violations of Environmental Laws identified by any environmental
Governmental Authority and any remedial action taken with respect thereto, and

 

(iv)          within [*****] after an Authorized Official of the Borrower
obtains actual knowledge thereof, any Environmental Claim by any Governmental
Authority or any assertion of an Environmental Claim or claims involving an
amount in [*****] by any other Person or Persons together with a copy of any
correspondence relating thereto and a description of any steps the Borrower is
taking and proposes to take with respect thereto;

 

(j)            Updates to Project Milestone Schedule, Project Plans, Project
Budget, Operating Plan, Operating Forecast, Financial Plan and Base Case
Projections.  As part of the Quarterly Reporting Package, in each case certified
by an Authorized Official of the Borrower:

 

(i)            for each fiscal quarter that includes all or a portion of the
Construction Period, an updated Project Milestone Schedule, updated Project
Plans and an updated Project Budget, reflecting any Approved Project Changes;
and projections regarding Borrower’s bidding strategies;

 

(ii)           for each fiscal quarter that includes all or a portion of the
Operating Period, an updated Operating Plan for the next four fiscal quarters,
an updated Operating Forecast for the next four fiscal quarters and for the
remainder of the Operating Period, an updated Financial Plan; and, if requested
by the Loan Servicer, updated Base Case Projections in form and detail
reasonably satisfactory to each Relevant Credit Party; and

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

53

--------------------------------------------------------------------------------


 

(iii)          Upon the request of any Credit Party, an Authorized Official of
the Borrower shall schedule a date to discuss any updated Operating Plan,
updated Operating Forecast, updated Financial Plan, updated Base Case
Projections, and such other matters relating to the Project as any Credit Party
may reasonably request;

 

(k)           Filings with, or Material Notices from, FERC.  (i) Within [*****]
sending any such notice, report or other document to FERC, a copy of any notice,
report or other document filed or required to be filed by the Sponsor or the
Borrower with FERC in connection with the Project and (ii) promptly, and in any
event within [*****] Business Days after receipt, a copy of any notice or other
document received by the Sponsor or the Borrower from FERC in connection with
any notice, report or other document submitted by the Sponsor or the Borrower,
or required to be submitted by the Sponsor or the Borrower, to FERC under
clause (i) of this Section 6.1(k).  The copy of any notice required to be given
by Sponsor to FERC of a change in control under Section 203(a) of the Federal
Power Act shall be accompanied by a cover note stating that the notice is a
change in control notice required under Section 203(a) of the Federal Power Act;

 

(l)            Annual Safety Audit.  Within [*****] after its completion, a copy
of the report regarding the required annual safety audit pursuant to
Section 6.18;

 

(m)          Annual Operating Budget.  [*****] the beginning of each Fiscal Year
commencing with the first Fiscal Year in which Borrower reasonably expects to
realize Operating Revenues, the operating budget of Borrower for the first three
(3) months of such Fiscal Year and [*****] of each Fiscal Year commencing with
the first Fiscal Year in which Borrower reasonably expects to realize Operating
Revenues, the operating budget of Borrower for the last nine (9) months of such
Fiscal Year, certified, in each case, by an Authorized Official of the Borrower
(collectively, the “Initial Operating Budget”), which (i) shall include, on an
aggregate and month-by-month basis, reasonable estimates of all Operating
Revenues expected to be received and all Operating Costs (by category) expected
to be incurred during such Fiscal Year and during each month in such Fiscal
Year, (ii) shall include such other information as may be reasonably requested
by the Loan Servicer and (iii) shall be prepared on a basis consistent from year
to year and month to month in sufficient detail to permit meaningful
comparisons, and shall include a statement of the assumptions on which it is
based.  Borrower may amend the Initial Operating Budget, as the same may have
been previously amended, for any Fiscal Year by furnishing the Loan Servicer an
amended operating budget of Borrower for such Fiscal Year, certified by an
Authorized Official of the Borrower (the “Amended Operating Budget”), which
shall include the same information as is contained in the Initial Operating
Budget, together with an explanation of any changes from the Initial Operating
Budget, as the same may have been previously amended.  The Initial Operating
Budget, as the same may be amended by any Amended Operating Budget, is
hereinafter referred to as the “Operating Budget”.

 

(n)           Additional Project Documents and Governmental Approvals.  As soon
as available, but in no event later than [*****] after the receipt thereof by
the Borrower, copies of all Additional Project Documents, any Governmental
Approvals and other Required Consents obtained or entered into by the Borrower
after the Financial Closing Date;

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

54

--------------------------------------------------------------------------------


 

(o)           Additional Audit Reports.  As soon as available, but in any event
[*****] after the receipt thereof by the Borrower, copies of all other material
annual or interim reports submitted to the Borrower by the Borrower’s
Accountant;

 

(p)           Other Reports and Filings.  Promptly upon transmission thereof,
copies of all financial information, statutory audits, proxy materials and other
information and reports, if any, which the Borrower has delivered to the
Securities and Exchange Commission or any successor regulatory authority;

 

(q)           Insurance Certificate.  Certificates with respect to Required
Insurance conforming to the insurance requirements of Schedule 6.3(b) at the
times required by such Schedule;

 

(r)            Information Pertaining to Banks Providing Reserve Letters of
Credit.  As soon as available, but in any event, [*****] after any downgrade in
the credit rating of any bank providing a Reserve Letter of Credit;

 

(s)           Reporting of Major Corporate Events.  If not prohibited by any
applicable Governmental Rule and the same would not require disclosure under
federal securities laws, on or before the earlier of (y) [*****] prior thereto
and (z) if Sponsor is required to give notice thereof to FERC pursuant to
Section 203(a) of the Federal Power Act, the date Sponsor gives notice thereof
to FERC, notice of:

 

(i)            (a) any sale, transfer, assignment, lease or other disposition
(whether in one transaction or a series of transactions) of all, or
substantially all, of the assets of Sponsor; (b) any merger or consolidation of
Sponsor with any other Person; or (c) any negotiated sale by Sponsor of any of
the capital stock of Sponsor; and

 

(ii)           (a) any sale by Sponsor of any of the Equity Interests in
Holdings; (b) the formation of a Parent Holdco; or (c) if Sponsor shall hold its
Equity Interests in Holdings through a Parent Holdco, any sale by Sponsor of any
of the Equity Interests in Parent Holdco;

 

(t)            Other Information.  Promptly upon request, such other information
or documents relating to the Borrower, the Sponsor or the Project as any Credit
Party or any Independent Consultant may reasonably request; and

 

(u)           Information Made Available.

 

(i)            In accordance with Section 609.10(d)(19) of the Applicable Loan
Guarantee Requirements, (A) the information that will be made available to DOE
is as set forth in the Loan Documents, and (B) any information will be made
publicly available as required by applicable federal law.

 

(ii)           Without limiting the generality of clause (i) of this subsection,
all correspondence, books, documents, papers and records relating to the
structuring, negotiation and execution of this Common Agreement and the
transactions contemplated herein, including this Common Agreement, the Loan
Documents, the pre-application, the Application, the term

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

55

--------------------------------------------------------------------------------


 

sheet and all supporting documentation, Financial Statements, audit reports of
independent accounting firms, permits and regulatory approvals furnished or
otherwise made available to DOE, will be handled in accordance with all
applicable federal laws, rules, or regulations, including the Trade Secrets Act,
18 U.S.C. §1905, and the Freedom of Information Act (FOIA), 5 U.S.C. §552, and
DOE’s implementing regulations at 10 C.F.R. 1004.

 

6.2.                            Books, Records and Inspections; Accounting and
Auditing Matters.

 

(a)           The Borrower shall keep proper records and books of account,
maintain adequate management information and cost control systems, and make
arrangements reasonably satisfactory to the Loan Servicer for overseeing the
financial operations of the Borrower, including its cash management, accounting
and financial reporting, for overseeing the Borrower’s relationship with the
Credit Parties and the Borrower’s Accountant and, in accordance with
Section 609.10(f)(1) of the Applicable Loan Guarantee Requirements, for
facilitating the effective and accurate audit and performance evaluation of the
Project pursuant to the Applicable Loan Guarantee Requirements and Program
Requirements;

 

(b)           Each set of Financial Statements the Borrower delivers shall be
prepared in accordance with GAAP consistently applied except to the extent that
there have been any changes to such accounting principles or the application
thereof noted in such Financial Statements and all financial records of the
Borrower shall be maintained at the principal executive office of the Borrower
located at 65 Middlesex Road, Tyngsboro, MA 01879;

 

(c)           The Borrower (i) shall consult with, and respond to questions
from, the Credit Parties regarding the Project upon their request, (ii) in
accordance with Section 609.10(d)(18) of the Applicable Loan Guarantee
Requirements, shall permit officers and designated representatives of DOE to
visit and inspect the Project Facility and any other facilities and properties
of the Borrower, (iii) in accordance with Section 609.10(f)(2) of the Applicable
Loan Guarantee Requirements, shall provide to officers and designated
representatives of DOE and the Comptroller General access to any pertinent
books, documents, papers and records of the Borrower for the purpose of audit,
examination, inspection and monitoring upon reasonable notice and at reasonable
times during normal business hours, to examine and discuss the affairs, finances
and accounts of the Borrower with the representatives of the Borrower, (iv) 
shall afford proper facilities for such inspection, shall make copies (at
Borrower’s expense) of any records that are subject to such inspection, shall
make available all information related to the Project, including all patents,
technology and proprietary rights owned or controlled by the Borrower and
utilized in the construction, startup or operation of the Project, as may be
reasonably necessary in order to determine the technical progress, soundness of
financial condition, management stability, compliance with environmental
requirements, adequacy of health and safety conditions, and all other matters
with respect to the Project, and (v) shall require each Major Project
Participant to make available to the Credit Parties, the Comptroller General and
the Independent Consultants the same rights of inspection and access to its
books and records that such Major Project Participant makes available to
Borrower or to the Operator.

 

(d)           The Borrower shall upon the request of any Credit Party authorize
the Borrower’s Accountant to communicate directly with the Credit Parties, the
Comptroller General and the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

56

--------------------------------------------------------------------------------


 

Independent Consultants and their representatives at any time regarding the
Borrower’s accounts and operations;

 

(e)            In the event that the Borrower’s Accountant should cease to be
the accountants of the Borrower for any reason, the Borrower shall appoint and
maintain as the Borrower’s Accountant another firm of independent public
accountants, which firm shall be nationally recognized, and shall be approved by
the Loan Servicer; provided, however, that any of Deloitte & Touche LLP, Ernst &
Young LLP, KPMG LLP and PricewaterhouseCoopers LLP, if appointed by the Borrower
as the Borrower’s Accountant, shall not require the approval of the Loan
Servicer; and

 

(f)            The Borrower shall retain all records relating to expenditures
with respect to which Advances were made for five years after the Advance was
made with respect to such expenditure.

 

6.3.                            Maintenance of Property and Insurance.

 

(a)           The Borrower shall (i) keep all its property and assets in good
working order and condition to the extent necessary to ensure that its business
can be conducted properly at all times, (ii) operate, maintain and repair the
Project or cause the Project to be operated, maintained and repaired in
accordance with the standards set forth in the O&M Agreement, manufacturer’s
recommendations and insurance requirements, (iii) possess or have access to all
equipment necessary for the operation of the Project and maintain such spare
parts and inventory or renew and replace such equipment, in each case as
consistent with the Transaction Documents and the “reasonable and prudent
operator” standard, and (iv) maintain at the Project Site a complete set of
plans and specifications for the Project.

 

(b)           The Borrower shall keep its present and future properties and
business insured as required by and in accordance with the terms and provisions
described on Schedule 6.3(b).  Such terms and provisions may be modified (i) at
the reasonable request of the Loan Servicer upon prior written notice to the
Borrower or (ii) at the reasonable request of the Borrower upon prior written
notice to the Loan Servicer and subject to the reasonable consent of the Loan
Servicer.

 

(c)           The Borrower shall use commercially reasonable efforts to cause
each Construction Contractor to obtain and maintain the insurance required under
its respective Construction Contract; provided that work shall not proceed under
any particular Construction Contract if all such required insurance is not in
place.

 

6.4.                            Maintenance of Existence; Conduct of Business.

 

The Borrower shall (i) maintain and preserve its existence as a limited
liability company organized and existing under the laws of the State of Delaware
and acquire, maintain, and renew all rights, licenses, contracts, powers,
privileges, Leases, lands, sanctions, and franchises necessary in the normal
conduct of its business and in the performance of the Borrower’s obligations
hereunder and under the other Transaction Documents, (ii) observe all corporate
formalities and (iii) engage only in the business contemplated by the
Transaction Documents.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

57

--------------------------------------------------------------------------------


 

6.5.                            Compliance with Governmental Rules;
Environmental Laws; Governmental Approvals.

 

(a)           The Borrower shall, and cause the Operator to, (i) comply with,
and shall conduct its business, operations, assets, equipment, property,
leaseholds, and other facilities in compliance with all applicable Environmental
Laws and in compliance with all other applicable Governmental Rules the
noncompliance with which would reasonably be expected to have a Material Adverse
Effect, and (ii) procure, maintain and comply with all Governmental Approvals
required for the ownership, construction, financing, maintenance or operation of
the Project or any part thereof as contemplated by the Transaction Documents at
or prior to such time as such Governmental Approval is required or necessary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b)           Each of the following transactions, if, and to the extent,
otherwise permitted pursuant to the terms of the Transaction Documents, shall be
in compliance with all applicable Governmental Rules including, without
limitation, applicable Governmental Rules of FERC: (i) the sale, transfer,
assignment, lease or other disposition (whether in one transaction or a series
of transactions) of all, or substantially all, of the assets of Sponsor;
(ii) the merger or consolidation of Sponsor with any other Person; and (iii) any
negotiated sale by Sponsor of any of the capital stock of Sponsor.

 

6.6.                            Compliance with Debarment Regulations.

 

The Borrower shall provide immediate written notice (including a brief
description) to the Loan Servicer if at any time it learns that the
representations made with respect to Debarment Regulations were erroneous when
made or have become erroneous by reason of changed circumstances.

 

6.7.                            Tax, Duties, Proper Legal Form.

 

The Borrower shall pay or arrange for the payment before they become overdue of
all present and future (i) material taxes (including stamp taxes), duties, fees,
Periodic Expenses, or other charges payable on or in connection with the
execution, issue, delivery, registration, or notarization, or for the legality,
validity, or enforceability, of this Common Agreement, any other Transaction
Documents and any other documents related to this Common Agreement (other than
those tax that it is contesting in good faith and by appropriate proceedings for
which reserves have been established to the extent required by GAAP) and
(ii) claims, levies, or liabilities (including claims for labor, services,
materials and supplies), for sums that have become due and payable and that have
or, if unpaid, could reasonably be expected to become a Lien (other than a
Permitted Lien) upon the property of the Borrower (or any part thereof).  The
Borrower shall take all action to ensure that each of the Transaction Documents
is in proper legal form under the respective governing laws selected in such
Transaction Document, without any further action required with respect to such
legal form for the enforcement of such Transaction Documents.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

58

--------------------------------------------------------------------------------


 

6.8.                            Approved Project Changes.

 

(a)           The Borrower shall (i) apply the proceeds of the Advances and
Equity Advances exclusively to Eligible Base Project Costs; and (ii) use its
reasonable commercial efforts to cause Physical Completion to be achieved on or
prior to the Anticipated Physical Completion Date and within the Project Budget,
all in accordance with the Program Requirements.

 

(b)           The Borrower shall not change, reallocate, amend, modify, or
supplement or permit or consent to any changes, reallocations, amendments,
modifications, or supplements (each a “Project Change”) of any of the provisions
of the Project Milestone Schedule or the Project Budget, except for the
following approved Project changes (“Approved Project Changes”):

 

(i)            any Project Change that (x) has been submitted in writing by the
Borrower to the Loan Servicer (including an explanation in reasonable detail of
the reasons for such Project Change) and (y) has received a written approval
from the Loan Servicer in consultation with the Lender’s Engineer;

 

(ii)           any increase of any of the line items in the Project Budget if
such increase, when aggregated with all other changes to the Project Budget in
accordance with this Section 6.8(b)(ii) since the Common Agreement Date, would
not result in a cumulative net decrease, since the date of this Common
Agreement, of Overrun Contingencies of more than [*****] (excluding any Approved
Project Change pursuant to Section 6.8(b)(iii)); or

 

(iii)          the use or allocation of any contingency approved or preapproved
for use, as set forth in the Project Budget.

 

(c)           All Approved Project Changes shall be reflected in a revised
Project Milestone Schedule or Project Budget, as the case may be, delivered as
part of the next Quarterly Reporting Package.

 

6.9.                            Operating Forecasts.

 

From and after the Project Completion Date, the Borrower shall or shall cause
the Project to operate in all material respects pursuant to the Operating Plan
then in effect.

 

6.10.                     Diligent Construction and Installation of Project and
Operations.

 

The Borrower shall cause the Project to be designed, engineered, constructed,
equipped, installed and tested diligently in accordance with the Project
Documents and the other Transaction Documents, Governmental Approvals, and the
Project Milestone Schedule and the Project Budget, subject to Events of Force
Majeure.  Notwithstanding any delay in the design, engineering, construction,
installation, equipping or testing of the Project caused in whole or in part by
Events of Force Majeure, such design, engineering, construction, installation,
equipping and testing shall in all events be completed on or before the
Anticipated Physical Completion Date.  The Borrower shall conduct, and shall
cause the Operator to conduct, the operations of the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

59

--------------------------------------------------------------------------------


 

Project on the basis of customary commercial practice and arm’s-length
arrangements, or as otherwise set forth in the Project Documents, with due
diligence and efficiency and under the supervision of qualified and experienced
management.

 

6.11.                     Ineligible and Overrun Project Costs.

 

The Borrower shall be obligated to comply with the Overrun Equity Commitment and
shall fund 100% of (i) Ineligible Project Costs and (ii) Overrun Project Costs
by depositing monies in the Overrun Equity Account in the amounts and at the
times required by Section A.4 of Appendix A.

 

6.12.                     Cost Overruns and Contingencies.

 

To the extent that the Construction Contracts allow for a Cost Overrun to be
funded from Overrun Contingencies, such Cost Overrun shall be funded as a
Project Cost and charged against the available Overrun Contingency amount.  Any
Cost Overrun that cannot be funded from Overrun Contingencies shall be funded
from Overrun Equity in accordance with Section 2.4.2.

 

6.13.                     Use of Proceeds; Repayment of Indebtedness.

 

(a)           Proceeds.  The Borrower shall use the proceeds of all Equity
Contributions and all Advances in accordance with the terms and conditions of
all applicable Loan Documents.

 

(b)           Repayment of Indebtedness.  The Borrower shall repay in accordance
with its terms all Indebtedness due under the Loan Documents.

 

6.14.                     Performance of Obligations.

 

The Borrower shall maintain in full force and effect each of the DOE Credit
Facility Documents and each of the other Loan Documents to which it is a party
in accordance with the respective terms thereof, except for those Loan Documents
that shall by their terms terminate.  The Borrower shall comply with the
provisions of and perform all of its obligations under each Loan Document in
accordance with the terms thereof.  The Borrower shall maintain in full force
and effect each of the Project Accounts in accordance with the provisions of
Appendix A attached hereto.

 

6.15.                     Project Documents.

 

The Borrower shall (i) maintain all the Project Documents to which it is a party
in full force and effect, (ii) comply with the material provisions of and
perform all of its material obligations under such Project Documents, and
(iii) diligently pursue all of its rights and remedies under such Project
Documents.

 

6.16.                     Cash Deposits.

 

The Borrower shall instruct each Person remitting cash to or for the account of
the Borrower to deposit such cash in accordance with the terms of this
Agreement.  The Borrower

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

60

--------------------------------------------------------------------------------


 

shall remit any amounts received by it or received by third parties on its
behalf to the Administrative Agent in its capacity as the Collateral Agent for
deposit with the Depository Bank in accordance with this Agreement.

 

6.17.                     Debt Service Reserve.

 

The Borrower shall establish and maintain a reserve for Debt Service (the “Debt
Service Reserve”) in accordance with Appendix A attached hereto.  The Debt
Service Reserve shall consist of any combination of cash and Reserve Letters of
Credit.  In the event of any withdrawal of monies on deposit in the Debt Service
Reserve Account in accordance with Section A.10(a) of Appendix A or otherwise,
the Borrower shall restore the amount on deposit in the Debt Service Reserve
Account to the Debt Service Reserve Requirement within ninety (90) days after
the date of such withdrawal.

 

6.18.                     Safety Audit.

 

Not less frequently than once each calendar year, the Borrower shall conduct, or
cause the Operator to conduct, a safety audit of the Project in a manner
reasonably satisfactory to the Loan Servicer (in consultation with the Lender’s
Engineer), each in its sole discretion, including an analysis of whether the
Project is in compliance with all Governmental Rules and Environmental Laws and
each such safety audit shall result in the prompt preparation of a written
report with respect thereto which shall be delivered to the Loan Servicer, DOE
and the Lender’s Engineer for review and approval by the Loan Servicer, in
consultation with the Lender’s Engineer.  The Borrower shall provide for the
prompt correction of any deficiencies identified in such safety audit and for
the operation and maintenance of the Project in accordance with any
recommendations set forth therein.

 

6.19.                     Replacement of Certain Project Participants.

 

The Borrower shall, at the request of the Loan Servicer (after consultation with
the Borrower) exercise its right (if any) to terminate (a) the Operator in
accordance with and as permitted by the O&M Agreement if the Operator is not
operating the Project in accordance with the O&M Agreement or (b) any party to a
Project Document to which the Borrower is a party (other than a Credit Party and
NYISO) in accordance with and as permitted by such Project Document if such
party is not in compliance with such Project Document.  Promptly after any
termination, the Borrower shall enter into a replacement agreement with a new
operator or other Person, as the case may be, on terms and conditions
satisfactory to the Loan Servicer.

 

6.20.                     Security Interest in Newly Acquired Property;
Additional Project Documents.

 

If the Borrower shall at any time acquire any interest in property not covered
by the Security Documents or enter into any Additional Project Document, the
Borrower shall promptly (i) notify the Loan Servicer of said interest or
Additional Project Document, (ii) upon request of the Loan Servicer, execute,
deliver and record a supplement to the Security Documents, satisfactory in form
and substance to the Loan Servicer, (iii) ensure that the security interest
shall be valid and effective and (iv) upon request of the Loan Servicer, deliver
to the Administrative

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

61

--------------------------------------------------------------------------------


 

Agent in its capacity as the Collateral Agent, a consent to assignment for each
such Additional Project Document in an agreed form.

 

6.21.                     Title; Rights to Land.

 

The Borrower shall preserve and maintain good and valid title to the Project and
such rights to use the Project Site as are necessary to construct, operate and
maintain the Project in accordance with the requirements of the Transaction
Documents.

 

6.22.                     Independent Consultants.

 

The Borrower (i) shall cooperate in all respects with each Independent
Consultant and (ii) shall ensure that each Independent Consultant is provided
with all information reasonably requested by such Independent Consultant in
fulfilling its duties to the Credit Parties.

 

6.23.                     Additional Documents; Filings and Recordings.

 

(a)           The Borrower shall execute and deliver, from time to time as
reasonably requested by the Loan Servicer, DOE or the Administrative Agent in
its capacity as the Collateral Agent at the Borrower’s expense, such other
documents as shall be necessary or advisable or that the Loan Servicer, DOE and
the Administrative Agent in its capacity as the Collateral Agent may reasonably
request in connection with the rights and remedies of the Credit Parties and the
Administrative Agent in its capacity as the Collateral Agent granted or provided
for by the Transaction Documents, and to consummate the transactions
contemplated therein.

 

(b)           (i)            The Borrower shall, at its own expense, take all
actions that have been or shall be requested by the Loan Servicer, DOE, the
Administrative Agent in its capacity as the Collateral Agent or that the
Borrower Knows are necessary to establish, maintain, protect, perfect and
continue the perfection of the first priority (subject to Permitted Liens)
security interests of the Secured Parties created by the Security Documents and
shall furnish timely notice of the necessity of any such action, together with
such instruments, in execution form, and such other information as may be
required or reasonably requested to enable any appropriate Secured Party to
effect any such action.  Without limiting the generality of the foregoing, the
Borrower shall, at its own expense, (A) execute or cause to be executed and
shall file or cause to be filed or register or cause to be registered such
financing statements, continuation statements, fixture filings and mortgages or
deeds of trust in all places necessary or advisable (in the opinion of counsel
for the Loan Servicer, DOE or the Administrative Agent in its capacity as the
Collateral Agent) to establish, maintain and perfect such security interests and
in all other places that the Loan Servicer, DOE or the Administrative Agent in
its capacity as the Collateral Agent shall reasonably request, (B) discharge all
other Liens (other than Permitted Liens) or other claims adversely affecting the
rights of the Secured Parties in the Collateral Security and (C) deliver or
publish all notices to third parties that may be required to establish or
maintain the validity, perfection or priority of any Lien created pursuant to
the Security Documents.

 

(ii)           The Borrower shall do everything necessary in the judgment of the
Loan Servicer or the Administrative Agent in its capacity as the Collateral
Agent (including filing,

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

62

--------------------------------------------------------------------------------


 

registering and recording all necessary documents and paying all fees, taxes,
levies, imposts and Periodic Expenses in connection therewith) to (A) create
security arrangements, including, if applicable, the establishment of a pledge
or the perfection of any Lien or, as applicable, the enforceability of a Lien as
against the Borrower and any subsequent lienor (including a judgment lienor),
holder of a charge, or transferee for or not for value, in bulk, by operation of
law, or otherwise, in each case granted, with respect to future assets in
accordance with the requirements of all Governmental Rules, or the law of any
other jurisdiction, as applicable, (B) maintain the security and pledges created
by the Security Documents in full force and effect at all times (including, as
applicable, the priority thereof) and (C) preserve and protect the Collateral
Security and protect and enforce its rights and title, and the rights and title
of the Credit Parties, to the security created by the Security Documents. 
Furthermore, the Borrower shall cause to be delivered to the Loan Servicer such
opinions of counsel and other related documents as may be reasonably requested
by the Loan Servicer, DOE or the Administrative Agent in its capacity as the
Collateral Agent to assure compliance with this Section 6.23.  Additionally,
when requested by the Loan Servicer, the Borrower shall cause any party to a
Project Document executed subsequent to the Financial Closing Date to enter into
a Direct Agreement with the Administrative Agent in its capacity as the
Collateral Agent in form and substance satisfactory to the Loan Servicer and the
Administrative Agent in its capacity as the Collateral Agent.

 

6.24.                     Intercompany Project Documents.

 

Unless otherwise agreed by each Relevant Credit Party, each of the Intercompany
Project Documents will contain the following provisions:

 

(a)           a [*****] after the term of the DOE-Guaranteed Loan (provided that
any such agreement may terminate on the date that no amounts are outstanding
under the DOE-Guaranteed Loan and the Loan Documents);

 

(b)           payment terms (and other terms) no less favorable to the Borrower
than the Sponsor and/or applicable Sponsor Affiliate would extend (i) to an
unaffiliated third party, and (ii) to the Sponsor or another Sponsor Affiliate
if such terms would be more favorable to the Sponsor or such Sponsor Affiliate
than the terms extended to an unaffiliated third party;

 

(c)           provisions assuring that the Sponsor and/or Sponsor Affiliate will
provide (or purchase) the goods or services that are the subject of such
Intercompany Project Documents to the Borrower on a non-discriminatory basis,
subject to customary reconciliation and true-up provisions;

 

(d)           calculation of pricing and allocation of any reimbursable costs
based on actual third-party amounts without any administrative markup or
additional fees, except as indicated in paragraphs (m) and (n) below;

 

(e)           DOE right to receive notices of default and other material events
and DOE cure rights for Borrower breach;

 

(f)            appropriate force majeure provisions protecting the Borrower;

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

63

--------------------------------------------------------------------------------


 

(g)           limited termination rights in favor of the Sponsor and/or Sponsor
Affiliate;

 

(h)           collateral assignment to DOE and DOE step-in rights, consent
rights and termination rights following the occurrence of an event of default;

 

(i)            pass-through to the Borrower of warranties;

 

(j)            indemnification by the Sponsor and/or Sponsor Affiliate of the
Borrower and DOE;

 

(k)           provisions protecting the Borrower’s interests in any intellectual
property necessary or desirable for the Project;

 

(l)            consents and subordinations to the terms of the Loan Documents,
including, but not limited to, cash flow waterfall provisions which could result
in the Sponsor or Sponsor Affiliate failing to be paid all or a portion of its
compensation for services rendered;

 

(m)          for contracts that are effective during the development or
construction period, payments shall be limited to actual costs incurred and no
payment shall be made for fees, commissions, profit or mark-up until the Project
Completion Date, except to the extent agreed upon by DOE;

 

(n)           for contracts that are effective during the operational period, no
payment shall be made for fees, commissions, profit or mark-up, except from the
release of funds from the Distribution Suspense Account; provided that certain
profit and/or mark-up may be payable pursuant to the O&M Agreement and the
Administrative Services Agreement in accordance with the application of funds on
deposit in the Project Revenue Account, as set forth herein;

 

(o)           customary insurance naming the Borrower and DOE as loss payees or
additional insureds;

 

(p)           waiver of set-off; and

 

(q)           such other provisions as DOE determines are reasonably necessary
to protect the Borrower’s and DOE’s interests.

 

6.25.                     Event of Loss.

 

If any material Event of Loss shall occur with respect to the Project or any
part thereof, the Borrower shall (i) diligently pursue all its rights to
compensation involving an amount [*****] per claim against all relevant
insurers, reinsurers and Governmental Instrumentalities, as applicable, in
respect of such event; (ii) not, without the written consent of the Loan
Servicer compromise or settle any claim with respect to any Event of Loss
involving [*****] per claim; and (iii) pay or apply all Loss Proceeds stemming
from such event in accordance with Section 3.4.3(a)(ii) and Section 6.26.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

64

--------------------------------------------------------------------------------


 

6.26.                     Application of Loss Proceeds.

 

(a)           All Loss Proceeds shall be applied as provided in this
Section 6.26.  All Loss Proceeds shall be paid by the relevant insurers,
reinsurers and Governmental Authorities, as applicable, directly to the
Administrative Agent in its capacity as the Collateral Agent as loss payee and,
if paid to the Borrower, such Loss Proceeds shall be received in trust and for
the benefit of the Administrative Agent in its capacity as the Collateral Agent
segregated from other funds of the Borrower, and shall be forthwith paid over to
the Administrative Agent in its capacity as the Collateral Agent in the same
form as received (with any necessary endorsement).  The Administrative Agent in
its capacity as the Collateral Agent as directed by the Loan Servicer shall
apply all such Loss Proceeds in accordance with the provisions of this
Section 6.26.

 

(b)           Upon the occurrence of a Event of Loss with respect to which Loss
Proceeds are payable in respect of a single loss in [*****], the Borrower shall
apply such Loss Proceeds to the payment of the costs of repair or restoration of
the portion of the Project lost or damaged, and disbursement of such funds by
the Administrative Agent in its capacity as the Collateral Agent shall be made
in accordance with this Section 6.26.

 

(c)           Upon the occurrence of any Event of Loss with respect to which
Loss Proceeds are payable in respect of a single loss in [*****], disbursement
of funds by the Administrative Agent in its capacity as the Collateral Agent to
the Borrower shall be permitted if, and only if, the Loan Servicer after
consultation with the Lender’s Engineer, if any, shall have determined that:

 

(i)            repair or replacement of the relevant portion of the Project is
technically and economically feasible; and

 

(ii)           the Borrower is in compliance with such other conditions and
requirements as the Loan Servicer shall consider appropriate in the
circumstances.

 

(d)           Upon the occurrence of an Event of Loss, if the Project is to be
restored or repaired in accordance with subsection (b) or (c) hereof, the
Borrower shall, on the first Business Day of each month until such restoration
and repair has been completed and the contractors performing such restoration or
repair work have been paid in full, deliver to the Collateral Agent and the Loan
Servicer the following:

 

(i)            A detailed summary of the work performed in connection with any
such restoration or repair during the preceding month and the itemized expenses
that are then due and payable, together with copies of all invoices, conditional
(upon payment only) lien waivers from the contractors performing such
restoration or repair work and other information and documents reasonably
requested by the Loan Servicer with respect to such work and expenses; and

 

(ii)           Proposed instructions directing the Collateral Agent to disburse
to the contractors performing such restoration or repair work amounts
constituting Loss Proceeds on deposit in the Loss Proceeds Account in the
respective amounts then due and payable to such contractors.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

65

--------------------------------------------------------------------------------


 

(e)           Upon the completion of any such restoration and repair work, or if
restoration and repair work is not undertaken pursuant to this Section 6.26, the
Collateral Agent shall, upon receipt of written instructions from the Loan
Servicer, apply any amounts constituting Loss Proceeds on deposit in the Loss
Proceeds Account to the prepayment of the FFB Loans on the second Business Day
following receipt of such instructions, in accordance with Section 3.4.3(a)(ii).

 

6.27.                     Acceptance and Startup Testing.

 

The Borrower shall consult with and provide reasonable notice to the Loan
Servicer and Lender’s Engineer regarding provisions related to startup and
testing of facility and equipment pursuant to the Construction Contracts and the
O&M Agreement.

 

6.28.                     Technology.

 

(a)           The Borrower shall not take any action that would in any way
prevent it from exercising the rights granted to the Borrower under the
Technology License Agreement, or that would otherwise materially conflict with
or adversely affect the rights granted to the Borrower under the Technology
License Agreement.

 

(b)           The Borrower shall take all commercially reasonable actions
necessary to maintain and protect the Technology and Intellectual Property
Rights licensed under the Technology License Agreement.

 

(c)           If the Borrower becomes aware of any breach or violation of any of
the terms or conditions of the Technology License Agreement, the Borrower shall
take such actions under the Technology License Agreement to protect the rights
granted to the Borrower, including suing for an injunction against such
violation or breach.

 

6.29.                     Compliance With Certain U.S. Government Requirements.

 

(a)           Recovery Act.  The Borrower shall timely comply with the reporting
requirements set out in Section 1512(c) of Title XV of Division A of the
Recovery Act.  Such reporting shall be made in accordance with the procedures
set out or otherwise referenced in 2 C.F.R. Section 176.50, the Office of
Management and Budget’s Initial Implementing Guidance for the Recovery Act,
M-09-10 (February 18, 2009), Updated Implementing Guidance for the Recovery Act,
M-09-15 (April 3, 2009), Updated Implementing Guidance for the Recovery Act,
M-09-21 (June 22, 2009) and, in each case, any amendment, supplement or
successor thereto.

 

(b)           Lobbying Requirements.  The Borrower shall comply with all
requirements of 31 U.S.C. §1352, including if any funds have been paid or will
be paid to any Person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress in connection with the
DOE-Guaranteed Loan, the Borrower shall complete and submit Standard Form-LLL,
“Disclosure Form to Report Lobbying,” in accordance with its instructions.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

66

--------------------------------------------------------------------------------


 

(c)           Use of United States Government Funds.  The Borrower shall comply
with Section 609.10(c) of the Applicable Loan Guarantee Requirements regarding
the prohibition on the use of funds obtained from the United States Government,
or from a loan or other instrument guaranteed by the United States Government,
for the payment of Credit Subsidy Costs, administrative fees, or other fees
charged by or paid to DOE relating to the Applicable Loan Guarantee
Requirements, except to the extent explicitly authorized by an act of the United
States Congress.

 

(d)           Program Requirements.  The Borrower shall timely comply with all
other Program Requirements including, without limitation, all Applicable Loan
Guarantee Requirements set forth in Exhibit A3 attached hereto.

 

6.30.                     Davis-Bacon Act.

 

(a)           In accordance with Section 1705(c) of Title XVII, beginning on the
date hereof, all laborers and mechanics employed in the performance of the
Project, including those employed by contractors and subcontractors, shall be
paid wages at rates not less than those prevailing on similar work in the
relevant locality as determined by the Secretary of Labor in accordance with the
Davis-Bacon Act.  In furtherance of this requirement, the contract clauses set
out in 29 CFR 5.5(a)(1) through (10) are attached hereto as Exhibit A4 (as
modified therein) and are hereby incorporated herein as though set out in their
entirety in this Section 6.30 and as provided therein shall be incorporated into
all other Davis-Bacon Act Covered Contracts (as defined in Exhibit A4), in each
case.

 

(b)           The Borrower, on DOE’s behalf, shall systematically review the
certified payroll records that it maintains for its own laborers and mechanics
pursuant to subparagraph (b)(3)(i) of Exhibit A4 and those that it receives for
the laborers and mechanics of any Contract Party (as defined in Exhibit A4)
pursuant to subparagraph (b)(3)(ii)(A) of Exhibit A4.  The Borrower shall
promptly notify the DOE contracting officer in writing when it receives any
complaint related to non-compliance with the Davis-Bacon Act, or discovers in
the course of its systematic review of the certified payroll records an incident
that the Borrower reasonably believes to be a case of such non-compliance and
which, in each case, the Borrower cannot resolve on its own and shall forward to
the DOE contracting officer (1) the complaint or a written summary of the
non-compliant incident, (2) a summary of the Borrower’s investigation into such
complaint or such incident, and (3) the relevant certified payroll records. 
Certified payroll records maintained by the Borrower shall be preserved for 3
years after completion of work.  Notwithstanding anything to the contrary in
subparagraph (b)(3)(ii)(A) of Exhibit A4, the Borrower shall maintain such
certified payroll records at a site designated by the Borrower and shall make
such records available to DOE and the U.S. Department of Labor when necessary,
and upon request, for purposes of an investigation or audit of compliance with
prevailing wage requirements.  Certified payroll records maintained by the
Borrower shall be considered federal government records for the purposes of the
Freedom of Information Act, 42 U.S.C. 552.  The Borrower shall provide such
records to DOE within five (5) days of receipt of any written request for such
records from DOE.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

67

--------------------------------------------------------------------------------


 

(c)           If and to the extent performance of the Project began prior to the
date hereof, Borrower shall, prior to the Initial Advance Date, retroactively
adjust, and cause each Contract Party (as defined in Exhibit A4) to
retroactively adjust, the wages of each affected laborer and mechanic employed
in the performance of the Project prior to the date hereof, and pay or cause to
be paid to each such laborer or mechanic such additional wages, if any, as are
necessary for such laborers and mechanics to have been paid at rates not less
than those prevailing on similar work in the relevant locality during the period
such work was performed, as determined by the Secretary of Labor in accordance
with the Davis-Bacon Act in the wage determination(s) found in Schedule 6.30(d);
provided, however, that this clause (c) shall not apply if and to the extent the
Borrower obtains an exemption pursuant to the provisions of 29 C.F.R. 1.6(g).

 

(d)           The wage determination of the Secretary of Labor attached hereto
as Schedule 6.30(d) may be amended unilaterally by DOE at any time upon written
notice to the Borrower.  In the event of any such unilateral amendment, Schedule
6.30(d) attached hereto shall be automatically replaced by such amended Schedule
6.30(d) without any further action by the Borrower.

 

(e)           Without limiting the Borrower’s obligations hereunder or under the
Davis-Bacon Act, the Borrower shall provide DOE (i) a statement of the work to
be performed by any Contract Party (as defined in Exhibit A4) which will perform
construction, alteration, or repair of a building or work financed in whole or
in part by the DOE Credit Facility and (ii) any other information requested by
DOE, for the purpose of enabling DOE to ensure that (x) the appropriate wage
determination(s) are incorporated into bid solicitations and Davis Bacon Act
Covered Contract specifications and (y) the appropriate wage
determination(s) are designated specifically to the Davis Bacon Act Covered
Contract requirements.  Any such description or other information requested by
DOE for the purpose of this paragraph shall be provided to DOE after the
Financial Closing Date at least [*****] Days prior to the execution of any Davis
Bacon Act Covered Contract (or, as soon as practicable prior to the effective
date of an amendment or modification thereto relating to the description of the
work to be performed or exercise of any option to extend, but in no event on or
after such effective date) by Borrower or its Affiliates for construction,
alteration or repair of a building or work financed in whole or in part by the
DOE Credit Facility.  If the Borrower fails to comply with its obligations under
this Section 6.30(e), no Potential Default or Event of Default shall be deemed
to have occurred.  Such failure shall not relieve the Borrower or any of its
Affiliates of any of their respective obligations to comply with the Davis-Bacon
Act, or the other terms of the Transaction Documents, and no defense to failure
to comply with the Transaction Documents shall result from the inability of the
DOE to provide the wage determination as a result of such failure.

 

6.31.                     ERISA Covenants.

 

(a)           The Borrower shall do, and shall cause each of its ERISA
Affiliates to do, each of the following: (i) maintain each Employee Benefit Plan
in compliance in all material respects with the applicable provisions of ERISA,
the Internal Revenue Code or other Federal or state law; (ii) cause each
Qualified Plan to maintain its qualified status under Section 401(a) of the
Internal Revenue Code; (iii) timely make all required contributions to any
Pension Plan; (iv) ensure that all liabilities under each Plan are either
(A) funded to at least the minimum level

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

68

--------------------------------------------------------------------------------


 

required by law or, if higher, to the level required by the terms governing such
Plan; (B) insured with a reputable insurance company; or (C) provided for or
recognized in the Financial Statements most recently delivered to the Loan
Servicer under Section 6.1 hereof); and (v) ensure that the contributions or
premium payments to or in respect of each Pension Plan is and continues to be
promptly paid at no less than the rates required under the rules of such Pension
Plan and in accordance with the most recent actuarial advice received in
relation to such Pension Plan and applicable law.

 

(b)           The Borrower shall not, nor shall it permit any of ERISA Affiliate
to, (i) terminate any Pension Plan so as to result in any material (in the
reasonable opinion of the Loan Servicer) liability to the Borrower or any ERISA
Affiliate, (ii) permit to exist any ERISA Event, or any other event or
condition, which could reasonably be expected to result in the risk of a
material (in the reasonable opinion of the Loan Servicer) liability to any ERISA
Affiliate, (iii) make a complete or partial withdrawal (within the meaning of
Section 4201 of ERISA) from any Multiemployer Plan so as to result in any
material (in the opinion of the Loan Servicer) liability to the Borrower or any
ERISA Affiliate, or (iv) enter into any new Plan or modify any existing Employee
Benefit Plan so as to increase its obligations thereunder which could result in
any material (in the reasonable opinion of the Loan Servicer) liability to the
Borrower or any ERISA Affiliate.

 

6.32.                     [Reserved.]

 

6.33.                     Financial Covenants

 

(a)           As of the last day of each fiscal quarter of the Borrower, the
Borrower shall:

 

(i)            following the Project Completion Date, maintain a Current Ratio
measured for the four preceding fiscal quarters of (a) not less than 1.0x during
the first four fiscal years following the Project Completion Date and (b) not
less than 1.2x thereafter;

 

(ii)           maintain a Leverage Ratio measured for the four preceding fiscal
quarters of not more than 62.5%; and

 

(iii)          commencing with the first fiscal quarter to end after the first
anniversary of the Project Completion Date, maintain a Debt Service Coverage
Ratio measured for the four preceding fiscal quarters of not less than 1.3x;
provided, however, that any failure to achieve such Debt Service Coverage Ratio
shall not be deemed an Event of Default unless the Debt Service Coverage Ratio
is less than 1.2x.

 

(b)           Commencing after the Project Completion Date, the Borrower shall
at all times maintain in the Debt Service Reserve Account an amount equal to the
Debt Service Reserve Requirement unless an alternative form of security,
reasonably satisfactory to DOE (such as an acceptable Reserve Account Letter of
Credit from a national bank), has been supplied; provided that, in the event of
any withdrawal from the Debt Service Reserve Account, the Borrower shall not be
deemed to be in breach of this subsection (b) unless the Borrower shall fail to
restore the amount on deposit in

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

69

--------------------------------------------------------------------------------


 

the Debt Service Reserve Account to the Debt Service Reserve Requirement within
ninety (90) days after the date of such withdrawal.

 

(c)           The Borrower shall at all times from and after the first
anniversary of the Project Completion Date maintain in the Maintenance Reserve
Account an amount equal to the MRA Required Amount; provided that, in the event
of any withdrawal from the Maintenance Reserve Account, the Borrower shall not
be deemed to be in breech of this subsection (c) unless the Borrower shall fail
to restore the amount on deposit in the Maintenance Reserve Account to the MRA
Required Amount within ninety (90) days after the date of such withdrawal.

 

(d)           The Borrower shall at all times from and after the first
anniversary of the Project Completion Date maintain in the Capital Account an
amount equal to the Capital Account Requirement; provided that, in the event of
any withdrawal from the Capital Account, the Borrower shall not be deemed to be
in breach of this subsection (d) unless the Borrower shall fail to restore the
amount on deposit in the Capital Account to the Capital Account Requirement
within ninety (90) days after the date of such withdrawal.

 

(e)      It shall not be considered a breach of any of the covenants under
subsections (a) through (d) above so long as, within thirty (30) days of the
delivery of quarterly or annual financial statements showing the breach of any
of such covenants, the Borrower causes Holdings to contribute cash to the
Borrower in an amount necessary to cure such breach after recalculating the
applicable covenants above by applying the amount of cash so contributed (i) to
increase Current Assets, in the case of subsection (a) (i) above, (ii) to
increase Total Capitalization, in the case of subsection (a) (ii) above,
(iii) to increase Cash Available for Debt Service, in the case of subsection
(a) (iii) above, or (d) to increase the cash balances on deposit in the Debt
Service Reserve Account, the Maintenance Reserve Account or the Capital Account,
as the case may be, in the case of subsections (b), (c) and (d) above; provided
that in no event shall any action pursuant to this clause (e) be deemed to
satisfy (i) any conditions to Physical Completion or Project Completion, or
(ii) any Distribution Preconditions.

 

6.34.                     Access to Project Site.

 

The Borrower shall permit DOE and its representatives and advisors to enter the
Project Site and ancillary facilities at all reasonable times to inspect and
monitor performance of the Project Facility.

 

6.35.                     Key Employees.

 

(a)           [*****], or such earlier date as may be reasonably necessary in
connection with the development, construction, installation or operation of the
Project, Borrower shall employ, or cause Operator or Administrator to employ and
make available to the Project Facility, individuals having substantial
experience and expertise in each of the following substantive areas:  [*****]
(collectively, the “Key Employees”).  On or before the Physical Completion

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

70

--------------------------------------------------------------------------------


 

Date, Borrower shall notify the Loan Servicer of the name and substantive area
of expertise of each of the Key Employees.  If any Key Employee ceases to be
employed by Borrower or Operator, or ceases to be available to the Project
Facility, Borrower shall promptly notify the Loan Servicer of the name and area
of expertise of the proposed replacement Key Employee.

 

6.36.                     Central Contractor Registration.

 

The Borrower shall at all times maintain its registration in the CCR database or
any successor United States federal government database for the registration of
contractors with DOE, as required by law or as otherwise applicable.

 

ARTICLE 7
NEGATIVE COVENANTS

 

The Borrower covenants and agrees that until the date all Secured Obligations
(other than inchoate indemnity obligations) are paid in full and the DOE Credit
Facility Commitment has terminated, unless the Loan Servicer waives compliance
in writing:

 

7.1.                            Indebtedness.

 

The Borrower shall not, and shall not agree to, incur, create, guarantee,
assume, permit to exist or otherwise become liable for any Indebtedness, except
for:

 

(a)           Indebtedness incurred under the Loan Documents;

 

(b)           Contingent Obligations under the Project Documents (which shall,
in the case of Intercompany Agreements, be subordinated to the Secured
Obligations), but excluding any amounts payable by the Borrower to any Affiliate
other than (i) payments under the O&M Agreement and the Administrative Services
Agreement, and (ii) payments in the ordinary course of business under the
Project Documents;

 

(c)           Indebtedness in respect of amounts due to trade creditors and
accrued expenses, in each case arising in the ordinary course of business, to
the extent such amounts and expenses are not unpaid more than [*****] date
therefor;

 

(d)           Indebtedness (including capital leases) that is not secured for
the acquisition of equipment or personal property (including refinancings after
the purchase thereof) incurred in connection with the construction or operation
of the Project in accordance with the Loan Documents;

 

(e)           Indebtedness consisting of reimbursement obligations to the
Sponsor with respect to any amounts drawn under the letter of credit referred to
in Section 7.10(a)(iii) or any net costs of providing such letter of credit;
provided, however, that any Indebtedness payable hereunder shall only be paid
from amounts disbursed from the Distribution Suspense Account pursuant to
Section A.14(b) of Appendix A hereto.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

71

--------------------------------------------------------------------------------


 

(f)            Indebtedness under Hedging Agreements entered into in accordance
with Section 7.18;

 

(g)           Permitted Subordinated Loans; and

 

(h)           additional Indebtedness in an aggregate outstanding principal
amount [*****] at any time.

 

7.2.                            Liens.

 

The Borrower shall not, and shall not agree to, create, assume or otherwise
permit to exist any Lien upon any of the Collateral Security or any of its other
property, whether now owned or hereafter acquired, or in any proceeds or income
therefrom, other than Permitted Liens. Any Lien to be granted by the Borrower on
equipment or personal property to secure Indebtedness (including capital leases)
incurred or assumed by the Borrower for the acquisition of such equipment or
personal property shall be subject to the prior written approval of DOE.

 

7.3.                            [Reserved.]

 

7.4.                            Loans, Advances and Investments.

 

The Borrower shall not make or permit to remain outstanding any loans,
extensions of credit or advances by the Borrower to or investments by the
Borrower in (whether by acquisition of any stocks, notes or other securities or
obligations) any Person, except for Permitted Investments or as expressly
provided in the Transaction Documents as in effect on the Financial Closing
Date.

 

7.5.                            Capital Expenditures.

 

The Borrower shall not make any Capital Expenditure in any year except for
(a) expenditures contemplated by the Project Budget and the Operating Plan,
(b) expenditures made from the proceeds of insurance to the extent permitted by
the Loan Documents, and (c) in amounts that are available and could have been
paid as Restricted Payments to the Sponsor under Section 7.10, and (d) other
Capital Expenditures in an aggregate in any Fiscal Year not in excess of
[*****].

 

7.6.                            Subsidiaries; Partnerships.

 

The Borrower shall not:  (a) form or have any Subsidiaries; (b) enter into any
partnership or a joint venture; (c) acquire any ownership interest in or make
any capital contribution to any other Person; (d) enter into any partnership,
profit-sharing or royalty agreement or other similar arrangement whereby the
Borrower’s income or profits are, or might be, shared with any other Person; or
(e) enter into any management contract or similar arrangement whereby its
business or operations are managed by any other Person, other than the O&M
Agreement and the Administrative Services Agreement or as otherwise contemplated
under the Transaction Documents.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

72

--------------------------------------------------------------------------------


 

7.7.                            Ordinary Course of Conduct; No Other Business.

 

The Borrower shall not:  (a) engage in any business other than the acquisition,
ownership, design, development, construction, financing, implementation,
completion, operation and maintenance of the Project in accordance with and as
contemplated by the Transaction Documents; (b) undertake any action that could
reasonably be expected to lead to a material alteration of the nature of its
business or the nature or scope of the Project; (c) change its name or take any
other action that might adversely affect the Liens created by the Security
Documents; or (d) fail to maintain its corporate existence and its right to
carry on its business.

 

7.8.                            Merger, Bankruptcy, Dissolution or Transfer of
Assets.

 

The Borrower shall not, and shall not agree to:  (a) enter into any transaction
of merger or consolidation or convey, sell, lease or otherwise transfer any of
its property or assets, except (i) transactions permitted under the Transaction
Documents, (ii) sales or other dispositions in the ordinary course of business,
(iii) settlement of accounts receivable in the normal course of its business,
(iv) disposition of Permitted Investments, (v) sales or other dispositions of
equipment or other assets that are (x) obsolete, (y) no longer used or useful in
the operation of the Project, or (z) are replaced by or exchanged for other
equipment of equal or greater value, and in all cases for which the Borrower
shall have received consideration reflecting value that would have been obtained
in a transaction on an arm’s length basis with an unaffiliated third party
(unless such assets only have scrap value), each of which, with respect to
clause (v), shall be verified by the Lender’s Engineer if requested by the Loan
Servicer; (b) wind up, liquidate, or dissolve itself, commence an Insolvency
Proceeding or file any petition or pass a resolution seeking the same; or
(c) acquire property or assets of any other Person (other than purchases or
other acquisitions of inventory or materials or spare parts or Capital
Expenditures, each in the ordinary course of business in accordance with the
applicable budget).

 

7.9.                            Organizational Documents of Borrower and
Holdings; Fiscal Year; Legal Form; Capital Structure.

 

(a)           The Borrower shall not (i) amend or modify its Organizational
Documents, or (ii) amend or modify its legal form, its Fiscal Year or its
capital structure.

 

(b)           The Borrower shall not permit Holdings (i) to amend or modify
Holdings’ Organizational Documents, or (ii) to amend or modify Holdings’ legal
form, Holdings’ Fiscal Year or Holdings’ capital structure.

 

7.10.                     Restricted Payments.

 

(a)           Except as set forth in Section 7.10(b), the Borrower shall not
reduce its capital or declare or make or authorize any dividend or any other
payment or distribution of cash or property to its Equity Owners on account of
any equity interest (each of the foregoing a “Restricted Payment”) unless the
Borrower satisfies each of the following conditions:

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

73

--------------------------------------------------------------------------------


 

(i)            Physical Completion shall have occurred;

 

(ii)           no Potential Default or Event of Default then exists or would
exist after giving effect to any such Restricted Payment;

 

(iii)          the cash balance in (and the Reserve Letters of Credit available
to be drawn into) the Debt Service Reserve Account shall equal or exceed the
then required Debt Service Reserve Requirement, both before and after the
Restricted Payment is made;

 

(iv)          the Distribution Preconditions have been satisfied;

 

(v)           no other Restricted Payment has been made during the current
Fiscal quarter; and

 

(vi)          such Restricted Payment is permitted by Governmental Rules.

 

(b)      Notwithstanding the restrictions set forth above, the Borrower may make
payments to the Sponsor in accordance herewith and in accordance with and
subject to Appendix A attached hereto to reimburse costs that are incurred by
the Sponsor or any Sponsor Affiliate in performing an Intercompany Project
Document.

 

7.11.                     Redemption or Issuance of Stock; Changes to Capital
Structure.

 

The Borrower shall not (a) redeem, retire, purchase or otherwise acquire,
directly or indirectly, any of its Equity Interests now or hereafter outstanding
(or any options or warrants issued by the Borrower with respect to its Equity
Interests) or set aside any funds for any of the foregoing or issue any Equity
Interests to any other Person or (b) make any changes to its capital structure
(including the issuance of any options, warrants or other rights with respect
thereto).

 

7.12.                     Other Transactions.

 

Except for the Transaction Documents as in effect on the Financial Closing Date
or as set out on Schedule 5.14 to the Disclosure Letter, the Borrower shall not,
directly or indirectly:  (a) enter into any transaction or series of related
transactions with any Person (including any Affiliate) other than in the
ordinary course of business and on an arm’s-length basis, or (b) establish any
sole and exclusive purchasing or sales agency, or enter into any transaction
whereby the Borrower might pay more than the fair market value for products of
others.

 

7.13.                     Accounts.

 

The Borrower shall not establish any bank accounts other than the Project
Accounts.

 

7.14.                     Disbursement of Funds.

 

The Borrower shall not disburse any funds in a manner not permitted in the
Transaction Documents.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

74

--------------------------------------------------------------------------------


 

7.15.                     Commissions.

 

The Borrower shall not pay:

 

(a)           any commission or fee to the Sponsor or any Affiliate of the
Sponsor for furnishing guarantees, counter-guarantees or similar credit support
for any obligations undertaken in connection with the Project (other than as set
forth in paragraph (b) below), or

 

(b)           any fee to the Sponsor or any Affiliate of the Sponsor with
respect to or in connection with the development, construction, financing or
operation of the Project, including salaries, bonuses, commissions, management
fees, consulting fees, and technical assistance fees, other than Base Fees and
fees payable under the Technology License Agreement and the Start-up Agreement.

 

7.16.                     Amendment of and Notices Under Transaction Documents.

 

The Borrower shall not (other than to correct minor or technical errors that do
not materially change any Person’s rights or obligations), except with the prior
written consent of the Loan Servicer acting in consultation with the Lender’s
Engineer:

 

(a)           directly or indirectly agree to or permit any amendment,
modification, termination, supplement, assignment, or waiver or waive any right
to consent to any amendment, modification, termination, supplement, assignment
or waiver of any right with respect to, or assign any of the respective duties
or obligations under:

 

(i)            any Project Document or the Project Plans, except for amendments
to any Project Document that (A) do not increase the Project Budget, except for
Approved Project Changes; (B) would not reasonably be expected to delay the
occurrence of Physical Completion by [*****]; and (C) would not reasonably be
expected to have a Material Adverse Effect; provided, that the Borrower shall
give the Loan Servicer and the Lender’s Engineer prompt written notice of all
such amendments;

 

(ii)           any Governmental Approval or other Required Consent, the effect
of which would reasonably be expected to have a Material Adverse Effect; or

 

(iii)          any Loan Document.

 

(b)           certify, consent to or otherwise permit through a Change Order or
otherwise “Final Completion” to occur under any Project Construction Contract;
or

 

(c)           enter into any agreement other than any Loan Document restricting
its ability to amend or otherwise modify any of the Transaction Documents.

 

7.17.                     Other Agreements.

 

The Borrower shall not enter into or become a party to any agreement, contract
or loan commitment outside the ordinary course of business.  The Borrower shall
not enter into or

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

75

--------------------------------------------------------------------------------


 

become a party to any Additional Project Document without the approval of DOE in
its reasonable discretion.  The Borrower shall not enter into or become a party
to any agreement, contract or loan commitment other than (a) the Transaction
Documents, (b) agreements, contracts or loan commitments expressly contemplated
or permitted by the Transaction Documents, (c) agreements or contracts in the
ordinary course of business that are not otherwise prohibited by the Transaction
Documents or (d) as contemplated by the Project Budget, Project Milestone
Schedule, the Operating Plan or the Operating Forecast.

 

7.18.                     Hedging Agreements.

 

The Borrower shall not enter into any Hedging Agreement without the prior
written consent of the Loan Servicer and the Collateral Agent.

 

7.19.                     Compromise or Settlement of Disputes.

 

The Borrower shall not agree or otherwise consent to settle or compromise any
litigation, arbitration or other dispute [*****] in any single claim or series
of related claims or [*****], in each case, without the prior written consent of
the Loan Servicer.

 

7.20.                     Abandonment of Project.

 

The Borrower shall not (a) abandon, agree to abandon or make any public
statements regarding its intention to abandon the development, construction or
operation of the Project, or take any action that could be deemed an
“abandonment”, or transfer the Project to any Person, or (b) notify any Major
Project Participant of its intent to terminate any Principal Project Document or
the construction or operation of the Project.

 

7.21.                     Improper Use.

 

The Borrower shall not use, operate or occupy, or allow the use, maintenance,
operation or occupancy of, any portion of the Project Site or Project in any
manner or for any purpose:  (a) that would be illegal or dangerous (unless
safeguarded as required by Governmental Rules), (b) that could reasonably be
expected to have a Material Adverse Effect, (c) that may make void, voidable or
cancelable, or materially increase the premium of, any insurance then in force
with respect to the Project or any part thereof, or (d) other than for the
intended purpose thereof in the construction, operation and maintenance of the
Project.

 

7.22.                     Assignment.

 

Other than the assignment of the Project Documents and Governmental Approvals to
the Administrative Agent in its capacity as the Collateral Agent as security for
the benefit of the Secured Parties, the Borrower shall not assign or otherwise
transfer its rights under any of the Transaction Documents or Governmental
Approvals to any Person.  In addition, to the extent that the Borrower has the
right to prohibit any such assignment, the Borrower shall not permit any party
to any Transaction Document to assign such Transaction Document to a third party
without the prior written consent of the Loan Servicer.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

76

--------------------------------------------------------------------------------


 

7.23.                     Margin Regulations.

 

The Borrower shall not directly or indirectly apply any part of the proceeds of
any Advance or other revenues to the purchasing or carrying of any margin stock
within the meaning of Regulation T, U or X of the Board of Governors of the
Federal Reserve of the United States, or any regulations, interpretations or
rulings thereunder.

 

7.24.                     Environmental Laws.

 

The Borrower shall not undertake any action or Release any Hazardous Substances
in violation of any applicable Environmental Law and shall ensure that the
Project shall be operated in compliance with all applicable Environmental Laws
and that the Project shall not be operated in any manner that would pose a
hazard to public health or safety or to the environment, in each case unless
such action could not reasonably be expected to have a Material Adverse Effect.

 

7.25.                     ERISA.

 

Neither the Borrower nor any ERISA Affiliate shall adopt, establish, participate
in, or incur any obligation to contribute to, any Employee Benefit Plan, in each
case, unless such action could not reasonably be expected to have a Material
Adverse Effect.

 

7.26.                     Investment Company Act.

 

The Borrower shall not take any action that would result in the Borrower being
required to register as an “investment company” under the Investment Company
Act.

 

7.27.                     Public Utility Holding Company Act.

 

The Borrower shall not take, nor permit any Affiliate to take any action that
could result in the Borrower being subject to regulation under the Public
Utility Holding Company Act.

 

7.28.                     Powers of Attorney.

 

The Borrower shall not grant any power of attorney or similar power to any
Person, except (i) to its directors and employees in the ordinary course of
business, or (ii) in connection with Permitted Liens.

 

7.29.                     Debarment Regulations.

 

(a)           Unless authorized by DOE, none of the Borrower, Holdings, the
Sponsor or any of the their respect Affiliates shall knowingly enter into any
transactions with any Person who is debarred, suspended, declared ineligible or
voluntarily excluded from participation in procurement or nonprocurement
transactions with any United States federal government department or agency
pursuant to any of the Debarment Regulations.

 

(b)           For purposes of this Section 7.29, “Affiliate” means, with respect
to any Person, any other Person which, directly or indirectly, controls, is
controlled by, or is under common

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

77

--------------------------------------------------------------------------------


 

control with, such Person.  Solely for purposes of this definition of
“Affiliate,” “control” (together with correlative meanings of “controlled by”
and “under common control with”) means possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

7.30.                     Corrupt Practices and Foreign Asset Control
Regulations

 

None of the Borrower, Holdings or the Sponsor shall engage in any practices that
are prohibited by Governmental Rules, including, without limitation, the Corrupt
Practices Laws, the Foreign Asset Control Regulations, the Patriot Act and any
anti-boycott laws and regulations.

 

7.31.                     OFAC and USA PATRIOT Act.

 

(a)           None of the Borrower, Holdings, the Sponsor or any of their
respective Affiliates shall be a Prohibited Person, and none of the Borrower,
Holdings, the Sponsor or any of such Affiliates shall violate any applicable
published orders, rules and regulations of OFAC.

 

(b)           None of the Borrower, Holdings, the Sponsor, nor any of their
directors, officers, or Affiliates: (x) shall be subject to United States or
multilateral economic or trade sanctions in which the United States
participates; (y) be owned or controlled by, or act on behalf of, any
governments, corporations, entities or individuals that are subject to United
States or multilateral economic or trade sanctions in which the United States
participates; or (z) be a Prohibited Person or be otherwise named, identified or
described on any blocked persons list, designated nationals list, denied persons
list, entity list, debarred party list, unverified list, sanctions list or other
list of individuals or entities with whom United States persons may not conduct
business, including but not limited to lists published or maintained by OFAC,
lists published or maintained by the U.S. Department of Commerce, and lists
published or maintained by the U.S. Department of State; and none of the
Borrower, Holdings or the Sponsor shall sell ten percent (10%) or more of its
capital stock (whether in one transaction or a series of transactions) in a
negotiated sale to any Person that, at the time of such sale, is described in
any of clauses (x), (y) or (z) of this Section 7.31(b).

 

(c)           None of the Collateral shall be traded or used, directly or
indirectly by a Prohibited Person or by a Person organized in a Prohibited
Jurisdiction.  Neither the making of any Advances nor the use by the Borrower,
Holdings or the Sponsor of the proceeds thereof shall violate any OFAC
regulations, or any anti-boycott laws and regulations.

 

(d)           None of the Borrower, Holdings, and the Sponsor shall fail to
establish and maintain an anti-money laundering compliance program if and as
required by the USA PATRIOT Act.

 

(e)           For purposes of this Section 7.31, “Affiliate” means, with respect
to any Person, any other Person which, directly or indirectly, controls, is
controlled by, or is under common control with, such Person.  Solely for
purposes of this definition of “Affiliate,” “control” (together with correlative
meanings of “controlled by” and “under common control with”) means

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

78

--------------------------------------------------------------------------------


 

possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

7.32.                     U.S. Government Requirements.

 

(a)           Suspension and Debarment.  None of the Borrower, Holdings, the
Sponsor or any of their respective Affiliates, or any Principal Person of any of
the foregoing, shall be (i) debarred, suspended, declared ineligible or
voluntarily excluded (as such terms are defined in any of the Debarment
Regulations) from participating in procurement or nonprocurement transactions
with any United States federal government department or agency pursuant to any
of the Debarment Regulations, or (ii) indicted, convicted or have a Governmental
Judgment rendered against the Borrower, Holdings, the Sponsor or any of their
respective Affiliates, or any Principal Person of any of the foregoing, for any
of the offenses listed in any of the Debarment Regulations; and none of the
Borrower, Holdings or the Sponsor shall sell ten percent (10%) or more of its
capital stock (whether in one transaction or a series of transactions) in a
negotiated sale to any Person that, at the time of such sale, is described in
any of clauses (i) or (ii) of this Section 7.32(a).

 

(b)           Lobbying.  In accordance with 31 U.S.C. §1352, no proceeds of the
DOE-Guaranteed Loans shall be expended by the Borrower, Holdings or the Sponsor
to pay any Person for influencing or attempting to influence an officer or
employee of any agency, a Member of Congress, an officer or employee of
Congress, or an employee of a Member of Congress.

 

(c)      Affiliate.  For purposes of this Section 7.32, “Affiliate” means, with
respect to any Person, any other Person which, directly or indirectly, controls,
is controlled by, or is under common control with, such Person.  Solely for
purposes of this definition of “Affiliate,” “control” (together with correlative
meanings of “controlled by” and “under common control with”) means possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

7.33.                     Federal Indebtedness.

 

(a)           None of the Borrower, Holdings, the Sponsor or any of their
respective Affiliates shall have any delinquent federal debt, including tax
liabilities, unless the delinquency has been resolved with the appropriate
Governmental Authority in accordance with the standards of the Debt Collection
Improvement Act.

 

(b)           For purposes of this Section 7.33, “Affiliate” means, with respect
to any Person, any other Person which, directly or indirectly, controls, is
controlled by, or is under common control with, such Person.  Solely for
purposes of this definition of “Affiliate,” “control” (together with correlative
meanings of “controlled by” and “under common control with”) means

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

79

--------------------------------------------------------------------------------


 

possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

ARTICLE 8
EVENTS OF DEFAULT; REMEDIES

 

8.1.                            Events of Default.

 

The occurrence of any of the following events shall constitute an Event of
Default hereunder:

 

(a)           Failure to Make Payment Under Loan Documents.  The Borrower shall
fail to pay, in accordance with the terms of the DOE Credit Facility Documents
or any other Loan Documents (whether by scheduled maturity, required prepayment,
by acceleration or otherwise), (i) any principal of or interest on any
DOE-Guaranteed Loan on or before the date such amount is due, or (ii) any
scheduled fee, charge or other amount due under any Loan Document on or before
the thirtieth day following the date such amount is due, in each case, unless
such failure is caused by the failure of the Collateral Agent to apply funds in
accordance with Appendix A attached hereto.

 

(b)           Misstatements; Omissions.  Any representation or warranty
confirmed or made in any Loan Document by the Borrower, Holdings, or the Sponsor
or in any certificate, Financial Statement or other document provided by or on
behalf of any such Person to any Credit Party or Independent Consultant in
connection with the transactions contemplated by the Transaction Documents shall
be found to have been incorrect, false or misleading in any material respect
when made or deemed to have been made.

 

(c)             Covenants and Other Agreements with Cure Period.  The Borrower
or any Major Project Participant shall fail to perform or observe any term,
covenant or agreement (other than those set forth in (i) Sections 8.1(a),
(b) and (d) and (ii) Section 6.30(e)) contained in any Loan Document to which it
is a party within the applicable grace period specified therein or, if no grace
period is specified, but such failure is curable, within thirty (30) days after
notice of such failure is given to such party (or, if such failure is curable
but is not reasonably curable within such 30 day period, such additional period,
not to exceed 90 days, during which time the Borrower or such Major Project
Participant shall be taking diligent action to effect such cure).

 

(d)           Covenant Breaches Without Cure Period.  The Borrower shall fail to
perform or observe any of its obligations under (i) any term, covenant or
agreement set forth in Section 6.1(h) (i) (Reporting Obligations),
Sections 6.3(b) and (c), (Maintenance of Property and Insurance), Section 6.17
(Debt Service Reserve), Section 6.33 (Financial Covenants) or Article 7
(Negative Covenants) or (ii) any other negative covenant contained in any Loan
Document to which it is a party, where such default has not been remedied within
the cure period, if any, specified in such Loan Document.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

80

--------------------------------------------------------------------------------


 

(e)           Environmental Matters.  Any Governmental Judgment is issued
relating to any Environmental Claim, Environmental Law or any Governmental
Approval issued under any Environmental Law that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(f)            Breach or Default Under Project Documents.  Any Project
Participant shall breach or default in any material respect under any of its
material agreements, conditions, terms or covenants contained in any Project
Document to which it is a party and such breach or default shall continue
unremedied beyond any applicable cure period set forth therein, and such breach
or default would reasonably be expected to result in a Material Adverse Effect.

 

(g)           Breach or Default Under Completion Guaranty or Corporate
Guaranty.  The Sponsor shall fail to perform or observe any term, covenant or
agreement contained in the Completion Guaranty or the Corporate Guaranty in
accordance with the terms thereof.

 

(h)           Acceleration of Other Sponsor Indebtedness.  An acceleration of
the maturity of any Indebtedness for Borrowed Money of the Sponsor having a
principal amount outstanding in excess of $500,000 prior to the Project
Completion Date or $5,000,000 after the Project Completion Date.

 

(i)            Unenforceability, Termination, Repudiation or Transfer of Any
Transaction Document.  This Common Agreement or any of the other Transaction
Documents or any material provision hereof or thereof at any time for any reason
(i) is or becomes invalid, illegal, void or unenforceable against Borrower,
Holdings, Sponsor or Operator, or Borrower, Holdings, Sponsor or Operator shall
have repudiated or disavowed or taken any action to challenge the validity or
enforceability of such agreement, (ii) is or becomes invalid, illegal, void or
unenforceable against any other party thereto (other than any of the Credit
Parties), or any other party thereto (other than any of the Credit Parties)
shall have repudiated or disavowed or taken any action to challenge the validity
or enforceability of such agreement if, in each case, such invalidity,
illegality, voidness, unenforceability, repudiation, disavowal or action could
reasonably be expected to have a Material Adverse Effect, and, in the case of a
Project Document, such Project Document is not replaced by a replacement Project
Document satisfactory to DOE in its sole discretion within thirty (30) days
after (A) the replaced Project Document became invalid, illegal, void or
unenforceable or (B) any party thereto (other than any of the Credit Parties)
repudiated, disavowed or took any action to challenge the validity or
enforceability of such replaced Project Document, (iii) except as otherwise
permitted hereunder, ceases to be in full force and effect in accordance with
the terms thereof, except at the stated termination date thereof, or shall be
assigned or otherwise transferred or prematurely terminated by Borrower,
Holdings, Sponsor or Operator (or by any other party thereto, other than any of
Credit Parties, if, in each case, such assignment, transfer or premature
termination could reasonably be expected to have a Material Adverse Effect)
prior to the repayment in full of all Secured Obligations (other than with the
prior written consent of the Loan Servicer), or (iv) shall cease to give the
Administrative Agent in its capacity as the Collateral Agent or any Credit Party
in any material respect the Liens, rights, powers and privileges purported to be
created thereby or hereby; provided that any of the events set forth in this
clause (iv) shall not constitute an Event of Default if the same is caused by
any act or failure to act by any of the Credit Parties.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

81

--------------------------------------------------------------------------------


 

(j)            Security Interests.  Any of the Security Documents shall fail in
any material respect to provide the Liens, security interests, rights, titles,
interests, remedies, powers or privileges intended to be created thereby
(including the priority intended to be created thereby) or such Lien shall fail
to have the priority contemplated therefor in such Security Documents, or any
such Security Document or Lien shall cease to be in full force and effect, or
the validity thereof or the applicability thereof to the Advances, or any other
obligations purported to be secured or guaranteed thereby or any part thereof,
shall be disaffirmed by or on behalf of the Borrower or any other party thereto;
provided that any of the events set forth in this clause shall not constitute an
Event of Default if the same is caused by any act or failure to act by any of
the Credit Parties.

 

(k)           Ownership.

 

(i)            Holdings ceases to be the sole Equity Owner of the Borrower or
ceases to own and control all Equity Interests in the Borrower; or

 

(ii)           a Change of Control occurs.

 

(l)            Default under Other Indebtedness.

 

(i)            (x) The Borrower shall default in the payment of any principal,
interest or other amount due under any agreement or instrument evidencing, or
under which the Borrower has outstanding at any time, any Indebtedness for
Borrowed Money (other than the DOE-Guaranteed Loans) in an amount in excess of
$50,000 for a period beyond any applicable grace period or (y) any other default
occurs under any such agreement or instrument, if the effect of such default is
to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness for Borrowed Money of the Borrower (other than the DOE-Guaranteed
Loans) in an amount in excess of $50,000; or

 

(ii)           (x) Holdings or the Sponsor shall default in the payment of any
principal, interest or other amount due under any agreement or instrument
evidencing, or under which Holdings or the Sponsor, as the case may be, has
outstanding at any time, any Indebtedness for Borrowed Money (other than the
DOE-Guaranteed Loans) in an amount in excess of $500,000 on or prior to the
Project Completion Date or $5,000,000 after the Project Completion Date, in each
case for a period beyond any applicable grace period or (y) any other default
occurs under any such agreement or instrument, if the effect of such default is
to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness for Borrowed Money of Holdings or the Sponsor in an amount in
excess of $500,000 on or prior to the Project Completion Date or $5,000,000
after the Project Completion Date (other than the Advances).

 

(m)          Judgments.

 

(i)            One or more Governmental Judgments shall be entered against the
Borrower or Holdings and such Governmental Judgments shall not be vacated,
discharged or stayed or bonded pending appeal for any period of thirty (30)
consecutive days, and the aggregate amount of all such Governmental Judgments
outstanding at any time (except to the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

82

--------------------------------------------------------------------------------


 

extent any applicable insurer(s) shall have acknowledged liability therefor or
shall be defending the related claim under a reservation of rights) exceeds
$200,000.

 

(ii)           One or more Governmental Judgments shall be entered against any
of the Major Project Participants other than the Borrower and such Governmental
Judgments shall not be vacated, discharged or stayed or bonded pending appeal
for any period of thirty (30) consecutive days, and such Governmental Judgments,
either singly or in the aggregate, can reasonably be expected to have a Material
Adverse Effect.

 

(n)           Bankruptcy; Insolvency.

 

(i)            Involuntary Bankruptcy, Etc.  An Insolvency Proceeding shall have
been commenced against any Major Project Participant, such proceeding continues
undismissed for 60 days.

 

(ii)           Voluntary Bankruptcy, Etc.  The institution by the Borrower,
Holdings or the Sponsor of any Insolvency Proceeding; or the admission by it in
writing of its inability to pay its Indebtedness generally as it becomes due or
its general failure to pay its Indebtedness as it becomes due; or any other
event shall have occurred that under any Governmental Rule would have an effect
analogous to any of those events listed above in this Section 8.1(n)(ii) with
respect to any such Person; or any action is taken by any such Person for the
purpose of effecting any of the foregoing.

 

(o)           Governmental Approvals and Required Consents.  Any Major Project
Participant shall fail to obtain, renew, maintain or comply with any
Governmental Approval or other Required Consent relating to the Project or the
DOE Credit Facility, or any such Governmental Approval or Required Consent shall
be rescinded, terminated, suspended, modified, withdrawn or withheld or shall be
determined to be invalid or shall cease to be in full force and effect; or any
proceedings shall be commenced by or before any Governmental Authority for the
purpose of rescinding, terminating, suspending, modifying, withdrawing or
withholding any such Governmental Approval, if such failure, termination,
suspension, modification, withdrawal, withholding, revocation, proceeding or
other event (i) has had or would reasonably be expected to have a Material
Adverse Effect and (ii) is not cured to the satisfaction of the Loan Servicer
within 30 days (or, if such event is not reasonably curable within such 30 day
period, such longer period, not to exceed 90 days, during which time the
Borrower shall be taking diligent action to effect such cure).

 

(p)            Use of Project Site.  Pursuant to a final, non-appealable
determination by a Governmental Authority having jurisdiction over the matter,
the Borrower shall cease to have the right to (i) possess and use the Project
Facility for the purpose of, and in a manner allowing its, owning, constructing,
maintaining and operating the Project in the manner contemplated by the
Transaction Documents, for a period of thirty (30) consecutive days, or
(ii) sell or otherwise dispose of any of its interest in the Project Site or the
Project other than as permitted by the Loan Documents.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

83

--------------------------------------------------------------------------------


 

(q)            Event of Loss.  Any portion of the Project is destroyed or
becomes permanently inoperative, or the Project suffers an actual or
constructive loss or damage not covered by insurance, which in such case would
reasonably be expected to have a Material Adverse Effect and, in any such case,
such damaged, destroyed or inoperative portion of the Project is not fully
repaired or restored within [*****] days after such portion of the Project was
damaged, destroyed or became inoperative.

 

(r)             Suspension of Construction.  Prior to the Project Completion
Date, construction of the Project shall be suspended, whether as a result of the
occurrence of an Event of Force Majeure or otherwise for a period of [*****] or
more consecutive days.

 

(s)           Suspension of Operation.  From and after the Project Completion
Date, the Project ceases to operate at a level of at least 17 megawatts for any
reason for a period of sixty (60) or more consecutive days.

 

(t)            Failure of Physical Completion to Occur; Insufficient Funding.

 

(i)            Physical Completion shall not have occurred within six (6) months
after the Anticipated Physical Completion Date.

 

(ii)           At any time prior to the Physical Completion Date, in the
reasonable opinion of the Loan Servicer, in consultation with the Lender’s
Engineer as appropriate the remaining Project Costs necessary to achieve the
Physical Completion Date exceed the funds available to the Borrower and the
Borrower fails within sixty (60) days after receiving notice thereof from the
Loan Servicer to arrange for the provision of the requisite funds (through
additional equity contributions or Permitted Subordinated Loans) on terms and
conditions and from parties reasonably acceptable to the Loan Servicer.

 

(u)           Notice of Termination under Certain Project Agreements.  The
giving of a notice of termination (except at the stated termination date
thereof) under any Project Document or the occurrence of any event or
circumstance entitling any Major Project Participant to give such a notice.

 

(v)           ERISA Events.  There occurs one or more ERISA Events that
individually or in the aggregate results in or could reasonably be expected to
result in liability of the Borrower in [*****] during the term of this Common
Agreement.

 

(w)          Suspension and Debarment.  The occurrence of any event or condition
that has resulted or is likely to result in the debarment or suspension of the
Borrower from contracting with the United States Government or any agency or
instrumentality thereof.

 

(x)             Deficiencies in Debt Service Reserve Account.  The Borrower
shall fail to restore the amount on deposit in the Debt Service Reserve Account
to the Debt Service Reserve Requirement within ninety (90) days after the date
of any withdrawal from the Debt Service Reserve Account.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

84

--------------------------------------------------------------------------------


 

(y)           Deficiencies in Maintenance Reserve Account.  The Borrower shall
fail to restore the amount on deposit in the Maintenance Reserve Account to the
MRA Required Amount within three (3) months after the date of any withdrawal
from the Maintenance Reserve Account.

 

(z)            Force Majeure.  An Event of Force Majeure materially and
adversely affecting the Project shall occur and continue for a period of one
hundred eighty (180) consecutive days.

 

(aa)         Conditions to Initial Advance.  The Borrower shall fail to satisfy
all of the conditions to the Initial Advance specified in Section 4.2.1 hereof
on or before October 15, 2010.

 

(bb)         Material Adverse Effect.  The occurrence of any other event or
condition that has had or could reasonably be expected to have a Material
Adverse Effect.

 

For the avoidance of doubt, each clause of this Section 8.1 shall operate
independently, and the occurrence of any such event shall constitute an Event of
Default.

 

8.2.                            Remedies for Events of Default.

 

Upon the occurrence and during the continuance of an Event of Default, the
Credit Parties may, without further notice of default, presentment or demand for
payment, protest or notice of non-payment or dishonor, or other notices or
demands of any kind, all such notices and demands being waived (to the extent
permitted by Governmental Rules), exercise any or all rights and remedies at law
or in equity (in any combination or order that the Credit Parties, may elect),
including, without limitation or prejudice to the Credit Parties’ other rights
and remedies, the following:

 

(i)            (A) refuse, and the Administrative Agent in its capacity as the
Collateral Agent or any Credit Party shall not be obligated, to make or
guarantee any further Advances or any payments from any Project Account or any
Account Proceeds or other funds held by the Administrative Agent in its capacity
as the Collateral Agent by or on behalf of the Borrower, and (B) suspend or
terminate the DOE Credit Facility Commitment;

 

(ii)           take those actions necessary to perfect and maintain the Liens of
the Security Documents;

 

(iii)          declare and make all sums of outstanding principal and accrued
but unpaid interest remaining under this Common Agreement and the other Loan
Documents together with all unpaid fees, Periodic Expenses and charges due
hereunder or under any other Loan Document, payable on demand or immediately due
and payable, whereupon such amounts shall immediately mature and become due and
payable;

 

(iv)          enter into possession of the Project (or any portion thereof) and
perform any and all work and labor necessary to complete the Project (or any
portion thereof) or to operate and maintain the Project (or any portion
thereof), or otherwise foreclose upon or take possession of any Collateral
Security and all sums expended by any such Person in so doing, together with
interest on such amount at the Late Charge Rate, shall be repaid by the Borrower
to

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

85

--------------------------------------------------------------------------------


 

such Person upon demand and shall be secured by the Security Documents,
notwithstanding that such expenditures may, together with the aggregate amount
of Advances under the DOE Credit Facility, exceed the amount of the total DOE
Credit Facility Commitment;

 

(v)           set off and apply such amounts to the satisfaction of the Secured
Obligations under all of the Loan Documents, including (A) all monies on deposit
in any Project Account, (B) any Account Proceeds, (C) any Equity Contributions
including any Reserve Letters of Credit, or (D) any other moneys of the Borrower
on deposit with the Administrative Agent in its capacity as the Collateral Agent
or any Credit Party;

 

(vi)          prior to the Project Completion Date, require the Sponsor to make
an Equity Contribution in an amount equal to the Overrun Equity Commitment or
exercise any remedies pursuant to the Completion Guaranty;

 

(vii)         take any other action, as determined by any of the Credit Parties
in its sole discretion, to cure such Event of Default, if and to the extent that
such Event of Default is susceptible of cure by any of the Credit Parties, and
all sums expended by any such Person in so doing, together with interest on such
amount at the Late Charge Rate, shall be repaid by the Borrower to such Person
upon demand and shall be secured by the Security Documents, notwithstanding that
such expenditures may, together with the aggregate amount of Advances under the
DOE Credit Facility, exceed the amount of the total DOE Credit Facility
Commitment;

 

(viii)        take any other action, as determined by any of the Credit Parties
in its sole discretion, necessary to protect and preserve the Collateral, and
all sums expended by any such Person in so doing, together with interest on such
amount at the Late Charge Rate, shall be repaid by the Borrower to such Person
upon demand and shall be secured by the Security Documents, notwithstanding that
such expenditures may, together with the aggregate amount of Advances under the
DOE Credit Facility, exceed the amount of the total DOE Credit Facility
Commitment;

 

(ix)           proceed to protect and enforce its rights and remedies by
appropriate proceedings, whether for damages or the specific performance of any
provision of this Common Agreement or any other Transaction Document, or in aid
of the exercise of any power granted in this Common Agreement or any other
Transaction Document, or by law, or proceed to enforce the payment of any amount
due and payable; and

 

(x)            exercise any and all rights and remedies available to it under
any of the Transaction Documents with respect to the Project, the Borrower, the
Sponsor, Holdings and any other Project Participant and under the Collateral
Security or otherwise under Governmental Rules; and

 

(xi)           in accordance with Section 609.10(e)(4) of the Applicable Loan
Guarantee Requirements, take such other actions as DOE may reasonably require to
provide for the care, preservation, protection, and maintenance of all
Collateral so as to enable the United States to achieve maximum recovery upon
default by Borrower on the DOE-Guaranteed Loans.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

86

--------------------------------------------------------------------------------


 

8.3.                            Automatic Acceleration.

 

Upon the occurrence of an Event of Default referred to in
Section 8.1(n) (Bankruptcy; Insolvency), (a) the DOE Credit Facility Commitment
shall automatically be terminated, and (b) the DOE-Guaranteed Loans, together
with interest accrued thereon and all other amounts due under the DOE-Guaranteed
Loans and the other Loan Documents, shall immediately mature and become due and
payable, without any other presentment, demand, diligence, protest, notice of
acceleration, or other notice of any kind, all of which the Borrower hereby
expressly waives.

 

8.4.                            Event of Default Notice.

 

(a)           Delivery of Notice.  The Loan Servicer may deliver an Event of
Default Notice to the Collateral Agent at any time when an Event of Default has
occurred and is continuing.

 

(b)           Copy to the Borrower.  Concurrently with the delivery of any Event
of Default Notice to the Collateral Agent, the Loan Servicer shall deliver a
copy thereof to the Borrower, but the effectiveness of any such Event of Default
Notice shall not depend on the delivery of a copy thereof to the Borrower.

 

(c)           Effect of Notice.  Upon delivery to the Collateral Agent of an
Event of Default Notice and while such Event of Default Notice remains
effective, except to the extent otherwise set forth in such Event of Default
Notice, the Collateral Agent shall, notwithstanding anything in this Common
Agreement to the contrary, (a) cease to honor any instruction or request from
the Borrower to distribute, transfer or withdraw any funds or other assets from
the Project Accounts or directing the manner in which any such funds or other
assets shall be held or invested, (b) hold funds on deposit in any Project
Account only in such Permitted Investments as the Loan Servicer may from time to
time direct in writing (or, failing such direction, the Overnight Investment),
(c) disburse, transfer and withdraw amounts on deposit in the Project Accounts
only as the Loan Servicer may direct in writing from time to time, and (d) draw
upon any or all Reserve Letters of Credit for the full undrawn face amount in
accordance with the terms of such Reserve Letters of Credit and disburse the
aggregate amount of such drawings in the Project Accounts as the Loan Servicer
may direct from time to time. Each of the parties hereto confirms that the
Collateral Agent shall comply with its obligations set forth in this paragraph,
notwithstanding any protest or order to the contrary by the Borrower at any
time.

 

(d)           Revocation.  Upon request of the Borrower to the Loan Servicer at
any time when any and all Events of Default that gave rise to an Event of
Default Notice have been waived by all Credit Parties, the Loan Servicer shall
deliver a written notice to the Collateral Agent (with a copy to the Borrower
and each Credit Party) revoking the effectiveness of any previously delivered
Event of Default Notice.

 

8.5.                            Remedies Instructions.

 

(a)           Delivery of Remedies Instructions.  At any time when an Event of
Default exists, the Loan Servicer shall be entitled, by delivery of Remedies
Instructions to the Collateral Agent, to:

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

87

--------------------------------------------------------------------------------


 

(i)            direct the Collateral Agent to exercise, or to refrain from
exercising, any right, remedy, power or privilege available to or conferred upon
it with respect to the Collateral or otherwise under this Agreement, the
Security Documents or any other Loan Document to which it is a party; and

 

(ii)           direct the time, place and manner in which the Collateral Agent
is to exercise any such right, remedy, power or privilege.

 

(b)           Exercise of Remedies.  If the Collateral Agent has received
Remedies Instructions, it shall exercise the rights, remedies, powers and
privileges specified in the Remedies Instructions unless and until such Remedies
Instructions are modified or revoked by the Loan Servicer.

 

(c)           Revocation.  Upon request of the Borrower to the Loan Servicer
after any and all Events of Default that gave rise to a Remedies Instruction
have been waived or cured, the Loan Servicer shall deliver a written notice to
the Collateral Agent (with a copy to the Borrower and each Credit Party)
revoking the effectiveness of any Remedies Instructions, and the Collateral
Agent shall be required to give effect to such revocation not later than the
first Business Day after the date upon which it receives such revocation;
provided, however, that to the extent that the revocation of any Remedies
Instructions would require affirmative actions to be taken on the part of the
Collateral Agent, the Collateral Agent shall be granted a reasonable amount of
time to undertake such actions.

 

(d)           Notwithstanding anything to the contrary contained herein, the
Collateral Agent shall not be required to take, or refrain from taking, any
action which the Collateral Agent determines in its reasonable judgment to be
contrary to any provision of the Loan Documents or applicable law, regulations,
codes, ordinances, court orders or restrictive covenants with respect to the
matters hereunder.

 

8.6.                            Appointment of a Receiver.

 

Notwithstanding any appointment of a receiver, subject to mandatory provisions
of Governmental Rule, the Collateral Agent shall be entitled to retain
possession and control of all cash, investments and Reserve Letters of Credit
held by, or deposited with, it or its agents or nominees pursuant to any
provision of this Common Agreement, the Account Control Agreement or any other
Loan Document.

 

8.7.                            DOE.

 

DOE, or any other agency or instrumentality of the United States of America that
is a successor or assignee of DOE under this Common Agreement, may itself
exercise any right given to the Loan Servicer in this Article 8.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

88

--------------------------------------------------------------------------------


 

ARTICLE 9
AGENTS AND ADVISORS

 

9.1.                            Appointment of Agents.

 

In connection with the Project, each Credit Party hereby appoints the Loan
Servicer and the Administrative Agent, and by its signature below, each such
Agent accepts such appointment:

 

(a)           the Loan Servicer to act as Loan Servicer and authorizes it to
exercise such rights, powers, authorities and discretions as are specifically
delegated to the Loan Servicer by the terms of this Common Agreement and the
other Loan Documents, together with all such rights, powers, authorities and
discretions as are reasonably incidental thereto;

 

(b)           the Administrative Agent or its designee to act as Collateral
Agent and authorizes it to exercise such rights, powers, authorities and
discretions as are specifically delegated to the Administrative Agent in its
capacity as the Collateral Agent by the terms of this Common Agreement and the
other Loan Documents, including, without limitation:

 

(i)            promptly notifying DOE of any material changes in the value of
the Collateral of which it becomes aware;

 

(ii)           monitoring the Borrower’s compliance with covenants and
agreements relating to the Collateral;

 

(iii)          monitoring all regulatory and Uniform Commercial Code filings
related to the Collateral to ensure that continuation statements, extensions or
renewals, as applicable, are timely filed;

 

(iv)          during the continuance of an Event of Default or of any other
breach or default under this Common Agreement or any other Loan Document,
assisting and advising DOE in connection with the liquidation of the Collateral
or any part thereof, including selecting specialists to assist in appraisal and
liquidation of the Collateral, recommending liquidation strategies, identifying
potential buyers of the assets and analyzing bids;

 

(v)           asking for, demanding, collecting, suing for, recovering,
receiving and giving acquittance and receipts for moneys due and to become due
under or in respect of the Collateral;

 

(vi)          receiving, endorsing and collecting any drafts or other
instruments, documents and chattel paper in connection with the preceding
clauses;

 

(vii)         occupying any premises where the Collateral or any part thereof is
assembled or located;

 

(viii)        enforcing any agreements to which it is a party;

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

89

--------------------------------------------------------------------------------


 

(ix)           creating, preserving and protecting its Liens on, and security
interest in, the Collateral;

 

(x)            filing any claims or taking any action or instituting any
proceedings that it may deem necessary or desirable for the collection of any of
the Collateral or otherwise to accomplish the purposes of the Security Documents
or enforce its rights with respect to any of the Collateral;

 

(xi)           exercising in respect of the Collateral, in addition to any other
rights or remedies available to it and to the extent not in violation of any
applicable law, all the rights and remedies of a secured party under the Uniform
Commercial Code;

 

(xii)          ensuring that all Security Documents are revised or renewed as
necessary; and

 

(xiii)         ensuring that the Collateral is properly maintained for the
benefit of DOE, FFB and any other third party lenders or guarantors, together
with all such rights, powers, authorities and discretions as are reasonably
incidental thereto;

 

(c)           the Administrative Agent to act as Administrative Agent and
authorizes it to exercise such rights, powers, authorities and discretions as
are specifically delegated to the Administrative Agent by the terms of this
Common Agreement and the other Loan Documents, including, without limitation, to
give notices or provide instructions on behalf of DOE to any Person under the
Loan Documents in accordance with the terms and conditions thereof, maintain and
provide to DOE a quality assurance plan, provide all deliverables in electronic
formats compatible with DOE’s software applications, and take such other actions
as may be reasonably requested in writing by DOE or as shall be required in
respect of the Loan Documents, together with all such rights, powers,
authorities and discretions as are reasonably incidental thereto.

 

9.2.                            Duties and Responsibilities.

 

(a)           No Agent shall have any duties or responsibilities except those
expressly set out in this Common Agreement or in the other Loan Documents. 
Notwithstanding anything to the contrary contained herein or in any Loan
Document, no Agent shall be required to take any action that is contrary to any
Governmental Rule.

 

(b)           DOE, and any subsequent Person acting as Loan Servicer under the
Loan Documents, shall comply with all requirements of the Applicable Loan
Guarantee Requirements with respect to servicing the DOE-Guaranteed Loans,
including:

 

(i)            In accordance with Section 609.10(d)(16) and
Section 609.10(e)(3) of the Applicable Loan Guarantee Requirements, the Loan
Servicer, with the assistance of the Administrative Agent in its capacity as the
Collateral Agent, has taken and shall continue to take those actions necessary
to perfect and maintain liens on assets which are pledged as collateral pursuant
to the terms of the Security Documents;

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

90

--------------------------------------------------------------------------------


 

(ii)           In accordance with Section 609.10(f)(1) of the Applicable Loan
Guarantee Requirements, the Loan Servicer shall keep such records concerning the
project as are necessary for facilitating the effective and accurate audit and
performance evaluation of the Project pursuant to the Applicable Loan Guarantee
Requirements and Program Requirements;

 

(iii)          In accordance with Section 609.10(g)(1) of the Applicable Loan
Guarantee Requirements, any assignment or transfer of the servicing, monitoring,
tracking, and reporting functions performed by the Loan Servicer must be
approved by DOE in writing in advance of such assignment; and

 

(iv)          In accordance with Section 609.10(g)(2) of the Applicable Loan
Guarantee Requirements, for the purpose of identifying holders with the right to
receive payment under the DOE Guarantee, the Loan Servicer shall develop a
procedure for tracking and identifying holders of DOE-Guaranteed Loans.

 

(c)           In accordance with Section 609.10(e)(4) of the Applicable Loan
Guarantee Requirements, the Administrative Agent in its capacity as the
Collateral Agent shall take such other actions as DOE may reasonably require to
provide for the care, preservation, protection, and maintenance of all
Collateral so as to enable the United States to achieve maximum recovery upon
default by Borrower on the DOE-Guaranteed Loans.

 

9.3.                            Rights and Obligations.

 

(a)           Each Agent may:

 

(i)            assume, absent actual knowledge or written notice to the
contrary, that (A) any representation made by any Project Participant in
connection with any Transaction Document is true; (B) no Event of Default or
Potential Default exists; (C) no Project Participant is in breach of or in
default under its obligations under any Transaction Document; and (D) any right,
power, authority or discretion vested herein upon any other Agent or Independent
Consultant has not been exercised;

 

(ii)           assume, absent actual knowledge or written notice to the
contrary, that any notice or certificate given by any Project Participant or
Independent Consultant has been validly given by a Person authorized to do so
and act upon such notice or certificate unless the same is revoked or superseded
by a further such notice or certificate;

 

(iii)          assume, absent actual knowledge or written notice to the
contrary, that the address, telecopy and telephone numbers for the giving of any
written notice to any Person hereunder is that identified in Schedule 11.1 until
it has received from such Person a written notice designating some other office
of such Person to replace any such address, or telecopy or telephone number, and
act upon any such notice until the same is superseded by a further such written
notice;

 

(iv)          employ at the expense of the Borrower in accordance with
Section 13.17, lawyers, accountants or other experts whose advice or services
such Agent may reasonably

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

91

--------------------------------------------------------------------------------


 

determine are necessary, expedient or desirable, may pay reasonable fees and
expenses for the advice or service of any such Person and may rely upon any
advice so obtained; provided, that no Agent shall be under any obligation to act
upon such advice if it does not deem such action to be appropriate;

 

(v)           rely on any matters of fact that might reasonably be expected to
be within the Knowledge of any Project Participant or any Independent Consultant
upon a certificate signed by or on behalf of such party;

 

(vi)          rely upon any communication or document reasonably believed by it
to be genuine;

 

(vii)         refrain from acting or continuing to act in accordance with any
instructions of the Required Credit Parties to begin any legal action or
proceeding arising out of or in connection with any Transaction Document until
it shall have received such indemnity or security from the Borrower or such
other Person (other than DOE and FFB) as it may reasonably require (whether by
payment in advance or otherwise) for all costs, claims, losses, expenses
(including reasonable legal fees and expenses) and liabilities that it will or
may expend or incur in complying or continuing to comply with such instructions;
and

 

(viii)        seek instructions from the Required Credit Parties as to the
exercise of any of its rights, powers, authorities or discretions hereunder, and
in the event that it does so, it shall not be considered as having acted
unreasonably when acting in accordance with such instructions or, in the absence
of any (or any clear) instructions, when refraining from taking any action or
exercising any right, power or discretion hereunder.

 

(b)           Each Agent shall:

 

(i)            except where the Loan Servicer has supplied such notice or
document to such Agent, promptly inform the Loan Servicer of the contents of any
notice or document that in its capacity as Agent it received from or delivers
to:  (A) the Borrower; (B) any Project Participant; (C) the Administrative Agent
in its capacity as the Collateral Agent; (D) any Independent Consultant; or
(E) any Governmental Authority;

 

(ii)           promptly notify the Loan Servicer of the occurrence of any Event
of Default or Potential Default of which such Agent has written notice from any
Person;

 

(iii)          except as otherwise expressly provided herein or in any other
Loan Document, perform its duties in accordance with any instructions given to
it by the Required Credit Parties, which instructions shall be binding on all
Credit Parties; and

 

(iv)          except as otherwise expressly provided herein, if so instructed by
the Required Credit Parties, refrain from exercising any right, power, authority
or discretion vested in it as an Agent hereunder or under the other Loan
Documents (other than rights arising under this Article 9 or Section 13.17).

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

92

--------------------------------------------------------------------------------


 

9.4.                            No Responsibility for Certain Conduct.

 

(a)           In connection with the Loan Documents, notwithstanding anything to
the contrary expressed or implied herein or in the other Loan Documents, no
Agent shall:

 

(i)            be bound to inquire as to (A) whether or not any representation
made by any other Person in connection with any Transaction Document is true;
(B) the occurrence or otherwise of any Event of Default or Potential Default;
(C) the performance by any other Person of its obligations under any of the
Transaction Documents; or (D) any breach of or default by any other Person of
its obligations under any of the Transaction Documents;

 

(ii)           be bound to account to any Person for any sum or the profit
element of any sum received by it for its own account except as expressly
provided under the Loan Documents;

 

(iii)          be bound to disclose to any Person any information relating to
the Project or to any Person if such disclosure would, or might in its opinion,
constitute a breach of any Governmental Rule or be otherwise actionable at the
suit of any Person; or

 

(iv)          be under any fiduciary duties or obligation other than those for
which express provision is made in this Common Agreement or in any other Loan
Document to which such Person is a party.

 

(b)           No Agent shall have any responsibility for the accuracy or
completeness of any information supplied by any Person (other than such Person)
in connection with the Project or for the legality, validity, effectiveness,
adequacy or enforceability of any Transaction Document or any other document
referred to herein or provided for herein or therein or for any recitals,
statements, representations or warranties made by the Borrower or any other
Person contained in this Common Agreement or any other Transaction Document or
in any certificate or other document referred to or provided for in, or received
by such Agent, hereunder or thereunder.  No Agent shall be liable as a result of
any failure by the Borrower or its Affiliates or any Person party hereto or to
any other Transaction Document (except such Agent) to perform their respective
obligations hereunder or under any other Transaction Document or any document
referred to or provided for herein or therein or as a result of taking or
omitting to take any action hereunder or in relation to any Transaction
Document, except to the extent of such Agent’s gross negligence or willful
misconduct.

 

(c)           Any Agent and its Affiliates may accept deposits from, lend money
to and generally engage in any kind of banking or other business with any
Person, without any duty to account therefor to the Credit Parties.

 

(d)           It is understood and agreed by each Relevant Credit Party (for
itself and any Person claiming through it) that it has itself been, and will
continue to be, solely responsible for making its own independent appraisal of,
and investigations into, the financial condition, creditworthiness, condition,
affairs, status and nature of each Project Participant and,

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

93

--------------------------------------------------------------------------------


 

accordingly, each such Relevant Credit Party warrants to each Agent that it has
not relied on and will not hereafter rely on such Agent:

 

(i)            to check or inquire on its behalf into the adequacy, accuracy or
completeness or any information provided by any Project Participant or
Independent Consultant in connection with any of the Transaction Documents or
the transactions therein contemplated (whether or not such information has been
or is hereafter circulated to such Project Participant or Independent Consultant
by an Agent); or

 

(ii)           to assess or keep under review on its behalf the financial
condition, creditworthiness, condition, affairs, status or nature of any Project
Participant or Independent Consultant.

 

9.5.                            Defaults.

 

No Agent shall be deemed to have knowledge or notice of the occurrence of any
Event of Default or Potential Default unless such Agent has Knowledge of such
Event of Default or Potential Default or has received a notice from a Project
Participant, referring to this Common Agreement, describing such Event of
Default or Potential Default and stating that such notice is a “notice of
default.”  If any Agent has Knowledge of an Event of Default or Potential
Default or receives such a notice of default, such Agent shall give prompt
notice thereof to the Loan Servicer, and the Loan Servicer shall give prompt
notice thereof to each Credit Party and each Independent Consultant.  Each Agent
shall take such action with respect to such Event of Default or Potential
Default as is provided in Article 8 of this Common Agreement; provided, however,
that unless and until such Agent shall have received such directions, it may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Event of Default or Potential Default as it shall
deem advisable and in the best interest of the Credit Parties.

 

9.6.                            No Liability.

 

No Agent, nor any of its officers, directors, employees or agents shall be
liable to any Project Participant or Independent Consultant for any action taken
or omitted under this Common Agreement or under the other Loan Documents, or in
connection therewith, except to the extent caused by the gross negligence or
willful misconduct of such Agent, as determined by a court of competent
jurisdiction in a final non-appealable Governmental Judgment.  The Relevant
Credit Parties each (for itself and any Person claiming through it) hereby
releases, waives, discharges and exculpates each Agent for any action taken or
omitted by such Agent under this Common Agreement or under the other Loan
Documents, or in connection therewith, except to the extent caused by the gross
negligence or willful misconduct of such Agent as determined by a court of
competent jurisdiction in a final non-appealable Governmental Judgment.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

94

--------------------------------------------------------------------------------


 

9.7.                            Fees and Expenses of Agents.

 

(a)           Generally.  The Borrower shall be responsible for paying the fees
and expenses of each Agent in connection with the Project under all
circumstances, pursuant to a separate written agreement with each Agent, without
recourse to DOE by such Agent, the Sponsor, the Borrower or any other Person.

 

(b)           Administrative Agent Fee Agreement.  The Borrower shall (i) from
time to time on demand by each Agent, indemnify such Agent against any and all
reasonable costs, claims, losses, expenses (including reasonable legal fees and
expenses) and liabilities, that such Agent may incur in acting in its capacity
as an Agent hereunder, other than by reason of its own gross negligence or
willful misconduct; and (ii) without limitation of the foregoing, reimburse such
Agent promptly upon demand for any reasonable out-of-pocket expenses (including
reasonable legal fees and expenses) incurred by such Agent in connection with
the preparation, execution, administration or enforcement of, or services
provided in respect of rights or responsibilities under, the Transaction
Documents.

 

(c)           Payments.  All payments or reimbursements under
Section 9.7(b) shall be due and payable (i) [*****] after the Borrower’s receipt
of the Agent’s request therefor from time to time, and (ii) whether or not this
Common Agreement is terminated or any Advance of the DOE-Guaranteed Loan is
made.

 

(d)           Acknowledgements.  The Borrower and each Agent expressly
acknowledge and agrees that:

 

(i)            DOE shall not be financially liable to any Agent for any services
rendered or expenses incurred in connection with the Project under any
circumstances whatsoever, including whether any Advance occurs or under
circumstances in which the Borrower fails to pay such fees and expenses;

 

(ii)           The Borrower shall acknowledge and pay all fees and expenses
represented by periodic invoices for services rendered by such Agent to DOE with
respect to the Project upon their periodic presentation thereof by such Agent,
including prior to or on the Financial Closing Date;

 

(iii)          While the services provided by such Agent shall be rendered for
the benefit of DOE and the other Credit Parties in connection with the Project,
the invoices of such Agent shall be the sole responsibility of the Borrower,
notwithstanding that such Agent is an agent of DOE and the other Credit Parties;
and

 

(iv)          The Borrower specifically disclaims any implication of
confidential, fiduciary or other client relationship (including an
attorney-client relationship) between the Borrower or the Sponsor and such Agent
as a result of this Section 9.7 and shall not interfere with the relationship
(including any attorney-client relationship and the ability to terminate the
agency relationship) between such Agent and DOE and the other Credit Parties.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

95

--------------------------------------------------------------------------------


 

(e)           The provisions of this Section 9.7 shall survive the termination
of this Common Agreement and the other Loan Documents.

 

9.8.                            Resignation and Removal.

 

(a)           Subject to Section 9.9, any Agent may resign its appointment
hereunder at any time without providing any reason therefor by giving prior
written notice to that effect to each of the other parties hereto.

 

(b)           Subject to Section 9.9, the Required Credit Parties may remove any
Agent from its appointment hereunder with or without cause by giving prior
written notice to that effect to the Loan Servicer and the Borrower.

 

9.9.                            Successor Agents.

 

(a)           No resignation or removal pursuant to Section 9.8 shall be
effective until:

 

(i)            a successor for such Agent is appointed in accordance with (and
subject to) the provisions of this Section 9.9;

 

(ii)           the resigning or removed Agent has transferred to its successor
all of its rights and obligations in its capacity as an Agent under this Common
Agreement and the other Loan Documents; and

 

(iii)          the successor Agent has executed and delivered an agreement to be
bound by the terms of this Common Agreement and the other Loan Documents and to
perform all duties required of such Agent hereunder and under the other Loan
Documents.

 

(b)           If an Agent has given notice of its resignation pursuant to
Section 9.8(a) or if the Loan Servicer gives each other Agent notice of removal
of any Agent pursuant to Section 9.8(b), or if the Required Credit Parties give
the Loan Servicer notice of removal of the Loan Servicer pursuant to
Section 9.8(b), then a successor to such Agent may be appointed by the Required
Credit Parties (and, unless an Event of Default or Potential Default has
occurred and is continuing, with the written consent of the Borrower, which
consent shall not unreasonably be withheld or delayed) during the 90 day period
beginning on the date of such notice in accordance with the terms of this Common
Agreement but, if no such successor is so appointed within 90 days after the
above notice, the resigning Agent, or the Loan Servicer, in the case of a
removed Agent, may appoint such a successor.  If a resigning Agent or the Loan
Servicer appoints a successor, such successor shall be acceptable to the
Required Credit Parties (and, unless an Event of Default or Potential Default
has occurred and is continuing, the Borrower, approval by which shall not
unreasonably be withheld or delayed); provided, that if the Required Credit
Parties and the Borrower, if applicable, do not confirm such acceptance in
writing within 60 days following selection of such successor by the resigning or
removed Loan Servicer or otherwise appoint a successor within such 60 day
period, then the Required Credit Parties and the Borrower, as the case may be,
shall be deemed to have given such acceptance and such successor shall be deemed
appointed as the successor to such resigning or removed Loan Servicer
hereunder.  If no

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

96

--------------------------------------------------------------------------------


 

successor Agent shall have been so accepted or deemed accepted by the Required
Credit Parties within sixty (60) days after the appointment of a successor
Agent, then the resigning or removed Agent may apply to a court of competent
jurisdiction for the appointment of a successor Agent.

 

(c)           If a successor to an Agent is appointed under the provisions of
this Section 9.9, then:

 

(i)            the predecessor Agent shall be discharged from any further
obligation hereunder (but without prejudice to any accrued liabilities);

 

(ii)           the resignation pursuant to Section 9.8(a) or removal pursuant to
Section 9.8(b) of the predecessor Agent notwithstanding, the provisions of this
Common Agreement shall inure to the predecessor Agent’s benefit as to any
actions taken or omitted to be taken by it under this Common Agreement and the
other Loan Documents while it was an Agent; and

 

(iii)          the successor Agent and each of the other parties hereto shall
have the same rights and obligations amongst themselves as they would have had
if such successor Agent had been a party hereto beginning on the date of this
Common Agreement.

 

9.10.                     Due Authorization, Execution and Delivery.

 

Each Agent is hereby authorized by the Credit Parties to execute, deliver and
perform each of the Loan Documents to which such Agent is or is intended to be a
party.  All action on the part of each Agent that is required for the
authorization, execution, delivery and performance by such Agent of the Loan
Documents to which it is a party has been duly and effectively taken.  The
obligations of each Agent under the Loan Documents to which it is a party are
the legal, valid and binding obligations of such Agent enforceable in accordance
with their respective terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the rights of creditors generally and by general principles of equity
(regardless of whether enforcement is sought in proceedings at law or in
equity).

 

9.11.                     Appointment of Independent Consultants.

 

9.11.1                  Appointment of Insurance Advisor.

 

In connection with the Project, each Credit Party hereby appoints the Insurance
Advisor to serve under the Loan Documents and authorizes the Insurance Advisor
to exercise such rights, powers, authorities and discretions as are specifically
delegated to the Insurance Advisor by the terms of this Common Agreement and the
other Loan Documents, which shall include, without limitation:

 

(a)           advising DOE on the type and appropriate level of property and
casualty, business interruption and other insurance necessary to provide risk
mitigation with respect to the Project,

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

97

--------------------------------------------------------------------------------


 

(b)           advising DOE regarding the Borrower’s representations as to the
availability of appropriate levels and types of insurance coverage for the
Project,

 

(c)           reviewing the type, level, cost and provider of Required Insurance
to ensure that DOE is receiving satisfactory coverage from qualified insurance
carriers, and

 

(d)           reviewing and commenting on requests from the Borrower for changes
or reductions in insurance coverage during the life of the DOE Guarantee,
together with all such rights, powers, authorities and discretions as are
reasonably incidental thereto.

 

9.11.2                  Appointment of Lender’s Engineer.

 

In connection with the Project, each Credit Party hereby appoints the Lender’s
Engineer to serve under the Loan Documents and authorizes the Lender’s Engineer
to exercise such rights, powers, authorities and discretions as are specifically
delegated to it pursuant to the Lender’s Engineer Advisory Agreement.

 

By its execution of the Lender’s Engineer Advisory Agreement, the Lender’s
Engineer accepts its appointment and delegation.

 

9.12.                     Actions.

 

Except as otherwise provided in this Article 9, and subject to the other
provisions of this Common Agreement, each Agent shall take any action requested
in writing by the Loan Servicer with respect to the Collateral, this Common
Agreement or any other Loan Document to which it is a party, as applicable.

 

9.13.                     Delegation of Duties.

 

Subject to the provisions of Section 9.1 hereof, each Agent may execute any of
the rights, remedies, powers, privileges, duties or obligations under this
Common Agreement and the other Loan Documents to which it is a party either
directly or by or through nominees or agents, and shall not be liable for any
misconduct or negligence of any such nominee or agent appointed with due care by
it hereunder, except to the extent constituting gross negligence or willful
misconduct.

 

9.14.                     Certain Rights of the Agents.

 

(a)           Each Agent may conclusively rely and shall be protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
debenture, note, other evidence of indebtedness or other paper or document
believed by it to be genuine and to have been signed or presented by the proper
party or parties.

 

(b)           Each Agent may consult with counsel of its selection and, as long
as such counsel was selected by such Agent with due care, the advice of such
counsel or any opinion of counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

98

--------------------------------------------------------------------------------


 

9.15.                     Authority of the Agents.

 

The Borrower acknowledges that the rights and responsibilities of each Agent
under this Common Agreement with respect to any action taken by such Agent or
the exercise or non-exercise by such Agent of any power, right or remedy
provided for or resulting or arising out of this Common Agreement shall, as
between such Agent and the Credit Parties, be governed by this Common Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between each Agent and the Borrower, such Agent shall be
conclusively presumed to be acting as the Agent for the Credit Parties with full
and valid authority so to act or refrain from acting, and the Borrower shall not
be under any obligation or entitlement to make any inquiry respecting such
authority.

 

9.16.                     Force Majeure.

 

In no event shall any Agent be responsible or liable for any failure or delay in
the performance of its obligations hereunder arising out of or caused by,
directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions of utilities, communications or computer
(software and hardware) services; it being understood that each Agent shall use
reasonable efforts that are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.

 

9.17.                     Agents and Independent Consultants Not Prohibited
Persons

 

None of the Agents or the Independent Consultants shall at any time be a
Prohibited Person.  In the event that any of the Agents or the Independent
Consultants shall at any time be or become a Prohibited Person, such Agent or
Independent Consultant shall immediately and without further action be removed
from its appointment hereunder, subject to the appointment of a successor Agent
or Independent Consultant in accordance with the terms of this Common Agreement.

 

9.18.                     Survival.

 

The provisions of this Article 9 shall survive the termination of this Common
Agreement.

 

ARTICLE 10
REGARDING THE COLLATERAL AGENT

 

10.1.                     Administration of the Collateral.

 

The Collateral Agent shall hold the Collateral and any Lien thereon for the
benefit of the Secured Parties pursuant to the terms of this Common Agreement
and the other Security Documents to which the Collateral Agent is a party. The
Collateral Agent shall administer the Collateral in the manner contemplated by
the Security Documents and the other Loan Documents to which it is a party. The
Collateral Agent shall exercise such rights and remedies

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

99

--------------------------------------------------------------------------------


 

with respect to the Collateral as are granted to it under the Security
Documents, the other Loan Documents and Governmental Rule and, except as
otherwise expressly provided herein, in the Security Documents or the other Loan
Documents, as shall be directed in writing by the Loan Servicer.

 

10.2.                     Own Funds.

 

The Collateral Agent shall not be under any obligation to take any action other
than as expressly set forth in this Common Agreement or the other Loan Documents
to which it is a party that involves any expense or liability, the payment of
which, within a reasonable time, is not, in the reasonable opinion of the
Collateral Agent, assured to it. Nothing in this Common Agreement shall be
interpreted to require the Collateral Agent to advance or expend its own funds
to make any payments hereunder. The Collateral Agent shall not be required to
invest, or be under any liability for interest, on any monies at any time
received by it pursuant to any of the provisions of this Common Agreement,
except as otherwise expressly provided herein or in any other Loan Document to
which it is a party.

 

10.3.                     Waiver of Setoff by Collateral Agent.

 

The Collateral Agent hereby irrevocably waives any right of setoff, banker’s
lien, right to combine accounts or any similar Lien or right that it may have by
agreement, under law or otherwise against any of the Collateral in respect of
amounts owing to the Collateral Agent by any Person.

 

10.4.                     Patriot Act.

 

The parties hereto acknowledge that in accordance with Section 326 of the
Patriot Act and in order to help fight the funding of terrorism and money
laundering, the Collateral Agent, like all financial institutions, is required
to obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account with the Collateral
Agent. The parties to this Common Agreement agree that they will provide the
Collateral Agent with such information as it may request in order for the
Collateral Agent to satisfy the requirements of the Patriot Act.

 

10.5.                     Survival.

 

The provisions of this Article 10 shall survive the termination of this Common
Agreement.

 

ARTICLE 11
REPRESENTATIONS AND WARRANTIES OF THE AGENTS

 

Each Agent makes all of the following representations and warranties, solely
with respect to itself, to and in favor of the other Credit Parties as of the
date hereof.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

100

--------------------------------------------------------------------------------


 

11.1.                     Organization, Power and Status.

 

Each Agent is duly organized and existing under the laws of the jurisdiction of
its formation.

 

11.2.                     Power and Authority.

 

Each Agent has the requisite power and authority to (a) execute, deliver and
perform each of the Loan Documents to which it is a party and (b) carry on its
business as now being conducted.

 

11.3.                     No Consents.

 

Neither the execution, delivery or performance by each Agent of any Loan
Document to which it is a party, nor the performance by each Agent of the terms
and conditions thereof requires the approval, consent or authorization of any
Person other than (a) such approvals, consents and authorizations as have been
obtained or (b) as may be required from time to time in connection with the
exercise of remedies provided for herein and in the other Loan Documents (as to
which the Agents makes no representation or warranty).

 

11.4.                     Proceedings.

 

There are no actions, suits or proceedings, claims or investigations pending or,
to the actual knowledge of any officers of each Agent responsible for the
administration of this Common Agreement, threatened against it that challenge
the validity or enforceability of any Loan Document to which it is a party or
that, individually or in the aggregate, if adversely determined would materially
and adversely affect the ability of such Agent to perform its obligations under
any Loan Document to which it is a party.

 

11.5.                     No Agents’ Liens.

 

There are no Liens on or against the Collateral that result from (i) claims
against such Agent unrelated to the transactions contemplated by this Common
Agreement or the other Loan Documents or (ii) affirmative acts by such Agent
creating a Lien other than as contemplated or permitted by this Common Agreement
or the other Loan Documents.

 

ARTICLE 12
REIMBURSEMENT AGREEMENT

 

12.1.                     Reimbursement Obligation.

 

If the Borrower defaults in any payment due to FFB under the DOE-Guaranteed Loan
or otherwise under any FFB Funding Document, and as a result of such payment
default by the Borrower, DOE becomes obligated to make any payments to FFB
pursuant to the DOE Guarantee (a “DOE Guarantee Payment”), the Borrower shall
become immediately obligated to reimburse DOE in an amount (the “DOE Guarantee
Payment Amount”) equal to the sum of

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

101

--------------------------------------------------------------------------------


 

(i) all DOE Guarantee Payments paid by DOE to FFB, and (ii) all costs or
expenses incurred by DOE in connection therewith, whether by payment to FFB or
otherwise.

 

12.2.                     Payments and Computations.

 

12.2.1                  Interest.

 

The Borrower shall pay to DOE an amount (the “Borrower Reimbursement
Obligations”) equal to the sum of (i) the DOE Guarantee Payment Amount, and
(ii) interest on DOE Guarantee Payment Amount from the date the DOE Guarantee
Payment was paid or incurred by DOE under the DOE Guarantee until payment in
full by the Borrower to DOE of the DOE Guarantee Payment Amount, at a rate of
interest equal to the rate of interest in effect under the FFB Note Purchase
Agreement with respect to Overdue Amounts at the time of the payment default by
the Borrower.

 

12.2.2                  Method of Payment.

 

The Borrower shall make each payment with respect to Borrower Reimbursement
Obligations hereunder (a “Borrower Reimbursement Payment”), irrespective of any
right of counterclaim or set-off, in Dollars and in immediately available funds
on or before the fifth Business Day following a written demand by DOE to the
Borrower indicating the DOE Guarantee Payment Amount and the date it was paid or
incurred by DOE, by wire transfer to the following account, or to such other
account as may be specified by DOE from time to time:

 

U.S. Treasury Department

ABA No. 0210-3000-4 TREASNYC/CTR/BNF=D89000001

OBI=LGPO Loan No. 1002 – Guarantee Reimbursement

 

12.2.3                  Taxes.

 

All Borrower Reimbursement Payments by the Borrower hereunder shall be made in
accordance with Section 3.1.2.

 

12.2.4                  Calculations.

 

All computations of interest or fees under this Common Agreement shall be made
by the Loan Servicer, on the same basis as payments under the FFB Note Purchase
Agreement.

 

12.2.5                  Determinations.

 

Each determination of an amount of interest or fees payable hereunder by the
Loan Servicer shall be conclusive and binding for all purposes, absent manifest
error.

 

12.3.                     Obligations Absolute.

 

To the fullest extent permitted by law, the Borrower Reimbursement Obligations
are absolute, irrevocable and unconditional, and shall be paid strictly in
accordance with the terms of

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

102

--------------------------------------------------------------------------------


 

this Common Agreement under all circumstances whatsoever, including without
limitation the following circumstances, whether or not with notice to or the
consent of the Borrower:

 

(i)            the occurrence, or the failure by DOE or any other Secured Party
or any other Person to give notice to the Borrower of the occurrence, of any
Event of Default or Potential Default under this Common Agreement or any default
under any of the other Loan Documents;

 

(ii)           the extension of the time for performance of any obligations,
covenants or agreements of any Person under or arising out of any of the Loan
Documents;

 

(iii)          the existence of any claim set-off, counterclaim, defense or
other rights of any kind or nature which (A) the Borrower, DOE or any other
Person may have at any time against FFB or any transferee, or (B) the Borrower
or any other Person may have at any time against DOE, whether in connection with
the Loan Documents, the transactions contemplated therein or any unrelated
transactions;

 

(iv)          any failure, omission or delay on the part of (A) DOE to assert a
defense to a DOE Guarantee Payment Amount under the DOE Guarantee or to
otherwise contest the DOE Guarantee, or (B) DOE or any other Secured Party or
the Borrower to enforce, assert or exercise any other right, power or remedy
conferred by this Common Agreement or any of the Loan Documents;

 

(v)           the taking or the omission on the part of DOE or any other Secured
Party or the Borrower of any other actions referred to in any of the Loan
Documents;

 

(vi)          the compromise, settlement, release, modification, amendment
(whether material or otherwise) or termination of any or all of the obligations,
conditions, covenants or agreements of any Person in respect of any of the Loan
Documents;

 

(vii)         any amendment or waiver of the payment, performance or observance
of any of the obligations, conditions, covenants or agreements of any Person
contained in any of the Loan Documents;

 

(viii)        the exchange, surrender, substitution or modification of any
security for any of the Loan Documents;

 

(ix)           any disability, incapacity or lack of powers, authority or legal
personality of or dissolution or change in the status of the Borrower or any
other Person;

 

(x)            any release, irregularity, invalidity, illegality, lack of
genuineness, unenforceability or modification affecting this Common Agreement,
the DOE Guarantee, the DOE Credit Facility, or the other Loan Documents, or the
transactions contemplated hereby or thereby;

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

103

--------------------------------------------------------------------------------


 

(xi)           the voluntary or involuntary liquidation, dissolution, sale or
other disposition of all or substantially all the assets of, the marshaling of
assets and liabilities, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition with creditors or
readjustment of, or other similar proceedings which affect the Borrower or any
other Person party to any of the Loan Documents;

 

(xii)          the release or discharge by operation of law of the Borrower from
the performance or observance or any obligation, covenant or agreement contained
in any of the Loan Documents;

 

(xiii)         any statement or any other document presented under the DOE
Guarantee proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
whatsoever;

 

(xiv)        any determination by a court or arbitrator, or any settlement of a
disputed claim by any party hereto or other Person, relating to this Common
Agreement, the DOE Guarantee, or the other Loan Documents, or the transactions
contemplated hereby or thereby; or

 

(xv)         any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.

 

12.4.                     Security.

 

12.4.1                  Borrower Reimbursement Obligations Secured

 

The parties expressly acknowledge that the Collateral Security pledged under the
Security Documents is pledged to secure payment by the Borrower of the Borrower
Reimbursement Obligations.

 

12.4.2                  Actions.

 

The Borrower expressly acknowledges that DOE is free to litigate, settle or
otherwise satisfy or discharge its obligation with respect to any DOE Guarantee
Payment Amount, and take any action under the Security Documents or otherwise
with respect to the Collateral Security, as it may from time to time deem
appropriate, and any failure by DOE to advise, notify, or consult with the
Borrower shall not be a defense to, or in any way diminish, discharge or
derogate from the Borrower Reimbursement Obligations hereunder.

 

12.5.                     DOE Rights.

 

12.5.1                  Rights Cumulative.

 

DOE’s right to reimbursement provided for in this Article 12 shall be in
addition to, and not in limitation of, any other claims, rights or remedies of
subrogation, reimbursement, contribution, exoneration or indemnification or
similar claims, rights or remedies, whether arising under contract, by statute,
or otherwise that DOE may have from time to time.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

104

--------------------------------------------------------------------------------


 

12.5.2                  Subrogation.

 

Without limiting the generality of Section 12.5.1, in accordance with
Section 609.10(e)(2) of the Applicable Loan Guarantee Requirements, upon any DOE
Guarantee Payment DOE shall be subrogated to the rights of FFB or any subsequent
holder of the FFB Loans, including all related Liens and Collateral.

 

12.6.                     Further Assurances.

 

The Borrower shall cooperate with DOE in connection with the exercise of any of
its rights under this Article 12 and agrees, promptly upon request by DOE or the
Loan Servicer, to execute, acknowledge and deliver all further instruments and
documents, and take all such further acts as DOE or the Loan Servicer may
reasonably request from time to time in order to carry out the purposes of this
Article 12 or to enable DOE to exercise and enforce its rights and remedies
hereunder.

 

ARTICLE 13
MISCELLANEOUS

 

13.1.                     Addresses.

 

Any communications, including any notices, between or among the parties to the
Loan Documents shall be given to the addresses listed in Schedule 13.1.  All
notices or other communications required or permitted to be given under the Loan
Documents shall be in writing and shall be considered as properly given (a) if
delivered in Person, (b) if sent by overnight delivery service for inland
delivery or international courier for international delivery, (c) in the event
overnight delivery service or international courier service is not readily
available, if mailed by first class mail (or airmail for international
delivery), postage prepaid, registered or certified with return receipt
requested, (d) if sent by telecopy with transmission verified or (e) if
transmitted by electronic mail (with such transmission verified).  Notice so
given shall be effective upon delivery to the addressee, except that
communication or notice so transmitted by telecopy or other direct written
electronic means shall be deemed to have been validly and effectively given on
the day (if a Business Day and, if not, on the next following Business Day) on
which it is validly transmitted if transmitted (with such transmission verified)
before 2:00 p.m., recipient’s time, and if transmitted after that time, on the
next following Business Day; provided, however, that if any notice is tendered
to an addressee and the delivery thereof is refused by such addressee, such
notice shall be effective upon such tender.  Any party shall have the right to
change its address for notice under any of the Loan Documents to any other
location by giving prior written notice to the other parties in the manner set
forth hereinabove.

 

13.2.                     Further Assurances.

 

The Borrower shall fully cooperate with all Persons as may be necessary to
ensure that each Credit Party receives any notices due to such Credit Party
pursuant to the Transaction Documents.  Each of the parties agrees that money
damages would not be a sufficient remedy for any breach of this Section 13.2 and
Section 6.23(b) and agrees that in addition to all other

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

105

--------------------------------------------------------------------------------


 

remedies, any court or arbitrator may award specific performance or other
equitable relief as a remedy for any such breach.

 

13.3.                     Delay and Waiver.

 

No delay or omission in exercising any right, power, privilege or remedy under
this Common Agreement or any other Loan Document, including any rights and
remedies in connection with the occurrence of an Event of Default or Potential
Default shall impair any such right, power, privilege or remedy of the Credit
Parties, nor shall it be construed to be a waiver of any right, power, privilege
or remedy or of any breach or default, or an acquiescence therein, or in any
similar breach or default thereafter occurring, nor shall any waiver of any
single right, power, privilege or remedy, or of any breach or default be deemed
a waiver of any other right, power, privilege or remedy or of any other breach
or default therefore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any of the Credit Parties of
any right, power, privilege or remedy including any rights and remedies in
connection with the occurrence of an Event of Default or Potential Default or of
any other breach or default under this Common Agreement or any other Loan
Document, or any waiver on the part of any of the Credit Parties of any
provision or condition of this Common Agreement or any other Transaction
Document, must be in writing and shall be effective only to the extent in such
writing specifically set forth.  All rights, powers, privileges and remedies,
either under this Common Agreement or any other Loan Document or by law or
otherwise afforded to any of the Credit Parties, shall be cumulative and not
alternative and not exclusive of any other rights, powers, privileges and
remedies that such Credit Parties may otherwise have.

 

13.4.                     Right of Set-Off.

 

In addition to any rights now or hereafter granted under Governmental Rules or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, each Credit Party is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to the Borrower or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special, time or demand, provisional or
final) and any other Indebtedness at any time held or owing by such Credit Party
(including by any branches and agencies of such Credit Party wherever located)
to or for the credit or the account of the Borrower against and on account of
the Secured Obligations and liabilities of the Borrower to such Credit Party
under this Common Agreement or any other Loan Document.

 

13.5.                     Amendment or Waiver.

 

Except as otherwise provided herein, neither this Common Agreement nor any of
the terms hereof may be changed, waived, discharged or terminated unless such
change, waiver, discharge or termination is in writing and signed by the
Borrower, DOE, the Administrative Agent and the Loan Servicer.  Any amendment to
or waiver of this Common Agreement or any of the terms hereof that constitutes a
‘modification’ within the meaning set forth in Section 502(9) of the Federal
Credit Reform Act of 1990 and OMB Circular A-11 may be subject to (a) the
availability to DOE of funds appropriated by the United States Congress to meet
an

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

106

--------------------------------------------------------------------------------


 

increase, if any, in the Credit Subsidy Cost or (b) if such funds are not
appropriated or are unavailable, to the payment by the Borrower of any such
increase.

 

13.6.                     Entire Agreement.

 

This Common Agreement, including any agreement, document or instrument attached
hereto or referred to herein, integrates all the terms and conditions mentioned
herein or incidental hereto and supersedes all oral negotiations and prior
agreements and understandings of the parties hereto in respect to the subject
matter hereof.

 

13.7.                     Governing Law.

 

This Common Agreement and the rights and obligations of the parties hereunder
shall be governed by, and construed and interpreted in accordance with, the
Federal law of the United States.  To the extent that Federal law does not
specify a rule of decision for a particular matter at issue, it is the intention
and agreement of the parties hereto that the substantive law of the State of New
York shall be adopted as the governing Federal rule of decision.

 

13.8.                     Severability.

 

In case any one or more of the provisions contained in any Loan Document should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby, and the parties thereto shall enter into good faith
negotiations to replace the invalid, illegal or unenforceable provision.

 

13.9.                     Calculations.

 

All financial data submitted pursuant to this Common Agreement and the other
Loan Documents shall be prepared in accordance with GAAP, and all financial
ratio tests applicable to the Borrower shall be based on definitions consistent
with GAAP.

 

13.10.              Limitation on Liability.

 

No claim shall be made by the Borrower or any of its Affiliates against any
Credit Party or any of their Affiliates, directors, employees, attorneys or
agents for any special, indirect, consequential or punitive damages (whether or
not the claim therefor is based on contract, tort or duty imposed by law), in
connection with, arising out of or in any way related to the transactions
contemplated by this Common Agreement or the other Transaction Documents or any
act or omission or event occurring in connection therewith; and the Borrower
hereby waives, releases and agrees not to sue upon any such claim for any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor; except that the foregoing limitation shall not apply to the extent
that any such claim results from the gross negligence or willful misconduct of
any Credit Party.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

107

--------------------------------------------------------------------------------


 

13.11.              Waiver of Jury Trial.

 

EACH OF THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY
WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS COMMON
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE BORROWER. 
THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH CREDIT PARTY TO ENTER INTO THIS
COMMON AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

13.12.              Consent to Jurisdiction.

 

By execution and delivery of this Common Agreement, the Borrower irrevocably and
unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding against it arising out of or in connection with this Common Agreement
or any other Loan Document, or for recognition and enforcement of any judgment
in respect thereof, to the non-exclusive general jurisdiction of (i) the courts
of the United States of America for the District of Columbia, (ii) the courts of
the United States of America for the Southern District of New York, (iii) any
other federal court of competent jurisdiction in any other jurisdiction where it
or any of its property may be found, and (iv) appellate courts from any of the
foregoing;

 

(b)           consents that any such action or proceeding may be brought in or
removed to such courts, and waives any objection, or right to stay or dismiss
any action or proceeding, that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Schedule 13.1 or at such other address of which DOE shall
have been notified pursuant thereto;

 

(d)           agrees that nothing herein shall (i) affect the right of any
Credit Party to effect service of process in any other manner permitted by law
or (ii) limit the right of any Credit Party to commence proceedings against or
otherwise sue the Borrower or any other Person in any other court of competent
jurisdiction nor shall the commencement of proceedings in any one or more
jurisdictions preclude the commencement of proceedings in any other jurisdiction
(whether concurrently or not) if, and to the extent, permitted by the
Governmental Rules; and

 

(e)           agrees that judgment against it in any such action or proceeding
shall be conclusive and may be enforced in any other jurisdiction within or
without the U.S. by suit on the judgment or otherwise as provided by law, a
certified or exemplified copy of which judgment shall be conclusive evidence of
the fact and amount of the Borrower’s obligation.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

108

--------------------------------------------------------------------------------


 

13.13.              Successors and Assigns.

 

(a)           The provisions of this Common Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

(b)           The Borrower may not assign or otherwise transfer any of its
rights or obligations under this Common Agreement or under any Transaction
Document without the prior written consent of the Loan Servicer and DOE.

 

(c)           FFB may assign any or all of its rights, benefits and obligations
under the Loan Documents and with respect to the Collateral Security to any
financial institution in accordance with the provisions of the DOE Credit
Facility Documents.

 

(d)           The Borrower or its agent shall maintain a register for the
recordation of the names and addresses of the Lenders and the principal amounts
of the Advances owing to each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, any Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender for all purposes of this Common Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

13.14.              Participations.

 

FFB may from time to time sell or otherwise grant participations in any or all
of its rights and obligations under the Loan Documents and with respect to the
Collateral Security without the consent of the Borrower or any Agent.  In such
case, Borrower and any Agent shall continue to deal exclusively with FFB and the
provisions of this Agreement shall apply as if no such participation had been
sold or granted.

 

13.15.              Reinstatement.

 

This Common Agreement shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Borrower’s
obligations hereunder, or any part thereof, is, pursuant to Governmental Rules,
rescinded or reduced in amount, or must otherwise be restored or returned by any
Credit Party.  In the event that any payment or any part thereof is so
rescinded, reduced, restored or returned, such obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

13.16.              No Partnership; Etc.

 

The Credit Parties and the Borrower intend that the relationship between them
shall be solely that of creditor and debtor.  Nothing contained in this Common
Agreement or in any other Loan Document shall be deemed or construed to create a
partnership, tenancy-in-common, joint tenancy, joint venture or co-ownership by,
between or among the Credit Parties and the Borrower or any other Person.  The
Credit Parties shall not be in any way responsible or liable

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

109

--------------------------------------------------------------------------------


 

for the indebtedness, losses, obligations or duties of the Borrower or any other
Person with respect to the Project or otherwise.  All obligations to pay real
property or other taxes, assessments, insurance premiums, and all other fees and
Periodic Expenses arising from the ownership, operation or occupancy of the
Project and to perform all obligations under the agreements and contracts
relating to the Project shall be the sole responsibility of the Borrower.

 

13.17.              Payment of Costs and Expenses.

 

(a)           (i)            The Borrower shall, whether or not the transactions
herein contemplated are consummated, pay or reimburse:  all reasonable and
invoiced out-of-pocket costs and expenses of each Credit Party (including all
commissions, charges, costs and expenses for the conversion of currencies and
all other costs, charges and expenses, including all fees and Periodic Expenses
of the legal counsel, consultants and advisors for any of the foregoing) made,
paid, suffered or incurred in connection with (A) the translation, negotiation,
preparation, execution and delivery and, where appropriate, authentication,
registration and recordation of this Common Agreement, the other Transaction
Documents and any other documents and instruments related hereto or thereto
(including legal opinions), and (B) the authentication, registration,
translation and recordation (where appropriate) of any of the Transaction
Documents and the delivery of the evidences of Indebtedness relating to the
Advances and the disbursements thereof.

 

(ii)           The Borrower shall also pay or reimburse all out-of-pocket costs
and expenses of each Credit Party (including all commissions, charges, costs and
expenses for the conversion of currencies and all other costs, charges and
expenses including all fees and Periodic Expenses of the legal counsel,
consultants and advisors for any of the foregoing) made, paid, suffered or
incurred in connection with (A) any amendment or modification to, or the
protection or preservation of any right or claim under, or consent or waiver in
connection with, this Common Agreement or any other Transaction Document, any
such other document or instrument related hereto or thereto or any Collateral
Security, and (B) the administration, preservation in full force and effect and
enforcement (including with respect to a work out) of this Common Agreement, the
other Transaction Documents and any other documents and instruments referred to
herein or therein (including the fees and disbursements of counsel for each
Credit Party and travel costs), and (C) the fees and expenses of the Lender’s
Engineer and other Independent Consultants from time to time retained pursuant
to the Loan Documents.

 

(b)           The Borrower shall, whether or not the transactions herein
contemplated are consummated, (i) indemnify each of the Credit Parties (each an
“Indemnified Person” and, collectively, the “Indemnified Parties”) and each of
its respective officers, directors, employees, representatives, attorneys and
agents from and hold each of them harmless against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, suits,
costs, expenses and disbursements incurred by any of them as a result of, or
arising out of, or in any way related to, or by reason of, any investigation,
litigation or other proceeding or inquiry (whether or not such Indemnified
Person is a party thereto) related to the entering into and performance of any
Transaction Document or the disbursement of, or use of the proceeds of, any
DOE-Guaranteed Loans or the consummation of any transactions contemplated herein
or in any Transaction Document, including the fees and Periodic Expenses of
counsel selected by such

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

110

--------------------------------------------------------------------------------


 

Indemnified Person incurred in connection with any such investigation,
litigation or other proceeding or in connection with enforcing the provisions of
this Section 13.17 (but excluding any such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements to the extent incurred by reason of the gross negligence or
willful misconduct of the Indemnified Person or its officers, directors,
employees, representatives, attorneys or agents, as the case may be, as
determined pursuant to a final, non-appealable judgment by a court of competent
jurisdiction) (collectively, “Indemnity Claims”).

 

(c)           Without limitation to the provisions of Section 13.17(b) above,
the Borrower agrees to defend, indemnify and hold harmless each Indemnified
Person and each of its respective directors, officers, shareholders, agents,
employees, participants, successors and assigns, from and against any and all
Claims.

 

(d)           All sums paid and costs incurred by any Indemnified Person with
respect to any matter indemnified hereunder shall bear interest at the Late
Charge Rate applicable to their respective Advances from the date the Borrower
receives notice thereof from such Indemnified Person, until reimbursed by the
Borrower, and all such sums and costs shall be added to the Secured Obligations
and be secured by the Security Documents and shall be immediately due and
payable on demand.  Each such Indemnified Person shall promptly notify the
Borrower in a timely manner of any such amounts payable by the Borrower
hereunder, provided that any failure to provide such notice shall not affect the
Borrower’s obligations under this Section 13.17.,

 

(i)            Each Indemnified Person within ten (10) days after the receipt by
it of notice of the commencement of any action for which indemnity may be sought
by it, or by any Person controlling it, from the Borrower on account of the
agreements contained in this Section 13.17, shall notify the Borrower in writing
of the commencement thereof, but the failure of such Indemnified Person to so
notify the Borrower of any such action shall not release the Borrower from any
liability that it may have to such Indemnified Person, except to the extent that
the Borrower is actually prejudiced by such delay.

 

(ii)           To the extent that the undertaking in the preceding clauses of
this Section 13.17 may be unenforceable because it is violative of any law or
public policy, the Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under Governmental Rules to the payment and
satisfaction of such undertakings.

 

(iii)          The provisions of this Section 13.17 shall survive foreclosure
under the Security Documents and satisfaction or discharge of the Secured
Obligations, and shall be in addition to any other rights and remedies of any
Indemnified Person.

 

(iv)          Any amounts payable by the Borrower pursuant to this Section 13.17
shall be payable within the later to occur of (i) [*****] after the Borrower
receives an invoice for such amounts from any applicable Indemnified Person, and
(ii) [*****] to the date on which such Indemnified Person expects to pay such
costs on account of which the Borrower’s indemnity hereunder is payable, and if
not paid by such applicable date shall bear interest at the Late Charge Rate
from and after such applicable date until paid in full.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

111

--------------------------------------------------------------------------------


 

(v)           The Borrower shall be entitled, at its expense, to participate in
the defense thereof provided that such Indemnified Person shall have the right
to retain its own counsel, at the Borrower’s expense, and such participation by
the Borrower in the defense thereof shall not release the Borrower of any
liability that it may have to such Indemnified Person.  Any Indemnified Person
against whom any Claim is made shall be entitled, after consultation with the
Borrower and upon consultation with legal counsel wherein such Indemnified
Person is advised that such Claim is meritorious, to compromise or settle any
such Claim.  Any such compromise or settlement shall be binding upon the
Borrower for purposes of this Section 13.17.

 

(vi)          Upon payment of any Claim by the Borrower pursuant to this
Section 13.17, the Borrower, without any further action, shall be subrogated to
any and all claims that such Indemnified Person may have relating thereto, and
such Indemnified Person shall at the request and expense of the Borrower
cooperate with the Borrower and give at the request and expense of the Borrower
such further assurances as are necessary or advisable to enable the Borrower
vigorously to pursue such claims.

 

(vii)         Notwithstanding any other provision of this Section 13.17, the
Borrower shall not be entitled to any (i) notice, (ii) participation in the
defense of, (iii) consent rights with respect to any compromise or settlement,
or (iv) subrogation rights, in each case except as otherwise provided for
pursuant to this Section with respect to any action, suit or proceeding against
the Borrower, Holdings or the Sponsor.

 

13.18.              Counterparts.

 

This Common Agreement may be executed in one or more duplicate counterparts and
when signed by all of the parties shall constitute a single binding agreement.

 

[Remainder of page intentionally left blank; signatures follow.]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Common Agreement to be
executed and delivered by their respective officers or representatives hereunto
duly authorized as of the date first written above.

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

By:

/s/ James M. Spiezio

 

 

 

 

Its:

Treasurer and Secretary

 

 

 

 

 

U.S. DEPARTMENT OF ENERGY,

 

 as Credit Party

 

 

 

 

 

By:

/s/ David G. Frantz

 

 

 

 

Its:

Director

 

 

 

 

 

U.S. DEPARTMENT OF ENERGY,

 

 as Loan Servicer

 

 

 

 

 

By:

/s/ David G. Frantz

 

 

 

 

Its:

Director

 

 

 

 

 

MIDLAND LOAN SERVICES, INC.,

 as Administrative Agent in its capacity as the Collateral Agent

 

 

 

 

By:

/s/ Bradley J. Hauger

 

 

 

 

Its:

Senior Vice President

 

 

Servicing Officer

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

APPENDIX A

 

ACCOUNTS; REVENUES
AND APPLICATION THEREOF

 

Section A.1           Project Accounts

 

(a)           The Borrower shall establish and maintain (I) the Collateral
Account with PNC Bank, National Association, or another bank or financial
institution satisfactory to DOE (the “Depository Bank”) for the receipt and
management of Project-related funds and security and (II) the following
subaccounts within the Collateral Account established and maintained with the
Depository Bank for the management of Project-related funds and security (the
Collateral Account and such subaccounts, collectively, the “Project Accounts”):

 

(i)            Base Equity Account;

 

(ii)           Overrun Equity Account;

 

(iii)          Loss Proceeds Account;

 

(iv)          Project Revenue Account;

 

(v)           Operating Disbursement Account;

 

(vi)          Debt Service Payment Account;

 

(vii)         Debt Service Reserve Account;

 

(viii)        Maintenance Reserve Account;

 

(ix)           Capital Account;

 

(x)            Post Reserve Account; and

 

(xi)           Distribution Suspense Account.

 

(b)           All monies at any time deposited in any account required hereby
shall be disbursed, allocated and applied solely for the uses and purposes
provided herein.

 

Section A.2           Control by Collateral Agent; Fees

 

(a)           The Collateral Agent shall have sole dominion and control over,
and the exclusive right of withdrawal from, all Project Accounts, other than the
Operating Disbursement Account and the Maintenance Reserve Account, in
accordance with the terms of this Common Agreement and the Account Control
Agreements.  The Borrower shall have the right to direct the disposition of
funds in the Operating Disbursement Account by check or wire transfer unless an
Event of Default Notice has been issued and remains effective.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

(b)           The Borrower shall pay all fees and expenses of the Secured
Parties, the Depository Bank and the Collateral Agent as may be required by DOE
in its sole discretion in connection with the establishment and maintenance of
the Project Accounts.

 

Section A.3           Base Equity Account

 

(a)           On the Financial Closing Date, the Borrower shall deposit in the
Collateral Account, and the Collateral Agent shall transfer from the Collateral
Account to the Base Equity Account, all Base Equity that has not previously been
invested in the Project and approved and valued by DOE.

 

(b)           Prior to the Physical Completion Date, all monies on deposit in
the Base Equity Account shall be applied to Equity Advances in accordance with,
and in the amounts determined under, Sections 2.1(b) and 2.4.2 of the Common
Agreement.

 

(c)           From and after the Physical Completion Date, at the request of the
Borrower, provided that no Potential Default or Event of Default shall then
exist, the Collateral Agent shall cause any monies on deposit in the Base Equity
Account to be disbursed to the Borrower for distribution to the Equity Owners of
the Borrower without regard to the limitations set forth in Section 7.10 of the
Common Agreement (except for Section 7.10(a)(ii) thereof).  The Collateral Agent
shall cause such amounts to be deposited in the account specified by the
Borrower in the notice referred to in the preceding sentence within two
(2) Business Days after receipt of such notice.

 

Section A.4           Overrun Equity Account

 

(a)           If at any time the Borrower or DOE shall determine that the sum of
(A) the unadvanced proceeds of the DOE Credit Facility and (B) the amount
remaining on deposit in the Base Equity Account shall be insufficient to pay all
remaining Total Project Costs, then the Borrower shall [*****] of (y) such
determination by the Borrower or (z) notice of such determination by DOE to the
Borrower, deposit the amount of such deficiency in the Collateral Account, and
the Collateral Agent shall immediately transfer the entire amount so deposited
by the Borrower pursuant to this Section A.4(a) from the Collateral Account to
the Overrun Equity Account.

 

(b)           Prior to the Physical Completion Date, all monies on deposit in
the Overrun Equity Account shall be applied to Equity Advances in accordance
with, and in the amounts determined under, Sections 2.1(b) and 2.4.2 of the
Common Agreement.

 

(c)           From and after the Physical Completion Date, at the request of the
Borrower, provided that no Potential Default or Event of Default shall then
exist, the Collateral Agent shall cause any monies on deposit in the Overrun
Equity Account to be disbursed to the Borrower or as the Borrower may direct for
distribution to the Equity Owners of the Borrower without regard to the
limitations set forth in Section 7.10 of the Common Agreement (except for
Section 7.10(a)(ii) thereof).  The Collateral Agent shall cause such amounts to
be deposited in the account specified by the Borrower in the notice referred to
in the preceding sentence within two (2) Business Days after receipt of such
notice.

 

2

--------------------------------------------------------------------------------


 

Section A.5           Loss Proceeds Account

 

All Loss Proceeds shall be deposited in the Collateral Account immediately upon
receipt, shall be immediately transferred by the Collateral Agent from the
Collateral Account to the Loss Proceeds Account and shall be applied as provided
in Section 3.4.3(a)(ii) and Section 6.26 of the Common Agreement.

 

Section A.6           Deposit of Operating Revenues

 

The Borrower shall use commercially reasonable efforts to cause all Operating
Revenues to be deposited directly into the Collateral Account immediately upon
receipt and, following the transfer of such Operating Revenues by the Collateral
Agent from the Collateral Account to the Project Revenue Account, thereafter
applied as provided in Section A.7 hereof.  The Collateral Agent shall
immediately transfer any amounts deposited in the Collateral Account pursuant to
this Section A.6 from the Collateral Account to the Project Revenue Account.

 

Section A.7           Application of Operating Revenues

 

(a)           Prior to the Physical Completion Date, the Collateral Agent shall
cause all monies on deposit in the Project Revenue Account to be applied for the
following purposes in the following order of priority, the requirements of each
numbered item to be fully satisfied for any fiscal period before application of
any monies to any succeeding numbered item for such fiscal period:

 

(i)         First:  On the first Business Day of each calendar month, to the
Operating Disbursement Account, (A) such amount, if any, that, when added to the
amount then on deposit in the Operating Disbursement Account, shall equal the
amount of Operating Costs for such calendar month in accordance with the
Operating Budget, and (B) with the consent of DOE in its sole discretion, an
additional amount equal to all or a portion of the amount of Operating Costs
anticipated by Borrower to be paid or incurred during such calendar month in
excess of the amount of Operating Costs for such calendar month as set forth in
the Operating Budget;

 

(ii)        Second:  On the first Business Day of each calendar month, to the
Maintenance Reserve Account, such amount, if any, that, when added to the amount
then on deposit in the Maintenance Reserve Account, shall equal the MRA Required
Amount; and

 

(iii)       Third:  Any monies on deposit in the Project Revenue Account that
are not applied as provided in clauses (i) and (ii) of this Section A.7(a) shall
be retained in the Project Revenue Account.

 

(b)           From and after the Physical Completion Date, the Collateral Agent
shall cause all monies on deposit in the Project Revenue Account to be applied
for the following purposes in the following order of priority, the requirements
of each numbered item to be fully satisfied for any

 

3

--------------------------------------------------------------------------------


 

fiscal period before application of any monies to any succeeding numbered item
for such fiscal period:

 

(i)         First:  On the first Business Day of each calendar month, to the
Operating Disbursement Account, (A) such amount, if any, that, when added to the
amount then on deposit in the Operating Disbursement Account, shall equal the
amount of Operating Costs for such calendar month in accordance with the
Operating Budget, and (B) with the consent of DOE in its sole discretion, an
additional amount equal to all or a portion of the amount of Operating Costs
anticipated by Borrower to be paid or incurred during such calendar month in
excess of the amount of Operating Costs for such calendar month as set forth in
the Operating Budget;

 

(ii)        Second:  On the first Business Day of each calendar month, to the
Debt Service Payment Account, such amount, if any, that, when added to the
amount then on deposit in the Debt Service Payment Account, shall equal the
amount of interest and principal on the DOE-Guaranteed Loan and all other costs,
fees and expenses arising under the Loan Documents that are due and payable to
FFB or DOE on or before the next succeeding Payment Date;

 

(iii)       Third:  On the first Business Day of each calendar month, to the
Debt Service Reserve Account, such amount, if any, that, when added to the
amount then on deposit in the Debt Service Reserve Account, shall equal the Debt
Service Reserve Requirement;

 

(iv)       Fourth:  On the first Business Day of each calendar month, to the
Maintenance Reserve Account, such amount, if any, that, when added to the
amounts then on deposit in the Maintenance Reserve Account, shall equal the MRA
Required Amount;

 

(v)        Fifth:  On the first Business Day of each calendar month, to the
Capital Account, such amount, if any, that, when added to the amounts on deposit
in the Capital Account, shall equal the Capital Account Requirement;

 

(vi)       Sixth:  On the first Business Day of each calendar month, to the Post
Reserve Account, such amount, if any, that, when added to the amounts then on
deposit in the Post Reserve Account, shall equal the aggregate amount of Base
Fees payable on or before the next succeeding Payment Date to the Operator under
the O&M Agreement and to the Administrator under the Administrative Services
Agreement; and

 

(vii)      Seventh:  On the first Business Day of each January, April, July and
October, commencing on or after the Project Completion Date, to the Distribution
Suspense Account, all remaining monies then on deposit in the Project Revenue
Account.

 

4

--------------------------------------------------------------------------------


 

Section A.8           Operating Disbursement Account

 

The Borrower shall from time to time, or cause the Operator or the Administrator
to, apply monies on deposit in the Operating Disbursement Account to pay
(a) Operating Costs in accordance with the most recent Operating Budget and
(b) with the consent of DOE in its sole discretion, Operating Costs in excess of
the amount of Operating Costs as set forth in the most recent Operating Budget.

 

Section A.9           Debt Service Payment Account

 

The Collateral Agent shall cause monies on deposit in the Debt Service Payment
Account to be applied to pay all amounts payable by Borrower to FFB and DOE
under the Loan Documents including, without limitation, interest and principal
on the DOE-Guaranteed Loan and all other costs, fees and expenses arising under
the Loan Documents, as and when all such amounts are due and payable.

 

Section A.10         Debt Service Reserve Account

 

(a)           If at any time the monies on deposit in the Debt Service Payment
Account shall not be sufficient to pay all amounts payable to FFB and DOE under
the Loan Documents, including, without limitation, interest and principal on the
DOE-Guaranteed Loan and all other costs, fees and expenses arising under the
Loan Documents, as and when all such amounts are due and payable, then, after
application of all monies on deposit in the Debt Service Payment Account for
such purposes, the Collateral Agent shall cause monies on deposit in the Debt
Service Reserve Account to be applied to pay such deficiency.

 

(b)           On the second Business Day prior to the date on which any amount
is payable by Borrower to FFB or DOE under the Loan Documents, the Collateral
Agent shall give notice to the Sponsor if the monies on deposit in the Debt
Service Payment Account plus the monies on deposit in the Debt Service Reserve
Account are insufficient to cause such amount to be paid to FFB or DOE under the
Loan Documents, which notice shall specify the amount of such insufficiency.

 

(c)           Within five (5) days after the date on which any monies are
withdrawn from the Debt Service Reserve Account, the Collateral Agent shall give
notice to the Sponsor if the monies then on deposit in the Debt Service Reserve
Account are less than the Debt Service Reserve Requirement, which notice shall
specify the amount of such deficiency.

 

(d)           If at any time the monies on deposit in the Debt Service Reserve
Account shall exceed the Debt Service Reserve Requirement, the Collateral Agent
shall transfer the amount of such excess to the Project Revenue Account.

 

Section A.11         Maintenance Reserve Account

 

(a)           If at any time the monies on deposit in the Operating Disbursement
Account shall not be sufficient to pay Operating Costs, then, after application
of all monies on deposit in the Operating Disbursement Account for such purpose,
the Borrower shall transfer monies on

 

5

--------------------------------------------------------------------------------


 

deposit in the Maintenance Reserve Account in the amount of such deficiency to
the Operating Disbursement Account to be applied to pay such deficiency.

 

(b)           If at any time, and to the extent that (i) the monies on deposit
in the Debt Service Payment Account shall not be sufficient to pay all amounts
payable to FFB and DOE under the Loan Documents as and when such amounts are due
and payable and (ii) the monies on deposit in the Debt Service Reserve Account
are insufficient to cover such deficiency in the Debt Service Payment Account,
then the Borrower shall transfer monies on deposit in the Maintenance Reserve
Account in the amount of such deficiency to the Debt Service Payment Account.

 

(c)           If at any time the monies on deposit in the Maintenance Reserve
Account shall exceed the MRA Required Amount, the Borrower shall transfer the
amount of such excess to the Project Revenue Account.

 

Section A.12         Capital Account

 

(a)           The Collateral Agent shall hold monies on deposit in the Capital
Account as a reserve fund and shall not disburse such monies without the consent
of the Loan Servicer.

 

(b)           If at any time, and to the extent that (i) the monies on deposit
in the Debt Service Payment Account shall not be sufficient to pay all amounts
payable to FFB and DOE under the Loan Documents as and when such amounts are due
and payable and (ii) the monies on deposit in the Debt Service Reserve Account
and the Maintenance Reserve Account are insufficient to cover such deficiency in
the Debt Service Payment Account, then the Collateral Agent shall transfer
monies on deposit in the Capital Account in the amount of such deficiency to the
Debt Service Payment Account.

 

Section A.13         Post Reserve Account

 

The Collateral Agent shall cause monies on deposit in the Post Reserve Account
to be applied as follows:

 

(a)           to pay Base Fees as and when all such amounts are due and payable,
on a pro rata basis in proportion to the aggregate amounts that are due and
payable pursuant to the terms of the O&M Agreement and the Administrative
Services Agreement, respectively; provided that, to the extent that any
shortfall exists in the Operating Disbursement Account, the Debt Service Payment
Account, the Debt Service Reserve Account or the Maintenance Reserve Account,
such monies shall be transferred to each such account in such order prior to
being used to pay Base Fees; and

 

(b)           after the payment of all Base Fees then due and payable, any
monies remaining on deposit in the Post Reserve Account shall be transferred to
the Project Revenue Account.

 

Section A.14         Distribution Suspense Account

 

The Collateral Agent shall cause all monies on deposit in the Distribution
Suspense Account to be applied for the following purposes in the following order
of priority, the

 

6

--------------------------------------------------------------------------------


 

requirements of each numbered item to be fully satisfied for any fiscal period
before application of any monies to any succeeding numbered item for such fiscal
period:

 

(a)           On the 15th day of each February, May, August and November (each,
a “Distribution Date”), in the event that all of the conditions precedent set
forth in Section 7.10(a) of the Common Agreement are not satisfied, to the
Project Revenue Account, all monies then on deposit in the Distribution Suspense
Account.

 

(b)           On each Distribution Date, provided that all of the conditions
precedent set forth in Section 7.10(a) of the Common Agreement are satisfied, at
the direction of the Borrower, the Collateral Agent shall cause a portion of the
monies then on deposit in the Distribution Suspense Account to be disbursed to
the Borrower or as the Borrower may direct to make any Restricted Payment;
provided, however, that at the same time as the Collateral Agent shall cause any
monies on deposit in the Distribution Suspense Account to be disbursed to make
any Restricted Payment, the Collateral Agent shall cause monies on deposit in
the Distribution Suspense Account in an amount equal to the Prepayment Amount to
be applied to the voluntary prepayment of the DOE-Guaranteed Loan in accordance
with clause (v) of the definition of “Distribution Preconditions” and pursuant
to Section 3.4.3(a)(v) of this Common Agreement.

 

(c)           For purposes of applying paragraph (a) or paragraph (b) of this
Section A.14, satisfaction or nonsatisfaction of all of the conditions precedent
set forth in Section 7.10(a) of the Common Agreement shall be determined as of
both (i) the first day of the then current calendar quarter and (ii) the
applicable Distribution Date, except that satisfaction or nonsatisfaction of the
condition precedent set forth in clause (iv) of the definition of “Distribution
Preconditions” shall be determined only as of the last day of the preceding
calendar quarter.  Unless all of the conditions precedent set forth in
Section 7.10(a) of the Common Agreement are satisfied on all such applicable
dates, all monies then on deposit in the Distribution Suspense Account shall be
transferred to the Project Revenue Account on the applicable Distribution Date.

 

Section A.15         Closing of Project Accounts

 

If a Project Account is no longer intended to be utilized pursuant to this
Common Agreement, the Borrower may deliver a written request to the Collateral
Agent to close such Project Account and transfer any funds on deposit therein to
the Project Revenue Account.  If the Loan Servicer acknowledges to the
Collateral Agent in writing that such Project Account will no longer be utilized
pursuant to this Common Agreement, the Collateral Agent shall close such Project
Account, transfer any funds on deposit therein to the Project Revenue Account
and deliver notice of such actions to the Borrower and the Loan Servicer.

 

Section A.16         Reserve Letters of Credit

 

(a)           Reductions in Amount

 

At any time when one or more Reserve Letters of Credit are outstanding in
relation to the Debt Service Reserve Account and the balance of the Debt Service
Reserve Account exceeds the Debt Service Reserve Requirement (the amount of the
excess being the “Reduction Amount”) as the result of (a) funds being deposited
into the Debt Service Reserve Account in accordance with

 

7

--------------------------------------------------------------------------------


 

this Common Agreement or (b) a reduction in the Debt Service Reserve
Requirement, then the aggregate undrawn amount of the Reserve Letters of Credit
shall, upon the written request of the Borrower be reduced.  Such reduction
shall be confirmed by the Loan Servicer to the Collateral Agent in writing.  The
Collateral Agent shall effect any such reduction by promptly delivering to the
issuer of each affected Reserve Letter of Credit a certificate in the form
attached to such Reserve Letter of Credit requesting that the available amount
of such Reserve Letter of Credit be reduced as provided in this Section A.16(a).

 

(b)           Drawings of Full Amount

 

The Collateral Agent shall draw the full amount of a Reserve Letter of Credit on
the first Business Day to occur after the earlier of (a) the date that is thirty
(30) days prior to the scheduled expiration date of such Reserve Letter of
Credit if the Collateral Agent may otherwise do so in compliance with the
definition of Reserve Letter of Credit and (b) as instructed in writing by the
Loan Servicer if the issuer of such Reserve Letter of Credit ceases to satisfy
the requirements established by the DOE or such Reserve Letter of Credit is
otherwise eligible to be drawn in accordance with its terms.  Any amounts so
drawn by the Collateral Agent under a Reserve Letter of Credit shall be
deposited by the Collateral Agent in the Debt Service Reserve Account.

 

(c)           Partial Drawings

 

(i)     If pursuant to this Common Agreement the Collateral Agent is directed to
disburse, transfer or withdraw an amount (a “Required Amount”) from the Debt
Service Reserve Account, the Collateral Agent shall transfer cash and/or draw on
any Reserve Letter of Credit as follows:

 

(A)           if no Reserve Letter of Credit has been provided, or if and to the
extent the Borrower so specifies by written notice to the Collateral Agent, the
Collateral Agent shall transfer cash from the Debt Service Reserve Account;

 

(B)           if the balance on the Debt Service Reserve Account comprises one
or more Reserve Letters of Credit, and any cash to be transferred in accordance
with paragraph (A) is less than the Required Amount, the Collateral Agent shall
draw on a Reserve Letter of Credit in an aggregate amount equal to such
shortfall.

 

(ii)    Any draws upon any Reserve Letter of Credit will be made at least two
(2) Business Days prior to the date on which the relevant disbursement, transfer
or withdrawal is to be made.

 

Section A.17         Permitted Investments

 

(a)           All amounts deposited in the Project Accounts and not disbursed on
the same day deposited shall be invested, on the same day as deposited or, with
respect to amounts deposited with the Collateral Agent after 11:00 a.m. (New
York time), the Collateral Agent shall use

 

8

--------------------------------------------------------------------------------


 

commercially reasonable efforts to invest on the same day as deposited, or
otherwise on the next Business Day, in Permitted Investments specified in
writing by the Borrower.  The Borrower shall use commercially reasonable efforts
to assure that the final maturity of any such investment does not extend beyond
the time when the amounts used to acquire such investments would be required for
any other application under this Common Agreement.  If the Borrower does not
specify in writing to the Collateral Agent in which Permitted Investments
amounts deposited shall be invested, the Collateral Agent shall deposit such
amounts in the Overnight Investment, until such written specification is
received.  Interest or any other income arising out of the investment of monies
on deposit in any of the Project Accounts shall be deposited when paid in the
Project Revenue Account.

 

(b)           Liquidation to Make Disbursements.  If and when cash is required
for any disbursement, transfer or withdrawal from a Project Account in
accordance with this Common Agreement, the Collateral Agent shall cause
Permitted Investments to be sold or otherwise liquidated into cash (without
regard to maturity) in order to make such disbursement, transfer or withdrawal.

 

(c)           Liability of Collateral Agent and DOE.  All investments in
Permitted Investments shall be made at the sole risk of the Borrower.  Neither
the Collateral Agent nor DOE shall be liable for any loss, fee, tax or other
charge resulting from any investment or reinvestment in any Permitted Investment
or the sale, disposition, redemption or liquidation of such investment or by
reason of the fact that the proceeds realized in respect of such sale,
disposition, redemption or liquidation were less than that which might otherwise
have been obtained.

 

Section A.18         Disbursements by Collateral Agent

 

The Collateral Agent shall make disbursements, transfers and withdrawals from
the Project Accounts (except for the Operating Disbursement Account and the
Maintenance Reserve Account) pursuant to and in accordance with written
instructions from the Loan Servicer to disburse, transfer or withdraw funds in
accordance with the terms of this Common Agreement.  The Collateral Agent shall
have no obligation (express, implied or otherwise) to investigate whether any
such written instructions from the Loan Servicer comply with this Appendix A or
any other provision of this Common Agreement.

 

Section A.19         Collateral Agent’s Notice

 

At least two (2) Business Days prior to the date of any requested disbursement,
transfer or withdrawal from the Project Revenue Account pursuant to Section A.7
hereof (each, a “Disbursement Date”), the Collateral Agent shall transmit to the
Borrower and the Loan Servicer a notice (each, a “Disbursement Notice”)
specifying:

 

(a)           Any Agent fees, costs and expenses to be paid in accordance with
Section 9.7 of this Common Agreement on the immediately succeeding Disbursement
Date;

 

(b)           The balances in each of the Project Accounts and the undrawn
amount of any Reserve Letter of Credit as of the opening of business in New York
on the date of such Disbursement Notice; and

 

9

--------------------------------------------------------------------------------


 

(c)           The amount and source of funds received in accordance with this
Common Agreement and the disbursements, transfers and withdrawals of funds from
each Project Account for the period of time that transpired since the date of
immediately preceding Disbursement Notice (all as set forth in the records and
accounts maintained by the Collateral Agent).

 

Section A.20         Loan Servicer Notices.

 

On or before the twentieth (20th) day of each month, the Loan Servicer shall
deliver to the Collateral Agent and the Borrower a notice specifying the
following amounts:

 

(a)           The amount of all fees, expenses and unscheduled payments to be
paid to each Credit Party under the Loan Documents during the next succeeding
month, broken down, for each such Person, on an item-by-item basis;

 

(b)           The amount of Debt Service due to each Credit Party in respect of
the Credit Facilities and all other amounts due to each Credit Party under the
Loan Documents on or before the immediately succeeding Quarterly Payment Date,
broken down for each Credit Party on an item-by-item basis; and

 

(c)           The amount of the Debt Service Reserve Requirement.

 

10

--------------------------------------------------------------------------------


 

Exhibits to Common Agreement

 

A

 

Definitions

A1

 

Financial Plan

A2

 

Definition of Physical Completion and Project Completion

A3

 

Definition of DOE Requirements

A4

 

Davis-Bacon Provisions for Davis-Bacon Act Covered Contracts

A5

 

Disclosure Letter

B

 

Rules of Interpretation

C1

 

Form of Borrower Certificate (Initial Closing)

C2

 

Form of Borrower Certificate (Periodic Closing)

D1

 

Form of Lender’s Engineer Certificate (Initial Closing)

D2

 

Form of Lender’s Engineer Certificate (Periodic Closing)

E1

 

Form of Sponsor’s Certificate (Initial Closing)

E2

 

[Intentionally Omitted]

E3

 

Form of Certificate of Holdings (Initial Closing)

F1

 

Form of Insurance Consultant Certificate (Initial Closing)

F2

 

Form of Insurance Consultant Certificate (Periodic Closing)

G

 

Form of Collateral Agent Certificate (Initial Closing)

H

 

Form of Major Project Participant Certificate (Initial Closing)

I

 

Form of Financial Officer Certificate (Initial Closing)

J

 

[Intentionally Omitted]

K

 

[Intentionally Omitted]

L

 

[Intentionally Omitted]

M

 

Form of Master Advance Notice

N

 

Form of Drawstop Notice

O

 

Form of Quarterly Reporting Certificate

P

 

Form of Physical Completion Certificate

Q

 

Form of Project Completion Certificate

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

Exhibit A
to Common Agreement

 

DEFINITIONS

 

“Account Control Agreement”  Any and all agreements pursuant to which a Secured
Party obtains control of a deposit account or a securities account within the
meaning of Section 9-104 or Section 8-106, respectively, of the Uniform
Commercial Code of any applicable jurisdiction, to secure the Secured
Obligations, including without limitation that certain Account Control Agreement
by and among the Depository Bank, as that bank at which the deposit account is
maintained, the Administrative Agent in its capacity as the Collateral Agent, as
Secured Party, and Borrower.

 

“Actual Knowledge”  With respect to any Person, the actual knowledge of the
Principal Persons of such Person.

 

“Additional Project Construction Purchase Order”  A purchase order from Sponsor
or Borrower to Project Construction Contractor, in form and substance
satisfactory to the Loan Servicer and approved by the Lender’s Engineer, in
addition to Purchase Order Number 1550, dated November 20, 2009, constituting a
part of the Project Construction Contract.

 

“Additional Project Documents”  All of the contracts necessary for and material
to the construction or operation of the Project entered into by the Borrower
subsequent to the Common Agreement Date.

 

“Administrative Agent”  Midland Loan Services, Inc., a Delaware corporation.

 

“Administrative Agent Fee Agreement”  The fee letter agreement between the
Administrative Agent and the Borrower, in form and substance acceptable to DOE.

 

“Administrative Services Agreement” The Agreement obligating the Administrator
to provide ongoing administrative and management support to the Borrower with
respect to the Project.

 

“Administrator”  The Sponsor, or any replacement administrator of the Project
Facility, as permitted under the Administrative Services Agreement and approved
by the Loan Servicer.

 

“Advance”  An advance or a borrowing under the DOE Credit Facility made pursuant
to the Common Agreement, the Building Loan Agreement and the DOE Credit Facility
Documents.

 

“Advance Conditions Precedent”  As defined in Section 4.2(a) of the Common
Agreement.

 

“Advance Date”  A Business Day on which FFB makes an Advance in accordance with
Article 2 of the Common Agreement.

 

“Advance Notice Date” As defined in Section 4.2(a) of the Common Agreement.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

“Advance Schedule”  A schedule detailing the expected dates and amounts of
proposed Advances and Equity Advances to fund Project Costs, prepared by the
Borrower and certified by the Lender’s Engineer, as amended from time to time in
accordance with Section 6.8(c) of the Common Agreement.

 

“Affiliate”  As to any Person, any other Person that directly or indirectly
controls, or is under common control with, or is controlled by, such Person.  As
used in this definition, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) as used with respect to any
Person means possession, directly or indirectly, of the power to direct or cause
the direction of management or policies of such Person (whether through
ownership of voting securities or partnership or other ownership interests, by
contract or otherwise); provided, however, that, in any event and for all
purposes of the Loan Documents: (i) the Sponsor or any Affiliate of the Sponsor
shall be deemed an “Affiliate” of the Borrower; and (ii) any Person that owns
directly or indirectly 10% or more of the securities having ordinary voting
powers for the election of directors or other applicable governing body of
another Person (but excluding limited partnership interests) shall be deemed to
control such other Person.

 

“Agents”  Collectively, the Loan Servicer and the Administrative Agent in all of
its capacities (other than the Administrative Agent (or its designee) in its
capacity as the Insurance Advisor), including, without limitation, any
subcontractors of the Loan Servicer or the Administrative Agent.

 

“ALTA Survey” The ALTA survey prepared by [*****], with respect to the Project
Site.

 

“Anticipated Physical Completion Date”  The date eighteen (18) months after the
Financial Closing Date.

 

“Anticipated Project Completion Date”  The date six (6) months after the
Anticipated Physical Completion Date.

 

“Applicable Loan Guarantee Requirements”  The provisions with respect to
Title XVII, at 10 CFR Part 609, as amended from time to time, and any Applicable
Loan Guarantee Requirements from time to time promulgated to implement
Section 1705 of Title XVII.

 

“Applicable Margin”  As defined in the DOE Credit Facility Documents.

 

“Application”  The Loan Guarantee Application of the Sponsor for a DOE Guarantee
under Title XVII.

 

“Application Supplement”  The supplement to the Application required under
Section 4.1.46 of the Common Agreement, which shall include all items required
to be submitted under (i) Section 1705 of Title XVII and (ii) all applicable
requirements under the Recovery Act, including, without limitation, the items
numbered (1) through (4) as set forth on pages A3-5 and A3-6 of Exhibit A3 to
the Common Agreement.

 

“Approved Advance Schedule”  With respect to Advances under the DOE Credit
Facility, an updated Advance Schedule submitted by the Borrower from time to
time and deemed approved upon satisfaction of all corresponding Advance
Conditions Precedent.

 

A-2

--------------------------------------------------------------------------------


 

“Approved Pre-Closing Equity Credit”  The sum of (i) the appraised value of the
Project Site land, as indicated in the appraisal delivered pursuant to
Section 4.1.33, and (ii) an amount designated in the Development Costs Statement
as contributed to the Borrower and approved by the Loan Servicer for application
to the Base Equity Commitment in accordance with Section 2.4.2 of the Common
Agreement.

 

“Approved Pre-Closing Equity Credit Balance”  As of any date, the amount of the
Approved Pre-Closing Equity Credit less the aggregate amount of Equity
Contributions allocated from the Approved Pre-Closing Equity Credit.

 

“Approved Project Changes”  As defined in Section 6.8(b) of the Common
Agreement.

 

“Asset Pledge Documents”  As defined in Section 4.1.1 of the Common Agreement.

 

“Authorized Official”  With respect to any Person, (i) the President, the Vice
President, the Assistant Vice President, the Treasurer, the Assistant Treasurer,
or any other Financial Officer of such Person, and (ii) with respect to the
Borrower, and the Sponsor, only those individuals holding any of the foregoing
positions whose name appears on a certificate of incumbency delivered
concurrently with the execution of the Common Agreement, as such certificate of
incumbency may be amended or supplemented from time to time to identify names of
the individuals then holding such offices and the capacity in which they are
acting.

 

“Availability Period”  The period from the date of the FFB Promissory Note to
the “Last Day for an Advance” specified in the FFB Promissory Note.

 

“Bankruptcy Law”  Any insolvency, reorganization, moratorium or similar law for
the general relief of debtors in any relevant jurisdiction.

 

“Base Case Projections”  A projection of operating results for the Project over
a period ending no sooner than twelve fiscal months after the Maturity Date,
showing on a basis consistent with the Operating Plan, the Operating Forecast,
and the Transaction Documents at a minimum the Borrower’s good faith projections
based on assumptions that were believed by the Borrower to be reasonable as of
the date made, as of the Initial Advance Date or such later date as of which
such Base Case Projections have been revised, of revenues, expenses, cash flow,
Debt Service Coverage Ratios and sources and uses of revenues over the forecast
period, as updated from time to time in accordance with Section 6.1(j)(ii) of
the Common Agreement.

 

“Base Equity”  The base equity to be contributed by the Sponsor to the Borrower
and applied to Base Project Costs, as shown on the Financial Plan.

 

“Base Equity Account”  The Project Account created under clause (i) of
Section A.1(a) of Appendix A to the Common Agreement.

 

“Base Equity Commitment”  The obligation of the Borrower and the Sponsor to fund
(i) 37.5% of all Eligible Base Project Costs, and (ii) 100% of all Ineligible
Base Project Costs.

 

“Base Fees”  The Base Fees payable to Operator pursuant to the O&M Agreement and
the Base Fees payable to Administrator pursuant to the Administrative Services
Agreement.

 

A-3

--------------------------------------------------------------------------------


 

“Base Project Costs”  The Borrower’s estimate as of the Common Agreement Date of
Total Project Costs, in the aggregate amount of $69,019,230 (which, for
avoidance of doubt, includes [*****] of budgeted Overrun Contingencies).

 

“Borrower”  Stephentown Regulation Services LLC, a limited liability company
organized and existing under the laws of the State of Delaware.

 

“Borrower Certificate”  A certificate executed by an Authorized Official of the
Borrower that is (i) with respect to any certificate delivered pursuant to
Section 4.1 of the Common Agreement, dated as of the Financial Closing Date and
substantially in the form attached as Exhibit C to the Common Agreement, (ii) a
Master Advance Notice delivered pursuant to Section 4.2 of the Common Agreement,
substantially in the form attached as Exhibit M to the Common Agreement,
(iii) delivered as a condition precedent to Physical Completion or Project
Completion, or (iv) with respect to any other certification to be made by the
Borrower pursuant to any Loan Document, addressing such matters as are specified
in such Loan Document.

 

“Borrower Reimbursement Obligations”  As defined in Section 12.2.1 of the Common
Agreement.

 

“Borrower Reimbursement Payment”  As defined in Section 12.2.2of the Common
Agreement.

 

“Borrower’s Accountant”  Miller Wachman LLP or such other firm of independent
public accountants of recognized standing as may be appointed by the Borrower as
Borrower’s Accountant from time to time with the approval of the Loan Servicer;
provided, however, that any of Deliotte & Touche LLP, Ernst & Young LLP, KPMG
LLP and PricewaterhouseCoopers LLP, if appointed by the Borrower as Borrower’s
Accountant, shall not require the approval of the Loan Servicer.

 

“Building Loan” The portion of the DOE Credit Facility to be advanced pursuant
to the terms of the Building Loan Agreement.

 

“Building Loan Agreement” The Building Loan Agreement among the Borrower, DOE
and the Collateral Agent providing the terms and conditions of Advances of the
Building Loan.

 

“Building Loan Mortgage”  The Building Loan Mortgage and Security Agreement made
by the Borrower, as mortgagor, in favor of the Administrative Agent in its
capacity as the Collateral Agent, as mortgagee, to secure the principal amount
of $5,760,620 pursuant to which the Borrower grants for the benefit of DOE a
mortgage encumbering all of its rights to the Project Site and the Improvements.

 

“Business Day”  Any day other than a Saturday, Sunday or any other day on which
either FFB or the Federal Reserve Bank of New York are not open for business.

 

“Buy American Provisions” means Section 1605 of Title XVI of Division A of the
Recovery Act, 2 C.F.R. Sections 176.140 and 176.160, Office of Management and
Budget’s Initial Implementing Guidance for the Recovery Act, M-09-10
(February 18, 2009) and Updated Implementing Guidance for the Recovery Act,
M-09-15 (April 3, 2009) and, in each case, any

 

A-4

--------------------------------------------------------------------------------


 

amendment, supplement or successor thereto, including any relevant regulation or
guidance which may be issued by DOE.

 

“Capital Account”  The Project Account created under clause (ix) of
Section A.1(a) of Appendix A to the Common Agreement.

 

“Capital Account Requirement”  An amount equal to $1,000,000.

 

“Capital Expenditures”  All expenditures that should be capitalized in
accordance with GAAP.

 

“Capital Lease”  Any lease of (or other agreement conveying the right to use)
property, real or personal, which would be required, in accordance with GAAP, to
be capitalized and accounted for as a capital lease on a balance sheet of the
lessee.

 

“Cash Available for Debt Service”  means, for any period, Net Income plus
depreciation and amortization and other non-cash charges plus/minus changes in
Working Capital plus interest and fees paid, minus capital expenditures; except
that (a) in calculating the rolling 12-month Debt Service Coverage Ratio for
purposes of clause (iv) of the definition of “Distribution Preconditions”, “Cash
Available for Debt Service” means, for any 12-month period, (A) the revenues,
receipts and earnings of the Borrower from the sources described in clauses
(i) and (ii) of the definition of “Operating Revenues” for such twelve-month
period plus (B) the revenues and receipts of the Borrower from the source
described in clause (iii) of the definition of “Operating Revenues” for a period
of no more than three (3) months during such 12-month period, minus (C) the
Operating Costs of the Borrower for such twelve-month period, and (b) for
purposes of Section 2(b)(ii) of Exhibit A2 to the Common Agreement, “Cash
Available for Debt Service” means, for any period, the revenues, receipts and
earnings of the Borrower from the sources described in clauses (i) and (ii) of
the definition of “Operating Revenues” for such period minus the Operating Costs
of the Borrower for such period.

 

“CCR”  As defined in Section 4.1.49 of the Common Agreement.

 

“Change of Control”  At any time, either:

 

(a) the Sponsor ceases to hold a majority of the voting power of the issued and
outstanding Voting Stock of Holdings (or, if the Sponsor shall hold its Equity
Interests in Holdings through a Parent Holdco, a majority of the voting power of
the outstanding Voting Stock of such Parent Holdco), provided that if the
members of the board of managers or equivalent body of Holdings are selected in
a manner other than by vote of Voting Stock, a Change of Control shall occur if,
and only if, the Sponsor ceases to have the power, by contract or otherwise, to
appoint a majority of the members of the board of managers or equivalent body of
Holdings or such Parent Holdco, as applicable; or

 

(b) if the Sponsor holds its Equity Interests in Holdings through a Parent
Holdco, such Parent Holdco shall cease to hold [*****] of the issued and
outstanding Equity Interests in Holdings.

 

“Change of Law”  Any change in any Governmental Rule or the application or
requirements thereof, or compliance by any Person with any request or directive
(whether or not

 

A-5

--------------------------------------------------------------------------------


 

having the force of law but if not having the force of law, being of a type with
which they customarily comply) of any Governmental Authority issued after the
Common Agreement Date.

 

“Change Orders”  With respect to any Construction Contract, as defined in such
Construction Contract.

 

“Claims”  As defined in the Environmental Indemnity Agreement.

 

“Collateral”  The Collateral Security granted to the Administrative Agent in its
capacity as the Collateral Agent under the Security Documents.

 

“Collateral Account”  The Project Account created under clause (I) of
Section A.1(a) of Appendix A to the Common Agreement.

 

“Collateral Agent”  The Administrative Agent in its capacity as collateral
agent, as appointed in the Common Agreement.

 

“Collateral Assignment”  The Collateral Assignment of Permits and Contracts by
and between the Borrower and the Collateral Agent.

 

“Collateral Security”  All real or personal property, assets, revenues, and
equity interests, whether now existing or hereinafter acquired, that are subject
to or are intended to be or become subject to the security interest or lien
granted by any of the Security Documents.

 

“Commencement of Construction”  The occurrence of the following: (i) the
Borrower has completed all pre-construction engineering and design, has received
all necessary licenses, permits and local and national environmental clearances,
has engaged all contractors and ordered all essential equipment and supplies as,
in each case, can reasonably be considered necessary so that physical
construction of the Project may begin [*****].

 

“Common Agreement”  The Common Agreement, dated as of August 6, 2010, among the
Borrower, DOE and the Administrative Agent in its capacity as the Collateral
Agent, to which this Exhibit A is appended.  The Common Agreement, together with
the DOE Guarantee, constitutes the “Loan Guarantee Agreement” referred to in the
Applicable Loan Guarantee Requirements.

 

“Common Agreement Date”  The date of the Common Agreement.

 

“Completion Guaranty” The Completion Guaranty from the Sponsor to DOE
guaranteeing all obligations of the Borrower through the Project Completion
Date, including causing the Project Completion Date to occur on the date
specified in the Loan Documents and all obligations to correct any deficiencies
in the Project that arise through the warranty period.

 

“Comptroller General”  The Comptroller General of the United States.

 

“Construction Contractor”  Each of (i) the Sponsor, (ii) the Project
Construction Contractor and (iii) any material subcontractor under any
Construction Contract.

 

A-6

--------------------------------------------------------------------------------


 

“Construction Contracts”  Each of (i) the EPC Agreement, (ii) the Project
Construction Contract and (iii) any material subcontract of any tier under the
EPC Agreement or the Project Construction Contract.

 

“Construction Period”  The period prior to the Physical Completion Date.

 

“Construction Work”  All work pursuant to each of the Construction Contracts.

 

“Contingent Obligation”  As to any Person, any obligation of such Person with
respect to any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including
without limitation any obligation of such Person, whether or not contingent, as
a guarantee or otherwise; (i) for the purchase, payment or discharge of any such
primary obligation; (ii) to purchase, repurchase or otherwise acquire such
primary obligations or any property constituting direct or indirect security
therefor, including the obligation to make take-or-pay or similar payments;
(iii) to advance or supply funds; (iv) to maintain working capital or equity
capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor; (v) to purchase property, securities or services primarily
for the purpose of assuring the holder of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation;
(vi) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof, including without limitation with respect to
letter of credit obligations, swap agreements, foreign exchange contracts and
other similar agreements (including agreements relating to derivative
instruments); provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business.  The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

 

“Control”  The ability to direct or cause the direction (whether through the
ownership of voting securities, by contract, or otherwise) of the management and
policies of a Person or to control (whether affirmatively or negatively and
whether through the ownership of voting securities, by contract, or otherwise)
the decision of such Person to engage in the particular conduct at issue.  A
Person shall be rebuttably presumed to Control another Person if such Person
owns, directly or indirectly through one or more intermediaries, (a) sufficient
shares of stock or other equity interests to allow the Person, under ordinary
circumstances, to elect or direct the election of a majority of the members of
the board of directors or other governing body of another Person, or (b) shares
of stock or other equity interests of such other Person representing, in the
aggregate, more than 50% of the aggregate outstanding economic interests of such
Person.  The term “Controlled” has a meaning correlative to that of Control.

 

“Corporate Guaranty” The Guaranty from the Sponsor to DOE in the amount of
$2,397,000 to be used only to replenish the amount in the Debt Service Reserve
Account to the Debt Service Reserve Requirement.

 

“Corrupt Practices Laws”  (i) the Foreign Corrupt Practices Act of 1977
(Pub. L. No. 95-213, §§101-104), as amended, and (ii) any equivalent U.S. or
foreign Governmental Rule.

 

A-7

--------------------------------------------------------------------------------


 

“Cost Overrun” Any Project Cost in excess of the Base Project Cost (excluding
the Overrun Contingencies) amount budgeted therefor in the relevant line item of
the Project Budget as in effect on the Common Agreement Date (after taking into
account any reallocations (other than from Overrun Contingencies) among line
items permitted pursuant to Section 6.8(b) of the Common Agreement.)

 

“Covered Taxes”  As defined in Section 3.1.2 of the Common Agreement.

 

“Credit Parties”  DOE, the Administrative Agent in its capacity as the
Collateral Agent, and the Loan Servicer.

 

“Credit Subsidy Cost”  As defined in §609.2 of the Applicable Loan Guarantee
Requirements.

 

“Current Assets” means assets treated as current assets under GAAP.

 

“Current Liabilities” means all Indebtedness and liabilities due on demand or to
become due within one year, and other liabilities treated as current liabilities
under GAAP.

 

“Current Ratio” With respect to any computation period, the ratio of (i) Current
Assets for such period, to (ii) Current Liabilities for such period.

 

“Davis-Bacon Act”  Subchapter IV of Chapter 31 of Part A of Subtitle II of Title
40 of the United States Code, including and as implemented by the regulations
set forth in Parts 1, 3 and 5 of title 29 of the Code of Federal Regulations.

 

“Debarment Regulations”  (i) The Government-wide Debarment and Suspension
(Non-procurement) regulations (Common Rule), 53 Fed. Reg. 19204 (May 26, 1988),
(ii) Subpart 9.4 (Debarment, Suspension, and Ineligibility) of the Federal
Acquisition Regulations, 48 C.F.R. 9.400 - 9.409, and (iii) the revised
Government-wide Debarment and Suspension (Non-procurement) regulations (Common
Rule), 60 Fed. Reg. 33037 (June 26, 1995).

 

“Debt Collection Improvement Act”  The Debt Collection Improvement Act of 1996,
as amended from time to time.

 

“Debt Service”  With respect to any computation period, all principal, interest
and fees which came due under all Indebtedness for such period.

 

“Debt Service Coverage Ratio”  With respect to any computation period, the ratio
of (i) Cash Available for Debt Service for such period, to (ii) Debt Service for
such period.

 

“Debt Service Payment Account” The Project Account created under clause (vi) of
Section A.1(a) of Appendix A to the Common Agreement.

 

“Debt Service Reserve”  As defined in Section 6.17 of the Common Agreement.

 

“Debt Service Reserve Account”  The Project Account created under clause
(vii) of Section A.1(a) of Appendix A to the Common Agreement.

 

A-8

--------------------------------------------------------------------------------


 

“Debt Service Reserve Requirement”  An amount equal to the amount of Debt
Service due on the immediately succeeding two Quarterly Payment Dates; provided,
however, that if at any time a DSRA Deficiency exists, then such DSRA Deficiency
will be funded (A) by transfer immediately to the Debt Service Reserve Account
from the Distribution Suspense Account of all amounts therein, up to the amount
of such DSRA Deficiency, and (B) by deposit within 30 days thereafter into the
Debt Service Reserve Account of additional amounts necessary to fund any
remaining DSRA Deficiency.

 

“Depository Bank”  As defined in Section A.1(a) of Appendix A to the Common
Agreement.

 

“Design Contractor”  [*****], in its capacity as design contractor under the
Engineering and Architectural Services Agreement, or its successors approved by
the Loan Servicer in consultation with the Lender’s Engineer.

 

“Development Costs”  All reasonable out-of pocket expenses related to the
Project that have been incurred prior to the date specified in the Development
Costs Statement by the Borrower, the Sponsor or any Affiliate of the Sponsor in
the development of the Project, but not including technology development costs,
general administrative and overhead costs or other Ineligible Project Costs.

 

“Development Costs Statement”  The statement, in form and substance satisfactory
to DOE, summarizing the amount of Development Costs incurred prior to the
Initial Advance Date that, subject to the requirements of Section 4.1.4(v) of
the Common Agreement, and together with the appraised value of the Project Site
land, will comprise the Approved Pre-Closing Equity Credit.

 

“Direct Agreements”  As defined in Section 4.1.1 of the Common Agreement.

 

“Disclosure Letter”  The disclosure letter dated as of the Financial Closing
Date delivered by the Borrower to the Loan Servicer, containing certain
schedules of information required pursuant to the Common Agreement and the
Security Agreement and attached as Exhibit A5 to the Common Agreement.

 

“Distribution Preconditions”

 

Each of the following conditions is satisfied:

 

(i)            the date six (6) months after the Project Completion Date has
occurred;

 

(ii)           no Event of Default or Potential Default then exists or would
exist after giving effect to any Restricted Payment;

 

(iii)          the Debt Service Reserve Account is funded to the Debt Service
Reserve Requirement and the Maintenance Reserve Account is funded to the MRA
Required Amount;

 

(iv)          the rolling 12-month Debt Service Coverage Ratio is at least 1.40
to 1 (as evidenced by a certificate of the Borrower, reviewed and approved by
Borrower’s Accountant and Lender’s Engineer);

 

A-9

--------------------------------------------------------------------------------


 

(v)           the Borrower at substantially the same time as the related
Restricted Payment applies the Prepayment Amount to the voluntary prepayment of
the DOE-Guaranteed Loan, with such Prepayment Amount allocated to the prepayment
of principal in the maximum possible amount when taken together with any
associated make-whole premiums or discounts (it being understood that (x) if
there is an associated premium, the principal amount prepaid would be less than
the Prepayment Amount, and (y) if there is an associated discount, the principal
amount prepaid would be greater than the Prepayment Amount); and

 

(vi)          an appropriate requisition and supporting documentation is
provided to DOE at least 10 Business Days in advance of any request for a
Restricted Payment.

 

“Distribution Suspense Account”  The Project Account created under clause
(xi) of Section A.1(a) of Appendix A to the Common Agreement.

 

“DOE”  The U.S. Department of Energy, an agency of the United States of America.

 

“DOE Credit Facility”  The loan facility available to the Borrower under the DOE
Credit Facility Documents in the principal amount of up to the lesser of
(i) $43,137,019 and (ii) 62.5% of Eligible Base Project Costs.

 

“DOE Credit Facility Agent”  The Loan Servicer, acting in its capacity as agent
for FFB, as lender under the DOE Credit Facility Documents.

 

“DOE Credit Facility Commitment”  The commitment of FFB to make Advances to the
Borrower pursuant to the terms of the FFB Note Purchase Agreement in an
aggregate principal amount not to exceed the “Maximum Principal Amount”
specified in the FFB Promissory Note, which must be an amount not greater than
the “Loan Commitment Amount” set forth in the FFB Note Purchase Agreement, that
is the aggregate principal amount of all Advances that may be made by FFB under
the DOE Credit Facility.

 

“DOE Credit Facility Commitment Termination Date”  In accordance with the DOE
Credit Facility Documents the earliest of (i) the first date on which the
aggregate amount of the DOE-Guaranteed Loans disbursed thereunder equals the
amount of the DOE Credit Facility Commitment, (ii) the Final Advance Date, and
(iii) the date of termination in whole of DOE Credit Facility Commitment.

 

“DOE Credit Facility Documents”  As defined in Section 4.1.1 of the Common
Agreement.

 

“DOE Credit Facility Fees”  All facility fees payable to DOE, the DOE
Maintenance Fee, and any DOE Modification Fee, as specified in the DOE Credit
Facility Documents and related side letters.

 

“DOE Guarantee”  The guarantee provided by DOE for the benefit of FFB pursuant
to the DOE Credit Facility Documents.

 

“DOE Guarantee Payment”  As defined in Section 12.1 of the Common Agreement.

 

A-10

--------------------------------------------------------------------------------


 

“DOE Guarantee Payment Amount”  As defined in Section 12.1 of the Common
Agreement.

 

“DOE-Guaranteed Loans”  The Advances made by FFB pursuant to the DOE Credit
Facility Documents.

 

“DOE Maintenance Fee”  A maintenance fee payable to DOE in the amount of $25,000
per year over the term of the DOE-Guaranteed Loan.

 

[*****]

 

“DOE Requirements”  The requirements and conditions of the Applicable Loan
Guarantee Requirements set forth on Exhibit A3 to the Common Agreement.

 

“Dollars” or “ $”  The lawful currency of the United States of America.

 

“Drawstop Notice” as defined in Section 2.4.3(a) of the Common Agreement.

 

“DSRA Deficiency”  (i) prior to the date on which the Debt Service Reserve
Account is first required to be fully funded up to the amount of the Debt
Service Reserve Requirement, zero, and (ii) thereafter, the excess of the
then-applicable Debt Service Reserve Requirement over the amount then funded in
Debt Service Reserve Account.

 

“Eligible Base Project Costs”  The portion of Base Project Costs that are
Eligible Project Costs, estimated as of the Common Agreement Date to be in the
aggregate amount of $69,019,230 (which for avoidance of doubt, includes [*****]
of budgeted Overrun Contingencies).

 

“Eligible Project Costs”  Those portions of Project Costs that are eligible for
funding as “Project Costs” as defined in the Applicable Loan Guarantee
Requirements.

 

“Employee Benefit Plan”  (i) All “employee benefit plans” (as defined in
Section 3(3) of ERISA) other than any Multiemployer Plans which are or at any
time have been maintained or sponsored by the Borrower or any ERISA Affiliate or
to which the Borrower or any ERISA Affiliate has ever made, or been obligated to
make, contributions or with respect to which the Borrower or any ERISA Affiliate
has incurred any material liability or obligation, (ii) all Pension Plans, and
(iii) all Qualified Plans.

 

“Engineering and Architectural Services Agreement”  The
Architectural/Engineering Services Agreement between Sponsor and Design
Contractor, dated November 15, 2007, including any subcontracts thereunder.

 

“Environmental Claim”  Any and all obligations, liabilities, losses,
administrative, regulatory or judicial actions, suits, demands, decrees, claims,
liens, judgments, notices of noncompliance or violation, investigations
(excluding routine inspections), proceedings, clean-up, removal or remedial
actions or orders, or damages (foreseeable and unforeseeable, including
consequential and punitive damages), penalties, fees, out-of-pocket costs,
expenses, disbursements, attorneys’ or consultants’ fees, relating in any way to
any violation of Environmental Law or any violation of any Governmental Approval
issued under any such

 

A-11

--------------------------------------------------------------------------------


 

Environmental Law including (a) any and all Indemnity Claims by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages pursuant to any applicable Environmental Law, and (b) any and all
Indemnity Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
Hazardous Substances, the violation or alleged violation of any Environmental
Law or Governmental Approval issued thereunder, or arising from alleged injury
or threat of injury to health, safety or the environment.

 

“Environmental Indemnity Agreement”  The Environmental Indemnity Agreement to be
made by the Borrower and the Sponsor in favor of the Administrative Agent in its
capacity as the Collateral Agent and other Indemnified Parties (as defined
therein).

 

“Environmental Laws”  Any Governmental Rule in effect as of the Common Agreement
Date or thereafter, including, without limitation, the National Environmental
Policy Act of 1969, and in each case as amended, regulating, relating to or
imposing obligations, liability or standards of conduct concerning (A) the use
of the Project Site or the condition thereof; or (B) pollution, protection of
human or animal health or the environment or Releases or threatened Releases of
pollutants, contaminants, chemicals, radiation or industrial, toxic or hazardous
substances or wastes, including without limitation Hazardous Substances, or
otherwise relating to the generation, manufacture, processing, distribution,
use, treatment, storage, recycling, disposal, transport, or handling of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes, including without limitation Hazardous Substances.

 

“EPC Agreement”  The Engineering, Procurement and Construction Agreement between
the Borrower and the Sponsor.

 

“Equipment”  The equipment constituting a part of the Project to be installed on
the Project Site in accordance with the terms of the Project Documents.

 

“Equity Advance”  Any disbursement of Base Equity or Overrun Equity from the
Base Equity Account or the Overrun Equity Account pursuant to the terms of the
Common Agreement.

 

“Equity Commitments”  The Base Equity Commitment and the Overrun Equity
Commitment.

 

“Equity Contributions”  The aggregate equity contributed as Base Equity and
Overrun Equity.

 

“Equity Contributor”  The Sponsor.

 

“Equity Interests”  Any and all shares, interests, rights to purchase, warrants,
options, participations or other equivalents of or interests in (however
designated) the common or preferred equity or equity or preference share capital
of a Person, including, without limitation, partnership interests and limited
liability company interests.

 

“Equity Owner”  With respect to any Person, another Person holding Equity
Interests in such first Person.

 

A-12

--------------------------------------------------------------------------------


 

“Equity Pledge Agreement”  The Equity Pledge Agreement to be entered into by
Holdings and the Administrative Agent in its capacity as the Collateral Agent by
which Holdings pledges all of the Equity Interests in the Borrower.

 

“ERISA”  The Employee Retirement Income Security Act of 1974 of the United
States, as amended from time to time, and the regulations promulgated, and any
publicly available rulings issued, thereunder.

 

“ERISA Affiliate”  As applied to any person (as defined in Section 3(9) of
ERISA), means (i) any corporation that is a member of a controlled group of
corporations within the meaning of Section 414(b) of the Internal Revenue Code
of which that person is a member, (ii) any trade or business (whether or not
incorporated) that is a member of a group of trades or business under common
control within the meaning of Section 414(c) of the Internal Revenue Code or
Section 4001(b) of ERISA of which that person is a member, (iii) any member of
an affiliated service group within the meaning of Section 414(m) and (o) of the
Internal Revenue Code of which that person, any corporation described in clause
(i) above or any trade or business described in clause (ii) above is a member.

 

“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such Section with respect to a Pension Plan,
excluding, however, such events as to which the PBGC by regulation has waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event; (b) the applicability of the requirements of
Section 4043(b) of ERISA with respect to a contributing sponsor, as defined in
Section 4001(a)(13) of ERISA, to any Pension Plan where an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such plan within the following 30
days; (c) a withdrawal by the Borrower or an ERISA Affiliate from a Pension Plan
or the termination of any Pension Plan resulting in liability under
Sections 4063 or 4064 of ERISA; (d) the withdrawal of the Borrower or an ERISA
Affiliate in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by the Borrower or an ERISA
Affiliate of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Sections 4241 or 4245 of ERISA, (e) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(f) the imposition of liability on the Borrower or an ERISA Affiliate pursuant
to Sections 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the failure by the Borrower or an ERISA Affiliate
to make any required contribution to a Pension Plan, or the failure to meet the
minimum funding standard of Section 412 of the Internal Revenue Code with
respect to any Pension Plan (whether or not waived in accordance with
Section 412(d) of the Internal Revenue Code) or the failure to make by its due
date a required installment under Section 412(m) of the Internal Revenue Code
with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (h) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (i) the imposition of any material liability under Title
I or Title IV of ERISA, other than PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or an ERISA Affiliate; (j) an
application for a funding waiver under Section 303 of ERISA or an extension of
any amortization period pursuant

 

A-13

--------------------------------------------------------------------------------


 

to Section 412 of the Internal Revenue Code with respect to any Pension Plan; 
(k) the imposition of any lien on any of the rights, properties or assets of the
Borrower or an ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to Sections 401(a)(29) or 412 of the Internal Revenue Code; (l) the
making of any amendment to any Pension Plan that could directly result in the
imposition of a lien or the posting of a bond or other security; (m) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the IRC or Section 406 of ERISA) involving the assets of a
Pension Plan; or (n) the final determination that a Qualified Plan’s
qualification or tax exempt status should be revoked.

 

“Event of Default”  Any of the events described in Section 8.1 of the Common
Agreement.

 

“Event of Default Notice”  A written notice to the Collateral Agent from the
Loan Servicer stating that an Event of Default has occurred.

 

“Event of Force Majeure”  Any event, circumstance or condition in the nature of
force majeure that would entitle any Project Participant to any abatement,
postponement, or other relief from any of its contractual obligations under any
Project Document to which such Person is party, including with respect to FFB an
“Uncontrollable Cause” as defined in the FFB Note Purchase Agreement.

 

“Event of Loss”  Any event that causes any portion of the Project or any other
property of the Borrower to be damaged, destroyed or rendered unfit for normal
use for any reason whatsoever, including without limitation through a failure of
title or any loss of such property.

 

“FERC”  The Federal Energy Regulatory Commission.

 

“FFB”  The Federal Financing Bank, a body corporate and instrumentality of the
United States of America.

 

“FFB Advance Request”  A request for an Advance delivered to FFB pursuant to the
FFB Note Purchase Agreement.

 

“FFB Advance Request Approval Notice”  An “Advance Request Approval Notice” as
defined in the FFB Note Purchase Agreement, signed by DOE.

 

“FFB Funding Documents”  The FFB Program Financing Agreement, the FFB Note
Purchase Agreement, the FFB Promissory Note, the DOE Guarantee, and all other
documents, certificates and instruments required to be delivered in connection
with any of the foregoing documents.

 

“FFB Loans”  The loans made by FFB pursuant to the FFB Funding Documents.

 

“FFB Loan Transfer”  Any transfer pursuant to the FFB Note Purchase Agreement of
all or any part of the promissory note evidencing the FFB Loans.

 

“FFB Note Purchase Agreement”  The Note Purchase Agreement dated as of the
Common Agreement Date, among the Borrower, FFB, and DOE.

 

A-14

--------------------------------------------------------------------------------


 

“FFB Program Financing Agreement”  The Program Financing Agreement, dated as of
September 2, 2009, between FFB and DOE.

 

“FFB Promissory Note”  The Promissory Note to be entered into by the Borrower in
favor of FFB and guaranteed by DOE.

 

“Final Advance Date”  The “Last Day for an Advance” as set forth in the DOE
Credit Facility Documents.

 

“Financial Closing Date”  August 6, 2010.

 

“Financial Officer”  With respect to any Person, General Manager, any director,
the chief financial officer, the Controller, the Treasurer or any Assistant
Treasurer, any Vice President-Finance or any Assistant Vice President-Finance or
any other Vice President or Assistant Vice President with significant
responsibility for the financial affairs of such Person.

 

“Financial Officer Certificate”  A certificate executed by an Financial Officer
of the Borrower or the Sponsor, as the case may be, that is (i) with respect to
any certificate delivered pursuant to Section 4.1 of the Common Agreement, dated
as of the Financial Closing Date and substantially in the form attached as
Exhibit I to the Common Agreement, (ii) delivered as a condition precedent to
Project Completion, or (iii) with respect to any other certification to be made
by a Financial Officer pursuant to any Loan Document, addressing such matters as
are specified in such Loan Document.

 

“Financial Plan”  The Financial Plan attached as Exhibit A1 to the Common
Agreement, as amended from time to time with the written consent of the Loan
Servicer, setting forth all sources of funds needed to pay Total Project Costs,
including DOE-Guaranteed Loans, Base Equity and Overrun Equity, contingent
liabilities and letters of credit.

 

“Financial Statements”  With respect to any Person, such Person’s quarterly or
annual balance sheet and statements of income, retained earnings, and sources
and application of funds for such fiscal period, together with all notes thereto
and with comparable figures for the corresponding period of its previous fiscal
period, each prepared in Dollars and in accordance with GAAP (except for the
absence of footnotes and normal year-end adjustments in the case of unaudited
financial statements), it being agreed that for purposes of the Loan Documents
(i) the Financial Statements of the Sponsor shall be prepared on a consolidated
basis (including the Borrower and Holdings), (ii) separate Financial Statements
of the Borrower shall be prepared and delivered, and (iii) separate Financial
Statements of Holdings shall not be prepared.

 

“First Principal Payment Date”  September 15, 2012.

 

“Fiscal Year”  The accounting year of the Borrower beginning on and including
the Sunday nearest December 31 and ending on and including the Saturday nearest
to the following December 31.

 

“Flywheel Repair Agreement”  The Agreement for Repair and/or Replacement of
Flywheel Installation Assemblies dated as of the Common Agreement Date between
the Sponsor and the Borrower.

 

A-15

--------------------------------------------------------------------------------


 

“Foreign Asset Control Regulations”  The United States Trading with the Enemy
Act, as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended), or any
ruling issued thereunder or any enabling legislation or Presidential Executive
Order granting authority therefore.

 

“GAAP”  Generally accepted accounting principles in the United States of America
in effect from time to time including, where appropriate, generally accepted
auditing standards, including without limitation the pronouncements and
interpretations of appropriate accountancy administrative bodies (including
without limitation the Financial Accounting Standards Board and any predecessor
and successor thereto), applied on a consistent basis both as to classification
of item and amounts, it being understood that unaudited financial statements
will not include footnotes and will be subject to normal year-end adjustments.

 

“Governmental Approval”  Any approval, consent, authorization, license, permit,
order, certificate, qualification, waiver, exemption, or variance, or any other
action of a similar nature, of or by a Governmental Authority, including without
limitation any of the foregoing that are or may be deemed given or withheld by
failure to act within a specified time period.

 

“Governmental Authority”  Any federal, state, county, municipal, or regional
authority, or any other entity of a similar nature, including, without
limitation, NYISO, exercising any executive, legislative, judicial, regulatory,
or administrative function of government.

 

“Governmental Judgment”  With respect to any Person, any judgment, order,
decision, or decree, or any action of a similar nature, of or by a Governmental
Authority having jurisdiction over such Person or any of its properties.

 

“Governmental Registration”  Any registration, filing, declaration or notice, or
any other action of a similar nature, with or to a Governmental Authority having
jurisdiction over the Borrower or any of its properties.

 

“Governmental Rule”  With respect to any Person, any statute, law, rule,
regulation, code, or ordinance of a Governmental Authority having jurisdiction
over such Person or any of its properties, including any requirement related to
any Governmental Registration.

 

“Hazardous Substance”  Any hazardous or toxic substances, chemicals, materials,
pollutants or wastes defined, listed, classified or regulated as such in or
under any Environmental Laws, including without limitation (i) any petroleum or
petroleum products (including without limitation gasoline, crude oil or any
fraction thereof), flammable explosives, radioactive materials, asbestos in any
form that is or could become friable, urea formaldehyde foam insulation and
polychlorinated biphenyls; (ii) any chemicals, materials or substances defined
as or included in the definition of “hazardous substances,” “hazardous wastes,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “contaminants” or “pollutants,” or words of similar import,
under any applicable Environmental Law; and (iii) any other chemical, material
or substance, import, storage, transport, use or disposal of, or exposure to or
Release of which is prohibited, limited or otherwise regulated under any
Environmental Law.

 

A-16

--------------------------------------------------------------------------------


 

“Hedging Agreement”  Any agreement or instrument (including without limitation a
cap, swap, collar, option, forward purchase agreement or other similar
derivative instrument) relating to the hedging of any interest under any
Indebtedness.

 

“Holdings”  Stephentown Holding LLC, a Delaware limited liability company.

 

“Improvements”  The buildings, fixtures and other improvements to be situated on
the Project Site.

 

“Indebtedness”  At any date, all or any liabilities, obligations and reserves,
contingent or otherwise, which, in accordance with GAAP, would be reflected as a
liability on a balance sheet, including without limitation:

 

(i)                                     any obligation of the Borrower for
borrowed money or arising out of any credit facility;

 

(ii)                                  any obligation of the Borrower evidenced
by bonds, debentures, notes or other similar instruments;

 

(iii)                               any obligation of the Borrower to pay the
deferred purchase price of property or services (other than amounts due to trade
creditors and accrued expenses, in each case arising in the ordinary course of
business and on terms reasonable and customary for the industry, unless such
amounts and expense are accrued and unpaid for more than ninety days);

 

(iv)                              any obligation of the Borrower under
conditional sales or other title retention agreements;

 

(v)                                 the net aggregate rentals under any lease by
the Borrower as lessee that under GAAP would be capitalized on the books of the
lessee or is the substantial equivalent of the financing of the property so
leased;

 

(vi)                              any obligation of the Borrower to purchase
securities or other property which arises out of or in connection with the sale
of the same or substantially similar securities or property;

 

(vii)                           any obligation of the Borrower secured by any
lien upon property of the Borrower;

 

(viii)                        any Indebtedness of others secured by a lien on
any assets of the Borrower; and

 

(ix)                                any Indebtedness of others guaranteed,
directly or indirectly by the Borrower.

 

“Indebtedness for Borrowed Money”  As to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees, and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services (other than any deferral (x) in connection with the provision of credit
in the ordinary course of business by any trade creditor or utility or (y) of
any amounts payable under the Project Documents) or (ii) the aggregate amount
required to be capitalized under any Capital Lease under which such Person is
the lessee.

 

“Indemnified Person”  As defined in Section 13.17 of the Common Agreement.

 

“Indemnity Claims”  As defined in Section 13.17 of the Common Agreement.

 

A-17

--------------------------------------------------------------------------------


 

“Independent Consultants”  Collectively the Lender’s Engineer, Nixon Peabody LLP
as legal counsel to DOE, the Insurance Advisor and any other advisor or
consultant retained by the Credit Parties with the consent of the Borrower, not
to be unreasonably withheld.

 

“Ineligible Base Project Costs”  The portion of Base Project Costs that are
Ineligible Project Costs, estimated as of the Common Agreement Date to be zero.

 

“Ineligible Project Costs”  Those portions of Project Costs that are not
Eligible Project Costs, including Ineligible Base Project Costs and Overrun
Project Costs.

 

“Initial Advance” means the initial Advance under the DOE Credit Facility.

 

“Initial Advance Date”  The date on which the Initial Advance is made following
confirmation by each applicable Credit Party that the conditions precedent to
the initial Advance under the Common Agreement have been satisfied.

 

“Initial Conditions Precedent”  As defined in Section 4.1 of the Common
Agreement.

 

“Insolvency Proceedings”  Any bankruptcy, insolvency, liquidation, company
reorganization, restructuring, controlled management, suspension of payments,
scheme of arrangement, appointment of provisional liquidator, receiver or
administrative receiver, notification, resolution, or petition for winding up or
similar proceeding, under any applicable law, in any jurisdiction and whether
voluntary or involuntary.

 

“Insurance Advisor”  Marsh USA Inc., acting as insurance advisor for the Loan
Servicer, or any successor insurance advisor or expert appointed by the Loan
Servicer.

 

“Insurance Advisor Certificate”  A certificate executed by an Authorized
Official of the Insurance Advisor that is (i) with respect to any certificate
delivered pursuant to Section 4.1 of the Common Agreement, dated as of the
Financial Closing Date, or (ii) delivered as a condition precedent to Physical
Completion or Project Completion, or (iii) with respect to any other
certification to be made by the Insurance Advisor pursuant to any Loan Document,
addressing such matters as are specified in such Loan Document.

 

“Insurance Consultant”  Risk Solutions, Inc., acting as insurance consultant for
the Borrower, or any successor insurance consultant or expert appointed by the
Borrower with the consent of the Loan Servicer.

 

“Insurance Consultant Certificate”  A certificate executed by an Authorized
Official of the Insurance Consultant that is (i) with respect to any certificate
delivered pursuant to Section 4.1 of the Common Agreement, dated as of the
Financial Closing Date and substantially in the form attached as Exhibit F1 to
the Common Agreement, (ii) with respect to any certificate delivered pursuant to
Section 4.2 of the Common Agreement, dated as of the Advance Notice Date and
substantially in the form attached as Exhibit F2 to the Common Agreement, or
(iii) delivered as a condition precedent to Physical Completion or Project
Completion, or (iv) with respect to any other certification to be made by the
Insurance Consultant pursuant to any Loan Document, addressing such matters as
are specified in such Loan Document.

 

A-18

--------------------------------------------------------------------------------


 

“Intellectual Property Rights”  Any and all rights in, arising out of, or
associated with the following, whether now or hereafter existing, created,
acquired or held: (i) all U.S., international and foreign patents and patent
applications and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof; (ii) all trade secret rights;
(iii) all copyrights or other rights associated with works of authorship,
including all copyright registrations and applications for copyright
registration, renewals and extensions thereof, and all other rights
corresponding thereto throughout the world; (iv) all mask work rights, mask work
registrations and applications therefor, and any equivalent or similar rights in
semiconductor masks, layouts, architectures or topology; (v) all rights in
industrial designs and any registrations and applications therefor throughout
the world; (vi) all rights to trade names, logos, trademarks and service marks,
including registered trademarks and service marks and all applications to
register trademarks and service marks throughout the world; (vii) all rights to
any databases and data collections throughout the world; (viii) all moral and
economic rights of authors and inventors, however denominated, throughout the
world; and (ix) any similar or equivalent rights to any of the foregoing
anywhere in the world.

 

“Intended Prepayment Date”  The date specified in a Prepayment Election Notice
on which the Borrower intends to prepay all or part of a DOE-Guaranteed Loan in
accordance with the terms of the Common Agreement and the DOE Credit Facility
Documents.

 

“Intercompany Project Documents”  Each agreement between the Borrower and the
Sponsor or any Sponsor Affiliate, including without limitation the EPC
Agreement, the Technology License Agreement, the Technology Escrow Agreement,
the O&M Agreement, the Administrative Services Agreement, the Permitting and
Engineering Management Agreement and the Flywheel Repair Agreement.

 

“Interconnection Agreement” The Agreement providing for interconnection of the
Project to the electric transmission system.

 

“Interest During Construction”  Interest accruing under the DOE Credit Facility,
for the period from the Initial Advance Date to the end of the final
Availability Period under the DOE Credit Facility Documents.

 

“Internal Revenue Code”  The United States Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.  Section references to the Internal Revenue Code are to the Internal
Revenue Code as in effect at the Common Agreement Date and any subsequent
provisions of the Internal Revenue Code, amendatory thereof, supplemental
thereto or substituted therefor.

 

“Investment”  For any Person: (i) the acquisition (whether for cash, property,
services or securities or otherwise) or holding of Equity Interests, bonds,
notes, debentures, partnership or other ownership interests or other securities
of or in any other Person; (ii) the making of any deposit with, or advance, loan
or other extension of credit to, any other Person or any guarantee of, or other
Contingent Obligation with respect to, any Indebtedness or other liability of
any other Person and (without duplication) any amount committed to be advanced,
lent or extended to any other Person; and (iii) the acquisition of any similar
property, right or interest of or in any other Person.

 

A-19

--------------------------------------------------------------------------------


 

“Investment Company Act”  The United States Investment Company Act of 1940, as
amended from time to time.

 

“Know” or “Known”  To have or having Knowledge.

 

“Knowledge”  With respect to any Person, the actual knowledge of the Principal
Persons or any knowledge which should have been obtained by any of the Principal
Persons upon reasonable investigation and inquiry.

 

“Land Documents”  As defined in Section 4.1.2(a) of the Common Agreement.

 

“Late Charge”  Interest on any Overdue Amount calculated at the Late Charge Rate
in accordance with the DOE Credit Facility Documents.

 

“Late Charge Rate”  As defined in the FFB Promissory Note.

 

“Lease”  Any agreement that would be characterized under GAAP as an operating
lease.

 

“Lender’s Engineer”  [*****], or any replacement engineering advisor designated
by DOE.

 

“Lender’s Engineer Advisory Agreement”  The matching order between DOE and
Lender’s Engineer.

 

“Lender’s Engineer Certificate”  A certificate executed by an Authorized
Official of the Lender’s Engineer that is (i) with respect to any certificate
delivered pursuant to Section 4.1 of the Common Agreement, dated as of the
Financial Closing Date and substantially in the form attached as Exhibit D1 to
the Common Agreement, (ii) with respect to any certificate delivered pursuant to
Section 4.2 of the Common Agreement, dated as of the Advance Notice Date and
substantially in the form attached as Exhibit D2 to the Common Agreement,
(iii) delivered as a condition precedent to Project Completion, or (iv) with
respect to any other certification to be made by the Lender’s Engineer pursuant
to any Loan Document, addressing such matters as are specified in such Loan
Document.

 

“Lender’s Engineer Report”  A report or reports of the Lender’s Engineer
delivered (i) on or before the Initial Advance Date, as to matters set forth in
Section 4.1.14 of the Common Agreement, and (ii) on or before the Project
Completion Date as to matters set forth in the definition of Project Completion.

 

“Leverage Ratio” means total Indebtedness divided by Total Capitalization.

 

“Lien”  Any lien (statutory or other), pledge, mortgage, charge, security
interest, deed of trust, assignment, hypothecation, title retention, fiduciary
transfer, deposit arrangement, easement, encumbrance or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever in respect of an asset, whether or not filed, recorded or otherwise
perfected or effective under applicable law, as well as the interest of a vendor
or lessor under any conditional sale agreement, Capital Lease or other title
retention agreement relating to such asset, (including without limitation any
conditional sale or other title retention agreement, any Capital Lease having
substantially the same economic effect as any of

 

A-20

--------------------------------------------------------------------------------


 

the foregoing, or any preferential arrangement having the practical effect of
constituting a security interest with respect to the payment of any obligation
with, or from the proceeds of, any asset or revenue of any kind).

 

“Loan Documents”  The Common Agreement, the DOE Credit Facility Documents, the
Sponsor Loan Documents, the Security Documents, and any documents and agreements
delivered in connection therewith that are agreed in writing by the Loan
Servicer and the Borrower to be Loan Documents, but in all cases excluding any
Project Documents.

 

“Loan Servicer”  DOE, acting through its Loan Guarantee Program Office as Loan
Servicer in accordance with the terms of the Common Agreement.

 

“Loss Proceeds”  All proceeds (other than any proceeds of business interruption
insurance, advance loss of profit insurance, and proceeds covering liability of
the Borrower to third parties) resulting from a Event of Loss, as remain after
payment of all costs and expenses (including reasonable attorneys’ fees)
incurred in collecting such proceeds.

 

“Loss Proceeds Account”  The Project Account created under clause (iii) of
Section A.1(a) of Appendix A to the Common Agreement.

 

“Maintenance Reserve Account”  The Project Account created under clause
(viii) of Section A.1(a) of Appendix A to the Common Agreement.

 

“Major Project Participant”  The Borrower, the Sponsor and the Operator.

 

“Major Project Participant Certificate”  A certificate executed by an Authorized
Official of the applicable Major Project Participant that is (i) with respect to
any certificate delivered pursuant to Section 4.1 of the Common Agreement, dated
as of the Financial Closing Date and substantially in the form attached as
Exhibit H to the Common Agreement, or (ii) delivered as a condition precedent to
Physical Completion or Project Completion, or (iii) with respect to any other
certification to be made by a Major Project Participant pursuant to any Loan
Document, addressing such matters as are specified in such Loan Document.

 

“Master Advance Notice”  A request for an Advance and/or an Equity Advance
delivered by the Borrower pursuant to Section 2.3.1 of the Common Agreement,
substantially in the form attached as Exhibit M to the Common Agreement.

 

“Material Adverse Effect”  As of any date of determination, a material and
adverse effect on (i) the Project, (ii) the ability of the Borrower or any other
Major Project Participant, to observe and perform its material obligations in a
timely manner under any Transaction Documents to which it is a party; (iii) the
business, financial condition or results of operations of the Borrower or any
other Major Project Participant; (iv) the validity or enforceability of any
material provision of any Transaction Document; (v) any material right or remedy
of DOE under the Transaction Documents; or (vi) except to the extent caused by
any act or omission of any Credit Party, the security or Lien of the Secured
Parties on any of the Collateral Security under any Security Document.

 

“Maturity Date”  June 15, 2030.

 

A-21

--------------------------------------------------------------------------------


 

“Mortgage” The Building Loan Mortgage and the Project Loan Mortgage,
collectively.

 

“Moody’s”  Moody’s Investors Service, Inc., so long as it is a Rating Agency.

 

“MRA Required Amount” An amount projected to be equal to six months of plant
maintenance and fixed operating costs, to be verified by DOE in consultation
with the Lender’s Engineer.  The initial MRA Required Amount is currently
anticipated to be $559,362 for the initial year of Project operation and shall
be recalculated by the Borrower (subject to verification by DOE in consultation
with the Lender’s Engineer) prior to the beginning of each Fiscal Year.

 

“Multiemployer Plan” means a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) which the Borrower or any ERISA Affiliate contributes to
or participates in, or with respect to which the Borrower or any ERISA Affiliate
has any material liability or other obligation (whether accrued, absolute,
contingent or otherwise).

 

“Net Income” means for any period, the net income (or loss) of the Borrower for
such period, as determined in accordance with GAAP, provided, that there shall
be excluded in such determination.

 

(i)                                     any aggregate net gain or net loss
during such period arising from the sale, conversion, exchange, or other
disposition of capital assets;

 

(ii)                                  any gain or losses resulting from the
write-up of any assets;

 

(iii)                               any net gain or net loss arising from the
extinguishment, under GAAP, of any Indebtedness of the Borrower; and

 

(iv)                              any net income, gain or loss during such
period resulting from (A) any extraordinary items, or (B) any discontinued
operations or the disposition thereof.

 

“NYISO” means The New York Independent System Operator.

 

“NYISO Membership Agreement” The agreement between the Borrower and NYISO for
membership of the Borrower in NYISO.

 

“O&M Agreement”  The Operations and Maintenance Agreement dated as of the Common
Agreement Date between the Operator and the Borrower.

 

“OFAC”  means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OMB”  The Office of Management and Budget of the Executive Office of the
President of the U.S.

 

“Operating Budget”  As defined in Section 6.1(m) of the Common Agreement.

 

“Operating Costs”  For any period with respect to which such Operating Costs are
being calculated, all amounts paid (or projected to be paid) for the
administration, management, and operation and maintenance of the Project,
including without limitation:  (i) amounts payable under

 

A-22

--------------------------------------------------------------------------------


 

the O&M Agreement and the Administrative Services Agreement (excluding Base
Fees); (ii) premiums and other costs related to the maintenance of Required
Insurance; and (iii) taxes.  Operating Costs shall be limited to actual third
party costs incurred and shall not include any payments to Borrower, Sponsor or
any Affiliate thereof, other than to reimburse such entities for costs paid to
third parties pursuant to the terms of any of the Project Documents.

 

“Operating Disbursement Account”  The Project Account created under clause
(v) of Section A.1(a) of Appendix A to the Common Agreement.

 

“Operating Documents”  As defined in Section 4.1.2(c) of the Common Agreement.

 

“Operating Forecast”  The periodic forecast prepared by the Borrower (on an
aggregate and month-by-month basis) in connection with the operation of the
Project, and delivered from time to time pursuant to Section 6.1(j)(ii) of the
Common Agreement, which (i) shall be the Borrower’s good faith projections at
such time taking into account all facts and circumstances then existing and
assumptions believed by the Borrower to be reasonable on the date made,
reasonable estimates of all Operating Revenues reasonably expected to be
received and all Operating Costs (by category) and Capital Expenditures
reasonably expected to be incurred, (ii) shall reflect Debt Service due during
each period, and pro forma Cash Available for Debt Service projections for each
period, (iii) shall include such other information as may be reasonably
requested by the Loan Servicer or the Lender’s Engineer, and (iv) shall be
prepared on a basis consistent from period to period, and consistent with the
Operating Plan, in sufficient detail to permit meaningful comparisons, and shall
include a statement of the assumptions on which it is based.

 

“Operating Period”  The period from the Physical Completion Date to the date on
which the Secured Obligations are repaid in full.

 

“Operating Plan”  The periodic operating plan for the Project prepared by the
Borrower in connection with the operation of the Project, and delivered from
time to time pursuant to Section 6.1(j)(ii) of the Common Agreement which
(i) shall describe the Project’s operating plan for the relevant period,
(ii) shall summarize changes in the Project’s maintenance plan in accordance
with the Reference Database and the O&M Agreement, including the Project’s
program for spare parts, inventory management, supply management, (iii) shall
include such other information as may be reasonably requested by the Loan
Servicer or the Lender’s Engineer, and (iv) shall be prepared on a basis
consistent from period to period, and consistent with the Operating Forecast, in
sufficient detail to permit meaningful comparisons, and include a statement of
the assumptions on which it is based.

 

“Operating Revenues”  All revenues, receipts and earnings of the Borrower from
all sources, including, without limitation, revenues from:  (i) sales of any
goods or services provided at or by the Project or from other locations,
including payments for energy, capacity and frequency regulation services;
(ii) renewable energy credits; (iii)  proceeds from business interruption
insurance policies; (iv) proceeds from delay in start-up insurance policies; and
(v) delay liquidated damages payable under any Construction Contract; provided,
however, that Operating Revenues shall not include proceeds (x) from casualty
and event of loss insurance; (y) that are subject to a mandatory prepayment
pursuant to Section 3.4.3 of the Common Agreement; and (z) from any Permitted
Subordinated Loans.

 

A-23

--------------------------------------------------------------------------------


 

“Operator” The Sponsor, or any replacement operator of the Project Facility as
permitted under the O&M Agreement and approved by the Loan Servicer and the
Lender’s Engineer.

 

“Organizational Documents”  With respect to any Person, its charter, articles of
incorporation and by-laws, memorandum and articles of association, statute,
partnership agreement, limited liability company agreement or similar
instruments that are required to be registered or lodged in the place of
organization of such Person and that establish the legal personality of such
Person.

 

“Overdue Amount”  Any amount owing under the FFB Promissory Note that is not
paid when and as due.

 

“Overnight Investment”  A U.S. bank money market deposit account.

 

“Overrun Contingencies”  The line item for “Overrun Contingency” included in the
Financial Plan, in the amount of [*****].

 

“Overrun Equity”  The equity required to be contributed by the Sponsor to the
Borrower in excess of the Base Equity and applied to Total Project Costs.

 

“Overrun Equity Account”  The Project Account created under clause (ii) of
Section A.1(a) of Appendix A to the Common Agreement.

 

“Overrun Equity Commitment”  The obligation of the Borrower and the Sponsor to
fund all Overrun Project Costs and costs of design, engineering, startup,
commissioning and shakedown, until the Project Completion Date, funded as set
forth in the Common Agreement.

 

“Overrun Project Costs”  All Total Project Costs in excess of Base Project Costs
, whether Eligible Project Costs or Ineligible Project Costs, and including
(i) costs associated with the design, engineering, financing, construction,
startup, commissioning and shakedown of the Project, (ii) shortfalls from
anticipated revenues, increases from anticipated costs, changes in intercompany
payment amounts, and other working capital needs of the Borrower prior to
Project Completion, (iii) amounts arising from timing differences in
disbursement of cash to pay expenses and receipt of cash associated with
revenues prior to Project Completion, and (iv) any other amounts required to
achieve Project Completion or otherwise incurred prior to the Project Completion
Date, to be funded (x) first, from Overrun Contingencies, and (y) thereafter,
with respect to all Cost Overruns in excess of the amount of Overrun
Contingencies, from Overrun Equity.

 

“Parent Holdco”  A holding company owned by the Sponsor and one or more Equity
Owners and owning 100% of the issued and outstanding Equity Interests of
Holdings.

 

“Patriot Act”  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Pub. L. 107-56),
as amended, and all regulations promulgated thereunder.

 

“Payment Date”  Each Principal Payment Date and each Quarterly Payment Date.

 

A-24

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by the Borrower or any ERISA Affiliate or to which the Borrower or
any ERISA Affiliate has ever made, or was obligated to make, contributions, and
(ii) that is or was subject to Section 412 of the Internal Revenue Code,
Section 302 of ERISA or Title IV of ERISA

 

“Periodic Expenses”  All of the following amounts from time to time due under or
in connection with the Loan Documents:  (i) all recordation and other costs,
fees and charges payable to third parties in connection with the execution,
delivery, filing, registration, or performance of the Transaction Documents or
the perfection of the security interests in the Collateral Security, (ii) all
fees charges, and expenses of any Independent Consultants, legal counsel,
accountants, and other advisors to the Credit Parties, (iii) all fees, charges
and expenses of the Administrative Agent in all of its capacities, and (iv) all
other fees, charges, expenses and other amounts from time to time due under or
in connection with the Loan Documents.

 

“Permitted Investments”  (i) Direct obligations of the United States of America
(including obligations issued or held in book-entry form on the books of the
Department of the Treasury of the United States of America) or obligations, the
timely payment of principal and interest of which is fully guaranteed by the
United States of America maturing not more than 180 days from the date of the
creation thereof; (ii) obligations, debentures, notes or other evidence of
Indebtedness issued or guaranteed by any agency or instrumentality of the United
States maturing not more then 180 days from the date of the creation thereof;
(iii) interest-bearing demand or time deposits (including certificates of
deposit) that are held in banks with a general obligation rating of not less
than BBB- by S&P or the equivalent rating by Moody’s, or if not so rated,
secured at all times, in the manner and to the extent provided by law, by
collateral security described in clauses (i) or (ii) of this definition, of a
market value of no less than the amount of moneys so invested maturing not more
than 180 days from the date of the creation thereof; (iv) commercial paper rated
(on the date of acquisition thereof) at least A-1 or P-1 or equivalent by S&P or
Moody’s, respectively (or an equivalent rating by another nationally recognized
credit rating agency of similar standing if neither of such corporations is then
in the business of rating commercial paper), maturing not more than 90 days from
the date of creation thereof; (v) money market funds, so long as such funds are
rated Aaa by Moody’s and AAA by S&P, and (vi) any advances, loans or extensions
of credit or any stock, bonds, notes, debentures or other securities as the Loan
Servicer, acting pursuant to the Common Agreement, may from time to time
approve.

 

“Permitted Liens”  (i) The rights and interests of the Secured Parties as
provided in the Transaction Documents; (ii) Liens for any tax, assessment or
other governmental charge not yet due, or being diligently contested in good
faith and by appropriate proceedings timely instituted, so long as (A) such
proceedings shall not involve any danger of the sale, forfeiture or loss of the
Project, or any easements, as the case may be, title thereto or any interest
therein and shall not interfere with the use or disposition of the Project or
any easements; (B) such tax, assessment or other governmental charge is not more
than 60 days delinquent; and (C) a bond, adequate reserves or other security
acceptable to the Loan Servicer has been posted or provided in such manner and
amount as to assure DOE that any taxes, assessments or other charges determined
to

 

A-25

--------------------------------------------------------------------------------


 

be due will promptly be paid in full when such contest is determined;
(iii) Liens in favor of materialmen, workers or repairmen, or other like Liens
arising in the ordinary course of business or in connection with the
construction of the Project, either for amounts not yet due or for amounts being
diligently contested in good faith and by appropriate proceedings timely
instituted so long as (x) such proceedings shall not involve any danger of the
sale, forfeiture or loss of any part of the Project, or any easements, as the
case may be, title thereto or any interest therein and shall not interfere with
the use or disposition of the Project, or any easements, and (y) a bond or other
security acceptable to the Loan Servicer has been posted or provided in such
manner and amount as to assure DOE that any amounts determined to be due will
promptly be paid in full when such contest is determined; (iv) Liens identified
in the ALTA Survey; (v) zoning, entitlement, building and other land use
regulations imposed by Governmental Authorities having jurisdiction over the
Project Site which do not and will not materially impair the use, development or
operation by Borrower of the Project Site for its intended purpose;
(vi) covenants, conditions, restrictions, easements and other similar matters of
record as of the Financial Closing Date affecting title to the Project Site,
which do not and would not reasonably be expected to materially impair the use,
development or operation by the Borrower of the Project Site for its intended
purpose; (vii) any other Lien affecting the Project Site the existence of which
does not and would not reasonably be expected to materially impair the use,
development or operation by the Borrower of the Project Site for its intended
purpose; (viii) Liens (not securing Indebtedness) of depository institutions and
securities intermediaries (including rights of set-off or similar rights) with
respect to deposit accounts or securities accounts; (ix) Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 8.1(l) or securing appeal or other surety bonds related to such
judgments; (x) deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business; and,
(xi) only if approved in writing by DOE in accordance with Section 7.2, Liens on
equipment or personal property to secure Indebtedness (including capital leases)
incurred or assumed by the Borrower for the acquisition of such equipment or
personal property; provided, however, that, notwithstanding the foregoing,
Permitted Liens shall not include any Lien on any Pledged Equity Interests.

 

“Permitted Subordinated Loans”  Any subordinated loans made by the Equity
Contributors to the Borrower, on terms and conditions satisfactory to the Loan
Servicer in its sole discretion.

 

“Permitting and Engineering Management Agreement”  The Permitting and
Engineering Management Agreement between the Borrower and the Sponsor.

 

“Person”  Any individual, firm, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization, Governmental Authority, committee, department, authority or any
other body, incorporated or unincorporated, whether having distinct legal
personality or not.

 

“Physical Completion”  As set forth in Section 1 of Exhibit A2 to the Common
Agreement.

 

A-26

--------------------------------------------------------------------------------


 

“Physical Completion Certificate”  A Borrower Certificate delivered as a
condition precedent to Physical Completion, as required pursuant to
Section 1(d) of Exhibit A2 to the Common Agreement.

 

“Physical Completion Date”  The date on which all the conditions for Physical
Completion have been met.

 

“Pledged Equity Interests”  The Equity Interests of the Borrower, which are
subject to the security interests created by the Equity Pledge Agreement.

 

“Post Reserve Account”  The Project Account created under clause (x) of
Section A.1(a) of Appendix A to the Common Agreement.

 

“Potential Default”  An event that, with the giving of notice or passage of time
or both, would become an Event of Default.

 

“Prepayment Election Notice”  Written notification delivered by the Borrower of
any intended prepayment of all or part of the DOE-Guaranteed Loans, as specified
in the FFB Promissory Note.

 

“Prepayment Amount” An amount equal to [*****] of any Restricted Payment.

 

“Prepayment Price”  With respect to any Advance, the price paid by the Borrower
to the Holder for the prepayment of such Advance as specified in the FFB
Promissory Note.

 

“Principal Payment Date”  The First Principal Payment Date and each Quarterly
Payment Date occurring after the First Principal Payment Date, or in each case
if not a Business Day, the next Business Day.

 

“Principal Persons”  Any officer, director, owner, key employee or other Person,
in each case, with management or supervisory responsibilities with respect to
the Borrower or the Operator, or any other Person (whether or not an employee),
who, in each case, has critical influence on or substantive control over the
Project.

 

“Principal Project Documents”  The Land Documents, the Construction Contracts,
and the Operating Documents.

 

“Program Requirements”  (i) the provisions of Title XVII and the Applicable Loan
Guarantee Requirements, and (ii) all DOE and FFB legal and financial
requirements, policies, and procedures applicable to the Title XVII program from
time to time.

 

“Prohibited Jurisdiction”  Any county or jurisdiction, from time to time, that
is subject to sanctions or similar restrictions promulgated or administered by
any Federal Governmental Authority of the United States.

 

“Prohibited Person” means any Person:

 

(i) that is named, or is owned or controlled by, or, where applicable, acting
for or on behalf of, any person or entity that is named on, the most current
list of “Specially Designated

 

A-27

--------------------------------------------------------------------------------


 

Nationals and Blocked Persons” (Appendix A to 31CFR chapter V) as published by
OFAC at its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn/, or at any replacement
website or other replacement official publication of such list (the “SDN List”);
or

 

(ii) who is an Affiliate of or affiliated with a Person listed above. Solely for
the purposes of the definition of “Prohibited Person,” “Affiliate” means, with
respect to any Person, any other Person which, directly or indirectly, controls,
is controlled by, or is under common control with, such Person.  Solely for the
purposes of this definition of “Affiliate,” “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by contract, or otherwise.

 

“Project”  The development, design, construction, ownership and operation of a
twenty (20) megawatt (MW) flywheel-based frequency regulation plant designed to
enhance grid stabilization and optimization, to be located in Stephentown, New
York.

 

“Project Accounts”  As defined in Section A.1(a) of Appendix A to the Common
Agreement.

 

“Project Budget”  The Project Budget delivered by the Borrower to each Credit
Party pursuant to Section 4.1.4(iv) of the Common Agreement, as amended from
time to time in accordance with Section 6.8 of the Common Agreement, setting
forth Total Project Costs and a detailed budget (each by category on an
aggregate basis) to design, develop, construct, equip and start up the Project
through the Project Completion Date (inclusive of the cost of all Punch List
Items) under the Project Documents.

 

“Project Change”  As defined in Section 6.8 of the Common Agreement.

 

“Project Completion”  As set forth in Section 2 of Exhibit A2 to the Common
Agreement.

 

“Project Completion Certificate”  A Borrower Certificate delivered as a
condition precedent to Project Completion, as required pursuant to
Section 2(d) of Exhibit A2 to the Common Agreement.

 

“Project Completion Date”  The date on which all the conditions for Project
Completion have been met, as certified by DOE in writing.

 

“Project Construction Contract”  The Statement of Work  20MW Beacon Power Smart
Energy Matrix Stephentown Construction, bearing initial release date of
November 16, 2009, together with (a) Purchase Order Number 15500, dated
November 20, 2009, from Sponsor to Project Construction Contractor and (b) a
certain Standard Form of Agreement between Owner and Contractor for a Project of
Limited Scope to be entered into between Sponsor and Project Construction
Contractor as a condition to the Initial Advance.

 

“Project Construction Contractor” [*****], or its successors approved by the
Loan Servicer in consultation with the Lender’s Engineer.

 

A-28

--------------------------------------------------------------------------------


 

“Project Costs”  All costs incurred by the Borrower to acquire title or use
rights to the Project Site and to develop, design, finance, construct, install
and equip the Project, including without limitation, (i) amounts payable under
the Project Documents; (ii) interest, fees and expenses payable under the DOE
Credit Facility prior to the end of the relevant Availability Period;
(iii) principal payments on the DOE Credit Facility occurring prior to the
Project Completion Date; (iv) costs to acquire title or use rights to the
Project Site, necessary easements and other real property interests; (v) costs
and expenses of legal, engineering, accounting, construction management and
other advisors or Independent Consultants incurred in connection with the
Project; (vi) fees, commissions and expenses payable to the Credit Parties at or
prior to the Initial Advance Date; (vii) Development Costs to the extent
permitted to be paid under the Loan Documents; (viii)  insurance premiums for
coverage obtained prior to the Project Completion Date; (ix) the Borrower’s
labor costs and general and administration costs; (x) costs incurred under the
O&M Agreement and mobilization costs included in the Base Case Projections; and
(xi) such other costs or expenses approved by the Credit Parties after
consultation with the Lender’s Engineer and such other Independent Consultants
as they may deem necessary.

 

“Project Documents”  The Principal Project Documents and the Additional Project
Documents.

 

“Project Facility”  The Project Site, the Improvements and the Equipment.

 

“Project Facility Performance Targets”  Those Project attributes that are
(a) the ability to absorb and discharge at least 20MW of power; and (b) the
ability to absorb and discharge at least 5,000 kWh of energy.

 

“Project Loan Mortgage” The Project Loan Mortgage and Security Agreement made by
the Borrower, as mortgagor, in favor of the Administrative Agent in its capacity
as the Collateral Agent, as mortgagee, to secure the principal amount of
$3,239,380 pursuant to which the Borrower grants for the benefit of DOE a
mortgage encumbering all of its rights to the Project Site and the Improvements.

 

“Project Milestone Schedule”  The schedule of significant development and
construction milestones delivered in accordance with Section 4.1.4(iii), as
amended from time to time by Approved Project Changes.

 

“Project Participant”  Any party to a Project Document and any party to a Loan
Document other than the Credit Parties.

 

“Project Plans” Detailed project plans in form and substance satisfactory to
each Relevant Credit Party, consisting of the Project Budget and the Project
Milestone Schedule, as well as the Construction Prints referenced in Part 5 of
Exhibit A of the Technology Escrow Agreement and the Sponsor Technology Escrow
Agreement, including, without limitation, updates and supplements to information
submitted by the Sponsor or the Borrower in accordance with Section 4.1.13 of
the Common Agreement; provided that the review of any portion of the Project
Plans, or updates or supplements thereto, that are held in escrow pursuant to
the Technology Escrow Agreement or the Sponsor Technology Escrow Agreement (the
“Escrow Agreements”)

 

A-29

--------------------------------------------------------------------------------


 

shall be limited to review by the Consultant (as defined in the Escrow
Agreements) or as otherwise permitted by the Escrow Agreements.

 

“Project Progress Report”  A progress report regarding the construction and
installation of the Project prepared monthly by the Borrower, in form reasonably
satisfactory to the Loan Servicer, addressing the progress of construction and
installation of the Project to date and the expected progress of construction
and installation, including Overrun Contingencies incurred or reasonably
expected to be incurred, any events that have occurred or are reasonably
expected to occur that would materially and adversely affect the Project
schedule, along with an explanation of material delays from the then existing
Project schedule.

 

“Project Revenue Account”  The Project Account created under clause (iv) of
Section A.1(a) of Appendix A to the Common Agreement.

 

“Project Site”  The real property owned by the Borrower located in Stephentown,
New York and any other land necessary for the Project Facility.

 

“Projected Debt Service Coverage Ratio”  As of any date of determination for any
period, the quotient of: (i) Cash Available for Debt Service for such period;
divided by (ii) the aggregate amount of Debt Service scheduled for such period,
in each case based on amounts projected in the Base Case Projections.

 

“Prudent Utility Practice” shall mean, as to the Project, those practices,
methods, equipment, specifications and standards of safety and performance, as
the same may change from time to time, as are commonly used by electric utility
facilities in the United States of America of a type and size similar to the
Project, including similar electrical and mechanical equipment, as good, safe
and prudent engineering practices in connection with commissioning, startup,
testing, operation, maintenance, repair, improvement and use of electrical and
other equipment, facilities and improvements of such electric utility
facilities, with commensurate standards of safety, performance, dependability,
efficiency and economy.  Prudent Utility Practices does not necessarily mean one
particular practice, method, equipment specification or standard in all cases,
but is instead intended to encompass a broad range of acceptable practices,
methods, equipment specifications and standards.

 

“Public Utility Holding Company Act” or “PUHCA”  The United States Public
Utility Holding Company Act of 2005, as amended from time to time.

 

“Punch List Items”  Items listed on the construction punchlist that are approved
by the Lender’s Engineer.

 

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by the Borrower or any ERISA Affiliate or to which the Borrower or
any ERISA Affiliate has ever made, or was ever obligated to make, contributions,
and (ii) that is intended to be tax-qualified under Section 401(a) of the
Internal Revenue Code.

 

“Quarterly Payment Date”  Each March 15, June 15, September 15 and December 15,
or if not a Business Day, the next Business Day.

 

A-30

--------------------------------------------------------------------------------


 

“Quarterly Reporting Certificate”  A certificate executed by an Authorized
Official of the Borrower delivered pursuant to Section 6.1(b) of the Common
Agreement, substantially in the form attached as Exhibit O to the Common
Agreement.

 

“Quarterly Reporting Package”  The items specified in Section 6.1(b) of the
Common Agreement as being delivered quarterly under cover of a Quarterly
Reporting Certificate.

 

“Rating Agency”  Moody’s or Standard & Poor’s.

 

“Recovery Act”  The American Recovery and Reinvestment Act of 2009, P.L.
No. 111-5.

 

“Reference Database”  As defined in the Technology License Agreement.

 

“Register”  As defined in Section 13.13 of the Common Agreement.

 

“Release”  Disposing, discharging, injecting, spilling, leaking, leaching,
dumping, pumping, pouring, emitting, escaping, emptying, seeping, placing and
the like, into or upon any land or water or air, or otherwise entering into the
environment.

 

“Relevant Credit Party”  As defined in Section 4.1 of the Common Agreement.

 

“Remedies Instructions”  Written instructions to the Collateral Agent from the
Loan Servicer directing the Collateral Agent to exercise or refrain from
exercising any rights, remedies, powers or privileges with respect to the
Collateral or otherwise under this Common Agreement or any other Loan Document
to which it is a party.

 

“Requested Advance Date”  As defined in the FFB Note Purchase Agreement.

 

“Required Consents”  As defined in Section 5.10 of the Common Agreement.

 

“Required Insurance”  Insurance coverage for the Project satisfying the
requirements set forth in Schedule 6.3(b) of the Common Agreement.

 

“Required Credit Parties”  DOE, acting alone.

 

“Reserve Letter of Credit”  An unconditional, irrevocable, direct-pay, letter of
credit that is denominated in Dollars, that is issued in favor of the
Administrative Agent in its capacity as the Collateral Agent by a bank or other
financial institution acceptable to DOE (any bank or financial institution the
long-term senior unsecured indebtedness of which is rated at least “A” or its
equivalent by any nationally recognized statistical rating organization being
deemed acceptable to DOE), and that meets each of the following requirements and
is otherwise in form and substance reasonably satisfactory to each Credit Party:

 

(i)            the initial expiration date thereof shall be at least 12 months
beyond the date of issuance, and shall automatically renew upon its expiration
(which renewal period shall be for at least 12 months) unless, at least 45 days
prior to any such expiration, the issuer shall provide the Administrative Agent
in its capacity as the Collateral Agent with a notice of non-renewal of such
letter of credit;

 

A-31

--------------------------------------------------------------------------------


 

(ii)           upon any failure to renew such Reserve Letter of Credit at least
30 days prior to such expiration date, or if the issuer of such Reserve Letter
of Credit shall fail to meet the requirements with respect thereto the entire
face amount thereof shall be drawable by the Administrative Agent in its
capacity as the Collateral Agent (unless the Administrative Agent in its
capacity as the Collateral Agent shall have received a replacement letter of
credit meeting the conditions herein imposed or amounts shall have been
deposited in the applicable Project Account such that the amount on deposit
therein, when aggregated with the face amount available to be drawn under any
applicable Reserve Letter of Credit then outstanding (other than such Reserve
Letter of Credit that is not to be renewed or that no longer meets the criteria)
is equal to the amount required to be on deposit in such Project Account);

 

(iii)          such Reserve Letter of Credit shall additionally be drawable in
all cases in which the Common Agreement provides for a transfer of funds from
the applicable Project Account and there shall be no conditions to any drawing
thereunder other than the submission of a drawing request substantially in the
form attached to such Reserve Letter of Credit; and

 

(iv)          no agreement, instrument or document executed in connection with
such Reserve Letter of Credit shall provide the issuer thereof or any other
Person with any claim against the Borrower, the Administrative Agent in its
capacity as the Collateral Agent, the Loan Servicer or any other Secured Party,
or against any Collateral Security, whether for costs of maintenance,
reimbursement of amounts drawn under such letter of credit or otherwise.

 

“Restricted Payments”  As defined in Section 7.10 of the Common Agreement.

 

“Secured Obligations”  All amounts owing to the Secured Parties under the Loan
Documents, including (i) All loans, advances, debts, liabilities, and
obligations, howsoever arising, owed by the Borrower under the DOE Credit
Facility or otherwise to the Credit Parties (whether or not evidenced by any
note or instrument and whether or not for the payment of money), direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, pursuant to any of the Transaction Documents, including
without limitation all interest, fees and Periodic Expenses chargeable to the
Borrower and payable by the Borrower hereunder or thereunder; (ii) any and all
sums advanced by any Agent or any other Secured Party in order to preserve the
Collateral Security or preserve the Secured Parties’ security interest in the
Collateral Security; and (iii) in the event of any proceeding for the collection
or enforcement of the obligations after an Event of Default shall have occurred
and be continuing, the expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral
Security, or of any exercise by any Credit Party of its rights under the
Security Documents, together with any Periodic Expenses, including reasonable
attorney’s fees and court costs.

 

“Secured Parties”  DOE and the Administrative Agent in its capacity as the
Collateral Agent, as their respective interests may appear.

 

“Security Agreement”  The Security Agreement dated as of the Common Agreement
Date, between the Borrower and the Administrative Agent in its capacity as the
Collateral Agent.

 

“Security Documents”  As defined in Section 4.1.1(e) of the Common Agreement.

 

A-32

--------------------------------------------------------------------------------


 

“Sponsor” Beacon Power Corporation, a corporation organized and existing under
the laws of the State of Delaware.

 

“Sponsor Certificate”  A certificate executed by an Authorized Official of the
Sponsor that is (i) with respect to any certificate delivered pursuant to
Section 4.1 of the Common Agreement, dated as of the Financial Closing Date and
substantially in the form attached as Exhibit E1 to the Common Agreement,
(ii) with respect to any certificate delivered pursuant to Section 4.2 of the
Common Agreement, dated as of the Advance Notice Date and substantially in the
form attached as Exhibit E2 to the Common Agreement, (iii) delivered as a
condition precedent to Physical Completion or Project Completion, or (iv) with
respect to any other certification to be made by the Sponsor pursuant to any
Loan Document, addressing such matters as are specified in such Loan Document.

 

“Sponsor IPO”  The closing of the initial public offering of the common stock of
the Sponsor.

 

“Sponsor Loan Documents”  As defined in Section 4.1.1(d) of the Common
Agreement.

 

“Sponsor Sublicense”  The sublicense, to be entered into pursuant to the [*****]
and Section 4.2.1 of the Common Agreement, between the Sponsor and the
Collateral Agent with respect to the Sponsor’s rights to the [*****] under the
[*****].

 

“Sponsor Technology Escrow Agreement”  The Sponsor Technology Escrow Agreement
dated as of the Common Agreement Date among the Sponsor, the Collateral Agent
and Escrow Associates, Inc.

 

“Sponsor Technology License Agreement”  The Sponsor Technology License Agreement
dated as of the Common Agreement Date between the Sponsor, as licensor, and the
Collateral Agent, as licensee.

 

“Sponsor’s Accountant”  The firm of independent public accountants acting as
Borrower’s Accountant, in its capacity as accountant to the Sponsor.

 

“Standard & Poor’s” or “S&P”  Standard & Poor’s Ratings’ Group, a division of
McGraw-Hill Inc., a New York corporation, so long as it is a Rating Agency.

 

“Stockholders’ Equity” as defined under GAAP.

 

“Subordination Agreement”  One or more subordination agreements, if any,
pursuant to which all Indebtedness and certain other payment obligations from
the Borrower to the Sponsor are subordinated to the Secured Obligations, and in
form and substance satisfactory to each Credit Party.

 

“System Impact Study”  The system impact study evaluating the impact of the
proposed interconnection of the Project to the electric transmission system on
the reliability of the electric transmission system.

 

“Technology”  Regardless of form, any invention (whether or not patentable or
reduced to practice), discovery, information, work of authorship, articles of
manufacture, machines,

 

A-33

--------------------------------------------------------------------------------


 

methods, processes, models, procedures, protocols, designs, diagrams, drawings,
documentation, flow charts, network configurations and architectures,
schematics, specifications, concepts, data, databases and data collections,
algorithms, formulas, know-how, and techniques, software code, including all
source code, object code, firmware, development tools and application
programming interfaces (APIs), tools, materials, marketing and development
plans, and other forms of technology and all media on which any of the foregoing
is recorded.

 

“Technology Escrow Agreement”  The Technology Escrow Agreement dated as of the
Common Agreement Date among the Sponsor, Escrow Associates, Inc. and the
Borrower.

 

“Technology License Agreement”  The Technology License Agreement dated as of the
Common Agreement Date between the Sponsor, as licensor, and the Borrower, as
licensee.

 

“Title Company”  [*****]

 

“Title XVII”  Title XVII of the Energy Policy Act of 2005, Pub. L. 109-58, as
amended by Section 406 of Div A of Title IV of Pub. L. 111-5, as may be amended
from time to time.

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

[*****]

 

“Total Capitalization” Indebtedness plus Stockholders’ Equity.

 

“Total Funding Available”  The aggregate of all funds that are (i) undrawn but
committed, or reasonably expected to be available, under the DOE Credit Facility
and the Base Equity Commitments, (ii) received or receivable delay payments and
Loss Proceeds, (iii) amounts standing to the credit of the Project Revenue
Account, and (iv) all unused Overrun Equity Commitments and any other unused
equity funding that is committed or reasonably expected to be available.

 

“Total Project Costs”  The total amount of Project Costs required for completion
of the Project.

 

“Transaction Documents”  The Project Documents and the Loan Documents.

 

“Uniform Commercial Code”  The Uniform Commercial Code of the jurisdiction, the
law of which governs the document in which such term is used.

 

“U.S.”  The United States of America.

 

“USA PATRIOT Act”  means the Patriot Act.

 

A-34

--------------------------------------------------------------------------------


 

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

“Working Capital”  Current Assets minus Current Liabilities.

 

A-35

--------------------------------------------------------------------------------


 

Exhibit A1
to Common Agreement

 

FINANCIAL PLAN

 

Sources

 

Amount

 

DOE Guaranteed Loan (Debt)

 

$

43,137,019

 

Base Equity

 

$

25,882,211

 

Overrun Equity

 

$

0

 

TOTAL SOURCES

 

$

69,019,230

 

 

Uses

 

Cost

 

Cost of Land

 

$

192,487

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

[*****]

 

 

[*****]

 

TOTAL USES (Base Project Costs)

 

$

69,019,230

 

 

A1-1

--------------------------------------------------------------------------------


 

Exhibit A2
to Common Agreement

 

DEFINITION OF PHYSICAL COMPLETION AND PROJECT COMPLETION

 

1.             “Physical Completion” The satisfaction of the following
conditions, as evidenced by the written notification from DOE to the Borrower in
accordance with clause (d)(iii) of this definition:

 

(a)           Physical Completion Tests:

 

(i)            General.  The Project Facility and all other buildings,
equipment, facilities, and infrastructure necessary to operate the Project in
accordance with the Operating Plan (including, without limitation, the [*****]
for the Project to be used as replacements for flywheels which become defective
or inoperable, such spare flywheels to be delivered either (x) to the Project
Site or (y)  to a site in Tyngsboro, Massachusetts that is leased or licensed by
Sponsor to Borrower) (A) have been completely constructed, completed, and
installed in accordance with the terms of the applicable Project Documents,
(B) all essential elements thereof have been tested and commissioned in
accordance with Prudent Utility Practice; (C) are operating in accordance with
applicable manufacturers’ specifications, the terms of the Project Documents,
and all environmental permits and licenses, Environmental Laws, and other
applicable guidelines; (D) have been accepted and paid for (except for amounts
not yet due and payable), as evidenced by the Borrower having issued final
acceptance certificates relating to each of the material Project Documents; and
(E) have been and are being properly operated and maintained in all respects.

 

(ii)           Construction Work.  All Construction Work under the Construction
Contracts shall have been completed, including without limitation all Punch List
Items, except for warranty issues that do not affect performance of the Project
Facility and do not have a material impact on environmental or occupational
health and safety matters.

 

(iii)          [*****]

 

(iv)          O&M Activities.  The Operator shall have performed all obligations
then required to be performed by it in accordance with the O&M Agreement.

 

(b)           Operational Completion Tests:

 

(i)            Performance Testing.  The Project Facility shall have
successfully completed all tests demonstrating satisfaction of all required
performance standards under the applicable Project Documents, including without
limitation verification that the Project Facility Performance Targets have been
met.

 

A2-1

--------------------------------------------------------------------------------


 

(ii)           Construction Contracts.  (A) Final completion under each of the
Construction Contracts shall have occurred, and (B) no further payments shall be
due and owing from Borrower to any Construction Contractor.

 

(iii)          Insurance Program for Operating Period.  The Loan Servicer shall
have received, in form and substance satisfactory to DOE, (x) an Insurance
Advisor’s Certificate, and (y) an Insurance Consultant’s Certificate
(A) describing in reasonable detail the Borrower’s insurance program with
respect to the Operating Period (including without limitation with respect to
any new insurance since the date of the final Advance, copies of certificates or
policies with respect thereto, designating the Administrative Agent in its
capacity as the Collateral Agent as loss payee, as appropriate, all certified by
the Borrower as being true and complete), and (B) certifying that it has
reviewed and analyzed such insurance program and that in its opinion such
insurance program satisfies all the requirements of Schedule 6.3(b).

 

(c)           Legal Conditions:

 

(i)            Title to Assets.  The Borrower shall have good and marketable fee
title to, or valid leasehold interests in, free and clear of all Liens and
encumbrances (except for Permitted Liens), the Project Facility and all of the
land and all buildings, equipment, and facilities referred to above, and to all
other facilities known to be required for the Project.

 

(ii)           Liens Under Security Documents.  The Borrower shall have granted
Liens in favor of the Administrative Agent in its capacity as the Collateral
Agent for the benefit of the Secured Parties with respect to all of the assets
required to be subject to the Security Documents.

 

(iii)          Representations and Warranties.  All representations and
warranties in the Loan Documents shall be true and correct in all material
respects as of the Physical Completion Date (except to the extent relating to an
earlier date).

 

(iv)          Approvals, Permits and Licenses.  All Governmental Approvals
required to have been obtained as of the Physical Completion Date (including any
Governmental Approvals disclosed in writing by the Borrower and required to have
been obtained as of that date) shall have been obtained and shall be in full
force and effect and shall not then be under appeal or subject to other
proceedings or unsatisfied conditions that could reasonably be expected to
result in a material modification or cancellation as of such date.  The Borrower
shall be in compliance with all such Governmental Approvals, the non-compliance
with which could reasonably be expected to have a Material Adverse Effect.

 

(v)           No Event of Default or Default.  No Event of Default or Potential
Default shall exist.

 

(d)           Physical Completion Certificate Delivery:

 

(i)            Delivery of Physical Completion Certificate.  The Borrower shall
have furnished DOE with a Physical Completion Certificate certifying that each
of the requirements set forth in clauses (a) through (c) above has been
satisfied as of the date of the Physical Completion Certificate.

 

A2-2

--------------------------------------------------------------------------------


 

(ii)           Lender’s Engineer Report.  DOE shall have received a Lender’s
Engineer Report addressing such matters as DOE shall reasonably request,
including without limitation the satisfaction of the requirements set forth in
clauses (a) and (b), as appropriate.

 

(iii)          Notice of Physical Completion.  Following receipt of the Physical
Completion Certificate and the Lender’s Engineer’s Report, DOE shall have
determined that each of the requirements set forth in clauses (a) through (c)
above has been satisfied and shall have so notified the Borrower in writing;
provided, however, that:

 

(A)          DOE may require confirmation, at the Borrower’s expense, of any of
the requirements set forth in clause (c) above, including by requesting delivery
to DOE of an independent consultant’s report or an opinion of counsel
satisfactory to DOE; and

 

(B)           DOE shall have the right to make requests for additional
information or documents from the Borrower to substantiate the accuracy or
completeness of the Physical Completion Certificate with respect to any of the
requirements set forth in clause (c) above.

 

(C)           DOE shall notify the Borrower within thirty (30) days following
receipt of the Physical Completion Certificate either (i) that Physical
Completion has been achieved, in which case the Physical Completion Date shall
be deemed to be the date of such notice, or (ii) that DOE objects to the
Physical Completion Certificate or such Certificate is inaccurate or incomplete,
which notice shall set forth the basis for such objection or determination, as
the case may be.  The failure of DOE to notify the Borrower within such thirty
(30) day period either that DOE objects to the Physical Completion Certificate,
or that such Certificate is inaccurate or incomplete shall be deemed to
constitute notice that Physical Completion has been achieved.

 

2.             “Project Completion”  The satisfaction of the following
conditions, as evidenced by the written notification from DOE to the Borrower in
accordance with clause (d)(iii) of this definition:

 

(a)           Physical Completion:

 

Physical Completion shall have occurred.

 

(b)           Financial Completion:

 

(i)            Two Principal and Interest Payments.  The Borrower shall have
paid in full two consecutive scheduled principal and interest payments due under
the DOE Credit Facility on, or at any time before, the date such payments were
due.

 

(ii)           Cash Available For Debt Service.  The Borrower shall have
generated Cash Available for Debt Service for each of the preceding two
consecutive fiscal quarters in an amount sufficient to pay in full the scheduled
principal and interest payments next becoming due under the DOE Credit Facility.

 

(iii)          Debt Service Reserve.  The Debt Service Reserve Account shall
have been fully funded (or Reserve Letters of Credit shall have been posted in
lieu thereof).

 

A2-3

--------------------------------------------------------------------------------


 

(c)           Legal Conditions:

 

(i)            Representation and Warranties.  All representations and
warranties in the Loan Documents shall be true and correct in all material
respects as of the Project Completion Date (except to the extent relating to an
earlier date).

 

(ii)           Approvals, Permits and Licenses.  All Governmental Approvals
required to have been obtained as of the Project Completion Date (including any
Governmental Approvals disclosed in writing by the Borrower and required to have
been obtained as of that date) shall have been obtained and shall be in full
force and effect and shall not then be under appeal or subject to other
proceedings or unsatisfied conditions that could reasonably be expected to
result in a material modification or cancellation as of such date.  The Borrower
shall be in compliance with all such Governmental Approvals, the non-compliance
with which could reasonably be expected to have a Material Adverse Effect.

 

(iii)          No Event of Default or Default.  No Event of Default or Potential
Default shall exist.

 

(d)           Project Completion Certificate Delivery:

 

(i)            Delivery of Project Completion Certificate.  The Borrower shall
have furnished DOE with a Project Completion Certificate certifying that each of
the requirements set forth in clauses (a) through (c) above has been satisfied
as of the date of the Project Completion Certificate.

 

(ii)           Notice of Project Completion.  Following receipt of the Project
Completion Certificate, DOE shall have determined that each of the requirements
set forth in clauses (b) and (c) above has been satisfied and shall have so
notified the Borrower in writing; provided, however, that:

 

(A)          DOE may require confirmation, at the Borrower’s expense, of any of
the requirements set forth in clauses (b) and (c) above, including by requesting
delivery to DOE of an independent consultant’s report or an opinion of counsel
satisfactory to DOE; and

 

(B)           DOE shall have the right to make requests for additional
information or documents from the Borrower to substantiate the accuracy or
completeness of the Project Completion Certificate with respect to any of the
requirements set forth in clauses (b) and (c) above.

 

(C)           DOE shall notify the Borrower within thirty (30) days following
receipt of the Project Completion Certificate either (i) that Project Completion
has been achieved, in which case the Project Completion Date shall be deemed to
be the date of such notice, or (ii) that DOE objects to the Project Completion
Certificate or such Certificate is inaccurate or incomplete, which notice shall
set forth the basis for such objection or determination, as the case may be. 
The failure of DOE to notify the Borrower within such thirty (30) day period
either that DOE objects to the Project Completion Certificate or that such
Certificate is inaccurate or incomplete shall be deemed to constitute notice
that Project Completion has been achieved.

 

A2-4

--------------------------------------------------------------------------------


 

Exhibit A3
to Common Agreement

 

DEFINITION OF DOE REQUIREMENTS

 

(from Applicable Loan Guarantee Requirements)

 

[Capitalized terms in this Exhibit A3 have the meanings
given to such terms in the Applicable Loan Guarantee Requirements]

 

The following requirements and conditions are hereby incorporated into the
Common Agreement:

 

(a)  Pursuant to Section 6.09.10(d) of the Applicable Loan Guarantee
Requirements, prior to the execution by DOE of a Loan Guarantee Agreement, DOE
must ensure that the following requirements and conditions, which must be
specified in the Loan Guarantee Agreement, are satisfied:

 

(1) The Project qualifies as an “Eligible Project” under the Act and is not a
research, development, or demonstration project or a project that employs
Commercial Technologies in service in the United States;

 

(2) The Project will be constructed and operated in the United States, the
employment of the new or significantly improved technology in the Project has
the potential to be replicated in other commercial projects in the United
States, and this technology is or is likely to be available in the United States
for further commercial application;

 

(3) The face value of the debt guaranteed by DOE is limited to no more than 80
percent of total Project Costs;

 

(4) (i) Where DOE guarantees 100 percent of the Guaranteed Obligation, the
DOE-Guaranteed Loan shall be funded by FFB;

 

(ii)  Where DOE guarantees more than 90 percent of the Guaranteed Obligation,
the guaranteed portion cannot be separated from or “stripped” from the
non-guaranteed portion of the Guaranteed Obligation if the loan is participated,
syndicated or otherwise resold in the secondary market;

 

(iii)  Where DOE guarantees 90 percent or less of the Guaranteed Obligation, the
guaranteed portion may be separated from or “stripped” from the non-guaranteed
portion of the Guaranteed Obligation, if the DOE-Guaranteed Loan is
participated, syndicated or otherwise resold in the secondary debt market;

 

(5)  The Borrower and other principals involved in the Project have made or will
make a significant equity investment in the Project;

 

(6)  The Borrower is obligated to make full repayment of the principal and
interest on the Guaranteed Obligations and other Project debt over a period of
up to the lesser of 30 years or 90 percent of the projected useful life of the
Project’s major physical assets, as calculated in

 

A3-1

--------------------------------------------------------------------------------


 

accordance with generally accepted accounting principles and practices. The
non-guaranteed portion of any Guaranteed Obligation must be repaid on a pro-rata
basis, and may not be repaid on a shorter amortization schedule than the
guaranteed portion;

 

(7 ) The loan guarantee does not finance, either directly or indirectly,
tax-exempt debt obligations, consistent with the requirements of section 149(b)
of the Internal Revenue Code;

 

(8)  The amount of the DOE Guarantee, when combined with other funds committed
to the Project, will be sufficient to carry out the Project, including adequate
contingency funds;

 

(9)  There is a reasonable prospect of repayment by Borrower of the principal of
and interest on the Guaranteed Obligations and other Project debt;

 

(10)  The Borrower has pledged Project assets and other collateral or surety,
including non project-related assets, determined by DOE to be necessary to
secure the repayment of the Guaranteed Obligations;

 

(11)  The DOE Loan Guarantee Agreement and related documents include detailed
terms and conditions necessary and appropriate to protect the interest of the
United States in the case of default, including ensuring availability of all the
intellectual property rights, technical data including software, and physical
assets necessary for any person or entity, including DOE, to complete, operate,
convey, and dispose of the defaulted project;

 

(12)  The interest rate on any Guaranteed Obligation is determined by DOE, after
consultation with the Treasury Department, to be reasonable, taking into account
the range of interest rates prevailing in the private sector for similar
obligations of comparable risk guaranteed by the Federal government;

 

(13)  Any Guaranteed Obligation is not subordinate to any loan or other debt
obligation and is in a first lien position on all assets of the Project and all
additional collateral pledged as security for the Guaranteed Obligations and
other Project debt;

 

(14)  There is satisfactory evidence that Borrower and FFB or other Holders are
willing, competent, and capable of performing the terms and conditions of the
Guaranteed Obligations and other debt obligation and the DOE Loan Guarantee
Agreement, and will diligently pursue the Project;

 

(15)  The Borrower has made the initial (or total) payment of fees for the
Administrative Cost of Issuing a Loan Guarantee with respect to the DOE
Guarantee for the construction and operational phases of the Project (Third
Fee);

 

(16)  FFB, other Holder or servicer has taken and is obligated to continue to
take those actions necessary to perfect and maintain liens on assets which are
pledged as collateral for the Guaranteed Obligation;

 

(17)  If Borrower is to make payment in full for the Credit Subsidy Cost of the
loan guarantee pursuant to Section 1702(b)(2) of the Act, such payment must be
received by DOE prior to, or at the time of, closing;

 

A3-2

--------------------------------------------------------------------------------


 

(18)  DOE or its representatives have access to the Project site at all
reasonable times in order to monitor the performance of the Project;

 

(19)  DOE, FFB, or other Holder and Borrower have reached an agreement as to the
information that will be made available to DOE and the information that will be
made publicly available;

 

(20)  The prospective Borrower has filed applications for or obtained any
required regulatory approvals for the Project and is in compliance, or promptly
will be in compliance, where appropriate, with all Federal, state, and local
regulatory requirements;

 

(21)  Borrower has no delinquent Federal debt, including tax liabilities, unless
the delinquency has been resolved with the appropriate Federal agency in
accordance with the standards of the Debt Collection Improvement Act of 1996;

 

(22)  The DOE Loan Guarantee Agreement contains such other terms and conditions
as DOE deems reasonable and necessary to protect the interest of the United
States; and

 

(23)(i) FFB is an “Eligible Lender”, as defined in §609.2 of the Applicable Loan
Guarantee Requirements, and meets DOE’s lender eligibility and performance
requirement contained in §§609.11 (a) and (b) of the Applicable Loan Guarantee
Requirements; and

 

(ii) The servicer meets the servicing performance requirements of §609.11(c) of
the Applicable Loan Guarantee Requirements.

 

(b)  Pursuant to Section 6.09.10(e) of the Applicable Loan Guarantee
Requirements, the DOE Loan Guarantee Agreement must provide that, in the event
of a default by the Borrower:

 

(1)  Interest accrues on the Guaranteed Obligations at the rate stated in the
DOE Loan Guarantee Agreement or Loan Agreement, until DOE makes full payment of
the defaulted Guaranteed Obligations and, except when debt is funded through the
Federal Financing Bank, DOE is not required to pay any premium, default
penalties, or prepayment penalties;

 

(2)  Upon payment of the Guaranteed Obligations by DOE, DOE is subrogated to the
rights of the Holders of the debt, including all related liens, security, and
collateral rights and has superior rights in and to the property acquired from
the recipient of the payment as provided in §609.15 of the Applicable Loan
Guarantee Requirements;

 

(3)  FFB or any other servicer acting on DOE’s behalf is obligated to take those
actions necessary to perfect and maintain liens on assets which are pledged as
collateral for the Guaranteed Obligations; and

 

(4)  The holder of pledged collateral is obligated to take such actions as DOE
may reasonably require to provide for the care, preservation, protection, and
maintenance of such collateral so as to enable the United States to achieve
maximum recovery upon default by Borrower on the Guaranteed Obligations.

 

(c)  Pursuant to Section 6.09.10(f) of the Applicable Loan Guarantee
Requirements, the DOE Loan Guarantee Agreement must contain audit provisions
which provide, in substance, as follows:

 

A3-3

--------------------------------------------------------------------------------


 

(1)  FFB or any other Holder or other party servicing the Guaranteed
Obligations, as applicable, and the Borrower, must keep such records concerning
the project as are necessary to facilitate an effective and accurate audit and
performance evaluation of the project as required in §609.17 of the Applicable
Loan Guarantee Requirements; and

 

(2)  DOE and the Comptroller General, or their duly authorized representatives,
must have access, for the purpose of audit and examination, to any pertinent
books, documents, papers, and records of the Borrower, FFB or other Holder, or
other party servicing the Guaranteed Obligations, as applicable.  Examination of
records may be made during the regular business hours of the Borrower, FFB or
other Holder, or other party servicing the Guaranteed Obligations, or at any
other time mutually convenient as required in §609.17 of the Applicable Loan
Guarantee Requirements.

 

(d)  Pursuant to Section 6.09.10(g) of the Applicable Loan Guarantee
Requirements, the DOE Loan Guarantee Agreement must contain provisions providing
that:

 

(1) FFB or other Holder may sell, assign or transfer a Guaranteed Obligation to
another Eligible Lender that meets the requirements of §609.11 of the Applicable
Loan Guarantee Requirements. Such Eligible Lender to which a Guaranteed
Obligation is assigned or transferred, is required to fulfill all servicing,
monitoring, and reporting requirements contained in the DOE Loan Guarantee
Agreement and these regulations if the transferring Eligible Lender was
performing these functions and transfer such functions to the new Eligible
Lender. Any assignment or transfer, however, of the servicing, monitoring, and
reporting functions must be approved by DOE in writing in advance of such
assignment; and

 

(2) The Secretary of Energy, or the Secretary’s designee or contractual agent,
for the purpose of identifying Holders with the right to receive payment under
the guarantees shall include in the DOE Loan Guarantee Agreement or related
documents a procedure for tracking and identifying Holders of Guarantee
Obligations. These duties usually will be performed by the servicer. Any
contractual agent approved by the Secretary to perform this function cannot
transfer or assign this responsibility without the prior written consent of the
Secretary.

 

The Credit Subsidy Cost for the Project may be covered by funds made available
under the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, to
pay for the Credit Subsidy Cost of guarantees made under Section 1705 of Title
XVII of the Energy Policy Act of 2005, as amended, if the Project satisfies all
of the applicable requirements of Title XVII, including Section 1705, and of the
Recovery Act, including, but not limited to the following below, and the
provisions set forth in the Term Sheet and this Exhibit A3 and subject to the
availability of funds.  The Sponsor and Borrower each agrees to subject the
Project to all Program Requirements and Applicable Loan Guarantee Requirements
implementing Title XVII (including Section 1705), as amended from time to time.

 

(e) As soon as practicable, but in no event later than 30 days after the
effective date of the Conditional Commitment, the Sponsor and/or Borrower shall
supplement its application submitted in response to the August 8, 2006
solicitation with the following:

 

(1) A statement from the Sponsor that it believes that there is “reasonable
prospect” that the DOE-Guaranteed Loan will be fully paid from Project revenue;

 

A3-4

--------------------------------------------------------------------------------


 

(2) A brief description of the types of jobs expected to be created or retained
in the United States.  The term “jobs expected to be created” means those new
positions reasonably expected to be created and filled, or previously existing
unfilled positions that are reasonably expected to be filled, as a result of
Recovery Act funding, and “jobs or positions expected to be retained” means
those previously existing filled positions that are reasonably expected to be
retained as a result of Recovery Act funding.  Such descriptions may rely on job
titles, broader labor categories, or the borrowers’ existing practice for
describing jobs as long as the terms used are widely understood and explain the
general nature of the work. Note that a job cannot be reported as both created
and retained;

 

(3) An estimate of the number of jobs expected to be created and retained in the
United States.  At a minimum, this estimate shall include any new positions
reasonably expected to be created and any existing filled positions that are
reasonably expected to be retained to support or carry out Recovery Act projects
or activities managed directly by the borrower, and if known, by sub-recipients.
The number shall be expressed as “full-time equivalent” (FTE), calculated
cumulatively as all hours worked divided by the total number of hours in a
full-time schedule, as defined by the borrower. For instance, two full-time
employees and one part-time employee working half days would be reported as 2.5
FTE in each calendar quarter. Because FTE is calculated based on aggregate hours
worked, temporary or part-time labor is not overstated. Applicants are
encouraged to include information in their narrative used to calculate the FTE
figure;

 

(4) A description of the viability of the Project without guarantees, whether
from DOE or otherwise;

 

(5) A list of other Federal and non-Federal governmental (including State)
incentives or other assistance on which the Project relies, including grants,
tax credits, or other loan guarantees to support the financing, construction and
operation of the Project;

 

(6) A description evidencing the importance of the Project in meeting
reliability needs of the national or local electric grid;

 

(7) A description substantiating the effect of the Project in meeting the
environment (including climate change) and energy goals of the State or region
of the United States in which the Project is involved or located or of the two
or more States of the United States that the Project exists between or connects;

 

(8) A statement from the Sponsor substantiating that commercial financing
suitable to fully meet the needs of the Project, or to allow commercial
completion of the Project, is not available from the private financial markets
on commercially reasonable terms.

 

(f) The Project must commence construction not later than September 30, 2011.

 

The term “Commencement of Construction” is defined in Exhibit A to the Common
Agreement.

 

(g) As soon as practicable, but in no event later than 30 days after the
effective date of the Conditional Commitment, the Sponsor and/or Borrower shall
submit to DOE an updated financial model, financial projections or any other
application item for the Project that, in each case, takes into account the cost
of complying with (i) the Buy American Provisions, to the

 

A3-5

--------------------------------------------------------------------------------


 

extent applicable, (ii) the Davis-Bacon Act and all applicable Davis-Bacon Act
regulations as such compliance is required by Section 1705(c) of Title XVII and
(iii) all applicable provisions of the Recovery Act.

 

(h) The Borrower must consult their own legal counsel to determine whether the
Buy American requirements of Section 1605(a) of the Recovery Act apply to their
proposed projects. If the Borrower believes that its proposed project is not
subject to such Buy American requirements, it must set forth in its Part I
submission an explanation justifying such rationale. As required by Section
1605(d) of the Recovery Act, Section 1605 is to be applied in a manner
consistent with U.S. obligations under international agreements. If the Borrower
determines that the Buy American requirements of Section 1605 are not applicable
to its project by virtue of U.S. obligations under international agreements, the
Borrower must set forth in its Part I submission an explanation justifying its
position. If the Borrower determines that its project would be subject to the
Buy American requirements, but that its project may be eligible for a waiver
under Section 1605(b) of the Recovery Act, the Borrower must set forth in its
Part I submission an explanation justifying the basis for its request for a
waiver.

 

A3-6

--------------------------------------------------------------------------------


Exhibit A4
to Common Agreement

 

DAVIS-BACON PROVISIONS FOR DAVIS-BACON ACT COVERED CONTRACTS

 

(a)                Definitions.  For purposes of this Exhibit A4, and as
required by subparagraph (b)(8) below of this Exhibit, the definitions set forth
in Section 5.2 of title 29 of the Code of Federal Regulations (CFR) are
incorporated by reference herein, some of which are set forth below, except to
the extent modified below, in addition to certain newly defined terms set forth
below for purposes of Davis-Bacon Act compliance under Section 1705 of Title
XVII:

 

(1)                                             “Davis-Bacon Act Covered
Contract” means any contract, agreement or other arrangement for the
“construction, prosecution, completion or repair” (as such term is defined
below) of the Project (including the Common Agreement) in connection with
Section 1705(c), as enacted by the American Recovery and Reinvestment Act of
2009.

 

(2)                                             “Contract Party” means any
contractor, subcontractor (including any lower tier subcontractor) or other
entity (other than the Borrower but including, if applicable, the project
sponsor or affiliate) that is party to a Davis-Bacon Act Covered Contract; it
being understood that the foregoing exclusion of Borrower from the definition of
Contract Party in no way affects the Borrower’s Davis Bacon Act obligations as
set forth in this Exhibit.

 

(3)                                             “Construction, prosecution,
completion, or repair” or “performance of the Project” means the following:

 

(1) All types of work done on a particular building or work at the site thereof,
including work at a facility which is deemed a part of the site of the work
within the meaning of (paragraph (l) of 29 CFR 5.2) by laborers and mechanics
employed by a construction contractor or construction subcontractor, including
without limitation—

 

(i)                 Altering, remodeling, installation (where appropriate) on
the site of the work of items fabricated off-site;

 

(ii)                Painting and decorating;

 

(iii)               Manufacturing or furnishing of materials, articles, supplies
or equipment on the site of the building or work (or, under the United States
Housing Act of 1937; the Housing Act of 1949; and the Native American Housing
Assistance and Self-Determination Act of 1996 in the construction or development
of the project);

 

A4-1

--------------------------------------------------------------------------------


 

(iv)(A) Transportation between the site of the work within the meaning of
paragraph (l)(1) of 29 CFR 5.2 and a facility which is dedicated to the
construction of the building or work and deemed a part of the site of the work
within the meaning of paragraph (l)(2) of 29 CFR 5.2; and

 

(B) Transportation of portion(s) of the building or work between a site where a
significant portion of such building or work is constructed, which is a part of
the site of the work within the meaning of paragraph (l)(1) of 29 CFR 5.2, and
the physical place or places where the building or work will remain.

 

(2) Except as provided in paragraph (j)(1)(iv)(A) of 29 CFR 5.2, the
transportation of materials or supplies to or from the site of the work by
employees of the construction contractor or a construction subcontractor is not
``construction, prosecution, completion, or repair’’.

 

(4)                                             “Contracting officer” means the
individual, a duly appointed successor, or authorized representative who is
designated and authorized to enter into contracts on behalf of the Federal
agency or any representative designated by DOE to the Borrower from time to time
for purposes of Davis-Bacon Act compliance.

 

(5)                                             “Laborer or mechanic” includes
at least those workers whose duties are manual or physical in nature (including
those workers who use tools or who are performing the work of a trade), as
distinguished from mental or managerial. The term laborer or mechanic includes
apprentices, trainees, and helpers. The term does not apply to workers whose
duties are primarily administrative, executive, or clerical, rather than manual.
Persons employed in a bona fide executive, administrative, or professional
capacity as defined in part 541 of title 29 of the Code of Federal Regulations
are not deemed to be laborers or mechanics. Working foremen who devote more than
20 percent of their time during a workweek to mechanic or laborer duties, and
who do not meet the criteria of part 541, are laborers and mechanics for the
time so spent.

 

(6)                                             “Site of the work” is defined as
follows:

 

(i)  The site of the work is the physical place or places where the building or
work called for in the Davis-Bacon Act Covered Contract will remain; and any
other site where a significant portion of the building or work is constructed,
provided that such site is established specifically for the performance of such
contract or project;

 

(ii) Except as provided in subparagraph (a)(6)(iii) of this Exhibit, job
headquarters, tool yards, batch plants, borrow pits, etc., are part of the

 

A4-2

--------------------------------------------------------------------------------


 

site of the work, provided they are dedicated exclusively, or nearly so, to
performance of the Davis Bacon Act Covered Contract or project, and provided
they are adjacent or virtually adjacent to the site of the work as defined in
subparagraph (a)(6)(i) of this Exhibit;

 

(iii) Not included in the site of the work are permanent home offices, branch
plant establishments, fabrication plants, tool yards, etc., of the Borrower or a
Contract Party whose location and continuance in operation are determined wholly
without regard to a particular Federal or federally assisted contract, such as
the Common Agreement, or project. In addition, fabrication plants, batch plants,
borrow pits, job headquarters, tool yards, etc., of a commercial or material
supplier, which are established by a supplier of materials for the project
before opening of bids and not on the site of the work as stated in subparagraph
(a)(6)(i) of this Exhibit, are not included in the site of the work. Such
permanent, previously established facilities are not part of the site of the
work, even where the operations for a period of time may be dedicated
exclusively, or nearly so, to the performance of a Davis-Bacon Act Covered
Contract.

 

(7)                                             “Wage determination” includes
the original decision and any subsequent decisions modifying, superseding,
correcting, or otherwise changing the provisions of the original decision. The
application of the wage determination shall be in accordance with the provisions
of Sec. 1.6 of title 29 of the Code of Federal Regulations.

 

(b)(1)                              Minimum wages.

 

(i) All laborers and mechanics employed or working on the site of the work, will
be paid unconditionally and not less often than once a week, and without
subsequent deduction or rebate on any account (except such payroll deductions as
are permitted by regulations issued by the Secretary of Labor under the Copeland
Act (29 CFR part 3)), the full amount of wages and bona fide fringe benefits (or
cash equivalents thereof) due at time of payment computed at rates not less than
those contained in the wage determination of the Secretary of Labor which is
attached to the Common Agreement as Schedule 6.30(d) and made a part hereof,
regardless of any contractual relationship which may be alleged to exist between
the Borrower and such laborers and mechanics, or between any Contract Party and
such laborers and mechanics.

 

Contributions made or costs reasonably anticipated for bona fide fringe benefits
under section 1(b)(2) of the Davis-Bacon Act on behalf of laborers or mechanics
are considered wages paid to such laborers or mechanics, subject to the
provisions of subparagraph (b)(1)(iv) of this Exhibit; also, regular
contributions made or costs incurred for more

 

than a weekly period (but not less often than quarterly) under plans, funds, or
programs which cover the particular weekly period, are deemed to be
constructively made or incurred during such weekly period. Such laborers and
mechanics shall be paid the

 

A4-3

--------------------------------------------------------------------------------


 

appropriate wage rate and fringe benefits on the wage determination for the
classification of work actually performed, without regard to skill, except as
provided in paragraph (b)(4) below. Laborers or mechanics performing work in
more than one classification may be compensated at the rate specified for each
classification for the time actually worked therein: Provided, that the
employer’s payroll records accurately set forth the time spent in each
classification in which work is performed. The wage determination (including any
additional classification and wage rates conformed under subparagraph (b)(1)(ii)
of this Exhibit) as attached to the Common Agreement as Schedule 6.30(d) and the
Davis-Bacon poster (WH-1321) shall be posted at all times by the Borrower and
each Contract Party at the site of the work in a prominent and accessible place
where it can be easily seen by the workers.

 

(ii)(A) The contracting officer shall require that any class of laborers or
mechanics, including helpers, which is not listed in the wage determination and
which is to be employed under the Davis-Bacon Act Covered Contract shall be
classified in conformance with the wage determination. The contracting officer
shall approve an additional classification and wage rate and fringe benefits
therefore only when the following criteria have been met:

 

(1) The work to be performed by the classification requested is not performed by
a classification in the wage determination; and

 

(2) The classification is utilized in the area by the construction industry; and

 

(3) The proposed wage rate, including any bona fide fringe benefits, bears a
reasonable relationship to the wage rates contained in the wage determination.

 

(B) If the Borrower or any Contract Party, as the case may be, and the
respective laborers and mechanics to be employed in the classification (if
known), or their representatives, and the contracting officer agree on the
classification and wage rate (including the amount designated for fringe
benefits where appropriate), a report of the action taken shall be sent by the
contracting officer to the Administrator of the Wage and Hour Division,
Employment Standards Administration, U.S. Department of Labor, Washington, DC
20210. The Administrator, or an authorized representative, will approve, modify,
or disapprove every additional classification action within 30 days of receipt
and so advise the contracting officer or will notify the contracting officer
within the 30-day period that additional time is necessary.

 

(C) In the event the Borrower or any Contract Party, as the case may be, the
laborers or mechanics to be employed in the classification or their
representatives, and the contracting officer do not agree on the proposed
classification and wage rate (including the amount designated for fringe
benefits, where appropriate), the contracting officer shall refer the questions,
including the views of all interested parties and the recommendation of the
contracting officer, to the Administrator for determination. The Administrator,
or an authorized representative, will issue a determination within 30 days

 

A4-4

--------------------------------------------------------------------------------


 

of receipt and so advise the contracting officer or will notify the contracting
officer within the 30-day period that additional time is necessary.

 

(D) The wage rate (including fringe benefits where appropriate) determined
pursuant to subparagraphs (b)(1)(ii) (B) or (C) of this Exhibit, shall be paid
to all workers performing work in the classification under any Davis-Bacon Act
Covered Contract from the first day on which work is performed in the
classification.

 

(iii) Whenever the minimum wage rate prescribed in any Davis-Bacon Act Covered
Contract for a class of laborers or mechanics includes a fringe benefit which is
not expressed as an hourly rate, the Borrower or any Contract Party shall either
pay the benefit as stated in the wage determination or shall pay another bona
fide fringe benefit or an hourly cash equivalent thereof.

 

(iv) If the Borrower or any Contract Party does not make payments to a trustee
or other third person, the Borrower or any Contract Party may consider as part
of the wages of any laborer or mechanic the amount of any costs reasonably
anticipated in providing bona fide fringe benefits under a plan or program;
provided, that the Secretary of Labor has found, upon the written request of the
Borrower or any Contract Party, that the applicable standards of the Davis-Bacon
Act have been met. The Secretary of Labor may require the Borrower or any
Contract Party to set aside in a separate account assets for the meeting of
obligations under the plan or program.

 

(2) Withholding.  The DOE contracting officer shall upon its own action or upon
written request of an authorized representative of the Department of Labor
withhold or cause to be withheld from the Borrower or a Contract Party, as the
case may be, under this Contract or any other Federal contract with the same
Borrower or Contract Party, or any other federally-assisted contract subject to
Davis-Bacon prevailing wage requirements, which is held by the same Borrower or
Contract Party, so much of the accrued payments or advances as may be considered
necessary to pay laborers and mechanics, including apprentices, trainees, and
helpers, employed or working on the site of the work the full amount of wages
required by the Contract. In the event of failure to pay any laborer or
mechanic, including any apprentice, trainee, or helper, employed or working on
the site of the work, all or part of the wages required by the Davis-Bacon Act
Covered Contract, DOE may, after written notice to the Borrower take such action
as may be necessary to cause the suspension of any further disbursement under
the DOE-Guaranteed Loan until such violations have ceased, it being understood
that any such suspension shall not affect the validity of the DOE Guarantee on
the portions of the DOE-Guaranteed Loan that have been disbursed prior to the
date of such suspension and remain outstanding as of such date.

 

(3) Payrolls and basic records.

 

(i) Payrolls and basic records relating thereto shall be maintained by the
Borrower and each Contract Party during the course of the work and preserved for
a period of three years thereafter for all of their respective laborers and
mechanics employed or working at the site of the work.  Such records shall
contain the name,

 

A4-5

--------------------------------------------------------------------------------


 

address, and social security number of each such worker, his or her correct
classification, hourly rates of wages paid (including rates of contributions or
costs anticipated for bona fide fringe benefits or cash equivalents thereof of
the types described in section 1(b)(2)(B) of the Davis-Bacon Act), daily and
weekly number of hours worked, deductions made and actual wages paid. Whenever
the Secretary of Labor has found under 29 CFR 5.5(a)(1)(iv) that the wages of
any laborer or mechanic include the amount of any costs reasonably anticipated
in providing benefits under a plan or program described in section 1(b)(2)(B) of
the Davis-Bacon Act, the Borrower and each Contract Party shall maintain records
which show that the commitment to provide such benefits is enforceable, that the
plan or program is financially responsible, and that the plan or program has
been communicated in writing to the laborers or mechanics affected, and records
which show the costs anticipated or the actual cost incurred in providing such
benefits. The Borrower and any Contract Party employing apprentices or trainees
under approved programs shall maintain written evidence of the registration of
apprenticeship programs and certification of trainee programs, the registration
of the apprentices and trainees, and the ratios and wage rates prescribed in the
applicable programs.

 

(ii)(A)  The Contract Party shall submit weekly for each week in which any
Davis-Bacon Act Covered Contract work is performed a copy of all payrolls to the
Borrower.  The highest tier Contract Party is responsible for the submission of
copies of payrolls by all subcontractors and lower tier subcontractors.  Unless
otherwise directed by DOE, the Borrower shall submit weekly for each week in
which any Contract work is performed a copy of all of its payrolls, as well as
all payrolls of each Contract Party, to the DOE contracting officer. The
payrolls submitted shall set out accurately and completely all of the
information required to be maintained under subparagraph (b)(3)(i) of this
Exhibit, except that full social security numbers and home addresses shall not
be included on weekly transmittals. Instead the payrolls shall only need to
include an individually identifying number for each employee (e.g., the last
four digits of the employee’s social security number). The required weekly
payroll information may be submitted in any form desired. Optional Form WH-347
is available for this purpose from the Wage and Hour Division Web site at
http://www.dol.gov/esa/whd/forms/wh347instr.htm or its successor site. The
Borrower is responsible for the submission of copies of its own payrolls and the
payrolls of each Contract Party, in each case, to the extent each employs
laborers and mechanics in the performance of the Project.  Each Contract Party
is responsible for the submission of copies of payrolls by all subcontract or
lower-tier Contract Parties.  The Borrower and each Contract Party shall
maintain the full social security number and current address of each of its own
covered workers, and shall provide them upon request, in the case of the
Contract Party, to the Borrower, for transmission to the DOE or the Wage and
Hour Division of the Department of Labor for purposes of an investigation or
audit of compliance with prevailing wage requirements. It is not a violation of
this subparagraph (b)(3)(ii)(A) of this Exhibit for a higher-tiered Contract
Party to require a lower-tiered Contract Party to provide addresses and social
security numbers to such Contract Party for its own records, without weekly
submission to the DOE or the Borrower.

 

(B) Each payroll submitted shall be accompanied by a ``Statement of
Compliance,’’ signed by the Borrower or Contract Party or his or her agent who
pays or

 

A4-6

--------------------------------------------------------------------------------


 

supervises the payment of the laborer or mechanic employed under the Davis-Bacon
Act Covered Contract and shall certify the following:

 

(1) That the payroll for the payroll period contains the information required to
be provided under subparagraph (b)(3)(ii) of this Exhibit, the appropriate
information is being maintained under subparagraph (b)(3)(i) of this Exhibit,
and that such information is correct and complete;

 

(2) That each laborer or mechanic (including each helper, apprentice, and
trainee) employed under the Davis-Bacon Act Covered Contract during the payroll
period has been paid the full weekly wages earned, without rebate, either
directly or indirectly, and that no deductions have been made either directly or
indirectly from the full wages earned, other than permissible deductions as set
forth in Regulations, 29 CFR part 3;

 

(3) That each laborer or mechanic has been paid not less than the applicable
wage rates and fringe benefits or cash equivalents for the classification of
work performed, as specified in the applicable wage determination incorporated
into the Common Agreement and any other Davis-Bacon Act Covered Contract.

 

(C) The weekly submission of a properly executed certification set forth on the
reverse side of Optional Form WH-347 shall satisfy the requirement for
submission of the ``Statement of Compliance’’ required by subparagraph
(b)(3)(ii)(B) of this Exhibit.

 

(D) The falsification of any of the above certifications may subject the
Borrower or any Contract Party to civil or criminal prosecution under section
1001 of title 18 and section 3729 of title 31 of the United States Code.

 

(iii) The Borrower and each Contract Party shall make the records required under
subparagraph (b)(3)(i) of this Exhibit available for inspection, copying, or
transcription by authorized representatives of the DOE or the Department of
Labor, and shall permit such representatives to interview employees during
working hours on the job. If the Borrower or any Contract Party fails to submit
the required records or to make them available, the DOE may, after written
notice to the Borrower take such action as may be necessary to cause the
suspension of any further disbursement under the DOE-Guaranteed Loan, it being
understood that any such suspension shall not affect the validity of the DOE
Guarantee on the portions of the DOE-Guaranteed Loan that have been disbursed
prior to the date of such suspension and remain outstanding as of such date. 
Furthermore, failure to submit the required records upon request or to make such
records available may be grounds for debarment action pursuant to 29 CFR 5.12.

 

(4) Apprentices and trainees.

 

(i) Apprentices. Apprentices will be permitted to work at less than the
predetermined rate for the work they performed when they are employed pursuant
to and individually registered in a bona fide apprenticeship program registered
with the U.S. Department of Labor, Employment and Training Administration,
Office of Apprenticeship Training, Employer and Labor Services, or with a State
Apprenticeship

 

A4-7

--------------------------------------------------------------------------------


 

Agency recognized by the Office, or if a person is employed in his or her first
90 days of probationary employment as an apprentice in such an apprenticeship
program, who is not individually registered in the program, but who has been
certified by the Office of Apprenticeship Training, Employer and Labor Services
or a State Apprenticeship Agency (where appropriate) to be eligible for
probationary employment as an apprentice. The allowable ratio of apprentices to
journeymen on the job site in any craft classification shall not be greater than
the ratio permitted to the Borrower or Contract Party as to the entire work
force under the registered program. Any worker listed on a payroll at an
apprentice wage rate, who is not registered or otherwise employed as stated
above, shall be paid not less than the applicable wage rate on the wage
determination for the classification of work actually performed. In addition,
any apprentice performing work on the job site in excess of the ratio permitted
under the registered program shall be paid not less than the applicable wage
rate on the wage determination for the work actually performed. Where a Borrower
or Contract Party is performing construction on a project in a locality other
than that in which its program is registered, the ratios and wage rates
(expressed in percentages of the journeyman’s hourly rate) specified in the
Borrower or Contract Party’s registered program shall be observed. Every
apprentice must be paid at not less than the rate specified in the registered
program for the apprentice’s level of progress, expressed as a percentage of the
journeymen hourly rate specified in the applicable wage determination.
Apprentices shall be paid fringe benefits in accordance with the provisions of
the apprenticeship program. If the apprenticeship program does not specify
fringe benefits, apprentices must be paid the full amount of fringe benefits
listed on the wage determination for the applicable classification. If the
Administrator determines that a different practice prevails for the applicable
apprentice classification, fringes shall be paid in accordance with that
determination. In the event the Office of Apprenticeship Training, Employer and
Labor Services, or a State Apprenticeship Agency recognized by the Office,
withdraws approval of an apprenticeship program, the Borrower or the Contract
Party will no longer be permitted to utilize apprentices at less than the
applicable predetermined rate for the work performed until an acceptable program
is approved.

 

(ii) Trainees. Except as provided in 29 CFR 5.16, trainees will not be permitted
to work at less than the predetermined rate for the work performed unless they
are employed pursuant to and individually registered in a program which has
received prior approval, evidenced by formal certification by the U.S.
Department of Labor, Employment and Training Administration. The ratio of
trainees to journeymen on the job site shall not be greater than permitted under
the plan approved by the Employment and Training Administration. Every trainee
must be paid at not less than the rate specified in the approved program for the
trainee’s level of progress, expressed as a percentage of the journeyman hourly
rate specified in the applicable wage determination. Trainees shall be paid
fringe benefits in accordance with the provisions of the trainee program. If the
trainee program does not mention fringe benefits, trainees shall be paid the
full amount of fringe benefits listed on the wage determination unless the
Administrator of the Wage and Hour Division determines that there is an
apprenticeship program associated with the corresponding journeyman wage rate on
the wage determination which provides for less than full fringe benefits for
apprentices. Any employee listed on the payroll at a trainee rate who is not
registered and participating in a training plan approved by the

 

A4-8

--------------------------------------------------------------------------------


 

Employment and Training Administration shall be paid not less than the
applicable wage rate on the wage determination for the classification of work
actually performed. In addition, any trainee performing work on the job site in
excess of the ratio permitted under the registered program shall be paid not
less than the applicable wage rate on the wage determination for the work
actually performed. In the event the Employment and Training Administration
withdraws approval of a training program, the Borrower or the Contract Party
will no longer be permitted to utilize trainees at less than the applicable
predetermined rate for the work performed until an acceptable program is
approved.

 

(iii) Equal employment opportunity. The utilization of apprentices, trainees and
journeymen under this part shall be in conformity with the equal employment
opportunity requirements of Executive Order 11246, as amended, and 29 CFR part
30.

 

(5) Compliance with Copeland Act requirements. The Borrower and any Contract
Party shall comply with the requirements of 29 CFR part 3, which are
incorporated by reference in this Common Agreement and any other Davis-Bacon Act
Covered Contract.

 

(6) Subcontracts. The Borrower and any higher or lower tier Contract Party shall
insert in any Davis-Bacon Act Covered Contract the clauses contained in
subparagraphs (b)(1) through (10) of this Exhibit and such other clauses as the
DOE may by appropriate instructions require, and also a clause requiring the
higher tier Contract Party to include these clauses in any lower tier
Davis-Bacon Act Covered Contract. The Borrower shall be responsible for the
compliance by any Contract Party with all the contract clauses in (1) through
(10) of this Exhibit.

 

(7) Contract termination: debarment.  A breach of any of the contract clauses in
(1) through (10) of subparagraph (b) in this Exhibit will constitute an Event of
Default by the Borrower under Article 8 of the Common Agreement and may be
grounds for termination of any Davis-Bacon Act Covered Contract, and for
debarment as a contractor, a subcontractor or other entity as provided in 29 CFR
5.12; provided, however, that the termination provision in this subparagraph
(b)(7) shall not apply to the Common Agreement but that, in lieu of the
application of such termination provision of subparagraph (b)(7), the remedies
available to DOE under Section 8.2 of the Common Agreement shall apply upon such
an Event of Default.

 

(8) Compliance with Davis-Bacon and Related Act requirements.  All rulings and
interpretations of the Davis-Bacon and Related Acts contained in 29 CFR parts 1,
3, and 5 (other than Section 5.5(b) of 29 CFR part 5) are herein incorporated by
reference in this Common Agreement and any other Davis-Bacon Act Covered
Contract.

 

(9) Disputes concerning labor standards. Disputes arising out of the labor
standards provisions of this Common Agreement or any other Davis-Bacon Act
Covered Contract shall not be subject to the general disputes clause of such
contract. Such disputes shall be resolved in accordance with the procedures of
the Department of Labor set forth in 29 CFR parts 5, 6, and 7. Disputes within
the meaning of this clause include

 

A4-9

--------------------------------------------------------------------------------


 

disputes between the Borrower or any Contract Party and DOE, the U.S. Department
of Labor, or the employees or their representatives.

 

(10) Certification of eligibility.

 

(i) By entering into this Common Agreement and any other Davis-Bacon Act Covered
Contract, the Borrower and the Contract Party each certifies that neither it
(nor he or she) nor any person or firm who has an interest in the Borrower or
the Contract Party’s firm is a person or firm ineligible to be awarded
Government contracts by virtue of section 3(a) of the Davis-Bacon Act or 29 CFR
5.12(a)(1).

 

(ii) No part of this Common Agreement or any other Davis-Bacon Act Covered
Contract shall be assigned or subcontracted, as the case may be, to any person
or firm ineligible for award of a Government contract by virtue of section 3(a)
of the Davis-Bacon Act or 29 CFR 5.12(a)(1).

 

(iii) The penalty for making false statements is prescribed in the U.S. Criminal
Code, 18 U.S.C. 1001.

 

A4-10

--------------------------------------------------------------------------------


 

Exhibit A5
to Common Agreement

 

DISCLOSURE LETTER

 

See attached.

 

A5-1

--------------------------------------------------------------------------------


 

LOAN GUARANTEE OF THE U.S. DEPARTMENT OF ENERGY

 

WITH RESPECT TO A LOAN FROM THE FEDERAL FINANCING BANK

 

TO

 

STEPHENTOWN REGULATION SERVICES LLC

 

COMPANY DISCLOSURE LETTER

 

A5-1

--------------------------------------------------------------------------------


 

Schedule 1

 

Security Agreement

 

Commercial Tort Claims

 

None.

 

Intellectual Property Collateral

 

[*****]

 

Location of Chief Executive Office and Collateral.

 

Chief Executive Office and Principal Place of Business:  99 Grange Hall Road,
Stephentown, NY 12168

 

Collateral is kept: (i) c/o Beacon Power Corporation, 65 Middlesex Road,
Tyngsboro, MA 01879; (ii) 99 Grange Hall Road, Stephentown, NY 12168; and (iii)
with certain suppliers, prior to delivery at the Site, including without
limitation, D&W Contractors, D&W Contractors, 95 Park Street, Unit #2,
Northfield, NH 03276.

 

Locations of Books.

 

c/o Beacon Power Corporation, 65 Middlesex Road, Tyngsboro, MA 01879

 

Certain books maybe kept with the Escrow Agent in connection with the
Transaction Documents.

 

Jurisdiction of Organization and Names.

 

Jurisdiction of Organization:  Delaware

 

Inventory.

 

As contemplated by the Waiver and Agreement, certain assets are located (i) c/o
Beacon Power Corporation, 65 Middlesex Road, Tyngsboro, MA 01879; (ii) 99 Grange
Hall Road, Stephentown, NY 12168; and (iii) with certain suppliers, prior to
delivery at the Site, including without limitation, [*****]

 

A5-2

--------------------------------------------------------------------------------


 

Equipment.

 

None.

 

Investment Property; Instruments; and Chattel Paper.

 

Accounts subject to the Account Control Agreement.

 

Letter-of-Credit Rights.

 

None.

 

Location of Collateral.

 

Collateral is kept: (i) c/o Beacon Power Corporation, 65 Middlesex Road,
Tyngsboro, MA 01879; (ii) 99 Grange Hall Road, Stephentown, NY 12168; and (iii)
with certain suppliers, prior to delivery at the Site, including without
limitation, [*****]

 

A5-3

--------------------------------------------------------------------------------


 

Schedule 5.10

 

Permits; Other Required Consents

 

[*****]

 

Borrower has obtained and will be required to obtain permits in the ordinary
course as well.

 

A5-4

--------------------------------------------------------------------------------


 

Schedule 5.11

 

Litigation, Labor Disputes

 

None.

 

A5-5

--------------------------------------------------------------------------------


 

Schedule 5.12

 

Tax

 

None.

 

A5-6

--------------------------------------------------------------------------------


 

Schedule 5.14

 

Transactions with Affiliates

 

Transaction Documents entered into from time to time in accordance with the
Common Agreement.

 

A5-7

--------------------------------------------------------------------------------


 

Schedule 5.16

 

Environmental Laws

 

No other matters, other than any matters that are disclosed in the environmental
report attached to the Environmental Indemnity Agreement

 

A5-8

--------------------------------------------------------------------------------


 

Exhibit B
to Common Agreement

 

RULES OF INTERPRETATION

 

For all purposes of this Common Agreement, including Exhibits, Schedules,
Annexes and Appendices hereto, unless otherwise indicated or required by the
context:

 

1.               Plurals and Gender.  Defined terms in the singular shall
include the plural and vice versa, and the masculine, feminine or neuter gender
shall include all genders.

 

2.               Use of Or.  The word “or” is not exclusive.

 

3.               Change of Law.  Each reference to a Governmental Rule or
Environmental Law includes any amendment, supplement or modification of such
Governmental Rule or Environmental Law, as the case may be, and all regulations,
rulings and other Governmental Rules or Environmental Laws promulgated
thereunder.

 

4.               Successor and Assigns.  A reference to a Person includes its
successors and permitted assigns.

 

5.               Including.  The words “include,” “includes” and “including” are
not limiting and mean include, includes and including “without limitation” and
“without limitation by specification”.

 

6.               Hereof, Herein, Hereunder.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in any document shall refer to
such document as a whole and not to any particular provision of such document.

 

7.               Articles, Sections, Exhibits.  A reference in a document to an
Article, Section, Exhibit, Schedule, Annex or Appendix is to the Article,
Section, Exhibit, Schedule, Annex or Appendix of such document unless otherwise
indicated.

 

8.               Attachments, Replacements, Amendments.  References to any
document, instrument or agreement (a) shall include all exhibits, schedules,
annexes and appendices thereto, and all exhibits, schedules, annexes or
appendices to any document shall be deemed incorporated by reference in such
document, (b) shall include all documents, instruments or agreements issued or
executed in replacement thereof, and (c) shall mean such document, instrument or
agreement, or replacement thereto, as amended, modified and supplemented from
time to time and in effect at any given time.

 

9.               Periods and Time.  References to “days”, “weeks”, “months” and
“years” shall mean calendar days, weeks, months and years, respectively. 
References to a time of day shall mean such time in Washington, D.C.

 

10.         Ambiguities.  The Loan Documents are the result of negotiations
among, and have been reviewed by each party to the Loan Documents and their
respective counsel.  Accordingly,

 

B-1

--------------------------------------------------------------------------------


 

the Loan Documents shall be deemed to be the product of all parties thereto, and
no ambiguity shall be construed in favor of or against any Person.

 

11.         Continuing Definitions.  With respect to any term that is defined by
reference to any document, for purposes hereof, such term shall continue to have
the original definition notwithstanding any termination, expiration or
modification of such document.

 

12.         Terms Defined Elsewhere.  Terms that are defined in the preamble,
the recitals, or the Sections of this Agreement have the meanings ascribed to
them therein.

 

13.         Headings.  The table of contents and article and section headings
and other captions have been inserted as a matter of convenience for the purpose
of reference only and do not limit or affect the meaning of the terms and
provisions thereof.

 

14.         Accounting Terms.  All accounting terms not specifically defined
shall be construed in accordance with GAAP.

 

15.         Forward-Looking Statements.  With respect to preparation or update
by any Person of budgets, projections or other forward-looking plans and
forecasts, such Person shall be deemed to represent only that such budgets,
projections and forward-looking plans and forecasts were prepared in good faith
based upon assumptions believed by such Person to be reasonable at the time of
their preparation or update.

 

B-2

--------------------------------------------------------------------------------


 

Exhibit C1
to Common Agreement

 

FORM OF BORROWER CERTIFICATE
(For Financial Closing Date)

 

(Delivered pursuant to Section 4.1.23 of the Common Agreement)

 

 

Date of this Certificate: August 6, 2010

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Borrower Certificate is delivered to you pursuant to Sections 4.1.23 of the
Common Agreement, dated as of August 6, 2010 (the “Common Agreement”), by and
among (i) Stephentown Regulation Services LLC, as Borrower, (ii) the U.S.
Department of Energy, as Credit Party and Loan Servicer, and (iii) Midland Loan
Services, Inc., as Administrative Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Certificate shall have their respective
meanings specified in the Common Agreement.

 

The Borrower HEREBY CERTIFIES for the benefit of each Credit Party that, as of
the date hereof:

 

1.             Pursuant to Section 4.1.2 of the Common Agreement, the following
Project Documents were delivered on the Financial Closing Date and are attached
hereto, (a) each of which is (i) a true, correct and complete copy of such
document (including all schedules, exhibits, attachments, supplements and
amendments thereto and any related protocols or side letters), and (ii) has been
duly executed and delivered by the parties thereto and is in full force and
effect (A) against the Borrower and (B) against each other party thereto except,
in the case of this clause (B), for instances that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;
and (b) to the Borrower’s Actual Knowledge, no party to any such document is, or
but for the passage of time or giving of notice or both will be, in breach of
any obligation thereunder:

 

a)     the Land Documents;

 

b)    the EPC Agreement;

 

c)     the Engineering and Architectural Services Agreement;

 

d)    the Permitting and Engineering Management Agreement;

 

e)     the NYISO Membership Agreement;

 

f)     the O&M Agreement;

 

C1-1

--------------------------------------------------------------------------------


 

 

g)    the Technology License Agreement;

 

h)    the Technology Escrow Agreement;

 

i)      the Administrative Services Agreement; and

 

j)      the Flywheel Repair Agreement.

 

2.             Pursuant to Section 4.1.3 of the Common Agreement, the Advance
Schedule attached hereto is the Borrower’s reasonable estimate in all material
respects, based on all facts and circumstances existing and Known to the
Borrower, of the timing and amount of proposed Advances and Equity Contributions
for the Project (showing the total Advances expected in each calendar month);

 

3.             Pursuant to Section 4.1.4(i) of the Common Agreement, the
Financial Plan submitted to the Lender’s Engineer and the Loan Servicer on
May 7, 2010 and May 11, 2010 respectively, and attached as Exhibit A1 to the
Common Agreement, accurately reflects the Borrower’s Financial Plan as of the
date hereof and demonstrates that the DOE Credit Facility Commitment, when
combined with other funds committed to the Project, including the Base Equity,
will be available and sufficient to carry out the Project and based on the
Borrower’s reasonable estimates of the information contained therein;

 

4.             Pursuant to Section 4.1.4(ii) of the Common Agreement, the Base
Case Projections, including a computer file containing the Base Case Projections
and the underlying models and assumptions and explanations thereto, submitted to
the Lender’s Engineer and the Loan Servicer on May 3, 2010 and attached hereto,
represent the Borrower’s reasonable estimates of the information contained
therein as of the date submitted and as of the date hereof;

 

5.             Pursuant to Section 4.1.4(iii) of the Common Agreement, the
Project Milestone Schedule, submitted to the Lender’s Engineer and the Loan
Servicer on July 23, 2010 and attached hereto, represents the Borrower’s
reasonable estimates of the information contained therein as of the date
submitted and as of the date hereof;

 

6.             Pursuant to Section 4.1.4(iv) of the Common Agreement, the
Project Budget, submitted to the Lender’s Engineer and the Loan Servicer on
May 11, 2010 and May 28, 2010 respectively and attached hereto, represents the
Borrower’s reasonable estimates of the information contained therein as of the
date submitted and as of the date hereof;

 

7.             Pursuant to Section 4.1.4(v) of the Common Agreement, a detailed
description, with supporting documents, as have been reasonably requested on or
prior to the date hereof, of Development Costs incurred to date and a
Development Costs Statement summarizing those costs that the Borrower seeks
credit as Approved Pre-Closing Equity Credit to be applied toward Base Equity
and that are to be reviewed by the Lender’s Engineer, was submitted to the
Lender’s Engineer and the Loan Servicer prior to the date hereof, is attached
hereto and remains now true and complete in all material respects and represents
the Borrower’s reasonable estimates of the information contained therein;

 

C1-2

--------------------------------------------------------------------------------


 

8.             Pursuant to Section 4.1.8 of the Common Agreement, the attached
Base Case Projections delivered pursuant to Section 4.1.4 of the Common
Agreement include calculations indicating that throughout the term of the DOE
Credit Facility a minimum annual Debt Service Coverage Ratio of 1.30 to 1 for
the period after the Project Completion Date is expected to be achieved;

 

9.             Pursuant to Section 4.1.9(ii) of the Common Agreement, the
amounts reflected in the Approved Pre-Closing Equity Credit (a) are in an amount
not greater than $18,882,211, and (b) have been applied in accordance with the
Project Budget only for Eligible Base Project Costs; and no amounts in the
Project Budget have been applied to Ineligible Base Project Costs;

 

10.           Pursuant to Section 4.1.9(iii) of the Common Agreement, no charges
have been made to the line item for Overrun Contingencies in the Project Budget;

 

11.           Pursuant to Section 4.1.10 of the Common Agreement, (a) the
Borrower has no existing Indebtedness, other than Indebtedness permitted under
the Common Agreement and (b) no Liens encumber any Collateral, other than
Permitted Liens.

 

12.           Pursuant to Section 4.1.12 of the Common Agreement, (a) all
Governmental Approvals and other Required Consents listed on Schedule 5.10 to
the Disclosure Letter (except those identified on Schedule 5.10 to the
Disclosure Letter as to be obtained at a later date) have been duly obtained and
are not subject to any waiting period or appeal, and (b) a copy of each such
Governmental Approval or other Required Consent, has been submitted to the
Lender’s Engineer and the Loan Servicer on or prior to the date hereof, and each
of which is true and complete in all material respects as of the date hereof;

 

13.           Pursuant to Section 4.1.16 of the Common Agreement, the Periodic
Expenses of any Independent Consultants incurred and invoiced prior to the
Financial Closing Date (other than Periodic Expenses not then due) have been
paid in full;

 

14.           Pursuant to Section 4.1.17 of the Common Agreement, the price set
forth in each Project Document has not been increased from the price as of the
Common Agreement Date;

 

15.           Pursuant to Section 4.1.19 of the Common Agreement, the Project
Facility Performance Targets are achievable;

 

16.           Pursuant to Section 4.1.22 of the Common Agreement, attached
hereto are true and complete copies of the Borrower’s organizational documents
(as amended to date), good standing certificates and incumbency certificates;

 

17.           Pursuant to Section 4.1.22 of the Common Agreement, attached
hereto are true and complete copies of the Borrower’s resolutions duly adopted
by the sole Member of the Borrower to authorize (a) the Borrower’s participation
in the Project, (b) the financing therefor and the granting of Liens, and
(c) the execution, delivery and performance by the Borrower of the Transaction
Documents (including a Direct Agreement) to which it is party;

 

C1-3

--------------------------------------------------------------------------------


 

18.           Pursuant to Section 4.1.26 of the Common Agreement, all required
taxes, all Periodic Expenses, and all recordation and other costs, fees and
Periodic Expenses invoiced and due in connection with the execution, delivery,
filing, registration, or performance of the Transaction Documents or the
perfection of the security interests in the Collateral Security have been paid
in full;

 

19.           Pursuant to Section 4.1.27 of the Common Agreement, (a) insurance
coverage for the Project satisfies the requirements for Required Insurance as
set forth on Schedule 6.3(b) of the Common Agreement and certificates or
policies for such insurance coverage are attached hereto, (b) such insurance
coverage is reasonable for the Project, and (c) the applicable insurance
policies are in full force and effect;

 

20.           Pursuant to Section 4.1.32 of the Common Agreement, pursuant to
the Technology License Agreement, the Borrower has received one or more licenses
covering all intellectual property rights necessary for the design, construction
and operation of the Project;

 

21.           Pursuant to Section 4.1.35 of the Common Agreement, any
recommendations for mitigation of earthquake risk set forth in the Seismic Risk
Analysis, dated September 14, 2009, prepared by Dente Engineering, P.C. (the
“Earthquake Risk Report”), a copy of which is attached hereto, have been
adequately addressed in the Project Plans;

 

22.           Pursuant to Section 4.1.36 of the Common Agreement, (i) except for
the receipt of a fully executed original of the Interconnection Agreement in
accordance with Section 4.2.1 of the Common Agreement, arrangements reflected in
the Project Milestone Schedule and the Project Budget have been made under the
Project Documents or are otherwise available to the extent required in
Section 5.25 of the Common Agreement for the provision of all services,
materials and utilities necessary for the construction, startup, commissioning
and shakedown of the Project, and (ii) arrangements reflected in the Base Case
Projections have been made or can be made under the Operating Documents to the
extent then appropriate or are otherwise available to the extent required in
Section 5.25 of the Common Agreement for the provision of all services,
materials and utilities necessary for the operation and maintenance of the
Project as contemplated by the Principal Project Documents;

 

23.           Pursuant to Section 4.1.38 of the Common Agreement, all conditions
precedent required to be satisfied by any Major Project Participant under any
Transaction Document as of the Financial Closing Date have been satisfied;

 

24.           Pursuant to Section 4.1.40 of the Common Agreement, all employees
of the Borrower have entered into valid and binding non-disclosure and
assignment of invention agreements;

 

25.           Pursuant to Section 4.1.44 of the Common Agreement, the Borrower
does not have a judgement Lien against any of its property for a debt owed to
the United States of America or any other creditor;

 

C1-4

--------------------------------------------------------------------------------


 

26.           Pursuant to Section 4.1.45 of the Common Agreement, the Borrower
is in compliance with, and has taken all necessary steps to be able to timely
comply in all material respects with (a) its reporting obligations under
Section 6.29(a) of the Common Agreement with respect to Recovery Act and (b) the
requirements set forth in Section 6.30 and Exhibit A4 of the Common Agreement;

 

27.           Attached hereto is a copy of the Application Supplement;

 

28.           Pursuant to Section 4.1.47 of the Common Agreement, Commencement
of Construction has occurred on or before the date hereof;

 

29.           Pursuant to Section 4.1.48 of the Common Agreement, since June 29,
2009 (a) no event has occurred with respect to the Project or any Major Project
Participant that would reasonably be expected to have a Material Adverse Effect
and (b) no event has occurred that would reasonably be expected to have a
Material Adverse Effect;

 

30.           Pursuant to Section 4.1.49 of the Common Agreement, the Borrower
has registered in the United States federal government Central Contractor
Registration database; and

 

31.           Pursuant to Section 4.1.52 of the Common Agreement, there is no
pending or threatened (in writing) action, suit, or proceeding, or investigation
by a Governmental Authority, of any kind, including any action or proceeding of
or before any Governmental Authority, that (i) relates to the Project or to any
transactions contemplated by any of the Transaction Documents or (ii) to which
the Borrower, or, to the Borrower’s Actual Knowledge, the Sponsor or any other
Major Project Participant is a party, that, in each case, either singly or in
the aggregate, has, or could reasonably be expected to have, a Material Adverse
Effect.

 

C1-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Borrower Certificate as of
the date first written above.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

--------------------------------------------------------------------------------


 

List of Attachments to Borrower Certificate

 

1.

Advance Schedule (Paragraph 2)

 

 

2.

Base Case Projections (Paragraph 4)

 

 

3.

Project Milestone Schedule (Paragraph 5)

 

 

4.

Project Budget (Paragraph 6)

 

 

5.

Development Costs Statement (Paragraph 7)

 

 

6.

Borrower’s Organizational Documents, Good Standing Certificates and Incumbency
Certificates (Paragraph 16)

 

 

7.

Borrower’s Authorizing Resolutions (Paragraph 17)

 

 

8.

Certificates of Insurance (Paragraph 19)

 

 

9.

Earthquake Risk Report (Paragraph 21)

 

 

10.

Application Supplement (Paragraph 27)

 

--------------------------------------------------------------------------------


 

Exhibit C2
to Common Agreement

 

FORM OF BORROWER CERTIFICATE
(For Periodic Closing)

 

(Delivered pursuant to Section 4.2.11(i) of the Common Agreement)

 

Date of this Certificate:            , 20   

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Borrower Certificate is delivered to you pursuant to Section 4.2.11(i) of
the Common Agreement, dated as of August 6, 2010 (the “Common Agreement”), by
and among (i) Stephentown Regulation Services LLC, as Borrower, (ii) the U.S.
Department of Energy, as Credit Party and Loan Servicer, and (iii) Midland Loan
Services, Inc., as Administrative Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Borrower Certificate shall have their
respective meanings specified in the Common Agreement.

 

The Borrower HEREBY CERTIFIES for the benefit of each Relevant Credit Party
that, as of the date hereof:

 

1.             Pursuant to Section 4.2.2(i) of the Common Agreement, the updated
Advance Schedule attached hereto as Exhibit 4.2.2(i), including the estimates
set forth therein, of the timing and amount of Advances required in connection
with the construction and financing of the Project is consistent with the
Project Budget, consistent with the achievement of Physical Completion within
the time period specified in the Project Milestone Schedule and consistent with
the limitations set forth in Section 2.1(c) of the Common Agreement;

 

2.             Pursuant to Section 4.2.2(ii) of the Common Agreement, (i) the
proceeds of all Advances to be made with respect to the updated Advance Schedule
will be needed for Eligible Project Costs that have been incurred or by the
Requested Advance Date will be incurred, and (ii) attached hereto as
Exhibit 4.2.2 is a description in reasonable detail of such Eligible Project
Costs;

 

3.             Pursuant to Section 4.2.3(a) of the Common Agreement, the Project
Progress Report delivered on        , 20   , is accurate and complete in all
material respects based upon Borrower’s good faith estimates of the information
contained therein, including with respect to the following:

 

C2-1

--------------------------------------------------------------------------------


 

(i)            [Construction and installation of the Project are proceeding in
accordance with the Project Milestone Schedule and the Project Budget] OR [The
Project Progress Report (i) describes any variances from the Project Milestone
Schedule and Project Budget and (ii) states that the variances described in the
Project Progress Report would not reasonably be expected to have a Material
Adverse Effect];

 

(ii)           Construction and installation of the Project are expected to be
completed on or before the Anticipated Physical Completion Date;

 

(iii)          Total Funding Available is sufficient to pay all remaining Total
Project Costs (including Interest During Construction, DOE Credit Facility Fees,
Periodic Expenses, and identified Cost Overruns); and

 

(iv)          evidence that as of the date of such Project Progress Report
(A) each Construction Contractor and the Operator shall have irrevocably waived
and released all Liens, statutory or otherwise, that any of them may have or
acquire on the Collateral Security with respect to the work completed prior to
the last submission for payment, except for Liens in favor of any Person in an
aggregate amount for such Person not [*****]; and (B) all unpaid balances that
are due or unsettled claims with any Construction Contractor, if any, have been
adequately paid and that those being contested or negotiated in good faith are
provisioned to the reasonable satisfaction of the Loan Servicer;

 

4.             Pursuant to Section 4.2.3(b) of the Common Agreement:

 

(i)            there is no reason to believe that anything is incorrect or
misleading in any material respect in the Project Progress Report delivered
on          , 20   ; and

 

(ii)           nothing has occurred since the date of such Project Progress
Report or the date of the Lender’s Engineer’s most recent site visit, whichever
is later, that could reasonably be expected to prevent construction and
installation of the Project within the Project Milestone Schedule and the
Project Budget;

 

5.             Pursuant to Section 4.2.5 of the Common Agreement, (i) all
consents and approvals of third Persons as may be required in connection with
the proposed Advances and all Governmental Approvals required as of the Advance
Notice Date have been duly obtained and are in full force and effect and are not
under appeal or subject to other proceedings or unsatisfied conditions that
could reasonably be expected to result in a material modification or
cancellation thereof, and (ii) attached hereto as Exhibit 4.2.5 are copies of
all material Governmental Approvals not previously delivered, which are true and
complete in all material respects;

 

6.             Pursuant to Section 4.2.6 of the Common Agreement, (i) all
Required Insurance is in place, in good standing and in full force and all
premiums due and payable thereon as of the date hereof (x) have been paid in
full, (y) are to be paid with the proceeds of the requested Advance, or (z) are
to be paid by other arrangements satisfactory to the Borrower, and (ii) attached
hereto as Exhibit 4.2.6 are true and complete copies of all certificates or
policies with respect to any additional renewal or substitute insurance

 

C2-2

--------------------------------------------------------------------------------


 

obtained by the Borrower since the previous Advance Notice Date, designating (or
evidencing the designation of) the Administrative Agent in its capacity as
Collateral Agent as loss payee, where appropriate;

 

7.             Pursuant to Section 4.2.7 of the Common Agreement, (i) all
corporate and similar proceedings concluded since the last Advance Notice Date
are in proper form and substance, and (ii) attached hereto as Exhibit 4.2.7 are
true and complete original counterparts or copies of all Additional Project
Documents entered into since the last Advance Notice Date;

 

8.             Pursuant to Section 4.2.8 of the Common Agreement, the
representations and warranties in the Loan Documents (other than those that
speak only as to an earlier date) are true and correct in all material respects
and no Event of Default or Potential Default has occurred and is continuing;

 

9.             Pursuant to Section 4.2.9 of the Common Agreement, no changes to
the technical requirements of the existing Governmental Approvals has occurred,
that has had or could reasonably be expected to have a Material Adverse Effect;

 

10.           Pursuant to Section 4.2.10 of the Common Agreement, the Borrower
has achieved the Project Facility Performance Targets applicable to this Advance
Notice Date;

 

11.           Pursuant to Section 4.2.12 of the Common Agreement, (i) there have
been no changes to the Project Budget since the previous Advance Notice Date,
except for Approved Project Changes, (ii) the aggregate amounts expended for
each type of Project Cost does not exceed the aggregate amount budgeted for such
cost in the Project Budget, including budgeted Overrun Contingencies, except for
Approved Project Changes, and (iii) the sum of (A) the unadvanced proceeds of
the DOE Credit Facility and (B) the amount on deposit in the Base Equity Account
and Overrun Equity Account is sufficient to pay all remaining Total Project
Costs;

 

12.           Pursuant to Section 4.2.14 of the Common Agreement, the Advance
will not result in a violation of any law, any Transaction Document, any
governmental approval, or any other agreement or consent to which the Borrower
is a party or any judgment or approval to which it is subject;

 

13.           Pursuant to Section 4.2.15 of the Common Agreement, since June 29,
2009 no event has occurred with respect to the Project or any Major Project
Participant that would reasonably be expected to have a Material Adverse Effect;

 

14.           Pursuant to Section 4.2.17 of the Common Agreement, since the
Common Agreement Date, no change in law or any other event has occurred that
would reasonably be expected to have a Material Adverse Effect; and

 

15.           Pursuant to Section 4.2.18 of the Common Agreement, the Borrower
is in compliance with its obligations under the Loan Documents, including all
affirmative covenants and

 

C2-3

--------------------------------------------------------------------------------


 

negative covenants, and has furnished all information requested under the Loan
Documents.

 

C2-4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Borrower Certificate as of
the date first written above.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

C2-5

--------------------------------------------------------------------------------


 

Exhibit D1
to Common Agreement

 

FORM OF LENDER’S ENGINEER CERTIFICATE
(For Financial Closing Date)

 

(Delivered pursuant to Section 4.1.15(i) of the Common Agreement)

 

[On Letterhead of the Lender’s Engineer]

 

Date of this Certificate: August 6, 2010

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Certificate of the Lender’s Engineer is delivered to you [*****] as
Lender’s Engineer pursuant to the Common Agreement, dated as of August 6, 2010
(the “Common Agreement”), by and among (i) Stephentown Regulation Services LLC,
as Borrower, (ii) the U.S. Department of Energy, as Credit Party and Loan
Servicer, and (iii) Midland Loan Services, Inc., as Administrative Agent in its
capacity as the Collateral Agent.

 

All capitalized terms used in this Certificate of the Lender’s Engineer shall
have the respective meanings specified in the Common Agreement.

 

We have reviewed the Borrower’s Certificate (For Financial Closing Date) dated
August 6, 2010.

 

To the extent that this Certificate of the Lender’s Engineer evidences, attests
or confirms compliance with any covenants, conditions, procedures or
requirements, we have made such examination or investigation as was, in our
opinion, necessary to enable us to express an opinion as to whether such
covenants, conditions, procedures or requirements have been complied with.

 

Our review and observations were performed in accordance with the Matching Order
DE-MO01-09CF02002 and the Sponsor Payment Letter dated February 23, 2009 and
with generally accepted engineering practice and in accordance with the
standards of care practiced by independent and consulting engineers performing
similar tasks on like projects.  This Certificate is addressed to DOE in its
capacity as Loan Servicer and may not be relied upon by any other party.

 

The opinions that support our certifications contained herein were developed
with the understanding and assumption, after appropriate due diligence, that we
have been provided true, correct, and complete information satisfactory in form
and scope from the Borrower as to the matters covered by this Certificate of the
Lender’s Engineer.

 

D1-1

--------------------------------------------------------------------------------


 

Pursuant to Section 4.1.15(i) of the Common Agreement, the undersigned DOES
HEREBY CERTIFY that, as of the date hereof:

 

1.             Pursuant to Section 4.1.3 of the Common Agreement, the Advance
Schedule provided by the Borrower and attached hereto showing the timing and
amount of proposed Advances and Equity Contributions for the Project (the total
Advances expected in each calendar month) is consistent with the Financial Plan
and Project Budget and consistent with the achievement of Physical Completion
within the time period specified in the Project Milestone Schedule, based on all
facts and circumstances then existing and Known to us;

 

2.             Pursuant to Section 4.1.4(i) of the Common Agreement, the
Financial Plan provided by the Borrower on May 7, 2010 and attached as
Exhibit A1 to the Common Agreement, demonstrates that the DOE Credit Facility
Commitment, when combined with other funds committed to the Project, including
the Base Equity, will be sufficient to carry out the Project, based upon the
Borrower’s estimates of the information contained therein;

 

3.             Pursuant to Section 4.1.4(ii) of the Common Agreement, and based
on our independent review of the technical inputs to and the information
presented in the Base Case Projections, including a computer file containing the
Base Case Projections and the underlying models and assumptions and explanations
thereto, provided by the Borrower on April 30, 2010 and attached hereto, as
documented in our Independent Engineer’s Report submitted to DOE on May 27,
2010, we are of the opinion [*****];

 

4.             Pursuant to Section 4.1.4(iii) of the Common Agreement, the
Project Milestone Schedule provided by the Borrower on July 23, 2010 and
attached hereto is achievable for the Project;

 

5.             Pursuant to Section 4.1.4(iv) of the Common Agreement, the
Project Budget provided by the Borrower on May 11, 2010 and attached hereto is
consistent with the Advance Schedule and Financial Plan for the Project; and,
based on our review, as documented in our Independent Engineer’s Report
submitted to DOE on May 27, 2010, the estimated total Project construction cost
and Overrun Contingency appear to be within the range of estimated construction
costs and contingency allowances for reasonably similar projects, considering
the Project size and complexity and type of equipment, with which we are
familiar;

 

6.             Pursuant to Section 4.1.9(i) of the Common Agreement, we have
reviewed the Borrower’s description, and supporting documents, of Development
Costs provided by the Borrower in the Development Costs Statement dated July 14,
2010, submitted by the Borrower on July 15, 2010, pursuant to
Section 4.1.4(v) of the Common Agreement and attached hereto; the amount of
Development Costs of $18,882,140.72 certified by the Borrower in such
description can be included in the Approved Pre-Closing Equity Credit;

 

D1-2

--------------------------------------------------------------------------------


 

7.             Pursuant to Section 4.1.9(ii) of the Common Agreement, (a) the
amounts reflected in the Approved Pre-Closing Equity Credit are in an amount not
greater than $18,882,211 and have been applied in accordance with the Project
Budget only for Eligible Base Project Costs, and (b) the Borrower has not
allocated any amounts in the Project Budget to Ineligible Base Project Costs. 
For the avoidance of doubt, the Borrower has indicated that there are no
Ineligible Base Project Costs;

 

8.             Pursuant to Section 4.1.9(iii) of the Common Agreement, and
certified by the Borrower, no changes have been made to the line item for
Overrun Contingencies in the Project Budget;

 

9.             Pursuant to Section 4.1.13 of the Common Agreement, and, provided
that the Borrower provides the updates required under the provisions of the
Technology Escrow Agreement, the Project Plans are satisfactory and sufficient
for the construction of the Improvements on the Project Site;

 

10.           Pursuant to Section 4.1.17 of the Common Agreement, the price set
forth in each Project Document and certified by the Borrower has not been
increased from the price as of the Common Agreement Date;

 

11.           Pursuant to Section 4.1.19 of the Common Agreement, the Project
Facility Performance Targets are achievable;

 

12.           Pursuant to Section 4.1.32 of the Common Agreement, pursuant to
the Technology License Agreement, the Borrower has received one or more licenses
covering all intellectual property rights necessary for the design, construction
and operation of the Project;

 

13.           Pursuant to Section 4.1.35 of the Common Agreement, any
recommendations for mitigation of earthquake risk set forth in the Seismic Risk
Analysis, dated September 14, 2009 prepared by Dente Engineering, P.C. (the
“Earthquake Risk Report”), a copy of which is attached hereto, have been
adequately addressed in the Project Plans;

 

14.           Pursuant to Section 4.1.36(i) of the Common Agreement, except for
the receipt of a fully executed original of the Interconnection Agreement in
accordance with Section 4.2.1 of the Common Agreement, arrangements reflected in
the Project Milestone Schedule and the Project Budget have been made under the
Project Documents or are otherwise available to the extent required in
Section 5.25 of the Common Agreement for the provision of all services,
materials and utilities necessary for the construction, startup, commissioning
and shakedown of the Project;

 

15.           Pursuant to Section 4.1.36(ii) of the Common Agreement, and
certified by the Borrower, arrangements reflected in the Base Case Projections
have been made or can be made under the Operating Documents, or are otherwise
available to the extent required in Section 5.25 of the Common Agreement, for
the provision

 

D1-3

--------------------------------------------------------------------------------


 

of all services, materials and utilities necessary for the operation and
maintenance of the Project as contemplated by the Principal Project Documents.

 

IN WITNESS WHEREOF, the undersigned have executed this Certificate of Lender’s
Engineer as of the date hereof.

 

 

[*****], AS LENDER’S ENGINEER

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

By:

 

 

Its:

Vice President

 

D1-4

--------------------------------------------------------------------------------


 

List of Attachments to Lender’s Engineer Certificate

 

1.

Advance Schedule (Paragraph 1)

 

 

2.

Base Case Projections (Paragraph 3)

 

 

3.

Project Milestone Schedule (Paragraph 4)

 

 

4.

Project Budget (Paragraph 5)

 

 

5.

Development Costs Statement (Paragraph 6)

 

 

6.

Earthquake Risk Report (Paragraph 13)

 

--------------------------------------------------------------------------------


 

Exhibit D2
to Common Agreement

 

FORM OF LENDER’S ENGINEER CERTIFICATE
(For Periodic Closing)

 

(Delivered pursuant to Section 4.2.11(iii) of the Common Agreement)

 

[On Letterhead of the Lender’s Engineer]

 

Date of this Certificate:                 , 20   

 

Requested Advance Date:                 , 20   

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Certificate of the Lender’s Engineer is delivered to you by [*****] as
Lender’s Engineer pursuant to the Common Agreement, dated as of August 6, 2010
(the “Common Agreement”), by and among (i) Stephentown Regulation Services LLC,
as Borrower, (ii) the U.S. Department of Energy, as Credit Party and Loan
Servicer, and (iii) Midland Loan Services, Inc., as Administrative Agent in its
capacity as the Collateral Agent.

 

All capitalized terms used in this Certificate of the Lender’s Engineer shall
have the respective meanings specified in the Common Agreement.

 

We reviewed the Borrower’s Master Advance Notice dated as of               ,
2010 and supporting information requesting an [Equity] Advance
on                 , 2010, the Borrower Certificate (for Periodic Closing) dated
as of             , 2010, and other information identified herein.  We have
visited the Project on a periodic basis and observed the status of construction
progress [and start-up activities] at the Project.  We last visited the Project
on             , 201  .

 

To the extent that this Certificate of the Lender’s Engineer evidences, attests
or confirms compliance with any covenants, conditions, procedures or
requirements, we have made such examination or investigation as was, in our
opinion, necessary to enable us to express an opinion as to whether such
covenants, conditions, procedures or requirements have been complied with.

 

Our review and observations were performed in accordance with the Matching Order
DE-MO01-09CF02002 and the Sponsor Payment Letter dated February 23, 2009 and
with generally accepted engineering practice and in accordance with the
standards of care practiced by independent and consulting engineers performing
similar tasks on like projects.  This Certificate is addressed to DOE in its
capacity as Loan Servicer and may not be relied upon by any other party.

 

D2-1

--------------------------------------------------------------------------------


 

The opinions that support our certifications contained herein were developed
with the understanding and assumption, after appropriate due diligence, that we
have been provided true, correct, and complete information satisfactory in form
and scope from the Borrower as to the matters covered by this Certificate of the
Lender’s Engineer.

 

Pursuant to Section 4.2.11(ii) of the Common Agreement, the undersigned DOES
HEREBY CERTIFY that, as of the date hereof:

 

1.             Pursuant to Section 4.2.2(i) of the Common Agreement, the updated
Advance Schedule provided by the Borrower on           , 20   , including the
estimates set forth therein, of the timing and amount of Advances required in
connection with the construction and financing of the Project is consistent with
the Project Budget, consistent with the achievement of Physical Completion
within the time period specified in the Project Milestone Schedule and
consistent with the limitations set forth in Section 2.1(c) of the Common
Agreement;

 

2.             Pursuant to Section 4.2.3(a) of the Common Agreement, the Project
Progress Report delivered on           , 20   , is accurate and complete in all
material respects based upon Borrower’s good faith estimates of the information
contained therein, including with respect to the following:

 

(i)            [Construction and installation of the Project are proceeding in
accordance with the Project Milestone Schedule and the Project Budget] OR [The
Project Progress Report (i) describes any variances from the Project Milestone
Schedule and Project Budget and (ii) the variances stated in the Project
Progress Report would not reasonably be expected to have a Material Adverse
Effect];

 

(ii)           Construction and installation of the Project are expected to be
completed on or before the Anticipated Physical Completion Date;

 

(iii)          Total Funding Available is sufficient to pay all remaining Total
Project Costs (including Interest During Construction, DOE Credit Facility Fees,
Periodic Expenses, and identified Cost Overruns); and

 

(iv)          evidence that as of the date of such Project Progress Report
(A) each Construction Contractor and the Operator shall have irrevocably waived
and released all Liens, statutory or otherwise, that any of them may have or
acquire on the Collateral Security with respect to the work completed prior to
the last submission for payment, except for Liens in favor of any Person in an
aggregate amount for such Person not [*****]; and (B) all unpaid balances that
are due or unsettled claims with any Construction Contractor, if any, have been
adequately paid and that those being contested or negotiated in good faith are
provisioned to the reasonable satisfaction of the Loan Servicer;

 

3.             [If applicable:]  [Pursuant to Section 4.2.3(b) of the Common
Agreement:

 

(i)            we have no reason to believe that anything is incorrect or
misleading in any material respect in the Project Progress Report delivered
on              , 20   ; and

 

D2-2

--------------------------------------------------------------------------------


 

(ii)           during the normal course of our review, nothing has come to our
attention that has occurred since the date of such Project Progress Report or
the date of the Lender’s Engineer’s most recent site visit, whichever is later,
that could reasonably be expected to prevent construction and installation of
the Project within the Project Milestone Schedule and the Project Budget;]

 

4.             Pursuant to Section 4.2.9 of the Common Agreement, no changes to
the technical requirements of the existing Governmental Approvals listed in
Schedule 5.10 to the Disclosure Letter has occurred, that has had or could
reasonably be expected to have a Material Adverse Effect;

 

5.             [Pursuant to Section 4.2.10 of the Common Agreement, the Borrower
has achieved the Project Facility Performance Targets applicable to this Advance
Notice Date]; and

 

6.             Pursuant to Section 4.2.12 of the Common Agreement, (i) there
have been no changes to the Project Budget since the previous Advance Notice
Date, except for Approved Project Changes, (ii) the aggregate amounts expended
for each type of Project Cost does not exceed the aggregate amounts budgeted for
such cost in the Project Budget, including budgeted Overrun Contingencies,
except for Approved Project Changes, and (iii) the sum of (A) the unadvanced
proceeds of the DOE Credit Facility and (B) the amount on deposit in the Base
Equity Account and Overrun Equity Account is sufficient to pay all remaining
Total Project Costs.

 

D2-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Certificate of Lender’s
Engineer as of the date hereof.

 

 

 

[*****], AS LENDER’S ENGINEER

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

By:

 

 

Its:

Vice President

 

D2-4

--------------------------------------------------------------------------------


 

Exhibit E1
to Common Agreement

 

FORM OF SPONSOR’S CERTIFICATE
(For Initial Closing)

 

(Delivered pursuant to Section 4.1.23 of the Common Agreement)

 

Date of this Certificate: August 6, 2010

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Sponsor’s Certificate is delivered to you pursuant to Section 4.1.23 of the
Common Agreement, dated as of August 6, 2010 (the “Common Agreement”), by and
among (i) Stephentown Regulation Services LLC, as Borrower, (ii) the U.S.
Department of Energy, as Credit Party and Loan Servicer, and (iii) Midland Loan
Services, Inc., as Administrative Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Certificate shall have their respective
meanings specified in the Common Agreement.

 

The Sponsor HEREBY CERTIFIES for the benefit of each Relevant Credit Party that,
as of the date hereof:

 

1.             Pursuant to Section 4.1.3 of the Common Agreement, the Advance
Schedule attached hereto is the Borrower’s best estimate, based on all facts and
circumstances existing and Known to the Borrower, of the timing and amount of
proposed Advances and Equity Contributions for the Project (showing the total
Advances expected in each calendar month);

 

2.             Pursuant to Section 4.1.4(i) of the Common Agreement, the
Financial Plan submitted to the Lender’s Engineer and the Loan Servicer and
shown as Exhibit 1 to the Common Agreement accurately reflects the Borrower’s
Financial Plan as of the date hereof and demonstrates that the DOE Credit
Facility Commitment, when combined with other funds committed to the Project,
including the Base Equity, will be available and sufficient to carry out the
Project based on the Borrower’s reasonable estimates of the information
contained therein;

 

3.             Pursuant to Section 4.1.4(ii) of the Common Agreement, the Base
Case Projections, including a computer file containing the Base Case Projections
and the underlying models and assumptions and explanations thereto, submitted to
the Lender’s Engineer and the Loan Servicer on May 3, 2010 and attached hereto,
represent the Borrower’s

 

E1-1

--------------------------------------------------------------------------------


 

reasonable estimates of the information contained therein as of the date
submitted and as of the date hereof;

 

4.             Pursuant to Section 4.1.4(iii) of the Common Agreement, the
Project Milestone Schedule, submitted to the Lender’s Engineer and the Loan
Servicer on June 1, 2010 and June 2, 2010 respectively and attached hereto,
represents the Borrower’s reasonable estimates of the information contained
therein as of the date submitted and as of the date hereof;

 

5.             Pursuant to Section 4.1.4(iv) of the Common Agreement, the
Project Budget, submitted to the Lender’s Engineer and the Loan Servicer on
May 11, 2010 and May 28, 2010 respectively and attached hereto, represents the
Borrower’s reasonable estimates of the information contained therein as of the
date submitted and as of the date hereof;

 

6.             Pursuant to Section 4.1.4(v) of the Common Agreement, a detailed
description, with supporting documents, as have been reasonably requested on or
before the date hereof, of Development Costs incurred to date and a Development
Costs Statement summarizing those costs that the Borrower seeks credit as
Approved Pre-Closing Equity Credit to be applied toward Base Equity and that are
to be reviewed by the Lender’s Engineer, was submitted to the Lender’s Engineer
and the Loan Servicer prior to the date hereof, is attached hereto and remains
now true and complete in all material respects and represents the Borrower’s
reasonable estimate of the information contained therein;

 

7.             Pursuant to Section 4.1.22 of the Common Agreement, attached
hereto are true and complete copies of the Sponsor’s organizational documents
(as amended to date), good standing certificates and incumbency certificates;

 

8.             Pursuant to Section 4.1.22 of the Common Agreement, attached
hereto are true and complete copies of the Sponsor’s resolutions duly adopted by
its board of directors to authorize (a) the Sponsor’s participation in the
Project, (b) the financing therefor and the granting of Liens, and (c) the
execution, delivery and performance by the Sponsor of the Transaction Documents
(including a Direct Agreement) to which it is party;

 

9.             Pursuant to Section 4.1.32 of the Common Agreement, pursuant to
the Technology License Agreement, the Borrower has received one or more licenses
covering all intellectual property rights necessary for the design, construction
and operation of the Project; and

 

10.           Pursuant to Section 4.1.40 of the Common Agreement, all employees
of the Borrower have entered into valid and binding non-disclosure and
assignment of invention agreements.

 

IN WITNESS WHEREOF, the undersigned has executed this Sponsor’s Certificate as
of the date first written above.

 

E1-2

--------------------------------------------------------------------------------


 

 

BEACON POWER CORPORATION

 

 

 

 

 

By:

 

 

Its:

 

 

 

cc:           Stephentown Regulation Services LLC

 

E1-3

--------------------------------------------------------------------------------


 

List of Attachments to Sponsor’s Certificate

 

1.

Advance Schedule (Paragraph 1)

 

 

2.

Base Case Projections (Paragraph 3)

 

 

3.

Project Milestone Schedule (Paragraph 4)

 

 

4.

Project Budget (Paragraph 5)

 

 

5.

Development Costs Statement (Paragraph 6)

 

 

6.

Sponsor’s Organizational Documents, Good Standing Certificates and Incumbency
Certificates (Paragraph 7)

 

 

7.

Sponsor’s Authorizing Resolutions (Paragraph 8)

 

E1-4

--------------------------------------------------------------------------------


 

Exhibit E2
to Common Agreement

 

Intentionally Omitted

 

E2-1

--------------------------------------------------------------------------------


Exhibit E3
to Common Agreement

 

FORM OF CERTIFICATE OF HOLDINGS
(For Initial Closing)

 

(Delivered pursuant to Section 4.1.23 of the Common Agreement)

 

 

Date of this Certificate: August 6, 2010

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Certificate of Holdings is delivered to you pursuant to Section 4.1.23 of
the Common Agreement, dated as of August 6, 2010 (the “Common Agreement”), by
and among (i) Stephentown Regulation Services LLC, as Borrower, (ii) the U.S.
Department of Energy, as Credit Party and Loan Servicer, and (iii) Midland Loan
Services, Inc., as Administrative Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Certificate shall have their respective
meanings specified in the Common Agreement.

 

Holdings HEREBY CERTIFIES for the benefit of each Relevant Credit Party that, as
of the date hereof:

 

1.             Pursuant to Section 4.1.22 of the Common Agreement, attached
hereto are true and complete copies of Holdings’ organizational documents (as
amended to date), good standing certificates and incumbency certificates; and

 

2.             Pursuant to Section 4.1.22 of the Common Agreement, attached
hereto are true and complete copies of Holdings’ resolutions duly adopted by its
board of directors to authorize (a) Holdings’ participation in the Project,
(b) the financing therefor and the granting of Liens, and (c) the execution,
delivery and performance by Holdings of the Transaction Documents to which it is
party.

 

E3-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

STEPHENTOWN HOLDING LLC

 

 

 

 

 

By:

 

 

Its:

 

 

 

cc:           Stephentown Regulation Services LLC

 

E3-2

--------------------------------------------------------------------------------


 

List of Attachments to Holdings’ Certificate

 

1.

Holdings’ Organizational Documents, Good Standing Certificates and Incumbency
Certificates (Paragraph 1)

 

 

2.

Holdings’ Authorizing Resolutions (Paragraph 2)

 

E3-3

--------------------------------------------------------------------------------


 

Exhibit F1
to Common Agreement

 

[FORM OF CERTIFICATE OF THE INSURANCE CONSULTANT]
(For Initial Closing)

 

(Delivered pursuant to Section 4.1.15(ii) of the Common Agreement)

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Insurance Consultant’s Certificate is delivered to you pursuant to
Section 4.1.15(ii) of the Common Agreement, dated as of August 6, 2010 (the
“Common Agreement”), by and among (i) Stephentown Regulation Services LLC, as
Borrower, (ii) the U.S. Department of Energy, as Credit Party and Loan Servicer,
and (iii) Midland Loan Services, Inc., as Administrative Agent in its capacity
as the Collateral Agent.

 

All capitalized terms used in this Certificate shall have their respective
meanings specified in the Common Agreement.

 

This Certificate or memorandum of insurance does not affirmatively or negatively
amend, extend, or alter the coverage afforded by the insurance policies.

 

The Insurance Consultant HEREBY CERTIFIES for the benefit of each Relevant
Credit Party that, as of the date hereof:

 

Pursuant to Section 4.1.27 of the Common Agreement, (i) insurance coverage for
the Project satisfies the requirements for Required Insurance as set forth on
Schedule 6.3(b) of the Common Agreement and certificates or policies for such
insurance coverage are attached hereto, (ii) such insurance coverage is
reasonable for the Project, and (iii) the applicable insurance policies are in
full force and effect.

 

F1-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Insurance Consultant’s
Certificate as of the date first written above.

 

 

[INSURANCE CONSULTANT]

 

 

 

 

 

By:

 

 

Its:

 

 

 

cc:           Stephentown Regulation Services LLC

 

F1-2

--------------------------------------------------------------------------------


 

Exhibit F2
to Common Agreement

 

[FORM OF INSURANCE CONSULTANT CERTIFICATE]
(For Periodic Closing)

 

(Delivered pursuant to Section 4.2.11(iv) of the Common Agreement)

 

Date of this Certificate:                  

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Insurance Consultant’s Certificate is delivered to you pursuant to
Section 4.2.11(iv) of the Common Agreement, dated as of August 6, 2010 (the
“Common Agreement”), by and among (i) Stephentown Regulation Services LLC, as
Borrower, (ii) the U.S. Department of Energy, as Credit Party and Loan Servicer,
and (iii) Midland Loan Services, Inc., as Administrative Agent in its capacity
as the Collateral Agent.

 

All capitalized terms used in this Certificate shall have their respective
meanings specified in the Common Agreement.

 

This Certificate or memorandum of insurance does not affirmatively or negatively
amend, extend, or alter the coverage afforded by the insurance policies.

 

The Insurance Consultant HEREBY CERTIFIES for the benefit of each Relevant
Credit Party that, as of the date hereof:

 

Pursuant to Section 4.2.6 of the Common Agreement, (i) all Required Insurance is
in place, in good standing and in full force and all premiums due and payable
thereon as of the date hereof (x) have been paid in full, (y) are to be paid
with the proceeds of the requested Advance, or (z) are to be paid by other
satisfactory arrangements, and (ii) attached hereto are true and complete copies
of all certificates or policies with respect to any additional renewal or
substitute insurance obtained by the Borrower since the previous Advance Notice
Date, designating (or evidencing the designation of) the Administrative Agent in
its capacity as Collateral Agent as loss payee, where appropriate.

 

IN WITNESS WHEREOF, the undersigned has executed this Insurance Consultant’s
Certificate as of the date first written above.

 

 

[INSURANCE CONSULTANT]

 

 

 

 

 

By:

 

 

Its:

 

 

F2-1

--------------------------------------------------------------------------------


 

cc:           Stephentown Regulation Services LLC

 

F2-2

--------------------------------------------------------------------------------


 

Exhibit G
to Common Agreement

 

FORM OF CERTIFICATE OF COLLATERAL AGENT
(For Initial Closing)

 

(Delivered pursuant to Section 4.1.21(c) of the Common Agreement)

 

Date of this Certificate: August 6, 2010

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Certificate of the Administrative Agent in its capacity as the Collateral
Agent is delivered to you pursuant to the Common Agreement, dated as of
August 6, 2010 (the “Common Agreement”), by and among (i) Stephentown Regulation
Services LLC, as Borrower, (ii) the U.S. Department of Energy, as Credit Party
and Loan Servicer, and (iii) Midland Loan Services, Inc., as Administrative
Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Certificate of the Administrative Agent in
its capacity as the Collateral Agent shall have their respective meanings
specified in the Common Agreement.

 

To the extent that this Certificate of the Administrative Agent in its capacity
as the Collateral Agent evidences, attests or confirms compliance with any
covenants, conditions, procedures or requirements, we have made such examination
or investigation as was, in our opinion, necessary to enable us to express an
opinion as to whether such covenants, conditions, procedures or requirements
have been complied with.

 

Pursuant to Section 4.1.21(c) of the Common Agreement, the undersigned DOES
HEREBY CERTIFY that, as of the date hereof, pursuant to Section 4.1.28 of the
Common Agreement, each of the Project Accounts has been established in
accordance with the provisions of Appendix A of the Common Agreement.

 

The Collateral Agent does HEREBY FURTHER CERTIFY that it has received
$7,000,070.28 from the Borrower and deposited such amount in the Base Equity
Account.

 

G-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

MIDLAND LOAN SERVICES, INC.,

 

as Administrative Agent in its capacity as the Collateral Agent

 

 

 

 

 

By:

 

 

Its:

 

 

 

cc:           Stephentown Regulation Services LLC

 

G-2

--------------------------------------------------------------------------------


 

Exhibit H
to Common Agreement

 

FORM OF MAJOR PROJECT PARTICIPANT CERTIFICATE

 

(Delivered pursuant to Section 4.1.24 of the Common Agreement)

 

Date of this Certificate: August 6, 2010

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

Beacon Power Corporation, a corporation duly organized and validly existing
under the laws of Delaware (the “Major Project Participant”), certifies that:

 

A.            Reference is made to the Common Agreement, dated as of August 6,
2010 (the “Common Agreement”), by and among (i) Stephentown Regulation Services
LLC, as borrower (the “Borrower”), (ii) the U.S. Department of Energy, as Credit
Party and Loan Servicer, and (iii) Midland Loan Services, Inc., as
Administrative Agent in its capacity as the Collateral Agent (the “Collateral
Agent”).  All capitalized terms used in this Certificate shall have their
respective meanings specified in the Common Agreement unless otherwise defined
in this Certificate.

 

B.            I have read the covenants, representations, warranties and
agreements of Beacon Power Corporation (the “Major Project Participant”)
contained in the following agreements (collectively, the “Transaction
Documents”): (i) the Intercompany Project Documents, (ii) the Sponsor Loan
Documents and (iii) the Direct Agreement; and, in each case, the Major Project
Participant has been represented by counsel in connection with the Transaction
Documents.

 

C.            I have made or caused to be made such examination or investigation
as is necessary to enable me to express an informed opinion as to the matters
set forth below.

 

Pursuant to Section 4.1.24 of the Common Agreement the undersigned DOES HEREBY
CERTIFY that:

 

1.             The Major Project Participant has duly authorized, executed and
delivered each Transaction Document to which it is a party;

 

2.             Each Transaction Document to which the Major Project Participant
is a party is a legal, valid and binding obligation of the Major Project
Participant enforceable against it in accordance with its terms, subject to all
applicable bankruptcy laws and general principles of equity regardless of
whether enforcement is considered in a proceeding at law or in equity;

 

H-1

--------------------------------------------------------------------------------


 

3.             The representations and warranties relating to the Major Project
Participant set forth in each Transaction Document to which the Borrower,
Holdings or the Sponsor is a party are true and correct in all material respects
on the date hereof as if made on the date hereof (or, if stated to have been
made solely as of an earlier date, were true and correct as of such earlier
date);

 

4.             There is no fact known to the Major Project Participant the
existence of which could reasonably be expected to have a material adverse
effect upon (i) the Major Project Participant’s ability to observe and perform
its material obligations in a timely manner under any of the Transaction
Documents, (ii) the business, operations, condition (financial or otherwise) or
property of the Major Project Participant, (iii) the validity or enforceability
of any material provision of any Transaction Document or (iv) any material right
or remedy of the U.S. Department of Energy under any Transaction Document
(collectively, a “Material Adverse Effect”);

 

5.             (a) All government approvals and all other consents and approvals
that are required as of the date hereof to have been obtained by the Major
Project Participant in connection with the transactions contemplated by the
Transaction Documents have been obtained and are in full force and effect; and
(b) the Major Project Participant is in compliance with all government
approvals, the non-compliance with which could have a Material Adverse Effect;

 

6.             The Major Project Participant is in compliance with all
applicable statutes, laws, rules and regulations, including, environmental laws,
the Government-wide Debarment and Suspension (Non-procurement) regulations
(Common Rule), 53 Fed. Reg. 19204 (May 26, 1988), (ii) Subpart 9.4 (Debarment,
Suspension, and Ineligibility) of the Federal Acquisition Regulations, 48 C.F.R.
9.400 - 9.409, and (iii) the revised Government-wide Debarment and Suspension
(Non-procurement) regulations (Common Rule), 60 Fed. Reg. 33037 (June 26,
1995)(the “Debarment Regulations”) and the final regulations with respect to
Title XVII, at 10 CFR Part 609, and any other applicable regulations from time
to time promulgated to implement Title XVII, the non-compliance with which could
have a Material Adverse Effect;

 

7.             The Major Project Participant is not delinquent on any amounts
due and owing to the U.S. Government or its agencies or instrumentalities;

 

8.             No event has occurred and no condition exists that is likely to
result in the debarment or suspension of the Major Project Participant from
contracting with the U.S. Government or any agency or instrumentality thereof,
and the Major Project Participant is not now and has not been subject to any
such debarment or suspension.  On the date hereof neither the Major Project
Participant nor its principals are (a) debarred, suspended, proposed for
debarment with a final determination still pending, declared ineligible or
voluntarily excluded (as such terms are defined in any of the Debarment
Regulations) from participating in procurement or nonprocurement transactions
with any U.S. Government department or agency pursuant to any of the Debarment
Regulations, or (b) indicted, convicted or had a civil judgment rendered against
the Major Project Participant or any of its principals for any of the

 

H-2

--------------------------------------------------------------------------------


 

offenses listed in any of the Debarment Regulations and no event has occurred
and no condition exists that is likely to result in the debarment or suspension
of the Major Project Participant from contracting with the U.S. Government or
any agency or instrumentality thereof.  The Major Project Participant will
provide immediate notice to the U.S. Department of Energy if at any time it
learns that the representations made under this Section 8 were erroneous when
made or have become erroneous by reason of changed circumstances; and

 

9.             To the Major Project Participant’s Actual Knowledge, (a) there is
no breach of any material obligation under any of the applicable Transaction
Documents and no notices of breach of any of the applicable Transaction
Documents have been issued, entered or received by the Major Project Participant
and (b) no Event of Default has occurred and is continuing.

 

 

 

BEACON POWER CORPORATION

 

 

 

 

 

By:

 

 

Its:

 

 

 

cc:           Stephentown Regulation Services LLC

 

H-3

--------------------------------------------------------------------------------


 

Exhibit I
to Common Agreement

 

FORM OF FINANCIAL OFFICER CERTIFICATE

 

(Delivered pursuant to Section 4.1.5 of the Common Agreement)

 

Date of this Certificate: August 6, 2010

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Certificate is delivered to you pursuant to Section 4.1.5 of the Common
Agreement, dated as of August 6, 2010 (the “Common Agreement”), by and among
(i) Stephentown Regulation Services LLC, as Borrower, (ii) the U.S. Department
of Energy, as Credit Party and Loan Servicer, and (iii) Midland Loan
Services, Inc., as Administrative Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this officer’s Certificate shall have their
respective meanings specified in the Common Agreement.

 

The undersigned, a Financial Officer of the [Borrower/Sponsor] HEREBY CERTIFIES
for the benefit of each Relevant Credit Party that, as of the date hereof:

 

1.             [attached hereto are the most recent audited and unaudited
Financial Statements of the Sponsor, dated       , 20  and      , 20  ,
respectively, and the Sponsor has delivered such Financial Statements to the
Loan Servicer and each Relevant Credit Party;] [OR]

 

[attached hereto is the [initial balance sheet] [unaudited Financial Statements]
dated              , 20   of the Borrower, and the Borrower has delivered such
[initial balance sheet] [unaudited Financial Statements] to the Loan Servicer
and each Relevant Credit Party;

 

2.             the information contained in such Financial Statements fairly
present in all material respects the financial condition of the
[Borrower/Sponsor] for the periods specified therein; and

 

3.             [For Financial Officer of Borrower Only] Pursuant to
Section 4.1.29 of the Common Agreement, the report attached hereto describing
the Borrower’s accounting systems, controls, and management information systems
reasonably demonstrates that they are satisfactory for purposes of providing
information necessary for financial reporting in accordance with GAAP and is
true and complete;

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Financial Officer’s
Certificate as of the date first written above.

 

 

[BEACON POWER CORPORATION]

 

[STEPHENTOWN REGULATION SERVICES LLC]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------


 

List of Attachments to Financial Officer Certificate

 

1.

Financial Statements (Paragraph 1)

 

 

2.

Report Describing Accounting Systems [Borrower only] (Paragraph 3)

 

I-3

--------------------------------------------------------------------------------


 

Exhibit J
to Common Agreement

 

Intentionally Omitted

 

J-1

--------------------------------------------------------------------------------


 

Exhibit K
to Common Agreement

 

Intentionally Omitted

 

K-1

--------------------------------------------------------------------------------


 

Exhibit L
to Common Agreement

 

Intentionally Omitted

 

L-1

--------------------------------------------------------------------------------


 

Exhibit M
to Common Agreement

 

FORM OF MASTER ADVANCE NOTICE

 

(Delivered pursuant to Sections 2.3.1(a) and 4.2.23 of the
Common Agreement and the DOE Credit Facility Agreement)

 

Date of this Notice:               , 20   

 

Requested Advance Date:                 , 20   

 

U.S. Department of Energy

 

Midland Loan Services, Inc., as Administrative Agent in its capacity as the
Collateral Agent
Attn:       Brad Hauger and General Counsel
Re:          DOE Loan Guarantee, [                                 ]

 

[*****]
[*****]
Re:          DOE Loan Guarantee, [                                 ]

 

Ladies and Gentlemen:

 

This Master Advance Notice is delivered to you pursuant to the Common Agreement,
dated as of August 6, 2010 (the “Common Agreement”), by and among
(i) Stephentown Regulation Services LLC, as Borrower, (ii) the U.S. Department
of Energy, as Credit Party and Loan Servicer, and (iii) Midland Loan
Services, Inc., as Administrative Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Master Advance Notice shall have their
respective meanings specified in the Common Agreement.

 

The undersigned has read the provisions of the Common Agreement and the Loan
Documents which are relevant to the furnishing of this Master Advance Notice. 
To the extent that this Master Advance Notice evidences, attests or confirms
compliance with any covenants or conditions precedent provided for in the Common
Agreement or any other Loan Documents, the Borrower has made such examination or
investigation as was, in its opinion, necessary to enable it to express an
opinion as to whether such covenants or conditions have been complied with.

 

The Borrower HEREBY CERTIFIES for the benefit of each Relevant Credit Party
that, as of the date hereof:

 

M-1

--------------------------------------------------------------------------------


 

1.         This Master Advance Notice constitutes [a request for an Advance of
[US$                              ], under the DOE Credit Facility] [and a
request for an Equity Advance of [US $                ]].

 

2.         [The Requested Advance Date for the Advance is                ,
20   .] [The requested date for the Equity Advance is             , 20   .]

 

3.         A draft of the FFB Advance Request with respect to the requested
Advance is attached hereto.

 

4.         All statements made by the Borrower in the Borrower Certificate
delivered on the Advance Notice Date remain true and complete in all material
respects on the date hereof as if made on the date hereof (other than to the
extent such representations and warranties relate solely to an earlier date).

 

5.         The proceeds of the [Advance] [and the Equity Advance] shall be
applied only to Eligible Base Project Costs.

 

6.         Schedule 1 attached hereto sets forth, with respect to [the requested
Advance] [and the requested Equity Advance], the amount of Base Equity and
Overrun Equity to be disbursed from the Base Equity Account and the Overrun
Equity Account, as applicable, [on the Requested Advance Date] [or the requested
date for the Equity Advance]:

 

7.         Schedule 2A attached hereto sets forth the aggregate amount, on a
prospective basis after giving effect to [the requested Advance] [and the
requested Equity Advance], of

 

·      all Advances outstanding under the DOE Credit Facility;

 

·      the amount of the Approved Pre-Closing Equity Credit; and

 

·      all Base Equity and Overrun Equity (if any) disbursed from the Base
Equity Account and the Overrun Equity Account or in cash.

 

8.         Schedule 2B attached hereto sets forth the Project Costs being
financed using the proceeds of the requested [Advance] [and/or Equity Advance],
which are all Eligible Base Project Costs.

 

9.         The Borrower certifies for the benefit of each Relevant Credit Party
that as of the date of this Master Advance Notice:

 

(A)          The representations and warranties of the Borrower contained in the
Loan Documents to which it is party are true, correct and complete in all
material respects on and as of the date hereof (other than to the extent such
representations and warranties relate solely to an earlier date);

 

(B)           No Event of Default or Potential Default has occurred and is
continuing;

 

M-2

--------------------------------------------------------------------------------


 

(C)           To the Borrower’s Actual Knowledge, there is no reason to believe
that anything is incorrect or misleading in any material respect in the most
recent Project Progress Report; and

 

(D)          To the Borrower’s Actual Knowledge, nothing has occurred since the
date of the most recent Project Progress Report or the date of the Lender’s
Engineer’s most recent site visit, whichever is later, that could reasonably be
expected to prevent construction and installation of the Project within the
Project Milestone Schedule and the Project Budget.

 

10.       The Borrower has timely complied in all material respects with (A) its
reporting obligations under Section 6.29(a) of the Common Agreement with respect
to the Recovery Act, and (B) the requirements set forth in Section 6.30 of the
Common Agreement and Schedule 6.30(d) to the Common Agreement with respect to
the Davis-Bacon Act.

 

11.       All applicable conditions precedent described in Section 4.2 of the
Common Agreement have been satisfied or waived by DOE in accordance with the
terms of the Common Agreement.

 

12.       The Borrower has paid (or has made arrangements to pay) all DOE Credit
Facility Fees and Periodic Expenses on or before the Requested Advance Date,
except to the extent that such amounts are to be paid with proceeds of the
requested Advance.

 

13.       All proceeds of all Advances, and all Equity Contributions made prior
to the date hereof which have been expended as of the date hereof, have been
applied to Project Costs in accordance with the applicable Transaction
Documents.  Each payment of Project Costs to be made from the requested Advance
has not been the subject of any previous FFB Advance Request.

 

14.       The Borrower has delivered to the Loan Servicer, the Collateral Agent,
and DOE the most recent Project Progress Report, if any, required to be provided
pursuant to Section 6.1(a) of the Common Agreement.

 

15.       The Borrower has otherwise complied with the procedures, conditions
and requirements specified in the Common Agreement and the other Loan Documents
in connection with the Advance requested hereunder.

 

IN WITNESS WHEREOF, the undersigned has executed this Master Advance Notice as
of the date hereof.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

M-3

--------------------------------------------------------------------------------


 

Attachments

 

1.

Schedule 1

 

 

2.

Schedule 2A

 

 

3.

Schedule 2B

 

 

4.

Draft of FFB Advance Request

 

M-4

--------------------------------------------------------------------------------


 

Exhibit N
to Common Agreement

 

FORM OF DRAWSTOP NOTICE

 

(Delivered pursuant to Section 2.4.3 of the Common Agreement)

 

Date of this Notice:                 , 20   

 

Requested Advance Date:                  , 20   

 

Stephentown Regulation Services LLC
Attn:       General Counsel
Re:          DOE Loan Guarantee

 

Midland Loan Services, Inc., as Administrative Agent in its capacity as the
Collateral Agent
Attn:       Brad Hauger and General Counsel
Re:          DOE Loan Guarantee, [                           ]

 

Ladies and Gentlemen:

 

The undersigned refers to Section 2.4.3 of the Common Agreement, dated as of
August 6, 2010 (the “Common Agreement”), by and among (i) Stephentown Regulation
Services LLC, as Borrower, (ii) the U.S. Department of Energy, as Credit Party
and Loan Servicer, and (iii) Midland Loan Services, Inc., as Administrative
Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Drawstop Notice shall have their respective
meanings specified in the Common Agreement.

 

The undersigned hereby confirms that it will not [guarantee the requested
Advance] [approve the requested Equity Advance] on the [Requested Advance Date]
[requested date for the Equity Advance], despite the issuance of the Advance
Request Approval Notice dated                 , 20    by DOE, because, as of the
date hereof, for purposes of such Section 2.4.3, the following conditions to the
requested [Advance] [Equity Advance] required by [the Credit Party or DOE, as
applicable] as set forth in the Common Agreement and/or the DOE Credit Facility
Agreement to which [the Credit Party or DOE, as applicable] is a party are not
met, or having been met, are no longer met:

 

[Specify the unmet condition, the relevant provision of the Common Agreement
and/or the DOE Credit Facility Agreement, as applicable, and the reasons
therefor.]

 

N-1

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

[NAME OF CREDIT PARTY]

 

 

 

 

 

By:

 

 

Its:

 

 

 

cc:

[Include Fax numbers]

 

 

 

 

 

U.S. Department of Energy

 

 

Attn:

 

 

 

 

 

Midland Loan Services, Inc., as Administrative Agent in its capacity as the
Collateral Agent

 

Attn: Brad Hauger and General Counsel

 

 

Re:

DOE Loan Guarantee, [                                ]

 

N-2

--------------------------------------------------------------------------------


 

Exhibit O
to Common Agreement

 

[FORM OF QUARTERLY REPORTING CERTIFICATE]

 

(Delivered pursuant to Section 6.1 of the Common Agreement)

 

Date of this Certificate:                      , 20   

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Quarterly Reporting Certificate is delivered to you pursuant to Section 6.1
of the Common Agreement, dated as of August 6, 2010 (the “Common Agreement”), by
and among (i) Stephentown Regulation Services LLC, as Borrower, (ii) the U.S.
Department of Energy, as Credit Party and Loan Servicer, and (iii) Midland Loan
Services, Inc., as Administrative Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Certificate shall have their respective
meanings specified in the Common Agreement.

 

The undersigned, an Authorized Official of the Borrower, HEREBY CERTIFIES for
the benefit of each Relevant Credit Party that, as of the date hereof:

 

1.             Pursuant to Section 6.1(b)(i) of the Common Agreement, attached
hereto as Exhibit 6.1(b)(i) are unaudited Financial Statements of the Borrower
as of                , 20   .

 

2.             Pursuant to Section 6.1(b)(ii) of the Common Agreement, attached
hereto as Exhibit 6.1(b)(ii) is a certificate of a Financial Officer of the
Borrower with respect to the quarter ending               , 20   , setting forth
(A) a statement of all material financial transactions (other than any
transactions contemplated under the Transaction Documents), and a report of all
transactions involving the Borrower, on the one hand, and on the other hand
Holdings and the Sponsor or any Affiliate of Holdings or the Sponsor (other than
any such transaction under the Intercompany Project Documents); (B) [For each
quarter that includes all or a portion of the Construction Period] calculations
showing the amount of Equity Contributions and the amount of Advances applied to
pay Project Costs; and (C) [For each quarter that includes all or a portion of
the Operating Period], calculations showing compliance with the requirements of
Section 6.33 and certification of such compliance [or if such certification
cannot be made, an explanation therefor and what corrective action the Borrower
has taken or proposes to take with respect thereto].

 

O-1

--------------------------------------------------------------------------------


 

3.             Pursuant to Section 6.1(d) of the Common Agreement, attached
hereto as Exhibit 6.1(d) is a certification by a Financial Officer of the
Borrower regarding the Financial Statements attached hereto as
Exhibit 6.1(b)(i) and other issues required to be addressed.

 

4.             [For each quarter that includes all or a portion of the
Construction Period]  Pursuant to Section 6.1(e)(i) of the Common Agreement,
attached hereto as Exhibit 6.1(e)(i) are the monthly Project Progress Reports
for the period ending             , 20   .

 

5.             [For each quarter that includes all or a portion of the Operating
Period]  Pursuant to Section 6.1(e)(ii) of the Common Agreement, attached hereto
as Exhibit 6.1(e)(ii) is a summary operating report for the period
ending               , 20   .

 

6.             [At any time during which the Sponsor is not subject to the
periodic reporting requirements of the Securities Exchange Act of 1934, as
amended] Pursuant to Section 6.1(f) of the Common Agreement, attached hereto as
Exhibit 6.1(f) are unaudited Financial Statements of the Sponsor as
of                , 20   , together with a certification by a Financial Officer
of the Sponsor regarding such unaudited Financial Statements of the Sponsor and
other issues required to be addressed.

 

7.             [For each quarter that includes all or a portion of the
Construction Period]  Pursuant to Section 6.1(j)(i) of the Common Agreement,
attached hereto as Exhibit 6.1(j)(i) are an updated Project Milestone Schedule,
updated Project Plans and an updated Project Budget, reflecting any Approved
Project Changes, and projections regarding Borrower’s bidding strategies.

 

8.             [For each quarter that includes all or a portion of the Operating
Period]  Pursuant to Section 6.1(j)(ii) of the Common Agreement, attached hereto
as Exhibit 6.1(j)(ii) are an updated Operating Plan for the next four fiscal
quarters, an updated Operating Forecast for the next four fiscal quarters and
for the remainder of the Operating Period, an updated Financial Plan, and, if
requested by the Loan Servicer, updated Base Case Projections.

 

9.             No Event of Default or Potential Default has occurred and is
continuing [except as follows:].

 

10.           No circumstance exists, and no change of law or regulation of any
Governmental Authority has occurred, that has had or could reasonably be
expected to have a Material Adverse Effect [except as follows:].

 

O-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Quarterly Reporting
Certificate as of the date first written above.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

O-3

--------------------------------------------------------------------------------


 

Exhibit 6.1(b)(i)
to Quarterly Reporting Certificate

 

Unaudited Financial Statements of the Borrower as of             , 20   

 

[attach Financial Statements]

 

O-4

--------------------------------------------------------------------------------


 

Exhibit 6.1(b)(ii)
to Quarterly Reporting Certificate

 

Certification by Financial Officer of Borrower Regarding
Quarterly Financial Statements

 

Date of this Certificate:                , 20   

 

Pursuant to Section 6.1(b)(ii) of the Common Agreement, the undersigned, a
Financial Officer of the Borrower, HEREBY CERTIFIES as follows:

 

The following is a summary of all material financial transactions (other than
transactions contemplated under the Transaction Documents):

 

1.             The following lists all transactions involving the Borrower, on
the one hand, and on the other hand Holdings and the Sponsor or any Affiliate of
Holdings or the Sponsor (other than any such transaction under the Intercompany
Project Documents):

 

[Describe transactions]

 

2.             [For each quarter that includes all or a portion of the
Construction Period]  The undersigned certifies that the following calculations
show the amount of Equity Contributions and the amount of Advances applied to
pay Project Costs as of            , 20   :

 

[Show or attach calculations]

 

3.             [For each such quarter that includes all or a portion of the
Operating Period]  The undersigned certifies that the following calculations
show compliance with the requirements of Section 6.33 (Financial Covenants) of
the Common Agreement as of              , 20   .

 

[Show or attach calculations]

 

[or if such certification cannot be made, provide explanation therefor and what
corrective action the Borrower has taken or proposes to take with respect
thereto]

 

O-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

O-6

--------------------------------------------------------------------------------


 

Exhibit 6.1(d)
to Quarterly Reporting Certificate

 

Certification by Financial Officer of Borrower Regarding
Quarterly Financial Statements

 

Date of this Certificate:                , 20   

 

Pursuant to Section 6.1(d) of the Common Agreement, the undersigned, a Financial
Officer of the Borrower, HEREBY CERTIFIES for the benefit of each Relevant
Credit Party that, as of the date hereof:

 

1.            The unaudited Financial Statements of the Borrower as
of             , 20   , attached hereto have been prepared in accordance with
GAAP (other than the absence of footnotes and any year-end adjustments) on a
consistent basis and as fairly presenting in all material respects the financial
condition of the Borrower as of the date thereof and the results of operations
of the Borrower for the periods presented;

 

2.            The undersigned has made or caused to be made a review of the
transactions and financial condition of the Borrower during the relevant fiscal
period and

 

(i)            other than as set out in such Financial Statements, there are no
liabilities or obligations of the Borrower that are required to be presented in
such Financial Statements in accordance with GAAP and

 

(ii)           no Event of Default or Potential Default exists.

 

[or if such certification cannot be made, explain the nature and period of
existence of such Event of Default or Potential Default and what corrective
action the Borrower has taken or proposes to take with respect thereto]

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

O-7

--------------------------------------------------------------------------------


 

Exhibit 6.1(e)(i)
to Quarterly Reporting Certificate

 

[Project Progress Reports]

 

[For each quarter that includes all or a portion of the Construction Period]

 

Date of this Certificate:                    , 20   

 

The undersigned, an Authorized Official of the Borrower, HEREBY CERTIFIES for
the benefit of each Relevant Credit Party that, as of the date hereof:

 

Pursuant to Section 6.1(e)(i) of the Common Agreement, attached are the most
recent monthly Project Progress Reports for the period ending                ,
20   , which include the following:

 

(i)            an assessment of the Project’s performance in comparison with the
Project Budget and the Project Milestone Schedule then in effect for such
period,

 

(ii)           basic data relating to construction and installation of the
Project in comparison with the Anticipated Physical Completion Date,

 

(iii)          Total Funding Available is sufficient to pay all remaining Total
Project Costs (including Interest During Construction, DOE Credit Facility Fees,
Periodic Expenses, and identified Cost Overruns), and

 

(iv)          evidence that as of the date of such Project Progress Report
(A) each Construction Contractor and the Operator has irrevocably waived and
released all Liens, statutory or otherwise, that any of them may have or acquire
on the Collateral Security with respect to work completed prior to the last
submission for payment, except for Liens in favor of any Person in an aggregate
amount for such Person [*****]; and (B) all unpaid balances that are due or
unsettled claims with any Construction Contractor, if any, have been adequately
paid and that those being contested or negotiated in good faith are provisioned
to the reasonable satisfaction of the Loan Servicer.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

O-8

--------------------------------------------------------------------------------


 

Exhibit 6.1(e)(ii)
to Quarterly Reporting Certificate

 

 

[Summary Operating Report]

 

[For each quarter that includes all or a portion of the Operating Period]

 

Date of this Certificate:                  , 20   

 

The undersigned, an Authorized Official of the Borrower, HEREBY CERTIFIES for
the benefit of each Relevant Credit Party that, as of the date hereof:

 

Pursuant to Section 6.1(e)(ii) of the Common Agreement, the attached is a
summary operating report for the period ending                  , 20   , which
includes the following;

 

(v)           a detailed assessment of the Project’s performance in comparison
with the Operating Forecast and Operating Plan then in effect for such period,

 

(vi)          basic data relating to operation of the Project,

 

(vii)         pricing information,

 

(viii)        a description and explanation of any unusual maintenance activity,

 

(ix)           a description and explanation of any material casualty losses,

 

(x)            a description and explanation of any material disputes between
the Borrower and any Person, and

 

(xi)           a description and explanation of any material non-compliance with
any with Governmental Approvals.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

O-9

--------------------------------------------------------------------------------


 

Exhibit 6.1(f)
to Quarterly Reporting Certificate

 

Certification by Financial Officer of Sponsor Regarding
Quarterly Financial Statements

 

[attach Financial Statements]

 

Date of this Certificate:                 , 20   

 

Pursuant to Section 6.1(f) of the Common Agreement, the undersigned, a Financial
Officer of the Sponsor, HEREBY CERTIFIES that:

 

The unaudited Financial Statements of the Sponsor as of                 , 20   ,
attached hereto have been prepared in accordance with GAAP (other than the
absence of footnotes and any year-end adjustments) on a consistent basis and as
fairly presenting in all material respects the financial condition of the
Sponsor as of the date thereof and the results of operations and cash flows of
the Sponsor for the periods presented;

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

 

BEACON POWER CORPORATION

 

 

 

 

 

By:

 

 

Its:

 

 

O-10

--------------------------------------------------------------------------------


 

Exhibit 6.1(j)(i) Borrower
to Quarterly Reporting Certificate

 

Updated Project Milestone Schedule, Project Plans and Project Budget

 

[For each quarter that includes all or a portion of the Construction Period,
attach Project
Milestone Schedule, Project Plans and Project Budget]

 

Date of this Certificate:                   , 20   

 

The undersigned, an Authorized Official of the Borrower, HEREBY CERTIFIES for
the benefit of each Relevant Credit Party that, as of the date hereof:

 

Pursuant to Section 6.1(j)(i) of the Common Agreement, attached hereto are an
updated Project Milestone Schedule, updated Project Plans and an updated Project
Budget, reflecting any Approved Project Changes, and projections regarding
Borrower’s bidding strategies.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

O-11

--------------------------------------------------------------------------------


 

Exhibit 6.1(j)(i)-LE
to Quarterly Reporting Certificate

 

FORM OF LENDER’S ENGINEER CERTIFICATE

(in Connection with Borrower’s Quarterly Reporting Certificate - Construction)

 

(Delivered pursuant to Section 6.1(j)(i) of the Common Agreement)

 

[For each quarter that includes all or a portion of the Construction Period,
regarding Updated Project Milestone Schedule, Project Plans and Project Budget,
as
applicable]

 

[On Letterhead of the Lender’s Engineer]

 

Date of this Certificate:                 , 20   

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Certificate of the Lender’s Engineer is delivered to you by [*****] as
Lender’s Engineer pursuant to the Common Agreement, dated as of August 6, 2010
(the “Common Agreement”), by and among (i) Stephentown Regulation Services LLC,
as Borrower, (ii) the U.S. Department of Energy, as Credit Party and Loan
Servicer, and (iii) Midland Loan Services, Inc., as Administrative Agent in its
capacity as the Collateral Agent.

 

All capitalized terms used in this Certificate of the Lender’s Engineer shall
have the respective meanings specified in the Common Agreement.

 

We have reviewed the Borrower’s Certificate Exhibit 6.1(j)(i), to Quarterly
Reporting Certificate dated                     , 201  , and the attached
updated [Project Milestone Schedule], [Project Plans], [and Project Budget].

 

To the extent that this Certificate of the Lender’s Engineer evidences, attests
or confirms compliance with any covenants, conditions, procedures or
requirements, we have made such examination or investigation as was, in our
opinion, necessary to enable us to express an opinion as to whether such
covenants, conditions, procedures or requirements have been complied with.

 

O-12

--------------------------------------------------------------------------------


 

Our review and observations were performed in accordance with the Matching Order
DE-MO01-09CF02002 and the Sponsor Payment Letter dated February 23, 2009 and
with generally accepted engineering practice and in accordance with the
standards of care practiced by independent and consulting engineers performing
similar tasks on like projects. This Certificate is addressed to DOE in its
capacity as Loan Servicer and may not be relied upon by any other party.

 

The opinions that support our certifications contained herein were developed
with the understanding and assumption, after appropriate due diligence, that we
have been provided true, correct, and complete information satisfactory in form
and scope from the Borrower as to the matters covered by this Certificate of the
Lender’s Engineer.

 

Pursuant to Section 6.1(j)(i) of the Common Agreement, the undersigned DOES
HEREBY CERTIFY as of the date hereof that:

 

1.             We have reviewed the proposed changes included in the updated
[Project Milestone Schedule], [Project Plans], [and Project Budget] provided by
the Borrower.  [We have provided a recommendation to DOE, via letter dated
___________, 201_, that the proposed changes to the [Project Milestone
Schedule], [Project Plans], [and Project Budget] be approved.]

 

2.             The updated [Project Milestone Schedule], [Project Plans], [and
Project Budget] reflect only Approved Project Changes.

 

3.             [Certification regarding updated review of materials pursuant to
Technology Escrow Agreement and Sponsor Technology Escrow Agreement.]

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Lender’s
Engineer as of the date hereof.

 

 

[*****], AS LENDER’S ENGINEER

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

Its: Vice President

 

O-13

--------------------------------------------------------------------------------


 

Exhibit 6.1(j)(ii) Borrower
to Quarterly Reporting Certificate

 

Updated Operating Plan and Operating Forecast, Financial Plan and Base Case
Projections

 

[For each quarter that includes all or a portion of the Operating Period,
attach Operating Plan, Operating Forecast, Financial Plan and Base Case
Projections]

 

Date of this Certificate:                , 20   

 

The undersigned, an Authorized Official of the Borrower, HEREBY CERTIFIES for
the benefit of each Relevant Credit Party that, as of the date hereof:

 

Pursuant to Section 6.1(j)(ii) of the Common Agreement, attached hereto are an
updated Operating Plan for the four fiscal quarters ending on              ,
20   , an updated Operating Forecast for the four fiscal quarters ending
on                , 20    and for the remainder of the Operating Period, an
updated Financial Plan and, if requested by the Loan Servicer, updated Base Case
Projections.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first written above.

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

O-14

--------------------------------------------------------------------------------


 

Exhibit 6.1(j)(ii)-LE
to Quarterly Reporting Certificate

 

FORM OF LENDER’S ENGINEER CERTIFICATE
(in Connection with Borrower’s Quarterly Reporting Certificate - Operations)

 

(Delivered pursuant to Section 6.1(j)(ii) of the Common Agreement)

 

[For each quarter that includes all or a portion of the Operating Period,
regarding Updated Operating Plan, Operating Forecast, Financial Plan and Base
Case
Projections, as applicable]

 

[On Letterhead of the Lender’s Engineer]

 

Date of this Certificate:                    , 20   

 

U.S. Department of Energy

 

Ladies and Gentlemen:

 

This Certificate of the Lender’s Engineer is delivered to you by [*****] as
Lender’s Engineer pursuant to the Common Agreement, dated as of August 6, 2010
(the “Common Agreement”), by and among (i) Stephentown Regulation Services LLC,
as Borrower, (ii) the U.S. Department of Energy, as Credit Party and Loan
Servicer, and (iii) Midland Loan Services, Inc., as Administrative Agent in its
capacity as the Collateral Agent.

 

All capitalized terms used in this Certificate of the Lender’s Engineer shall
have the respective meanings specified in the Common Agreement.

 

We have reviewed the Borrower’s Certificate Exhibit 6.1(j)(ii), to Quarterly
Reporting Certificate dated                   , 201  , and the attached updated
[Operating Plan], [Operating Forecast], [Financial Plan], [and the Technical
Inputs to the Base Case Projections].

 

To the extent that this Certificate of the Lender’s Engineer evidences, attests
or confirms compliance with any covenants, conditions, procedures or
requirements, we have made such examination or investigation as was, in our
opinion, necessary to enable us to express an opinion as to whether such
covenants, conditions, procedures or requirements have been complied with.

 

O-15

--------------------------------------------------------------------------------


 

Our review and observations were performed in accordance with the Matching Order
DE-MO01-09CF02002 and the Sponsor Payment Letter dated February 23, 2009 and
with generally accepted engineering practice and in accordance with the
standards of care practiced by independent and consulting engineers performing
similar tasks on like projects. This Certificate is addressed to DOE in its
capacity as Loan Servicer and may not be relied upon by any other party.

 

The opinions that support our certifications contained herein were developed
with the understanding and assumption, after appropriate due diligence, that we
have been provided true, correct, and complete information satisfactory in form
and scope from the Borrower as to the matters covered by this Certificate of the
Lender’s Engineer.

 

Pursuant to Section 6.1(j)(ii) of the Common Agreement, the undersigned DOES
HEREBY CERTIFY as of the date hereof that:

 

1.             We have reviewed the proposed changes included in the updated
[Operating Plan], [Operating Forecast], [Financial Plan], [and the Base Case
Projections] provided by the Borrower.  [We have provided a recommendation to
DOE, via letter dated [             , 201  ], that the proposed changes to the
[Operating Plan], [Operating Forecast], [Financial Plan], [and the Base Case
Projections] be approved.]

 

2.             The updated [Operating Plan], [Operating Forecast], [Financial
Plan], [and the Technical Inputs to the Base Case Projections] are [as discussed
with the DOE] [reflect only Approved Project Changes].

 

3.             [Certification regarding updated review of materials pursuant to
Technology Escrow Agreement and Sponsor Technology Escrow Agreement.]

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Lender’s
Engineer as of the date hereof.

 

 

[*****], AS LENDER’S ENGINEER

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

By:

 

 

 

Its: Vice President

 

O-16

--------------------------------------------------------------------------------


 

Exhibit P
to Common Agreement

 

FORM OF PHYSICAL COMPLETION CERTIFICATE

 

[Letterhead of the Borrower]

 

(Delivered pursuant to the definition of Physical Completion
in Exhibit A2 to the Common Agreement)

 

Date of this Certificate:              , 20   

 

U.S. Department of Energy

 

Midland Loan Services, Inc., as Collateral Agent
Attn:       Brad Hauger and General Counsel
Re:          DOE Loan Guarantee, [                      ]

 

Ladies and Gentlemen:

 

This Physical Completion Certificate is delivered to you pursuant to the Common
Agreement, dated as of August 6, 2010 (the “Common Agreement”), by and among
(i) Stephentown Regulation Services LLC, as Borrower, (ii) the U.S. Department
of Energy, as Credit Party and Loan Servicer, and (iii) Midland Loan
Services, Inc., as Administrative Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Physical Completion Certificate shall have
the respective meanings specified in the Common Agreement.

 

To the extent that this Physical Completion Certificate evidences, attests, or
confirms compliance with any covenants, conditions, procedures, or requirements,
we have made such examination or investigation as was, in our opinion, necessary
to enable us to express an opinion as to whether such covenants, conditions,
procedures, or requirements have been complied with.

 

THE UNDERSIGNED HEREBY CERTIFIES FOR THE BENEFIT OF THE LOAN SERVICER THAT, each
of the requirements set forth in clauses (a) through (c) below has been
satisfied as of the date hereof:

 

(a)           Physical Completion Tests:

 

(i)            General.  The Project Facility and all other buildings,
equipment, facilities, and infrastructure necessary to operate the Project in
accordance with the Operating Plan (including, without limitation, the [*****]
for the Project, to be used as replacements for flywheels which become defective
or inoperable, such spare flywheels to be delivered (x) to the Project Site or
(y) to a site in Tyngsboro, Massachusetts that is leased or licensed by Sponsor
to

 

P-1

--------------------------------------------------------------------------------


 

the Borrower)(A) have been completely constructed, completed, and installed in
accordance with the terms of the applicable Project Documents, (B) all essential
elements thereof have been tested and commissioned in accordance with Prudent
Utility Practice; (C) are operating in accordance with applicable manufacturers’
specifications, the terms of the Project Documents, and all environmental
permits and licenses, Environmental Laws, and other applicable guidelines;
(D) have been accepted and paid for (except for amounts not yet due and
payable), as evidenced by the Borrower having issued final acceptance
certificates relating to each of the material Project Documents; and (E) have
been and are being properly operated and maintained in all respects.

 

(ii)           Construction Work.  All Construction Work under the Construction
Contracts has been completed, including without limitation all Punch List Items,
except for warranty issues that do not affect performance of the Project
Facility and do not have a material impact on environmental or occupational
health and safety matters.

 

(iii)          [*****]

 

(iv)          O&M Activities.  The Operator has performed all obligations then
required to be performed by it in accordance with the O&M Agreement.

 

(b)           Operational Completion Tests:

 

(i)            Performance Testing.  The Project Facility has successfully
completed all tests demonstrating satisfaction of all required performance
standards under the applicable Project Documents, including without limitation
verification that the Project Facility Performance Targets have been met.

 

(ii)           Construction Contracts.  (A) Final completion under each of the
Construction Contracts has occurred, and (B) no further payments are due and
owing from Borrower to any Construction Contractor.

 

(iii)          Insurance Program for Operating Period.  The Loan Servicer has
received, in form and substance satisfactory to DOE, (x) an Insurance Advisor’s
Certificate, and (y) an Insurance Consultant’s Certificate (A) describing in
reasonable detail the Borrower’s insurance program with respect to the Operating
Period (including without limitation with respect to any new insurance since the
date of the final Advance, copies of certificates or policies with respect
thereto, designating the Administrative Agent in its capacity as the Collateral
Agent as loss payee, as appropriate, all certified by the Borrower as being true
and complete), and (B) certifying that it has reviewed and analyzed such
insurance program and that in its opinion such insurance program satisfies all
the requirements of Schedule 6.3(b).

 

(c)           Legal Conditions:

 

(i)            Title to Assets.  The Borrower has good and marketable fee title
to, or valid leasehold interests in, free and clear of all Liens and
encumbrances (except for Permitted

 

P-2

--------------------------------------------------------------------------------


 

Liens), the Project Facility and all of the land and all buildings, equipment,
and facilities referred to above, and to all other facilities known to be
required for the Project.

 

(ii)           Liens Under Security Documents.  The Borrower has granted Liens
in favor of the Administrative Agent in its capacity as the Collateral Agent for
the benefit of the Secured Parties with respect to all of the assets required to
be subject to the Security Documents.

 

(iii)          Representations and Warranties.  All representations and
warranties in the Loan Documents are true and correct in all material respects
as of the Physical Completion Date (except to the extent relating to an earlier
date).

 

(iv)          Approvals, Permits and Licenses.  All such Governmental Approvals
required to have been obtained as of the Physical Completion Date (including any
Governmental Approvals disclosed in writing by the Borrower and required to have
been obtained as of that date) have been obtained and are in full force and
effect and are not under appeal or subject to other proceedings or unsatisfied
conditions that could reasonably be expected to result in a material
modification or cancellation as of the date hereof.  The Borrower is in
compliance with all such Governmental Approvals, the non-compliance with which
could reasonably be expected to have a Material Adverse Effect.

 

(v)           No Event of Default or Default.  No Event of Default or Potential
Default exists.

 

P-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Physical Completion
Certificate as of the date first written above.

 

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

P-4

--------------------------------------------------------------------------------


 

Exhibit Q
to Common Agreement

 

FORM OF PROJECT COMPLETION CERTIFICATE

 

[Letterhead of the Borrower]

 

(Delivered pursuant to the definition of Project Completion
in Exhibit A2 to the Common Agreement)

 

Date of this Certificate:                , 20   

 

U.S. Department of Energy

 

Midland Loan Services, Inc., as Collateral Agent
Attn:       Brad Haugerand, General Counsel
Re:          DOE Loan Guarantee, [                             ]

 

Ladies and Gentlemen:

 

This Project Completion Certificate is delivered to you pursuant to the Common
Agreement, dated as of August 6, 2010 (the “Common Agreement”), by and among
(i) Stephentown Regulation Services LLC, as Borrower, (ii) the U.S. Department
of Energy, as Credit Party and Loan Servicer, and (iii) Midland Loan
Services, Inc., as Administrative Agent in its capacity as the Collateral Agent.

 

All capitalized terms used in this Project Completion Certificate shall have the
respective meanings specified in the Common Agreement.

 

To the extent that this Project Completion Certificate evidences, attests, or
confirms compliance with any covenants, conditions, procedures, or requirements,
we have made such examination or investigation as was, in our opinion, necessary
to enable us to express an opinion as to whether such covenants, conditions,
procedures, or requirements have been complied with.

 

THE UNDERSIGNED HEREBY CERTIFIES FOR THE BENEFIT OF THE LOAN SERVICER THAT, each
of the requirements set forth in clauses (a) through (c) below has been
satisfied as of the date hereof:

 

(a)           Physical Completion:

 

(i)            Physical Completion has occurred.

 

Q-1

--------------------------------------------------------------------------------


 

(b)           Financial Completion:

 

(i)            First Two Principal Payments.  The Borrower has paid in full the
first two consecutive scheduled principal and interest payments due under the
DOE Credit Facility on, or at any time before, the date such payments were due.

 

(ii)           Cash Available For Debt Service.  The Borrower has generated Cash
Available for Debt Service for each of the preceding two consecutive fiscal
quarters in an amount sufficient to pay in full the scheduled principal and
interest payments next becoming due under the DOE Credit Facility.

 

(iii)          Debt Service Reserve.  The Debt Service Reserve Account has been
fully funded (or Reserve Letters of Credit have been posted in lieu thereof).

 

(c)           Legal Conditions:

 

(i)            Representation and Warranties.  All representations and
warranties in the Loan Documents are true and correct in all material respects
as of the Project Completion Date (except to the extent relating to an earlier
date).

 

(ii)           Approvals, Permits and Licenses.  All Governmental Approvals
required to have been obtained as of the Project Completion Date (including any
Governmental Approvals disclosed in writing by the Borrower and required to have
been obtained as of that date) have been obtained and are in full force and
effect and are not under appeal or subject to other proceedings or unsatisfied
conditions that could reasonably be expected to result in a material
modification or cancellation as of the date hereof.  The Borrower is in
compliance with all such Governmental Approvals, the non-compliance with which
could reasonably be expected to have a Material Adverse Effect.

 

(iii)          No Event of Default or Default.  No Event of Default or Potential
Default exists.

 

Q-2

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the undersigned has executed this Project Completion
Certificate as of the date first written above.

 

 

 

STEPHENTOWN REGULATION SERVICES LLC

 

 

 

 

 

By:

 

 

Its:

 

 

Q-3

--------------------------------------------------------------------------------


 

Schedules to Common Agreement

 

2.1(b)

 

Advance Schedule

 

 

 

6.3(b)

 

Insurance Requirements

 

 

 

6.30(d)

 

Davis-Bacon Act Wage Determination

 

 

 

13.1

 

Notice Addresses

 

--------------------------------------------------------------------------------


 

Schedule 2.1(b)
to Common Agreement

 

Advance Schedule

 

[*****]

 

--------------------------------------------------------------------------------


 

Schedule 6.3(b)
to Common Agreement

 

Insurance Requirements

 

[*****]

 

--------------------------------------------------------------------------------


 

Schedule 6.30(d)
to Common Agreement

 

Davis-Bacon Act Wage Determination

 

See attached, as shown at
http://www.wdol.gov/wdol/scafiles/archive/davisbacon/2008/ny2.r29

 

--------------------------------------------------------------------------------


 

Schedule 13.1
to Common Agreement

 

Notice Addresses

 

[*****]

 

--------------------------------------------------------------------------------